Exhibit 10.2

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

September 2, 2016

among

AMPLIFY SNACK BRANDS, INC.,

as Borrower,

THE LENDERS PARTY HERETO

and

JEFFERIES FINANCE LLC,

as Administrative Agent

 

 

JEFFERIES FINANCE LLC

CREDIT SUISSE SECURITIES (USA) LLC

and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Bookrunners

and

CREDIT SUISSE SECURITIES (USA) LLC

and

GOLDMAN SACHS BANK USA,

as Syndication Agents

and

SUNTRUST BANK

and

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I Definitions   

SECTION 1.01 Defined Terms.

     1   

SECTION 1.02 Classification of Loans and Borrowings

     57   

SECTION 1.03 Terms Generally

     57   

SECTION 1.04 Accounting Terms; GAAP

     58   

SECTION 1.05 Effectuation of Transactions

     58   

SECTION 1.06 Currency Translation

     58   

SECTION 1.07 Letter of Credit Amounts

     59   

SECTION 1.08 Pro Forma Calculations

     59    ARTICLE II The Credits   

SECTION 2.01 Commitments

     60   

SECTION 2.02 Loans and Borrowings

     60   

SECTION 2.03 Requests for Borrowings

     61   

SECTION 2.04 Swing Line Loans

     62   

SECTION 2.05 Letters of Credit

     63   

SECTION 2.06 Funding of Borrowings

     69   

SECTION 2.07 Interest Elections

     70   

SECTION 2.08 Termination and Reduction of Commitments

     71   

SECTION 2.09 Repayment of Loans; Evidence of Debt

     71   

SECTION 2.10 Maturity and Amortization of Term Loans

     72   

SECTION 2.11 Prepayment of Loans

     73   

SECTION 2.12 Fees

     83   

SECTION 2.13 Interest

     84   

SECTION 2.14 Alternate Rate of Interest

     85   

 

i



--------------------------------------------------------------------------------

SECTION 2.15 Increased Costs

     85   

SECTION 2.16 Break Funding Payments

     86   

SECTION 2.17 Taxes

     87   

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     90   

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     91   

SECTION 2.20 Incremental Credit Extensions

     92   

SECTION 2.21 Refinancing Amendments

     95   

SECTION 2.22 Defaulting Lenders

     97   

SECTION 2.23 Illegality

     98   

SECTION 2.24 Repricing Transactions

     99    ARTICLE III Representations and Warranties   

SECTION 3.01 Organization; Powers

     99   

SECTION 3.02 Authorization; Enforceability

     99   

SECTION 3.03 Governmental and Third-Party Approvals; No Conflicts

     99   

SECTION 3.04 Financial Condition; No Material Adverse Effect

     100   

SECTION 3.05 Properties

     100   

SECTION 3.06 Litigation and Environmental Matters

     101   

SECTION 3.07 Compliance with Laws and Agreements

     101   

SECTION 3.08 Investment Company Status

     101   

SECTION 3.09 Taxes

     101   

SECTION 3.10 ERISA; Labor Matters

     101   

SECTION 3.11 Disclosure; Undisclosed Liabilities

     102   

SECTION 3.12 Subsidiaries; Equity Interests

     102   

SECTION 3.13 Intellectual Property; Licenses, Etc

     102   

SECTION 3.14 Solvency

     102   

SECTION 3.15 Federal Reserve Regulations

     103   

 

ii



--------------------------------------------------------------------------------

SECTION 3.16 PATRIOT ACT; FCPA; OFAC

     103   

SECTION 3.17 Use of Proceeds

     104   

SECTION 3.18 Security Interests

     104   

SECTION 3.19 Insurance

     104    ARTICLE IV Conditions   

SECTION 4.01 Effective Date

     104   

SECTION 4.02 Each Credit Event

     106    ARTICLE V Affirmative Covenants   

SECTION 5.01 Financial Statements and Other Information

     107   

SECTION 5.02 Notices of Material Events

     109   

SECTION 5.03 Information Regarding Collateral

     109   

SECTION 5.04 Existence; Conduct of Business

     110   

SECTION 5.05 Payment of Taxes, etc

     110   

SECTION 5.06 Maintenance of Properties

     110   

SECTION 5.07 Insurance

     110   

SECTION 5.08 Books and Records; Inspection and Audit Rights

     110   

SECTION 5.09 Compliance with Laws

     111   

SECTION 5.10 Use of Proceeds and Letters of Credit

     111   

SECTION 5.11 Additional Restricted Subsidiaries

     112   

SECTION 5.12 Further Assurances

     112   

SECTION 5.13 Compliance with ERISA

     113   

SECTION 5.14 Maintenance of Ratings

     113   

SECTION 5.15 Certain Post-Closing Obligations

     113    ARTICLE VI Negative Covenants   

SECTION 6.01 Indebtedness; Certain Equity Securities

     113   

SECTION 6.02 Liens

     117   

 

iii



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes

     120   

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     121   

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness

     126   

SECTION 6.07 Transactions with Affiliates

     131   

SECTION 6.08 Restrictive Agreements

     132   

SECTION 6.09 Amendment of Junior Financing, Organizational Documents and the Tax
Receivable Agreement

     133   

SECTION 6.10 First Lien Leverage Ratio

     133   

SECTION 6.11 Changes in Fiscal Periods

     133   

SECTION 6.12 Anti-Layering

     134    ARTICLE VII Events of Default   

SECTION 7.01 Events of Default

     134   

SECTION 7.02 Right to Cure

     136   

SECTION 7.03 Application of Funds

     137    ARTICLE VIII Administrative Agent   

SECTION 8.01 Appointment

     138   

SECTION 8.02 Agent in Its Individual Capacity

     138   

SECTION 8.03 Exculpatory Provisions

     138   

SECTION 8.04 Reliance by Administrative Agent

     139   

SECTION 8.05 Delegation of Duties

     139   

SECTION 8.06 Resignation of Administrative Agent

     140   

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

     140   

SECTION 8.08 Name Agents

     140   

SECTION 8.09 Indemnification

     141   

SECTION 8.10 Withholding Taxes

     141   

SECTION 8.11 Lenders’ Representations, Warranties and Acknowledgements

     141   

SECTION 8.12 Collateral Documents and Guarantee Agreement

     142   

 

iv



--------------------------------------------------------------------------------

SECTION 8.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim

     143   

SECTION 8.14 Removal of Administrative Agent

     144    ARTICLE IX Miscellaneous   

SECTION 9.01 Notices

     144   

SECTION 9.02 Waivers; Amendments

     146   

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     149   

SECTION 9.04 Successors and Assigns

     151   

SECTION 9.05 Survival

     157   

SECTION 9.06 Counterparts; Integration; Effectiveness

     158   

SECTION 9.07 Severability

     158   

SECTION 9.08 Right of Setoff

     158   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     158   

SECTION 9.10 WAIVER OF JURY TRIAL

     159   

SECTION 9.11 Headings

     159   

SECTION 9.12 Confidentiality

     159   

SECTION 9.13 USA Patriot Act

     161   

SECTION 9.14 Judgment Currency

     161   

SECTION 9.15 Release of Liens and Guarantees

     161   

SECTION 9.16 No Advisory or Fiduciary Responsibility

     162   

SECTION 9.17 Interest Rate Limitation

     162   

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     163   

 

v



--------------------------------------------------------------------------------

SCHEDULES:

 

SCHEDULE 2.01    —      Commitments SCHEDULE 3.03    —      Governmental
Approvals SCHEDULE 3.05    —      Owned Real Property SCHEDULE 3.12    —     
Subsidiaries; Equity Interests SCHEDULE 5.15    —      Certain Post-Closing
Obligations SCHEDULE 6.01    —      Existing Indebtedness SCHEDULE 6.02    —
     Existing Liens SCHEDULE 6.04(e)    —      Existing Investments
SCHEDULE 6.05(u)    —      Dispositions SCHEDULE 6.07    —      Existing
Affiliate Transactions SCHEDULE 6.08    —      Existing Restrictions SCHEDULE
9.01    —      Notices EXHIBITS:         EXHIBIT A    —      Form of Assignment
and Assumption EXHIBIT B    —      Form of Guarantee Agreement EXHIBIT C    —
     Form of Perfection Certificate EXHIBIT D    —      Form of Collateral
Agreement EXHIBIT E-1    —      Form of Closing Certificate EXHIBIT E-2    —
     Form of Solvency Certificate EXHIBIT F    —      Form of Intercompany Note
EXHIBIT G-1    —      Form of Specified Discount Prepayment Notice EXHIBIT G-2
   —      Form of Specified Discount Prepayment Response EXHIBIT G-3    —     
Form of Discount Range Prepayment Notice EXHIBIT G-4    —      Form of Discount
Range Prepayment Offer EXHIBIT G-5    —      Form of Solicited Discounted
Prepayment Notice EXHIBIT G-6    —      Form of Solicited Discounted Prepayment
Offer EXHIBIT G-7    —      Form of Acceptance and Prepayment Notice EXHIBIT H
   —      Form of United States Tax Compliance Certificate EXHIBIT I    —     
Form of Borrowing Request EXHIBIT J    —      Form of Prepayment Notice EXHIBIT
K    —      Form of Compliance Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 2, 2016 (this “Agreement”), among AMPLIFY
SNACK BRANDS, INC., a Delaware corporation (the “Borrower”), the LENDERS party
hereto and JEFFERIES FINANCE LLC, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” has the meaning assigned to such term in Section 1.02.

“ABR Loan” has the meaning assigned to such term in Section 1.02.

“ABR Revolving Borrowing” has the meaning assigned to such term in Section 1.02.

“ABR Revolving Loan” has the meaning assigned to such term in Section 1.02.

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit G-7.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and its
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” were
references to such Acquired Entity or Business and its subsidiaries which will
become Restricted Subsidiaries), all as determined on a consolidated basis for
such Acquired Entity or Business.

“Acquired Business” means Crisps Topco Limited.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition by the Borrower of all of the outstanding
membership interests in the Acquired Business pursuant to the Acquisition
Agreement and the merger of the Acquired Business into the Borrower on the
Effective Date with the Borrower as the surviving entity.



--------------------------------------------------------------------------------

“Acquisition Agreement” means the Share Purchase Agreement, dated as of
August 6, 2016, by and among the Sellers (as defined therein), Thunderball Bidco
Limited and SkinnyPop Popcorn, LLC.

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Revolving Commitment
Increase pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.20 or (b) Other Revolving Loans or Other Revolving Commitments
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Revolving Lender shall be subject to the consent of the
Administrative Agent and the Borrower (in each case if and to the extent such
consent would be required under Section 9.04(b) and such approval not to be
unreasonably withheld) and, if such Additional Revolving Lender will provide a
Revolving Commitment Increase or any Other Revolving Commitment, each Issuing
Bank and the Swingline Lender (such consent in each case not to be unreasonably
withheld or delayed); provided that no Affiliated Lender shall be permitted to
become an Additional Revolving Lender.

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Term Commitment
Increase pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.20 or (b) Other Term Loans or Other Term Commitments pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that (i) each
Additional Term Lender (other than any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender at such time) shall be subject to the
consent of the Administrative Agent and the Borrower (in each case if and to the
extent such consent would be required under Section 9.04(b) and such approval
not to be unreasonably withheld) and (ii) each Additional Term Lender who is an
Affiliated Lender shall be subject to the restrictions and other provisions of
Section 9.04(f).

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (a) (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) equal to the Eurodollar Rate
for such Eurodollar Borrowing in effect for such Interest Period divided by
(y) 1 minus the Statutory Reserves (if any) for such Eurodollar Borrowing for
such Interest Period and (b) in the case of Term Loans only, 1.00% per annum;
provided that the Adjusted Eurodollar Rate shall not be less than 0% per annum.

“Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors and permitted assigns in such capacity as provided
in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided, however, that no Secured Party shall be an
Affiliate of any Loan Party or any Subsidiary of any Loan Party as a result of
the Facilities and/or the Loan Documents. For purposes of this Agreement and the
other Loan Documents, Jefferies LLC and its Affiliates shall be deemed to be
“Affiliates” of Jefferies Finance LLC and its Affiliates.

 

2



--------------------------------------------------------------------------------

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or any
Affiliate of the Borrower at such time.

“Agent Parties” has the meaning given to such term in Section 9.01(c).

“Agents” shall mean the Lead Arranger, the Documentation Agents, the Syndication
Agents and the Administrative Agent; and “Agent” shall mean any of them as the
context requires.

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“All-In Yield” means, as to any Indebtedness, the yield thereon, whether in the
form of interest rate, margin, OID, up-front fees, a Eurodollar Rate or ABR
floor greater than 1.00% or 2.00%, with respect to any Term Loans, respectively
(with such increased amount being equated to interest margins for purposes of
determining any increase to the Applicable Rate with respect to any Loan), or
otherwise; provided that OID and up-front fees shall, for floating rate
Indebtedness, be equated to interest rate assuming the lesser of a 4-year life
to maturity and the actual maturity thereof; and provided further that “All-In
Yield” shall not include arrangement fees or underwriting or other fees not paid
to all lenders for such Indebtedness.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, (c) the Adjusted Eurodollar Rate
applicable for an Interest Period of one month commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00% and (d) in the case of Term Loans only, 2.00% per annum. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted Eurodollar Rate, as the case may be, for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations or offers in accordance with the terms of the
respective definitions thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, Federal
Funds Effective Rate or the Adjusted Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the case
may be.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries or Affiliates from time to
time concerning or relating to bribery or corruption, including without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other jurisdiction.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Applicable Indebtedness” has the meaning assigned to such term in the
definition of “Weighted Average Life to Maturity.”

 

3



--------------------------------------------------------------------------------

“Applicable Other Indebtedness” has the meaning assigned to such term in
Section 2.11(k).

“Applicable Percentage” means, at any time (a) with respect to any Revolving
Lender with a Commitment of any Class, the percentage of the aggregate Revolving
Commitments of such Class represented by such Lender’s Revolving Commitment of
such Class at such time (or, if the Revolving Commitments of such Class have
terminated or expired, such Lender’s share of the total Revolving Exposure of
such Class at that time); provided that, at any time any Revolving Lender shall
be a Defaulting Lender, “Applicable Percentage” with respect to either Revolving
Credit Facility shall mean the percentage of the total Revolving Commitments
under such Revolving Facility (disregarding any such Defaulting Lender’s
Revolving Commitment under such Revolving Facility) represented by such Lender’s
Revolving Commitment under such Revolving Facility and (b) with respect to the
Loans of any Class, a percentage equal to a fraction the numerator of which is
such Lender’s Outstanding Amount of the Loans of such Class and the denominator
of which is the aggregate Outstanding Amount of all Loans of such Class. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the total Revolving
Exposure at that time, giving effect to any assignments pursuant to this
Agreement and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means a percentage per annum equal to the percentage set forth
below for the applicable Level:

 

Level

   First Lien Leverage Ratio    Applicable Rate for
Eurodollar Loans     Applicable Rate for ABR
Loans  

I

   > 4.50 to 1.00      5.50 %      4.50 % 

II

   < 4.50 to 1.00      5.00 %      4.00 % 

provided that, until a certified calculation of the First Lien Leverage Ratio is
delivered for the first full fiscal quarter after the Effective Date, the
Applicable Rate and Commitment Fee shall be set at the level in the row styled
“Level I.” Except as set forth in the foregoing proviso, the Applicable Rate and
Commitment Fee shall be re-determined quarterly on the first day of the month
following the date of delivery to the Administrative Agent of a certified
calculation of the First Lien Leverage Ratio in accordance with Section 5.01(d);
provided, that if such certification is not provided within five (5) Business
Days of the date such certification is required to be delivered under
Section 5.01(d), the Applicable Rate and Commitment Fee shall be set at the
level in the row styled “Level I” as of the first day of the month following the
end of the quarter for which the certification was not delivered until the date
on which such certification is delivered (on which date, the Applicable Rate and
Commitment Fee shall be set at the level based upon the calculations indicated
by such certification).

In the event that the certified calculation of the First Lien Leverage Ratio
previously delivered pursuant to Section 5.01(d) was inaccurate (and such
inaccuracy is discovered while any Loans or Commitments are outstanding), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any Loans or Commitment Fee, as applicable, for any period
(an “Applicable Period”) than the Applicable Rate or Commitment Fee, as
applicable, applied for such Applicable Period, then, to the extent any Loans or
Commitments are outstanding at such time, (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent the correct certified
calculation of the First Lien Leverage Ratio for such Applicable Period,
(ii) the Applicable Rate or Commitment Fee,

 

4



--------------------------------------------------------------------------------

as applicable, shall be determined as if the Level for such higher Applicable
Rate or Commitment Fee, as applicable, were applicable for such Applicable
Period, and (iii) the Borrower shall within ten (10) Business Days of written
demand thereof by the Administrative Agent pay to the Administrative Agent the
accrued additional interest or Commitment Fee owing as a result of such
increased Applicable Rate for the Loans and Commitment Fee for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement and such late payment shall not be deemed to be
an Event of Default under Section 7.01(b).

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed or engaged by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).

“Audited Financial Statements” means (i) the audited consolidated balance sheets
of the Acquired Business and its subsidiaries as of the fiscal year ended
March 27, 2015 and the consolidated statements of income and cash flows of the
Acquired Business and its subsidiaries for the year then ended and (ii) the
audited consolidated balance sheets of the Borrower and its subsidiaries as of
the fiscal years ended December 31, 2014 and December 31, 2015 and the
consolidated statements of income and cash flows of the Borrower and its
subsidiaries for each of the years then ended, , it being agreed and understood
that the Audited Financial Statements have been provided to the Administrative
Agent and the Lenders.

“Available Amount” shall mean, at any time (the “Reference Time”), an amount
equal to:

(a) the sum, without duplication, of:

(i) $15,000,000, plus

(ii) an amount (if positive) equal to the cumulative amount of Excess Cash Flow
for each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2017) ending prior to the Reference Time for which financial
statements have been delivered pursuant to Section 5.01(a) that has not been
applied (and would not be required to be applied) to prepay Loans pursuant to
Section 2.11(f) (without giving effect to the proviso thereto, and without
giving effect to Sections 2.11(i) or (j)) that has been retained by the
Borrower, plus

 

5



--------------------------------------------------------------------------------

(iii) following the first date on which the Total Leverage Ratio as of the last
day of the most recently ended Test Period would not exceed 4.50 to 1.00 on a
Pro Forma Basis, the amount of any cash or Permitted Investments received by the
Borrower (other than from a Restricted Subsidiary thereof) from and including
the Business Day immediately following the Effective Date through and including
the Reference Time from the issuance and sale of its Qualified Equity Interests
(including Disqualified Equity Interests which shall have subsequently been
exchanged for or converted into Qualified Equity Interests), except to the
extent (x) constituting a Cure Amount or (y) applied pursuant to Sections
6.04(b)(ii), 6.04(q) or 6.04(s), 6.06(a)(x) or 6.06(v) (the amounts described in
this clause (a)(iii), the “Available Amount Equity Component”), plus

(iv) the amount (x) of any returns in cash or cash equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) or Permitted Investments received by the
Borrower or any Restricted Subsidiary or (y) to the extent not duplicative of
subclause (x) above, received by the Borrower or any Restricted Subsidiary upon
any Disposition, in each case, in respect of any Investment made by such Person
in reliance on Section 6.04(l) (not to exceed, with respect to subclause (y),
the original amount of such Investment), plus

(v) the aggregate amount of Retained Declined Proceeds retained by the Borrower
during the period from and including the Effective Date through and including
the Reference Time, plus

(vi) in the event that Borrower redesignates any Unrestricted Subsidiary as a
Restricted Subsidiary after the Effective Date (which, for purposes hereof,
shall be deemed to also include (A) the merger, consolidation, liquidation or
similar amalgamation of any Unrestricted Subsidiary into Borrower or any
Restricted Subsidiary, so long as Borrower or such Restricted Subsidiary is the
surviving Person, and (B) the transfer of all or substantially all of the assets
of an Unrestricted Subsidiary to Borrower or any Restricted Subsidiary), the
fair market value (as determined in good faith by Borrower) of the Investments
in such Unrestricted Subsidiary at the time of such redesignation so long as
such Investments were originally made using the Available Amount, minus

(b) the sum, without duplication, of:

(i) the aggregate amount of Restricted Payments made pursuant to
Section 6.06(a)(viii) prior to the Reference Time; plus

(ii) the aggregate amount of Investments made in reliance on Section 6.04(h) and
(l) prior to the Reference Time; plus

(iii) the aggregate amount of prepayments of Junior Financing made in reliance
on Section 6.06(b)(iv) prior to the Reference Time.

“Available Amount Equity Component” has the meaning assigned to such term in the
definition of “Available Amount.”

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

6



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or sole manager of such Person or the
board of directors or board of managers or sole manager of the member of such
Person if such Person has only one member, (c) in the case of any partnership,
the board of directors or board of managers of the general partner of such
Person and (d) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Bona Fide Debt Fund” shall mean any debt fund Affiliate of any Person described
in clause (a) or clause (b) of the definition of Disqualified Institution that
is primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of its business.

“Borrower” has the meaning assigned in the preamble, and shall include any Other
Successor Borrower pursuant to Section 6.05(a).

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means any borrowing of (a) Loans of the same Class, Type and
currency, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or
(b) Swingline Loans.

“Borrowing Minimum” means (a) in the case of a Eurodollar Revolving Borrowing,
the Dollar Equivalent of $1,000,000, (b) in the case of an ABR Revolving
Borrowing, $500,000 and (c) in the case of Swingline Loans, $500,000.

 

7



--------------------------------------------------------------------------------

“Borrowing Multiple” means (a) in the case of a Eurodollar Revolving Borrowing,
the Dollar Equivalent of $100,000, (b) in the case of an ABR Revolving
Borrowing, $100,000 and (c) in the case of Swingline Loans, $100,000.

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit I, for a Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market and (b) when used
in connection with any Loan denominated in Sterling, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in Sterling in London.

“Capital Expenditures” means, for any period, the aggregate of all capital
expenditures (including that portion of Capital Lease Obligations which is
capitalized on a consolidated balance sheet in accordance with GAAP, but
excluding any amount representing capitalized interest), by the Borrower and the
Restricted Subsidiaries during that period that, in conformity with GAAP, are or
should be included in “purchases of property, plant or equipment” or “capital
expenditures” reflected in the consolidated statement of cash flows of the
Borrower and the Restricted Subsidiaries, but excluding (i) in each case except
as expressly prohibited by this Agreement, (a) any Permitted Acquisition or
other Investment (but shall include all Capital Expenditures made with the
proceeds of any Investment by the recipient thereof), and (b) any expenditure
described above to the extent financed (x) with Net Proceeds or trade-ins of
existing property or equipment or proceeds of Term Loan Prepayment Events not
required to be utilized to prepay Term Loans hereunder or (y) by a Person other
than the Borrower or any Restricted Subsidiary and for which none of the
Borrower or any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period) other than rent
and similar or related obligations, (ii) any expenditure described above
relating to the construction or acquisition of any property which has been
transferred to a Person other than the Borrower or any Restricted Subsidiary
pursuant to a sale-leaseback transaction permitted under Section 6.03 and
(iii) interest capitalized during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as Capitalized
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Management Obligations” means obligations of the Borrower or any
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depository, credit card, purchasing card and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any casualty insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

8



--------------------------------------------------------------------------------

“Change in Control” means:

(a) the failure of the Borrower, directly or indirectly, to own all of the
Equity Interests of SkinnyPop Popcorn LLC;

(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof), other than the
Sponsor, of Equity Interests representing 40% or more of the aggregate ordinary
voting power (or the equivalent thereof) represented by the issued and
outstanding Equity Interests in the Borrower and the percentage of the aggregate
ordinary voting power (or the equivalent thereof) so held by such Person or
group is greater than the percentage of the aggregate ordinary voting power (or
the equivalent thereof) represented by the Equity Interests in the Borrower held
by the Sponsor; or

(c) the occurrence of a “Change in Control” (or similar event, however
denominated), as defined in the documentation governing any Junior Financing,
Permitted Incremental Equivalent Debt or Credit Agreement Refinancing
Indebtedness that is Material Indebtedness if the effect of such event is to
permit the holders of such Material Indebtedness to require such Indebtedness to
be repaid, redeemed or repurchased.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other Requirement
of Law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other Requirement of Law or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans,
Sterling Revolving Loans, Swingline Loans, Other Revolving Loans, Term Loans,
Other Term Loans, or Incremental Term Loans, (b) any Commitment, refers to
whether such Commitment is a U.S. Revolving Commitment, Sterling Revolving
Commitment, Swingline Commitment, Other Revolving Commitment, Term Commitment,
Other Term Commitment, Incremental Term Commitment or Revolving Commitment
Increase, and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Other
Term Commitments, Other Term Loans, Other Revolving Commitments (and the Other
Revolving Loans made pursuant thereto) and term loans made pursuant to any Term
Commitment Increase that have different terms and conditions shall be construed
to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are or are purported to be
granted pursuant to the Security Documents as security for the Secured
Obligations.

 

9



--------------------------------------------------------------------------------

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) the Borrower and each
of the Restricted Subsidiaries (other than any Excluded Subsidiary), either
(x) a counterpart of the Guarantee Agreement duly executed and delivered on
behalf of such Person or (y) in the case of any Person that is required to
become a Loan Party after the Effective Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the Guarantee Agreement, in substantially
the form specified therein (with such changes as may be reasonably acceptable to
the Administrative Agent), duly executed and delivered on behalf of such Person,
(ii) the Borrower and each Guarantor either (x) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Loan Party after the Effective Date (including
by ceasing to be an Excluded Subsidiary), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, in each case under this clause (a) together with, in the case of
any such Loan Documents executed and delivered after the Effective Date, at the
reasonable request of the Administrative Agent, opinions of the type referred to
in Section 4.01(b) (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent) and (iii) the Borrower, a completed
Perfection Certificate, duly executed and delivered by the Borrower;

(b) all outstanding Equity Interests of the Borrower and each Restricted
Subsidiary (other than any Equity Interests constituting Excluded Assets) owned
by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received
certificates or other instruments representing all such Equity Interests (other
than such Equity Interests in Immaterial Subsidiaries), together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(c) if any Indebtedness for borrowed money of the Borrower or any Restricted
Subsidiary in a principal amount of $5,000,000 or more is owing by such obligor
to any Loan Party (other than the Effective Date Intercompany Note, which for
the avoidance of doubt, shall be pledged at all times), such Indebtedness shall
be evidenced by a promissory note that shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank (it being understood that any Restricted Subsidiary
not a signatory to the Intercompany Note on the Effective Date may execute a
joinder to the Intercompany Note at any time after the Effective Date by
providing written notice to the Administrative Agent and delivering such joinder
to the Administrative Agent in order to become a party thereto, together with an
undated instrument of transfer with respect thereto endorsed in blank) provided,
that the Effective Date Intercompany Note shall be pledged at all times
regardless of the principal amount owing by the obligor thereunder;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
Requirements of Law or reasonably requested by the Administrative Agent to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents and the other
provisions of the term “Collateral and Guarantee Requirement,” shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

 

10



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received, in the case of clauses
(i)-(ii) and clause (v), to the extent customary and appropriate (as reasonably
determined by the Administrative Agent) in the applicable jurisdiction,
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a first priority
Lien on the Mortgaged Property described therein, free of any other Liens except
as expressly permitted by Section 6.02, together with such endorsements as the
Administrative Agent may reasonably request, (iii) a flood zone determination
certificate on the appropriate form (a “Flood Determination Form”), at least
five (5) Business Days prior to the filing of the applicable Mortgage (and the
Administrative Agent shall promptly provide a copy of any such Flood
Determination Form to the Lenders), (iv) if any Mortgaged Property is located in
an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors, and (v) such
legal opinions as the Administrative Agent may reasonably request with respect
to any such Mortgage or Mortgaged Property.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if, and
for so long as the Administrative Agent and the Borrower reasonably agree that,
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to the Borrower and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (c) no action to perfect a security interest in motor
vehicles and other assets subject to certificates of title shall be required
other than the filing of a financing statement under the Uniform Commercial
Code, (e) in no event shall any Loan Party be required to enter into any
collateral documentation governed by the laws of any non-U.S. jurisdiction,
except for the pledge of stock with respect to any Foreign Subsidiary that,
together with its subsidiaries, accounts for more than 5% of Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries (as of the last day of the
fiscal month of the Borrower most recently ended for which financial statements
have been delivered pursuant to Section 5.01(a) or (b), and (f) in no event
shall the Collateral include any Excluded Assets to the extent, and for so long
as, such property constitutes Excluded Assets. The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets or the provision of any Guarantee by any
Restricted Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Restricted Subsidiaries formed or acquired,
after the Effective Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment, Revolving Commitment Increase, Term Commitment,
Other Term Commitment or Incremental Term Commitment of any Class or any
combination thereof (as the context requires) and (b) with respect to any
Swingline Lender, its Swingline Commitment.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

 

11



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(d) substantially in the form attached hereto as Exhibit
K.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent not already included in arriving at
such Consolidated Net Income (other than with respect to clauses (a)(vi),
(a)(xv) and (b)), the sum of the following amounts for such period with respect
to the Borrower and its Restricted Subsidiaries:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, unused line fees and letter of credit fees and facing fees and bank
and letter of credit fees and costs of surety bonds in connection with financing
activities;

(ii) provision for taxes based on income, profits or capital and sales taxes,
including federal, foreign, state, franchise, excise, value added and similar
taxes paid or accrued during such period (including in respect of repatriated
funds and any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest related to such taxes or
arising from tax examinations);

(iii) depreciation and amortization (including amortization of deferred
financing fees or costs);

(iv) Non-Cash Charges;

(v) extraordinary losses, expenses or charges and unusual or non-recurring
losses, expenses or charges;

(vi) cash restructuring charges, accruals or reserves (including restructuring
costs related to acquisitions after the Effective Date and adjustments to
existing reserves and including any unusual or non-recurring operating expenses
directly attributable to the implementation of cost savings initiatives,
severance, store opening expenses, relocation costs, office upgrades,
integration and facilities’ opening costs and other business optimization
expenses, signing costs, retention or completion bonuses, transition costs,
costs related to opening of facilities, costs related to closure/consolidation
of facilities and costs and expenses related to pension, post-retirement
employee benefit plans (including any settlement of pension liabilities) and
stock option and other equity-based compensation expenses); provided that the
aggregate amount added back to Consolidated Net Income pursuant to this clause
(vi), when taken together with the aggregate amount included in Consolidated
EBITDA pursuant to clause (b) of this definition, for any Test Period shall not
exceed 25% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any adjustment pursuant to this clause (a)(vi) or clause (b) of
this definition); provided further that such 25% limitation shall not apply with
respect to any such amounts that are (i) determined on a basis consistent with
Article 11 of Regulation S-X promulgated under the Exchange Act or
(ii) evidenced by or contained in a due

 

12



--------------------------------------------------------------------------------

diligence quality of earnings report made available to the Administrative Agent
prepared by (x) a “big-four” nationally recognized accounting firm or (y) any
other accounting firm that shall be reasonably acceptable to the Administrative
Agent (“Transaction Synergies”) and the actual costs incurred to realize
Transaction Synergies;

(vii) the amount of any non-controlling interest expense consisting of
subsidiary income attributable to non-controlling equity interests of third
parties in any Non-Wholly Owned Subsidiary;

(viii) the amount of expenses relating to payments made to option holders of the
Borrower or any of its direct or indirect parent companies in connection with,
or as a result of, any distribution being made to shareholders of such Person or
its direct or indirect parent companies, which payments are being made to
compensate such option holders as though they were shareholders at the time of,
and entitled to share in, such distribution, in each case to the extent
permitted in the Loan Documents;

(ix) the amount of any expenses, charges or losses during such period that are
reimbursed in cash pursuant to indemnification, insurance, purchase price
adjustments or other reimbursement provisions, or are otherwise reimbursed in
cash by a third party (provided that (x) such amount of reimbursement, insurance
payment, purchase price adjustments or indemnification is not included in
Consolidated Net Income and (y) if such amount is (i) added back to Consolidated
EBITDA for the complete one hundred eighty (180) day period applicable thereto
and (ii) not so reimbursed or received by the Borrower or its Restricted
Subsidiaries within the one hundred eighty (180) day period applicable thereto,
then such amount shall be subtracted in the subsequent Test Period);

(x) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(xi) any non-cash expenses recognized at the time of the granting or payment of
earn-out obligations and contingent consideration and any non-cash expense or
loss from the valuation of earn-out obligations and contingent consideration
and;

(xii) fees, costs and expenses incurred after the Effective Date in connection
with the administration of the Loans or any amendment to or other modification
of the Loan Documents;

(xiii) fees, costs and expenses (including rationalization, legal, tax,
structuring and other costs and expenses) related to acquisitions, investments,
dividends, dispositions, consolidations, restructurings, recapitalizations, or
issuances or amendments of debt or equity, in each case permitted under this
Agreement, whether or not consummated;

(xiv) Public Company Costs;

(xv) the amount of cash proceeds received from business interruption insurance
and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions (to the extent that the
proceeds of such insurance or such reimbursement or indemnification is not
included in Consolidated Net Income); provided that if such amount is (x) added
back to Consolidated EBITDA for the complete one hundred eighty (180) day period
applicable thereto and (y) not so reimbursed or received by the Borrower or its
Restricted Subsidiaries within the one hundred eighty (180) day period
applicable thereto, then such amount shall be subtracted in the subsequent Test
Period);

 

13



--------------------------------------------------------------------------------

(xvi) Transaction Costs;

(xvii) cash payments received that are related to prior accruals of charges
deducted in calculating Consolidated Net Income for such period and that have
not otherwise been added back to Consolidated EBITDA;

(xviii) any non-cash increase in expenses due to purchase accounting associated
with the Transactions;

(xix) unrealized, non-cash currency translation losses and foreign exchange
losses resulting from the impact of foreign currency changes on the valuation of
assets or liabilities on the balance sheet of Borrower and its Restricted
Subsidiaries (including, for the avoidance of doubt, any unrealized, non-cash
currency translation losses and foreign exchange losses resulting from
intercompany loans and other intercompany Investments permitted hereunder); and

(xx) without duplication, to the extent deducted in the determination of
Consolidated Net Income (and not otherwise added back), the Existing Earnouts;
plus

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies projected by the Borrower in good faith to be
realized in connection with (x) any restructuring of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business, (y) any
Permitted Acquisition or other similar Investment described in the definition of
“Specified Transaction” (including the commencement of activities constituting
such business) or material Disposition (including the termination of
discontinuance of activities constituting such business) and (z) the
Transactions, in each case that are projected by the Borrower in good faith to
be realized no later than 18 months after the consummation of such transaction
(which cost savings, operating expense reductions and synergies projected to
result from any such action shall be added to Consolidated EBITDA for any Test
Period ending not more than 18 months after such action is taken as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of the relevant Test Period), net of the amount of actual benefits
realized from such actions; provided that (A) such cost savings, operating
expenses or synergies are reasonably identifiable and factually supportable and
(B) no cost savings, operating expense reductions or synergies shall be added
pursuant to this clause (b) to the extent duplicative of any expenses or charges
or other amounts included in Consolidated EBITDA in clause (a) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken); provided that the aggregate amount added
back to Consolidated Net Income pursuant to this clause (b), when taken together
with the aggregate amount included in Consolidated EBITDA pursuant to clause
(a)(vi) of this definition, for any Test Period shall not exceed 25% of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
any adjustment pursuant to clause (a)(vi) or this clause (b)); provided further
that such 25% limitation shall not apply with respect to any Transaction
Synergies and the actual costs incurred to realize Transaction Synergies; less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains;

 

14



--------------------------------------------------------------------------------

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(iv) the amount of any non-controlling interest income consisting of subsidiary
loss attributable to non-controlling equity interests of third parties in any
Non-Wholly Owned Subsidiary added to (and not deducted in such period from)
Consolidated Net Income; and

(v) any income from the valuation of earnout obligations and contingent
consideration;

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP;

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of Indebtedness (including the net loss or gain
resulting from hedging agreements for currency exchange risk and revaluations of
intercompany balances), except as set forth in clause (a)(xix) above,

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of (i) Financial Accounting Standards Board Standards
Codification (“FASB ASC”) No. 815—Derivatives and Hedging, and (ii) FASB ASC
480-10 regarding accounting for financial instruments with debt and equity
characteristics,

(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not including the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired) (each such Person, property,
business or asset acquired, including pursuant to a transaction consummated
prior to the Effective Date, and not subsequently so disposed of, an “Acquired
Entity or Business”), in each case based on the Acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis; and (B) an adjustment in respect of each Acquired Entity or Business
equal to the amount of the Pro Forma Adjustment with respect to such Pro Forma
Entity for such period (including the portion thereof occurring prior to such
acquisition or conversion) as specified in the Pro Forma Adjustment certificate
delivered to the Administrative Agent (for further delivery to the Lenders); and

(IV) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, or any division, product line or facility
used for operations of the Borrower or any of the Restricted Subsidiaries, sold,
transferred or otherwise disposed of by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold, transferred or otherwise disposed of, closed or classified, a “Sold Entity
or Business”), in each case based on the Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closure, classification or conversion) determined
on a historical Pro Forma Basis.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal periods
specified below shall be deemed to be as follows:

 

Fiscal quarter ended September 30, 2015

   $ 24,657,721   

Fiscal quarter ended December 31, 2015

   $ 25,691,760   

Fiscal quarter ended March 31, 2016

   $ 26,883,607   

Fiscal quarter ended June 30, 2016

   $ 27,184,922   

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt minus (b) the lesser of (i) the aggregate amount of cash and
Permitted Investments of the Borrower and its Restricted Subsidiaries (in each
case, free and clear of all liens, other than Liens permitted pursuant to
Section 6.02), excluding cash and Permitted Investments which are listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date and (ii) $35,000,000.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a) charges and expenses related to and reserves that are established or
adjusted as a result of any Permitted Acquisition or similar Investment in
accordance with GAAP (including any adjustment of estimated payouts on existing
earn-outs),

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Costs,

(d) any fees, costs and expenses (including any transaction or retention bonus)
incurred during such period, or any amortization thereof for such period, in
connection with any Permitted Acquisition or similar Investment, non-ordinary
course asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Effective Date and any such transaction undertaken but not completed) and
any non-recurring charges or merger costs incurred during such period as a
result of any such transaction,

(e) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(f) non-cash stock-based award compensation expenses,

(g) any income (loss) attributable to deferred compensation plans or trusts,

 

16



--------------------------------------------------------------------------------

(h) any income (loss) for such period of any Person if such Person is not a
Restricted Subsidiary, except that Consolidated Net Income shall include the
aggregate amount of cash or cash equivalents actually distributed by such Person
during such period to the Borrower or any Restricted Subsidiary as a dividend or
other distribution,

(i) any income (loss) from Investments recorded using the equity method, but
including any cash distributions of earnings received by any Restricted
Subsidiary from Investments recorded using the equity method, and

(j) solely for purposes of determining the Available Amount, any income (loss)
of any Restricted Subsidiary of the Borrower (other than a Loan Party) to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including,
but not limited to, applying acquisition method accounting to inventory,
property and equipment, leases, software and other intangible assets and
deferred revenue (including deferred costs related thereto and deferred rent)
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries), as a result of any acquisition consummated prior to
the Effective Date and any Permitted Acquisitions or the amortization or
write-off of any amounts thereof.

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Borrower as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 5.01(a) or (b).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with any
Permitted Acquisition (or other similar Investment permitted hereunder))
consisting only of Indebtedness for borrowed money, unreimbursed or non-cash
collateralized obligations under drawn letters of credit, obligations in respect
of Capitalized Leases and debt obligations evidenced by bonds, debentures, notes
or similar instruments; notwithstanding the foregoing, earnouts shall be
included in the calculation of Consolidated Total Debt only to the extent earned
or otherwise due and payable for five Business Days unless subject to a contest
maintained in good faith by appropriate proceedings promptly instituted and
diligently conducted.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including current and
long-term deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans and
obligations under Letters of Credit to the extent otherwise included therein,
(iii) the current portion of interest, (iv) the current portion of current and
deferred income taxes and (v) any

 

17



--------------------------------------------------------------------------------

current liability to the extent there is a corresponding restricted cash
deposit; provided that, for purposes of calculating Excess Cash Flow, increases
or decreases in working capital (A) arising from acquisitions or dispositions by
the Borrower and its Restricted Subsidiaries shall be measured from the date on
which such acquisition or disposition occurred until the first anniversary of
such acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income (III) any changes
in current assets or current liabilities as a result of (y) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (z) the effects of acquisition method accounting and (IV)
earnouts or other comparable deferred payment obligations.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in one or more companies.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt and
(c) Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness and including, for the avoidance of doubt, Indebtedness incurred
pursuant to a Refinancing Amendment) in exchange for, or to extend, refund,
renew, replace or refinance, in whole or part, existing Loans, (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Revolving Commitments, the
unused portion of such Other Revolving Commitments) is in an original aggregate
principal amount (or accreted value, if applicable) not greater than the
aggregate principal amount (or accreted value, if applicable) of the Refinanced
Debt except by an amount equal to unpaid accrued interest and premium thereon
and reasonable and customary fees and expenses (including upfront fees and OID)
in connection with such exchange, modification, refinancing, refunding, renewal
or replacement, (ii) such Indebtedness has a later maturity than, and a Weighted
Average Life to Maturity equal to or greater than, the Refinanced Debt,
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing and premiums and
optional prepayment or redemption terms) are (taken as a whole) no more
favorable to the lenders or holders providing such Indebtedness, than those
applicable to the Loans being refinanced (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) and
(iv) such Refinanced Debt shall be repaid, defeased or satisfied and discharged,
and all accrued interest, fees and premiums (if any) in connection therewith
shall be paid, with 100% of the Net Proceeds of the applicable Credit Agreement
Refinancing Indebtedness, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained (and to the extent that such
Refinanced Debt consists, in whole or in part, of Revolving Commitments or Other
Revolving Commitments (or Revolving Loans, Swingline Loans or Other Revolving
Loans incurred pursuant to any Revolving Commitments or other Revolving
Commitments), such Revolving Commitments or Other Revolving Commitments, as
applicable, being refinanced by the applicable Credit Agreement Refinancing
Indebtedness shall be terminated, and all accrued fees in connection therewith
shall be paid).

 

18



--------------------------------------------------------------------------------

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“Debt Fund Affiliate” has the meaning assigned to such term in Section 9.04.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within two Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement or provided any written notification to any Person to that effect with
respect to its funding obligations hereunder or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner satisfactory to the Administrative Agent and the Borrower that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, on or after the Effective Date, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-In Action, unless, in the case
of this clause (d), the Borrower and the Administrative Agent are each
reasonably satisfied that such Lender will remain capable of performing its
obligations hereunder; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.

“Deferred Seller Obligations” means additional consideration in the form of
seller notes, earnouts, deferred purchase price, deferred compensation and other
similar deferred payment obligations, but for the avoidance of doubt shall not
include non-compete or consulting obligations, whether fixed or contingent, owed
by the Borrower or any of its Restricted Subsidiaries in connection with a
Permitted Acquisition or other Investment permitted under Section 6.04 to the
seller thereunder and payable following the date the applicable Permitted
Acquisition or other Investment was consummated, so long as such Deferred Seller
Obligations are unsecured (and, for the avoidance of doubt, such Deferred Seller
Obligations shall be required to be subordinated on customary terms reasonably
satisfactory to the

 

19



--------------------------------------------------------------------------------

Administrative Agent, it being agreed and understood that, in the case of an
earnout, the inclusion of a provision in the definitive agreement relating to
the applicable Acquisition, Permitted Acquisition or other Investment to the
effect that payment of such earnout is subject to restrictions in the applicable
Loan Parties’ debt documents and/or this Agreement shall be deemed to satisfy
this requirement) and, other than earnouts, shall not require any cash principal
payments prior to the Latest Maturity Date.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to an officer’s certificate signed by a Financial
Officer, setting forth the basis of such valuation, less the amount of cash or
Permitted Investments received in connection with a subsequent sale, redemption
or payment of, on or with respect to, such Designated Non-Cash Consideration.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(a)(ii)(C) substantially in the form of Exhibit G-3.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit G-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discounted Prepayment
Offers or Borrower Solicitation of Discount Range Prepayment Offer, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.11(a)(ii)(B),
Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount (which may be less than zero) for such period of Consolidated
EBITDA of such Sold Entity or Business (determined as if references to the
Borrower and its Restricted Subsidiaries in the definition of the term
“Consolidated EBITDA” (and in the component financial definitions used therein)
were references to such Sold Entity or Business and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

 

20



--------------------------------------------------------------------------------

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date; provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale”, “casualty or
condemnation event” or a “change of control” shall not constitute a Disqualified
Equity Interest if any such requirement becomes operative only after repayment
in full of all the Loans and all other Loan Document Obligations that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination of the Commitments and (ii) if an Equity Interest in any Person
is issued pursuant to any plan for the benefit of employees of the Borrower (or
any direct or indirect parent thereof) or any of its Restricted Subsidiaries or
by any such plan to such employees, such Equity Interest shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by the Borrower (or any direct or indirect parent company thereof) or any of its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations of such Person.

“Disqualified Institution” means (a) those Persons that are (i) competitors of
the Borrower or its Subsidiaries that are identified by the Borrower or Sponsor
to the Administrative Agent in writing or (ii) Affiliates of any such
competitors that are reasonably identifiable solely on the basis of their name
(other than Bona Fide Debt Funds) (such Persons in clauses (a)(i) and (a)(ii),
“Company Competitors”) or (b) those banks, financial institutions and other
Persons (if any) separately identified by the Borrower or Sponsor to the
Administrative Agent in writing (other than Bona Fide Debt Funds) on or prior to
August 6, 2016 or Affiliates of the foregoing that are reasonably identifiable
solely on the basis of their name (which list shall not be delivered by the
Administrative Agent to any other Person); provided that (x) clause (a) above
shall include additional Company Competitors that are identified by the Borrower
or Sponsor to the Administrative Agent in writing from time to time and
Affiliates of Company Competitors that are reasonably identifiable solely on the
basis of their name and (y) clauses (a) and (b) shall include any other Person
that becomes a Subsidiary or an Affiliate of a Person covered thereby as a
result of a merger, acquisition, investment, joint venture or other business
combination, in each case, to the extent subsequently identified to the
Administrative Agent in writing. The Administrative Agent shall have the right
to provide the list of Disqualified Institutions and any supplements thereto to
Lenders and prospective Lenders in its sole discretion.

 

21



--------------------------------------------------------------------------------

“Documentation Agents” means SunTrust Bank and Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, in their
capacities as Documentation Agents.

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means on any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to any amount
in Sterling, the equivalent in dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.06 using the Exchange Rate with
respect to such currency at the time in effect under the provisions of such
Section.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(f) with respect to any fiscal year of the Borrower, if the Total
Leverage Ratio (prior to giving effect to the applicable prepayment pursuant to
Section 2.11(f)) as of the end of such fiscal year is (a) greater than 4.50 to
1.00, 50% of Excess Cash Flow for such fiscal year, (b) greater than 3.75 to
1.00 but less than or equal to 4.50 to 1.00, 25% of Excess Cash Flow for such
fiscal year and (c) less than or equal to 3.75 to 1.00, 0% of Excess Cash Flow
for such fiscal year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) and on
which the initial funding of the Loans occurs.

“Effective Date Intercompany Note” means the intercompany note entered into in
connection with the Acquisition evidencing indebtedness of Tyrrells Potato
Crisps Limited, Glennans Ltd., Yarra Valley Snack Foods Pty Limited, Aroma
Snacks GmbH & Co KG and Aroma Verwaltungs GmbH owing to the Borrower or a
Guarantor.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower or any of its
subsidiaries), other than, in each case, a natural person; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Disqualified Institution.

 

22



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable and binding injunctions or agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental investigation, monitoring,
remediation or restoration, administrative oversight costs, consultants’ fees,
fines, penalties and indemnities), of the Borrower or any Restricted Subsidiary
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is also treated as a single employer under
Section 414(m) and (o) of the Code.

“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) the failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred); (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that a Plan is, or is
reasonably expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by a Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by a Loan Party or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by a Loan Party or any ERISA Affiliate
of any written notice, or the receipt by any Multiemployer Plan from a Loan
Party or any ERISA Affiliate of any written notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or, in “endangered status” or “critical status”, within the meaning of
Section 305(b) of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

“Eurodollar Borrowing” has the meaning assigned to such term in Section 1.02.

 

23



--------------------------------------------------------------------------------

“Eurodollar Loan” has the meaning assigned to such term in Section 1.02.

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period therefor:

(1) with respect to any Eurodollar Borrowing in dollars for any Interest Period,
the rate per annum equal to the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in dollars with a term comparable to
such Interest Period that appears on Reuters Screen LIBOR01 Page (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which deposits in dollars are offered by leading banks in the London
interbank deposit market as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London, England time, on the second full
Business Day preceding the first day of such Interest Period; provided, however,
that (i) if no comparable term for an Interest Period is available, the
Eurodollar Rate shall be determined using the weighted average of the offered
rates for the two terms most nearly corresponding to such Interest Period and
(ii) if Reuters Screen LIBOR01 Page shall at any time no longer exist,
“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to Eurodollar Borrowings comprising part of the same
Borrowing, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in dollars at approximately 11:00 a.m., London,
England time, two Business Days prior to the first day of such Interest Period
in the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
its portion of the amount of such Eurodollar Borrowing to be outstanding during
such Interest Period; provided, further, that in no event shall the “Eurodollar
Rate” be less than zero; and

(2) with respect to any Eurodollar Borrowing in Sterling for any Interest
Period, the rate per annum equal to the arithmetic mean (rounded to the nearest
1/100th of 1%) of the offered rates for deposits in Sterling with a term
comparable to such Interest Period that appears on Reuters Screen LIBOR01 Page
(or such other page as may replace such page on such service for the purpose of
displaying the rates at which deposits in Sterling are offered by leading banks
in the London interbank deposit market as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London, England time, on the
second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the Eurodollar Rate shall be determined using the weighted average of
the offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if Reuters Screen LIBOR01 Page shall at any time no longer
exist, “Eurodollar Rate” shall mean, with respect to each day during each
Interest Period pertaining to Eurodollar Borrowings comprising part of the same
Borrowing, the rate per annum determined by the Administrative Agent by
reference to any page or service comparable to the Reuters Screen LIBOR01 Page
designated by the Administrative Agent at approximately 11:00 a.m., London,
England time, two Business Days prior to the first day of such Interest Period
in the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
its portion of the amount of such Eurodollar Borrowing to be outstanding during
such Interest Period; provided, further, that in no event shall the “Eurodollar
Rate” be less than zero.

“Eurodollar Revolving Borrowing” has the meaning assigned to such term in
Section 1.02.

“Eurodollar Revolving Loan” has the meaning assigned to such term in
Section 1.02.

 

24



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization), in each case to the extent deducted in arriving
at such Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period,

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v) the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period;

(vi) cash receipts in respect of Swap Agreements during such fiscal year to the
extent not otherwise included in Consolidated Net Income;

(vii) cash gains included in clauses (a) through (j) of the definition of
Consolidated Net Income; and

(viii) the amount of cash proceeds received from business interruption insurance
(to the extent that the proceeds of such insurance is not included in
Consolidated Net Income); less:

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period),

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior periods, the amount of Capital Expenditures made in cash by the Borrower
and its Restricted Subsidiaries during such period, except to the extent that
such Capital Expenditures were financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries or with the proceeds from the issuance
or sale of Qualified Equity Interests or a Disposition permitted hereunder or
Casualty Event,

(iii) the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and its Restricted Subsidiaries
permitted to be made hereunder (including (A) the principal component of Capital
Lease Obligations

 

25



--------------------------------------------------------------------------------

and (B) the amount of any mandatory prepayment of Term Loans and Incremental
Term Loans pursuant to Section 2.11(c) with the Net Proceeds from an event of
the type specified in clause (a) of the definition of “Term Loan Prepayment
Event” to the extent required due to a disposition that resulted in an increase
to Consolidated Net Income and not in excess of the amount of such increase, but
excluding (X) all other prepayments of Term Loans and Incremental Term Loans,
(Y) all prepayments of Revolving Loans and Swingline Loans made during such
period and (Z) all prepayments of revolving credit facilities (other than in
respect of any revolving credit facility to the extent there is an equivalent
permanent reduction in commitments thereunder)), except to the extent financed
with the proceeds of other Indebtedness of the Borrower or the Restricted
Subsidiaries or with the proceeds from the issuance or sale of Equity Interests
or a Disposition or Casualty Event, in each case valued at the purchase price to
the extent less than the principal amount prepaid, purchased or retired, and to
the extent actually made in cash,

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period,

(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior periods, the amount of Investments and acquisitions made in cash during
such period pursuant to Section 6.04(h), (o) and (v) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,

(vii) the amount of dividends paid and other Restricted Payments made in cash
during such period (other than pursuant to Sections 6.06(a)(i) or 6.06(a)(viii))
to the extent such dividends or other Restricted Payments were permitted to be
paid hereunder and financed with internally generated cash flow of the Borrower
and its Restricted Subsidiaries,

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness that results in a deduction pursuant to clause (b)(iii) above,

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period, which
shall include the next succeeding three (3) months after such period, relating
to Permitted Acquisitions, other Investments or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions, Investments permitted under Section 6.04 (other than
Permitted Investments) or Capital Expenditures during such period of four
consecutive fiscal quarters plus the next succeeding three (3) months is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

 

26



--------------------------------------------------------------------------------

(x) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(xi) cash expenditures in respect of Swap Agreements during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xiii) without duplication of any items noted in clause (ix) above, any fees,
costs and expenses (including any transaction or retention bonus) incurred
during such period, or any amortization thereof for such period, in connection
with any Permitted Acquisition or similar Investment, non-ordinary course asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Effective Date and any such transaction undertaken but not completed) and
any non-recurring charges or merger costs incurred during such period as a
result of any such transaction;

(xiv) cash charges and expenses related to and reserves that are established or
adjusted as a result of any Permitted Acquisition or similar Investment in
accordance with GAAP (including any adjustment of estimated payouts on existing
earn-outs);

(xv) Transaction Costs;

(xvi) without duplication, the Existing Earnouts and other earnouts and
comparable deferred payment obligations (x) to the extent paid in cash during
such period, except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries (other than with the
proceeds of Revolving Loans) or (y) to the extent such obligations have become
payable in such period (but have not yet been paid in cash); provided that to
the extent the aggregate amount of internally generated cash actually utilized
to finance such obligations pursuant to this clause (y) is less than the amount
so deducted, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow for the immediately succeeding period for which an Excess Cash
Flow payment is required under Section 2.11(f) hereof; provided, further that,
for the avoidance of doubt, in the case of each of clause (x) and clause (y),
amounts deducted in any period shall not be deducted in any other period; and

(xvii) the amount of Restricted Payments made in cash during such period
pursuant to Section 6.06(a)(xix).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than dollars, the rate at which such other
currency may be exchanged into dollars at the time of determination on such day
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate

 

27



--------------------------------------------------------------------------------

shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of dollars for delivery two Business Days later, provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, (b) any Subsidiary that is prohibited by applicable
law, rule or regulation or contractual obligation existing on the Effective Date
or, if later, the date it first becomes a Restricted Subsidiary, from
guaranteeing the Secured Obligations, (c) any Foreign Subsidiary, (d) any
Immaterial Subsidiary, (e) any Unrestricted Subsidiary, and (f) any other
Subsidiary excused from becoming a Loan Party pursuant to the last paragraph of
the definition of the term “Collateral and Guarantee Requirement”; provided that
no Subsidiary that provides a Guarantee in respect of any Credit Agreement
Refinancing Indebtedness, Indebtedness under Section 6.01(a)(vii) (other than a
Foreign Subsidiary if the issuer of such Indebtedness is a Foreign Subsidiary)
or Junior Financing shall be an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes measured by or imposed on such recipient’s net or overall
gross income or profits (however denominated) and franchise (or similar) Taxes
imposed on such recipient in lieu of income Taxes by (i) the laws of the United
States of America, or the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) any other
jurisdiction as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than a connection
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents), (b) any branch
profits Tax imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding Tax
that is attributable to a recipient’s failure to comply with Section 2.17(e) or
failure to properly claim an exemption from U.S. backup withholding taxes,
(d) any U.S. federal withholding Taxes to the extent imposed as a result of a
Lender’s (i) failure to comply with the applicable requirements of FATCA or
(ii) election under Section 1471(b)(3) of the Code and (e) except in the case of
an assignee pursuant to a request by the Borrower under Section 2.19 hereto, any
U.S. federal withholding Taxes imposed due to a Requirement of Law in effect at
the time a Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a).

“Existing Earnouts” means those certain earnout set forth in (x) that certain
Membership Interest Purchase Agreement, dated as of April 17, 2015, by and among
SkinnyPop Popcorn LLC, Paqui LLC and the Sellers (as defined therein) and
(y) that certain Membership Interest Purchase Agreement, dated as of April 29,
2016, by and among Amplify Snack Brands, Inc., Boundless Nutrition, LLC and the
Sellers (as defined therein).

“Facilities” shall mean the Term Facility and the Revolving Facility.

 

28



--------------------------------------------------------------------------------

“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements pursuant to any of the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the Fee Letter, dated as of August 6, 2016, between the
Administrative Agent, the Lead Arrangers and the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or similar officer of the Borrower or any
applicable Subsidiary.

“Financial Performance Covenant” means the covenant set forth in Section 6.10.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“First Lien Leverage Ratio” means, on any date, the ratio, on a Pro Forma Basis,
of (a) Consolidated Net Debt as of such date that is secured by a first-priority
Lien to (b) Consolidated EBITDA for the most recently ended Test Period.

“Flood Determination Form” has the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Foreign Subsidiary” means (i) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia and that is a “controlled foreign corporation” within
the meaning of Section 957(a) of the Code, (ii) any Subsidiary that is a
disregarded entity or partnership for U.S. federal income tax purposes,
substantially all of the assets of which consist of Equity Interests and
intercompany debt in one or more Subsidiaries described in clause (i) of this
definition and (iii) any Subsidiary in which a Subsidiary described in clause
(i) directly or indirectly owns a majority of the Equity Interests.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

29



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any such group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Bank for
International Settlements and the Basel Committee on Banking Supervision) and
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of Exhibit
B.

“Guarantor” means each Subsidiary of the Borrower that is a party to the
Guarantee Agreement.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Incremental Borrowing” has the meaning assigned to such term in Section 1.02.

 

30



--------------------------------------------------------------------------------

“Incremental Cap” means the sum of (x)(i) $50,000,000 (the “Fixed Incremental
Amount”), plus (ii) all voluntary prepayments and commitment reductions of any
Loans (including Incremental Term Loans and Incremental Revolving Loans) (in the
case of any prepayment of Revolving Loans and/or Incremental Revolving Loans, to
the extent accompanied by a corresponding permanent reduction in the relevant
commitment) (other than to the extent financed with Cure Amounts or the proceeds
of long-term indebtedness), provided that the foregoing subclauses (i) and
(ii) shall be reduced by the amount of Permitted Incremental Equivalent Debt
issued in lieu thereof, plus (y) an unlimited additional amount so long as, on a
Pro Forma Basis as of the last day of the most recently ended Test Period (and
assuming in the case of any Revolving Commitment Increase, that any such
commitments are drawn in full and that all such Incremental Term Loans,
Revolving Commitment Increases or Permitted Incremental Equivalent Debt is
secured on a first priority basis, whether or not so secured and excluding the
cash proceeds of any such Incremental Term Loans, Revolving Commitment Increases
or Permitted Incremental Equivalent Debt) and after giving effect to any
Permitted Acquisition or other Investment consummated in connection therewith,
(A) with respect to any Incremental Borrowing that is secured by a Lien that is
pari passu with the Liens securing the Loans, the First Lien Leverage Ratio
shall not exceed 4.75 to 1.00 and (B) with respect to any Incremental Borrowing
that is secured by a Lien that is subordinated to the Liens securing the Loans,
or unsecured, the Total Leverage Ratio shall not exceed 5.75 to 1.00; provided,
for the avoidance of doubt, that Incremental Term Loans, Revolving Commitment
Increases and Permitted Incremental Equivalent Debt may be incurred pursuant to
this clause (y) prior to utilization of the amount set forth in clause (x) above
or in combination with utilization of the amount set forth in clause (x) above,
and, if both clauses (x) and (y) are available and the Borrower does not make an
election, the Borrower will be deemed to have elected to use clause (y) first.

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(c)(ii).

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.20(c)(ii).

“Incremental Revolving Loans” means any loans made pursuant to any Revolving
Commitment Increase.

“Incremental Term Commitment” has the meaning assigned to such term in
Section 2.20(c)(iii).

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(c)(iii).

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(c)(iii).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) trade accounts payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation is not paid after
becoming due and payable for five Business Days or such obligation is reflected
on the balance sheet in accordance with GAAP and (iii) accruals for payroll and
other liabilities accrued in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the

 

31



--------------------------------------------------------------------------------

holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations of such Person under Swap Agreements, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person with respect to the redemption, repurchase,
repayment, return of capital or other similar obligations in respect of
Disqualified Equity Interests; provided that the term “Indebtedness” shall not
include (w) deferred or prepaid revenue, (x) purchase price holdbacks in respect
of a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller in the ordinary course of business,
(y) for the avoidance of doubt, any Qualified Equity Interests or
(z) indebtedness, any liability or any other obligations arising under the Tax
Receivable Agreement. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of Indebtedness of any Person shall for purposes
of clause (e) above (unless such Indebtedness has been assumed by such Person)
be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercompany Note” means an intercompany note substantially in the form
attached hereto as Exhibit F.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Loan Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
three or six months thereafter as selected by the Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein, twelve months or
such other period less than one month thereafter as the Borrower may elect);
provided that

(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,

 

32



--------------------------------------------------------------------------------

(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and

(c) no Interest Period shall extend beyond (i) in the case of Term Loans, the
Term Maturity Date, (ii) in the case of Incremental Term Loans, the Latest
Maturity Date applicable thereto, and (iii) in the case of Revolving Loans, the
Revolving Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding in the case of the Borrower and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Financial Officer) of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of, or
dividends or other distributions in respect of, such Investment (to the extent
such payments do not exceed, in the aggregate, the original amount of such
Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (i) the cost of all additions thereto and
minus (ii) the amount of any portion of such Investment that has been returned
or repaid to the investor in cash as a repayment of principal or a return of
capital and of any cash payments actually received by such investor representing
interest, dividends or other distributions in respect of such Investment (to the
extent the amounts referred to in clause (ii) do not, in the aggregate, exceed
the original cost of such Investment plus the costs of additions thereto), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment. For purposes of Section 6.04, if an Investment involves
the acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

“IRS” means the United States Internal Revenue Service.

 

33



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) each Revolving Lender (or its applicable Affiliates) as
of the Effective Date and (b) each Revolving Lender or any other financial
institution acceptable to the Borrower and the Administrative Agent that shall
have become an Issuing Bank hereunder as provided in Section 2.05(k) (other than
any Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. No Issuing Bank that is a U.S. Revolving
Lender (or an Affiliate or designee of a U.S. Revolving Lender) shall be
obligated to issue U.S. Letters of Credit if the aggregate face amount of all
U.S. Letters of Credit issued by such Issuing Bank would exceed such Issuing
Bank’s Applicable Percentage of the U.S. Letter of Credit Sublimit. No Issuing
Bank that is a Sterling Revolving Lender (or an Affiliate or designee of a
Sterling Revolving Lender) shall be obligated to issue Sterling Letters of
Credit if the Dollar Equivalent of the aggregate face amount of all Sterling
Letters of Credit issued by such Issuing Bank would exceed such Issuing Bank’s
Applicable Percentage of the Sterling Letter of Credit Sublimit. Notwithstanding
anything herein to the contrary, no Issuing Bank shall be obligated to issue any
Sterling Letters of Credit unless it shall agree to do so in its sole
discretion. Jefferies Finance LLC (or its Affiliates) shall cause Letters of
Credit to be issued by unaffiliated financial institutions and all such Letters
of Credit shall be deemed to be issued by Jefferies Finance LLC (or its
Affiliates) under this Agreement and the other Loan Documents.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Junior Financing” means (a) any unsecured, junior secured or subordinated
Material Indebtedness incurred under Section 6.01(a)(vii), 6.01(a)(xxi) or
6.01(a)(xxiii), (b) Permitted Junior Secured Refinancing Debt and (c) Permitted
Unsecured Refinancing Debt, and in each case any Permitted Refinancing thereof.

“Junior Lien” means any Lien that ranks junior to the Liens securing all or any
portion of the Secured Obligations.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and one or more authorized representatives for holders of
one or more classes of applicable Indebtedness secured by Junior Liens in terms
and substance reasonably acceptable to the Borrower and Administrative Agent.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“LC Disbursement” means a U.S. LC Disbursement and/or a Sterling LC
Disbursement, as the context requires.

“LC Exposure” means the U.S. LC Exposure and/or the Sterling LC Exposure, as the
context requires.

 

34



--------------------------------------------------------------------------------

“Lead Arrangers” means Jefferies Finance LLC (acting through any of its
Affiliates as it deems appropriate), Credit Suisse Securities (USA) LLC and
Goldman Sachs Bank USA in their capacities as Joint Lead Arrangers and
Bookrunners.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Term Facility Amendment, Revolving Commitment Increase or a
Refinancing Amendment, in each case, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and any
Issuing Bank.

“Letter of Credit” means a U.S. Letter of Credit and/or a Sterling Letter of
Credit, as the context requires.

“Letter of Credit Application” means a U.S. Letter of Credit Application and/or
a Sterling Letter of Credit application, as the context requires.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided, that in no event shall an operating lease or
an agreement to sell, or the license or sublicense of Intellectual Property in
the ordinary course of business, be deemed to constitute a lien.

“Liquidity” means the sum of (a) the unutilized Revolving Commitments available
to the Borrower hereunder plus (b) unrestricted cash on the balance sheet of the
Borrower.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment and performance of all other obligations of the
Borrower under or pursuant to each of the Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Loan Documents” means (i) this Agreement, (ii) any Refinancing Amendment,
(iii) the Guarantee Agreement, (iv) the Collateral Agreement, (v) the other
Security Documents, (vi) solely for purposes of Article VII, the Fee Letter,
(vii) except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(e), (viii) any Junior Lien Intercreditor Agreement and
any Pari Passu Intercreditor Agreement and (ix) each document or instrument
executed in connection with this Agreement and designated by the Borrower and
the Administrative Agent as a “Loan Document”.

 

35



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any Issuing Lender or Lender with respect to Letters of
Credit and Loans denominated in dollars; (b) local time in London, England, with
respect to the time for the receipt and sending of notices by and to the
Administrative Agent or any Lender with respect to Letters of Credit and Loans
denominated in Sterling and (c) in all other circumstances, New York, New York
time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments of such Class at such time, (b) in the case of the Term Lenders of
any Class, Lenders holding outstanding Term Loans of such Class representing
more than 50% of all Term Loans of such Class outstanding at such time, and
(c) in the case of the Incremental Term Lenders of any Class, Lenders holding
outstanding Incremental Term Loans of such Class representing more than 50% of
all Incremental Term Loans of such Class outstanding at such time provided that
whenever there are one or more Defaulting Lenders, the total outstanding Term
Loans, Incremental Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of the Borrower
and the Restricted Subsidiaries, taken as a whole, (b) the ability of the
Borrower and the other Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents (other than due to
the action or inaction of the Administrative Agent, the Lenders or any other
Secured Party).

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Real Property” has the meaning assigned to such term in
Section 5.12(b).

“Material Subsidiary” means each Restricted Subsidiary of the Borrower that, as
of the last day of the fiscal month of the Borrower most recently ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), had (i) total assets in an amount greater than or equal to 2.50% of the
amount of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries or (ii) Consolidated EBITDA for the Test Period ending on such date
in an amount greater than or equal to

 

36



--------------------------------------------------------------------------------

2.50% of the amount of total Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries; provided that no Restricted Subsidiary shall be
excluded as a Material Subsidiary until, and for so long as, the Borrower shall
have designated such Restricted Subsidiary’s status as such in writing to the
Administrative Agent; and provided further that no Restricted Subsidiary shall
be excluded as a Material Subsidiary if the total assets or Consolidated EBITDA
of such Restricted Subsidiary, taken together with the total assets and
Consolidated EBITDA of all other Subsidiaries then excluded as Material
Subsidiaries, exceeds 5.00% of Consolidated Total Assets or Consolidated EBITDA,
as the case may be, of the Borrower and its Restricted Subsidiaries.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting to the Administrative Agent a Lien on any
Mortgaged Property to secure the Secured Obligations. Each Mortgage shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.

“Mortgaged Property” means each Material Real Property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent pursuant to Section 5.11 or Section 5.12.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to
which a Loan Party or any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds received in respect thereof in cash or
Permitted Investments, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments received in respect thereof in cash or
Permitted Investments, minus (b) the sum of (i) all reasonable and customary
fees and out of pocket expenses paid by the Borrower and the Restricted
Subsidiaries in connection with such event (including reasonable attorney’s
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, underwriting discounts and commissions, other customary expenses and
brokerage, consultant, accountant and other customary fees), (ii) in the case of
a sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), (x) the amount of all payments that are permitted hereunder and are
made by the Borrower and the Restricted Subsidiaries as a result of such event
to repay Indebtedness (other than the Loans or any Credit Agreement Refinancing
Indebtedness) secured by such asset and subject to mandatory prepayment as a
result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower and the Restricted Subsidiaries as a result thereof and (z) the amount
of any liabilities directly associated with such asset and retained by the
Borrower or any Restricted Subsidiary, (iii) the amount of all Taxes paid (or
reasonably estimated to be payable), and the amount of any reserves established
by the Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such event
or any transaction occurring in connection with any resulting Term Loan
Prepayment Event hereunder, provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Borrower at such time
of Net Proceeds in the amount of such reduction.

 

37



--------------------------------------------------------------------------------

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method and all
non-cash charges resulting from purchase accounting adjustments, (c) all
Non-Cash Compensation Expenses, (d) the non-cash impact of acquisition method
accounting, (e) the non-cash impact of accounting changes or restatements and
(f) other non-cash charges (provided, in each case, that if any non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of any
prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the grant or issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Loan Party Investment Amount” means, at any time, the greater of
$50,000,000 and 5.00% of Consolidated Total Assets for the most recently ended
Test Period.

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

“OID” means original issue discount.

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(c).

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Revolving Commitments” means the Class of revolving credit commitments
hereunder that results from a Refinancing Amendment and replaces the Revolving
Commitments.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

38



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of term loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to any Loan at any time, the Dollar
Equivalent of the outstanding principal amount thereof at such time, (b) with
respect to any U.S. Letter of Credit at any time, the U.S. LC Exposure at such
time and (c) with respect to any Sterling Letter of Credit at any time, the
Sterling LC Exposure at such time.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and one or more authorized representatives for holders of
one or more classes of applicable Indebtedness secured by Liens ranking pari
passu with the Liens securing the Collateral, with such modifications thereto as
may be reasonably acceptable to the Administrative Agent.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of all or substantially
all of the Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that (a) in the case
of any purchase or other acquisition of Equity Interests in a Person, such
Person, upon the consummation of such acquisition, will be a Restricted
Subsidiary (including as a result of a merger, amalgamation or consolidation
between any Restricted Subsidiary and such Person), (b) the business of such
Person, or such assets, as the case may be, constitute a business permitted by
Section 6.03(b), (c) with respect to each such purchase or other acquisition,
all actions, if any, required to be taken with respect to such newly created or
acquired Restricted Subsidiary (including each subsidiary thereof) or assets in
order to satisfy the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” to the extent applicable shall have been
taken (or arrangements for the taking of such actions within 30 days (or by such
later date reasonably satisfactory to the Administrative Agent) shall have been
made) and (d) after giving effect to any such purchase or other acquisition, at
the time that the main transaction agreement governing such Permitted
Acquisition or Investment is executed and delivered, no Event of Default shall
have occurred and be continuing.

 

39



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for Taxes or assessments that are not yet due and payable, overdue for
a period of not more than 30 days or that are being contested in good faith and
by appropriate action diligently pursued, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
construction contractors’ Liens and other similar Liens imposed by law arising
in the ordinary course of business that secure amounts not overdue for a period
of more than 60 days or, if more than 60 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate actions diligently pursued, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts, leases, statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, covenants, and other similar charges or encumbrances
and minor title defects affecting real property imposed by law or arising in the
ordinary course of business, in each case whether now or hereafter in existence,
that, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of the Restricted
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Restricted Subsidiaries in respect of such letter of credit to
the extent such obligations are permitted by Section 6.01; and

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of the Restricted Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit and in clause (g) above.

“Permitted Incremental Equivalent Debt” shall mean Indebtedness issued, incurred
or otherwise obtained by the Borrower (which may be guaranteed by any other Loan
Party) in respect of one or more series of senior unsecured notes or loans,
senior secured first lien notes, junior lien notes or loans or subordinated
notes or loans (in each case issued in a public offering, Rule 144A or other
private

 

40



--------------------------------------------------------------------------------

placement in lieu of the foregoing (and any Registered Equivalent Notes issued
in exchange therefor)), that, in each case, if secured, will be secured by Liens
on the Collateral on an equal priority (except as provided above) or a junior
priority basis with the Liens on Collateral securing the Obligations, and that
are issued or made in lieu of Incremental Term Commitments; provided that
(i) the aggregate principal amount of all Permitted Incremental Equivalent Debt
at the time of issuance or incurrence shall not exceed the maximum amount of
Incremental Term Commitments permitted pursuant to Section 2.20 at such time,
(ii) such Permitted Incremental Equivalent Debt shall not be subject to any
Guarantee by any Person other than a Loan Party, (iii) in the case of Permitted
Incremental Equivalent Debt that is secured, the obligations in respect thereof
shall not be secured by any Lien on any asset of any Person other than any asset
constituting Collateral; provided that such Permitted Incremental Equivalent
Debt may be secured by assets other than the Collateral or guaranteed by a
Subsidiary other than the Guarantors, so long as such assets are
contemporaneously included as Collateral and such Subsidiary becomes a
Guarantor, (iv) if such Permitted Incremental Equivalent Debt is secured (x) on
a junior basis to the Secured Obligations, such Permitted Incremental Equivalent
Debt shall be subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent or (y) on a pari passu basis with the Secured
Obligations, such Permitted Incremental Equivalent Debt shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent
and, if such Permitted Incremental Equivalent Debt is payment subordinated,
shall be subject to subordination arrangements reasonably satisfactory to the
Administrative Agent, (v) at the time of incurrence, such Permitted Incremental
Equivalent Debt has a final maturity date (x) in the case of Permitted
Incremental Equivalent Debt that is pari passu to the Term Loans, equal to or
later the Latest Maturity Date then in effect and (y) in the case of Permitted
Incremental Equivalent Debt that is secured on a junior basis to the Term Loans
or unsecured, equal to or later than 91 days after the Latest Maturity Date then
in effect, and, in each case, has a Weighted Average Life to Maturity equal to
or longer than, the Weighted Average Life to Maturity of, the Class of
outstanding Term Loans with the then Latest Maturity Date or Weighted Average
Life to Maturity, as the case may be, (vi) to the extent secured on a junior
basis to the Term Loans or unsecured, such terms do not provide for any
mandatory repayment, mandatory redemption, mandatory offer to purchase or
sinking fund obligation prior to 91 days after the Latest Maturity Date at the
time of incurrence, issuance or obtainment of such Permitted Incremental
Equivalent Debt, other than (x) customary prepayments, repurchases or
redemptions of or offers to prepay, redeem or repurchase upon a change of
control, unpermitted debt incurrence event, asset sale event or casualty or
condemnation event and (y) customary acceleration rights upon an event of
default, (vii) such Permitted Incremental Equivalent Debt shall be subject to
the MFN Protection unless such Permitted Incremental Equivalent Debt is secured
on a junior priority basis to the Term Loans or is unsecured and (viii) any
Permitted Incremental Equivalent Debt that is secured on a pari passu basis with
the Term Loans may provide for the ability to participate on a pro rata basis or
less than pro rata basis in any voluntary and/or mandatory prepayments of the
Term Loans, but shall not be on a greater than pro rata basis.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a) dollars or other currencies held by it from time to time in the ordinary
course of business (without duplication of references herein to “cash”);

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (or the Dollar Equivalent thereof)
(any such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”),
in each case with average maturities of not more than 12 months from the date of
acquisition thereof;

 

41



--------------------------------------------------------------------------------

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $250,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having a rating of at least A from S&P or
A2 from Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) [reserved];

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs that
are registered under the Investment Company Act of 1940 or that are administered
by financial institutions having capital of at least $250,000,000, and, in
either case, the portfolios of which are limited such that substantially all of
such investments are of the character, quality and maturity described in clauses
(a) through (i) of this definition; and

(k) solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (b) through (j) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of Junior
Lien secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a Junior Lien basis (subject to Liens permitted under
Section 6.02) with the Secured Obligations and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness does not mature or have scheduled amortization or
scheduled payments of principal and is not subject to mandatory redemption,
repurchase,

 

42



--------------------------------------------------------------------------------

prepayment or sinking fund obligation (other than customary offers to repurchase
or mandatory prepayments upon a change of control, asset sale or other
disposition or casualty event or incurrence of indebtedness that is not
permitted thereunder and customary acceleration rights after an event of
default) prior to the date that is six months following the Latest Maturity
Date, determined at the time such Indebtedness is incurred, (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Guarantors and (vi) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of the Junior Lien Intercreditor Agreement.
Permitted Junior Secured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower in the form of one or more series of senior
secured notes or loans; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Secured Obligations and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature prior to the Latest Maturity Date (determined at
the time such Indebtedness is incurred) and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
applicable Refinanced Debt, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors and (vi) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of the Pari Passu Intercreditor Agreement; provided that in the event
that the All-In Yield of any Permitted Pari Passu Secured Refinancing Debt
exceeds the All-In Yield of the existing Term Loans by more than 50 basis
points, then the interest rate margins for the existing Term Loans shall be
increased to the extent necessary so that the All-In Yield of the Term Loans is
equal to the All-In Yield of such Permitted Pari Passu Secured Refinancing Debt
minus 50 basis points; provided, further, that if such Indebtedness is the
initial Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower,
then the Borrower, the Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a Pari
Passu Intercreditor Agreement. Permitted Pari Passu Secured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts paid, and
reasonable and customary discounts, commissions, fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing, (d) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Loan Document Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Loan Document Obligations on terms at least as favorable
to the Lenders, when taken as a whole,

 

43



--------------------------------------------------------------------------------

as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (e) the terms and
conditions applicable to such Permitted Refinancing (including as to
collateral), when taken as a whole, shall be comparable to, or not materially
less favorable to the Borrower than the prevailing market terms and conditions
applicable to similar Indebtedness for similarly-situated issuers (except for
covenants or other provisions applicable exclusively to periods commencing after
the Latest Maturity Date at the time such Indebtedness is incurred), (f) except
as otherwise permitted under Section 6.01, such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor on
the Indebtedness being modified, refinanced, refunded, renewed or extended and
(g) without limiting the foregoing, any Permitted Refinancing of any Permitted
Incremental Equivalent Debt shall be subject to the terms and conditions of the
definition thereof relating to (x) the types of Indebtedness permitted to be
incurred and which of the Borrower and its Restricted Subsidiaries can incur
such Indebtedness and (y) clauses (ii), (iii), (iv) and (vi) thereof. For the
avoidance of doubt, it is understood that a Permitted Refinancing may constitute
a portion of an issuance of Indebtedness in excess of the amount of such
Permitted Refinancing; provided that such excess amount is otherwise permitted
to be incurred under Section 6.01.

“Permitted Surviving Debt” means (a) the Facilities, (b) indebtedness of the
Acquired Business permitted to remain outstanding after the Effective Date under
the Acquisition Agreement or this Agreement, (c) capital leases, purchase money
debt and intercompany debt, (d) foreign working capital lines, (e) letters of
credit remaining outstanding and (f) other debt satisfactory to the Lead
Arrangers.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued
or incurred by the Borrower in the form of one or more series of unsecured notes
or loans; provided that (i) such Indebtedness is not secured by any property or
assets of the Borrower or any Restricted Subsidiary, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
does not mature or have scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or other Disposition, casualty
event or incurrence of indebtedness that is not permitted thereunder and
customary acceleration rights after an event of default) prior to the date that
is six months following Latest Maturity Date, determined at the time such
Indebtedness is incurred, and (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Guarantors. Permitted Unsecured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Prime Rate” means, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Prime Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as determined by the Administrative Agent from
time to time for purposes of providing quotations of prime lending interest
rates); each change in the Alternate Base Rate shall be effective on the date
such change is effective. The prime rate is not necessarily the lowest rate
charged by any financial institution to its customers.

 

44



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any Test Period in which an acquisition or
disposition constituting a Specified Transaction has occurred or that includes
all or any part of a fiscal quarter included in the period of four full
consecutive fiscal quarters following such transactions, with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such post-transaction
period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
post-transaction period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and its Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such post-transaction period or such costs are incurred prior to or
during such post-transaction period it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period or such additional costs will
be incurred during the entirety of such Test Period, (B) any Pro Forma
Adjustment to Consolidated EBITDA shall be approved by the board of directors of
the Borrower and certified by the chief or senior financial officer, the chief
executive officer or president of the Borrower and (C) any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication and subject to the limitations, in
each case with respect to cost savings or additional costs set forth into the
definition of Consolidated EBITDA for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a sale, transfer or other Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any of its Restricted Subsidiaries or a designation of a Subsidiary
as an Unrestricted Subsidiary, shall be excluded and (B) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (ii) any Refinancing, prepayment, repurchase,
retirement, repayment, redemption, defeasance or extinguishment of Indebtedness,
and (iii) any Indebtedness incurred or assumed by the Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination (taking into account any hedging obligation
applicable to such Indebtedness); provided that, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to operating expense reductions that are (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower or any of its Subsidiaries and (z) factually supportable.

“Pro Forma Financial Statements” means a pro forma consolidated balance sheet
and related statements of income and cash flows of the Borrower as of and for
the twelve-month period ended June 30, 2016, prepared after giving effect to the
Transaction as if the Transaction had occurred at the beginning of such period.

 

45



--------------------------------------------------------------------------------

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Company Costs” shall mean costs incurred by the Loan Parties and their
Subsidiaries relating to compliance with the Sarbanes-Oxley Act of 2002, as
amended, and other expenses arising out of or incidental to the Loan Parties’
(or any parent’s) status as a reporting company, including costs, fees and
expenses (including legal, accounting and other professional fees) relating to
compliance with provisions of the Securities Act and the Exchange Act, the rules
of securities exchange companies with listed equity securities, directors’
compensation, fees and expense reimbursement, shareholder meetings and reports
to shareholders, directors’ and officers’ insurance and other executive costs,
legal and other professional fees, and listing fees.

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount.”

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing” has the meaning assigned to such term in Section 4.01(n).

“Refinancing Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, disposal, discharge or leaching into the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata).

“Repricing Transaction” has the meaning assigned to such term in Section 2.24.

 

46



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate Outstanding Amount of each
Lender’s Revolving Credit Exposure being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments and
(c) aggregate unused Revolving Commitments (other than Swingline Commitments) at
such time; provided that to the extent set forth in Section 9.02, whenever there
are one or more Defaulting Lenders, the total outstanding Term Loans and unused
Revolving Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for all purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the
aggregate Revolving Exposures and unused Revolving Commitments at such time;
provided that (i) to the extent set forth in Section 9.02, whenever there are
one or more Defaulting Lenders, the total outstanding Revolving Exposures of,
and the unused Revolving Commitments of, each Defaulting Lender shall in each
case be excluded for purposes of making a determination of Required Revolving
Lenders and (ii) at any time there are two or more Revolving Lenders, the
“Required Revolving Lenders” shall mean at least two such Revolving Lenders.

“Required Sterling Revolving Lenders” means, at any time, Lenders having
Sterling Revolving Exposures and unused Sterling Revolving Commitments
representing more than 50% of the aggregate Sterling Revolving Exposures and
unused Sterling Revolving Commitments at such time; provided that (i) to the
extent set forth in Section 9.02, whenever there are one or more Defaulting
Lenders, the total outstanding Sterling Revolving Exposures of, and the unused
Sterling Revolving Commitments of, each Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Sterling Revolving
Lenders and (ii) at any time there are two or more Revolving Sterling Lenders,
the “Required Sterling Revolving Lenders” shall mean at least two such Revolving
Sterling Lenders.

“Required U.S. Revolving Lenders” means, at any time, Lenders having U.S.
Revolving Exposures and unused U.S. Revolving Commitments representing more than
50% of the aggregate U.S. Revolving Exposures and unused U.S. Revolving
Commitments at such time; provided that (i) to the extent set forth in
Section 9.02, whenever there are one or more Defaulting Lenders, the total
outstanding U.S. Revolving Exposures of, and the unused U.S. Revolving
Commitments of, each Defaulting Lender shall in each case be excluded for
purposes of making a determination of Required U.S. Revolving Lenders and
(ii) at any time there are two or more Revolving U.S. Lenders, the “Required
U.S. Revolving Lenders” shall mean at least two such Revolving U.S. Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws
(including common law), treaties, rules, regulations, orders, decrees, writs,
injunctions or determinations of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, chief accounting
officer, chief operating officer, president, vice president, chief financial
officer, secretary, assistant secretary, treasurer or assistant treasurer, or
other similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

47



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(j).

“Reuters Screen LIBOR01 Page” shall mean the display designated on the Reuters
3000 Xtra Page (or such other page as may replace such page on such service for
the purpose of displaying the rates at which deposits in the applicable currency
are offered by leading banks in the London interbank deposit market).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the applicable Revolving Commitments.

“Revolving Borrowing” means a borrowing consisting of Revolving Loans of the
same Class, Type and currency, made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Revolving Commitment” means a Sterling Revolving Commitment and/or a U.S.
Revolving Commitment, as the context requires.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(d).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Facilities” means the Sterling Revolving Facility and U.S. Revolving
Facility collectively and “Revolving Facility” shall refer to any one of them
individually as the context requires.

“Revolving Lender” means a Sterling Revolving Lender and/or a U.S. Revolving
Lender, as the context requires.

“Revolving Loan” means a Sterling Revolving Loan and/or a U.S. Revolving Loan,
as the context requires.

“Revolving Maturity Date” means September 2, 2021.

 

48



--------------------------------------------------------------------------------

“Sale Leaseback Transaction” shall mean any arrangement, directly or indirectly,
with any person whereby the Borrower or any of its Restricted Subsidiaries shall
sell, transfer or otherwise dispose of any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred; provided, that (a) no Event of Default shall have occurred and be
continuing or would immediately result therefrom, and (b) such Sale Leaseback
Transaction is consummated within 180 days of the disposition of such property.

“Sanctions” has the meaning assigned to such term in Section 3.16(c).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Borrower or any Restricted Subsidiary in
respect of any overdraft and related liabilities arising from treasury,
depository, purchasing card and cash management services or any automated
clearing house transfers of funds provided to the Borrower or any Restricted
Subsidiary (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) that are (a) owed to the
Administrative Agent or any of its Affiliates, (b) owed on the Effective Date to
a Person that is a Lender or an Affiliate of a Lender as of the Effective Date
or (c) owed to a Person that is a Lender or an Affiliate of a Lender as of the
date such Secured Cash Management Obligations were entered into, provided, that
such obligations are represented by an agreement that designates such
obligations as Secured Cash Management Obligations.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations.

“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) each Person to whom any Secured Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement (other than
the Borrower or any of its Affiliates) the obligations under which constitute
Secured Swap Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
permitted successors, assigns and delegates of each of the foregoing.

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of the Borrower and the Restricted Subsidiaries under each Swap
Agreement that (a) is with a counterparty that is the Administrative Agent or
any of its Affiliates, (b) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (c) is with a counterparty that was a Lender or an Affiliate of a Lender
as of the date such Secured Swap Obligations were entered into, provided, that
such Swap Agreement designates the obligations owed thereunder as Secured Swap
Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement or Section 5.11 or 5.12 to secure any
of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt or
Permitted Incremental Equivalent Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

 

49



--------------------------------------------------------------------------------

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.11(a)(ii)(D) substantially in the form of Exhibit G-5.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit G-6, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.11(a)(ii)(B) substantially in the form of Exhibit G-1.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit G-2, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Acquired Business and its subsidiaries
in the Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower or its applicable affiliates have the
right (determined without regard to any notice requirement) to terminate its (or
their) obligations under the Acquisition Agreement or decline to consummate the
Acquisition as a result of a breach of such representations and warranties in
the Acquisition Agreement.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02, 3.03(a), 3.03(b), 3.07(a), 3.07(b), 3.08, 3.14, 3.15,
3.16, 3.17 and 3.18.

 

50



--------------------------------------------------------------------------------

“Specified Transaction” means, with respect to any period, (i) any purchase or
other acquisition, by merger or otherwise, by the Borrower or any Restricted
Subsidiary of all of the Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person, (ii) the Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any of its Restricted Subsidiaries, (iii) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (iv) the
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (v) any Restricted Payment, or (vi) any other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis”.

“Sponsor” means TA Associates Management, L.P. and its Control Investment
Affiliates.

“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate (expressed as a percentage) at
which reserves (including any marginal, supplemental or emergency reserves) are
required to be maintained, during such Interest Period under regulations issued
from time to time (including “Regulation D,” issued by the Board (the “Reserve
Regulations”) by member banks of the United States Federal Reserve System in New
York City with deposits exceeding one billion Dollars against Eurocurrency
Liabilities (as such term is used in Regulation D). Eurodollar Borrowings shall
be deemed to constitute Eurocurrency Liabilities and to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under the Reserve
Regulations.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Sterling Applicable Fronting Exposure” means, with respect to any Person that
is an Issuing Bank at any time, the sum of (a) the aggregate amount of all
Sterling Letters of Credit issued by such Person in its capacity as an Issuing
Bank (if applicable) that remains available for drawing at such time and (b) the
aggregate amount of all Sterling LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time.

“Sterling LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Sterling Letter of Credit.

“Sterling LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent
of the aggregate amount of all Sterling Letters of Credit that remain available
for drawing at such time and (b) the Dollar Equivalent of the aggregate amount
of all Sterling LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The Sterling LC Exposure of any Sterling
Revolving Lender at any time shall be its Applicable Percentage of the total
Sterling LC Exposure at such time. For all purposes of this Agreement, if on any
date of determination a Sterling Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices (ISP98), such Sterling Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Sterling Letter of
Credit at any time shall be deemed to be the Dollar Equivalent of the stated
amount of such Sterling Letter of Credit in effect at such time.

“Sterling Letter of Credit” means any letter of credit issued pursuant to this
Agreement that is denominated in Sterling or dollars other than any such letter
of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 9.05; provided that (i) Jefferies Finance LLC,
Credit Suisse AG, Cayman Islands Branch and Goldman Sachs Bank USA shall only be
required to issue (or cause to be issued) standby letters of credit (ii) no
Issuing Bank shall be required to issue any Sterling Letter of Credit unless it
agrees to do so in its sole discretion.

 

51



--------------------------------------------------------------------------------

“Sterling Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Sterling Letter of Credit in the form from time
to time in use by the applicable Issuing Bank.

“Sterling Letter of Credit Sublimit” means an amount denominated in Sterling or
dollars that is the Dollar Equivalent of $2,500,000. The Sterling Letter of
Credit Sublimit is part of and not in addition to the aggregate Sterling
Revolving Commitments.

“Sterling Revolving Borrowing” has the meaning assigned to such term in
Section 1.02.

“Sterling Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Sterling Revolving Loans, expressed
as an amount representing the maximum possible aggregate amount of such Lender’s
Sterling Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) increased from time to time
pursuant to Section 2.14. The initial amount of each Lender’s Sterling Revolving
Credit Commitment on the Closing Date is set forth on Schedule 2.01 of this
Agreement, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Sterling Revolving Credit Commitment, as the case may be.
The initial aggregate amount of the Lenders’ Sterling Revolving Credit
Commitments on the Closing Date is an amount denominated in Sterling that is the
Dollar Equivalent of $20,000,000.

“Sterling Revolving Exposure” means, at any time for any Sterling Revolving
Lender, the Outstanding Amount of the Sterling Revolving Loans and Sterling LC
Exposure of such Lender at such time.

“Sterling Revolving Facility” means the Sterling Revolving Commitments and the
extension of credit made thereunder.

“Sterling Revolving Lender” means a Lender with a Sterling Revolving Commitment
or, if the Sterling Revolving Commitments have terminated or expired, a Lender
with Sterling Revolving Exposure.

“Sterling Revolving Loans” means a Loan under the Sterling Revolving Facility
made pursuant to Section 2.01(d).

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

 

52



--------------------------------------------------------------------------------

“Subsidiary Redesignation” has the meaning assigned to such term in the
definition of “Unrestricted Subsidiary.”

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Restricted Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $15,000,000;
provided that the aggregate of all Swingline Commitments shall not exceed
$15,000,000. Swingline Commitment is part of, and not in addition to, the
Revolving Credit Commitments under the U.S. Revolving Facility.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any U.S.
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means (a) Jefferies Finance LLC, in its capacity as the
lender of Swingline Loans hereunder and (b) each Revolving Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d) (other
than any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agents” means Credit Suisse Securities (USA) LLC and Goldman Sachs
Bank USA, in their capacities as Syndication Agents.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of August 4, 2015, contemplated by and made pursuant to that certain Form S-1
Registration Statement filed with the Securities and Exchange Commission on
June 26, 2015, among the Borrower, the persons identified as “Stockholders” on
the signature pages thereto, and the Stockholders Representative (as defined
herein).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Borrowing” has the meaning assigned to such term in Section 1.02.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The amount of each Lender’s Term Commitment as of the Effective Date is set
forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Term Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Term Commitments is $600,000,000.

 

53



--------------------------------------------------------------------------------

“Term Commitment Increase” has the meaning assigned to such term in
Section 2.20(b).

“Term Facility” has the meaning assigned to such term in Section 2.01.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan Prepayment Event” means:

(a) any sale, transfer or other disposition (including (x) pursuant to a sale
and leaseback transaction, (y) by way of merger or consolidation and (z) any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of) of any property or asset of the
Borrower or any of its Restricted Subsidiaries permitted by Section 6.05(a)(ii),
(i) or (j) or to the extent not permitted pursuant to Section 6.05, other than
any of the foregoing resulting in aggregate Net Proceeds not exceeding
(A) $5,000,000 in the case of any single transaction or series of related
transactions and (B) $10,000,000 for all such transactions during any fiscal
year of the Borrower; provided, however, in the event the Borrower and its
Restricted Subsidiaries do not expend the entire limitation in any fiscal year,
the Borrower and its Restricted Subsidiaries may carry forward to the
immediately succeeding fiscal year 100% of the unutilized portion; or

(b) the incurrence by the Borrower or any of its Restricted Subsidiaries of any
Indebtedness, with respect to the Loans being refinanced, other than
Indebtedness permitted under Section 6.01 (other than Other Term Loans,
Permitted Pari Passu Secured Refinancing Debt, Permitted Junior Secured
Refinancing Debt and Permitted Unsecured Refinancing Debt or other Credit
Agreement Refinancing Indebtedness, which shall in each case constitute a Term
Loan Prepayment Event) or permitted by the Required Lenders pursuant to
Section 9.02.

“Term Loans” means Loans made pursuant to clause (a) of Section 2.01, Other Term
Loans and term loans made pursuant to a Term Commitment Increase, as the context
requires.

“Term Maturity Date” means September 2, 2023 (or, with respect to any Term
Lender that has extended the maturity date of its Term Loans pursuant to
Section 2.21(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Term Lender to the Administrative Agent
pursuant to Section 2.21(b)).

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Borrower for which financial statements have been delivered, or were
required to have been delivered, pursuant to Section 5.01(a) or (b).

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period or Test Period, as applicable.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Restricted Subsidiary in connection with the Transactions.

“Transactions” means (a) the Financing Transactions, (b) the Refinancing,
(c) the Acquisition and (d) the payment of the Transaction Costs.

 

54



--------------------------------------------------------------------------------

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

“Unaudited Financial Statements” means (i) the unaudited consolidated balance
sheet of the Acquired Business and its subsidiaries as of March 31, 2016 and the
unaudited consolidated statements of income and cash flows of the Acquired
Business and its subsidiaries for the twelve (12) month period then ended and
the unaudited consolidated balance sheet of the Acquired Business and its
subsidiaries as of June 30, 2016 and the unaudited consolidated statements of
income and cash flows of the Acquired Business and its subsidiaries for the
three (3) month period then ended, (ii) the unaudited consolidated balance sheet
of the Acquired Business and its subsidiaries and the unaudited consolidated
statements of income and cash flows of the Acquired Business and its
subsidiaries for any other fiscal quarter ended at least 45 days prior to the
Effective Date, (iii) the unaudited consolidated balance sheet of the Borrower
and its subsidiaries as of June 30, 2016 and the unaudited consolidated
statements of income and cash flows of the Borrower and its subsidiaries for the
six (6) month period then ended and (iv) the unaudited consolidated balance
sheet of the Borrower and its subsidiaries and the unaudited consolidated
statements of income and cash flows of the Borrower and its subsidiaries for the
most recently ended fiscal quarter ended at least 45 days prior to the Effective
Date, it being agreed and understood that the Unaudited Financial Statements
described in clauses (i) and (iii) herein have been provided to the
Administrative Agent.

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e)(ii)(C).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Effective Date
and so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Restricted Subsidiaries)
through Investments as permitted by, and in compliance with Section 6.04,
(iii) without duplication of clause (ii), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04 and (iv) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying compliance with the requirements of
preceding clauses (i) through (iii) and (b) any subsidiary of an Unrestricted
Subsidiary. The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement (each a “Subsidiary
Redesignation”); provided, that no Event of Default has occurred and is
continuing or would result therefrom; provided, further, that no Unrestricted
Subsidiary that has been designated as a Restricted Subsidiary pursuant to a
Subsidiary Redesignation may again be designated as an Unrestricted Subsidiary.

“U.S. Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all U.S. Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all U.S. LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.

“U.S. LC Disbursement” means a payment made by an Issuing Bank pursuant to a
U.S. Letter of Credit.

 

55



--------------------------------------------------------------------------------

“U.S. LC Exposure” means, at any time, the sum of (a) the aggregate amount of
all U.S. Letters of Credit that remain available for drawing at such time and
(b) the aggregate amount of all U.S. LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The U.S. LC Exposure of
any U.S. Revolving Lender at any time shall be its Applicable Percentage of the
total U.S. LC Exposure at such time. For all purposes of this Agreement, if on
any date of determination a U.S. Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the International Standby Practices (ISP98), such U.S. Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a U.S. Letter of Credit at any
time shall be deemed to be the stated amount of such U.S. Letter of Credit in
effect at such time.

“U.S. Letter of Credit” means any letter of credit issued pursuant to this
Agreement that is denominated in dollars other than any such letter of credit
that shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant
to Section 9.05; provided that Jefferies Finance LLC, Credit Suisse AG, Cayman
Islands Branch and Goldman Sachs Bank USA shall only be required to issue (or
cause to be issued) standby letters of credit.

“U.S. Letter of Credit Application” means an application and agreement for the
issuance or amendment of a U.S. Letter of Credit in the form from time to time
in use by the applicable Issuing Bank.

“U.S. Letter of Credit Sublimit” means an amount equal to $7,500,000. The U.S.
Letter of Credit Sublimit is part of and not in addition to the aggregate U.S.
Revolving Commitments.

“U.S. Revolving Borrowing” has the meaning assigned to such term in
Section 1.02.

“U.S. Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make U.S. Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Lender pursuant to an Assignment and
Assumption or (ii) a Refinancing Amendment and (c) increased pursuant to an
Incremental Revolving Facility Amendment. The amount of each Lender’s Revolving
Commitment as of the Effective Date is set forth on Schedule 2.01. The aggregate
amount of the Lenders’ U.S. Revolving Commitments as of the Effective Date is
$30,000,000.

“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of the outstanding principal amount of such U.S. Revolving
Lender’s U.S. Revolving Loans and its U.S. LC Exposure and Swingline Exposure at
such time.

“U.S. Revolving Facility” has the meaning assigned to such term in Section 2.01.

“U.S. Revolving Lender” means a Lender with a U.S. Revolving Commitment or, if
the U.S. Revolving Commitments have terminated or expired, a Lender with U.S.
Revolving Exposure.

“U.S. Revolving Loan” means a Loan under the U.S. Revolving Facility made
pursuant to Section 2.01(c). All references to the “U.S. Revolving Loans”
include the Swingline Loans, unless the context otherwise requires.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

56



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any amortization of or prepayments made on such
Applicable Indebtedness prior to the date of the applicable modification,
refinancing, refunding, renewal, replacement or extension shall be disregarded.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan” or an “ABR
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan” or an “ABR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “U.S. Revolving Borrowing”, a “Sterling Revolving Borrowing”, an
“Incremental Borrowing” or a “Term Loan Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”) or by Class and Type (e.g., a
“Eurodollar U.S. Revolving Borrowing” or an “ABR U.S. Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to

 

57



--------------------------------------------------------------------------------

Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Notwithstanding anything contained herein to the contrary, (i) where compliance
with any provision herein or the other Loan Documents is determined by reference
to the proceeds of any issuances of Equity Interests or capital contributions,
such proceeds shall be deemed to be limited to such amount as was not previously
(and is not concurrently being) applied in determining the permissibility of
another transaction hereunder or under the Loan Documents, (ii) with respect to
determining the permissibility of the establishment of any commitments in
respect of Indebtedness, all such commitments established at or prior to such
time shall be deemed to be fully drawn and (iii) with respect to determining the
permissibility of the incurrence of any Indebtedness, the proceeds thereof shall
not be counted as cash or Permitted Investments in any “net debt” determinations
relating to the incurrence thereof.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), the Borrower and the Administrative
Agent shall negotiate in good faith to amend the financial definitions and
related covenants to preserve the original intent thereof in light of such
change (and such amendments to be subject to the approval of the Required
Lender); and regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (provided, that, in
the case of any amendment arising out of an accounting change described in the
Proposed Accounting Standards Update to Leases (Topic 840) dated August 17,
2010, and the Proposed Accounting Standards Update (Revised) to Revenue
Recognition (Topic 605) dated November 14, 2011 and January 4, 2012, there shall
be no amendment fee). Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC No. 825—Financial Instruments, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Restricted
Subsidiary at “fair value” as defined therein. Notwithstanding any other
provision contained herein, any lease that is treated as an operating lease for
purposes of GAAP as of the date hereof shall continue to be treated as an
operating lease (and any future lease, if it were in effect on the date hereof,
that would be treated as an operating lease for purposes of GAAP as of the date
hereof shall be treated as an operating lease), in each case for purposes of
this Agreement, notwithstanding any change in GAAP after the date hereof.

SECTION 1.05 Effectuation of Transactions. All references herein to the Borrower
and the Subsidiaries shall be deemed to be references to such Persons, and all
the representations and warranties of the Borrower and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Refinancing and the other Transactions
to occur on the Effective Date, unless the context otherwise requires.

SECTION 1.06 Currency Translation.

(a) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in Sterling as of each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of a Borrowing Request with respect to such Borrowing, in each case using the
Exchange Rate for Sterling in relation to dollars in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Borrowing until the next required calculation thereof pursuant to this
Section 1.06(a).

 

58



--------------------------------------------------------------------------------

(b) The Administrative Agent shall notify the Borrower and the applicable
Lenders of each calculation of the Dollar Equivalent of each Borrowing in
Sterling.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 6.01, 6.02 and 6.04 with respect to any amount of Indebtedness or
Investment in a currency other than dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.06 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(d) For purposes of determining compliance under Sections 6.04, 6.05 and 6.06,
any amount in a currency other than dollars will be converted to dollars in a
manner consistent with that used in calculating net income in the Borrower’s
annual financial statements delivered pursuant to Section 5.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

(e) For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

SECTION 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 1.08 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, for the purposes of calculating the First Lien Leverage Ratio or Total
Leverage Ratio, Specified Transactions that have been made (i) during the
applicable Test Period or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
being made shall be calculated on a Pro Forma Basis; provided, that for purposes
of calculating the financial performance covenant pursuant to Section 6.10, any
Specified Transactions that occurred subsequent to the end of the applicable
Test Period shall not be given Pro Forma Effect.

 

59



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Term Lender severally agrees to make a Term Loan to the Borrower on the
Effective Date denominated in dollars in a principal amount not exceeding its
Term Commitment (the “Term Facility”), (b) [reserved], (c) each U.S. Revolving
Lender severally agrees to make U.S. Revolving Loans to the Borrower denominated
in dollars from time to time during the Revolving Availability Period in an
aggregate principal amount which will not result in such Lender’s U.S. Revolving
Exposure exceeding such Lender’s U.S. Revolving Commitment (the “U.S. Revolving
Facility”); provided, however, that, after giving effect to any Borrowing of
U.S. Revolving Loans, the aggregate principal amount of all outstanding U.S.
Revolving Exposure shall not exceed the aggregate principal amount of the U.S.
Revolving Commitments and (d) each Sterling Revolving Lender severally agrees to
make Sterling Revolving Loans to the Borrower denominated in dollars or Sterling
from time to time during the Revolving Availability Period in an aggregate
principal amount which will not result in such Lender’s Sterling Revolving
Exposure exceeding such Lender’s Sterling Revolving Commitment (the “Sterling
Revolving Facility”); provided, however, that, after giving effect to any
Borrowing of Sterling Revolving Loans, the aggregate principal amount of all
outstanding Sterling Revolving Exposure shall not exceed the aggregate principal
amount of the Sterling Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans or Incremental Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b) Subject to Section 2.14, each Revolving Borrowing, Incremental Term Loan
Borrowing and Term Loan Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith; provided
that each Swingline Loan shall be an ABR Loan. U.S. Revolving Loans and Sterling
Revolving Loans denominated in dollars may be ABR Loans or Eurodollar Loans, and
Sterling Revolving Loans denominated in Sterling shall be Eurodollar Loans, as
further provided herein. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and Class
may

 

60



--------------------------------------------------------------------------------

be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Borrowings outstanding. Notwithstanding
anything to the contrary herein, an ABR Revolving Borrowing or a Swingline Loan
may be in an aggregate amount which is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f).

SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing,
Incremental Term Loan Borrowing or Term Loan Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone for a Loan
(followed by a written notice) (a) in the case of a Eurodollar Borrowing, not
later than 2:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing (or, in the case of any Eurodollar Borrowing to be made on
the Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent), or (b) in the case of an ABR Borrowing, not later than
2:00 p.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f) may be given not later than 1:00 p.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile or
other electronic transmission to the Administrative Agent of a written Borrowing
Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information:

(i) whether the requested Borrowing is to be a U.S. Revolving Borrowing, a
Sterling Revolving Borrowing, an Incremental Term Loan Borrowing, a Term Loan
Borrowing, or a Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount and currency of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account or such other account or
accounts to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06, or, in the case of any ABR Revolving Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and

(vii) that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.

If the Borrower fails to specify a Type of Loan in a Borrowing Request or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as, or converted to (x) with respect
to Loans denominated in dollars, ABR Loans and (y) with respect to Loans
denominated in Sterling, Eurodollar Loans with an Interest Period of one month.
If no currency is specified with respect to any Eurodollar Revolving Borrowing,
then the Borrower shall be deemed to have selected dollars; provided that the
Borrower may not elect to convert any Borrowing denominated in Sterling to a ABR
Loan and may not change the currency in which any Borrowing is denominated. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing denominated in dollars,

 

61



--------------------------------------------------------------------------------

then the Borrower shall be deemed to have selected an Interest Period of three
months’ duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swing Line Loans.

(a) Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment or (ii) the aggregate U.S. Revolving
Exposures exceeding the aggregate U.S. Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan (x) to refinance
an outstanding Swingline Loan or (y) if any Lender is at that time a Defaulting
Lender and after giving effect to Section 2.22(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Swingline Lender
of such request (i) by telephone (confirmed in writing), not later than 2:00
p.m., Local Time, or, if agreed by the Swingline Lender, 2:00 p.m., Local Time
(in the case of a Swingline Loan denominated in dollars) or (ii) by facsimile or
other electronic transmission (confirmed by telephone), not later than 2:00
p.m., Local Time, or, if agreed by the Swingline Lender, 2:00 p.m., Local Time
on the day of such proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan and (x) if the funds are not to
be credited to a general deposit account of the Borrower maintained with the
Swingline Lender, the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with Section 2.06, or (y) in the
case of any ABR Revolving Borrowing or Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit accounts of the Borrower maintained with the Swingline Lender or
such other deposit account identified by Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Bank) by
3:00 p.m., Local Time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 1:00 p.m., Local Time, on any Business Day require the U.S.
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which U.S. Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each U.S. Revolving Lender, specifying in such notice the
currency and such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each U.S. Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each U.S.
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
U.S. Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds in the

 

62



--------------------------------------------------------------------------------

applicable currency, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the U.S. Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the Swingline
Lender the amounts so received by it from the U.S. Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted by the Swingline Lender to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the U.S. Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear, provided that any such
payment so remitted shall be repaid to the Swingline Lender or the
Administrative Agent, as the case may be, and thereafter to the Borrower, if and
to the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more U.S. Revolving Lenders that agree to serve in such
capacity as provided below. The acceptance by a U.S. Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such acceptance, (i) such U.S. Revolving Lender shall have
all the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such U.S. Revolving Lender in its capacity as a lender of Swingline Loans
hereunder.

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.05, to issue U.S. Letters of
Credit denominated in dollars and Sterling Letters of Credit denominated in
dollars and, solely to the extent any such Issuing Bank agrees in its sole
discretion to issue Sterling Letters of Credit denominated in Sterling,
Sterling, for the Borrower’s own account (or for the account of any Restricted
Subsidiary of the Borrower so long as the Borrower and such Restricted
Subsidiary are co-applicants in respect of such Letter of Credit), in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, which shall reflect the standard operating procedures of such Issuing
Bank, at any time and from time to time during the Revolving Availability Period
and prior to the fifth Business Day prior to the Revolving Maturity Date. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of Letter of Credit Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

63



--------------------------------------------------------------------------------

(b) Issuance, Amendment, Extension; Certain Conditions. To request the issuance
of a Letter of Credit (or the amendment or extension of an outstanding Letter of
Credit), the Borrower shall deliver in writing by hand delivery or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the recipient) to the applicable Issuing Bank and the Administrative
Agent (at least five Business Days before the requested date of issuance,
amendment or extension or such shorter period as the applicable Issuing Bank and
the Administrative Agent may agree) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a Letter of Credit Application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment or extension,
(i) the U.S. Applicable Fronting Exposure of each Issuing Bank shall not exceed
its U.S. Revolving Commitment, (ii) the Sterling Applicable Fronting Exposure of
each Issuing Bank shall not exceed its Sterling Revolving Commitment (iii) the
aggregate U.S. Revolving Exposures shall not exceed the aggregate U.S. Revolving
Commitments, (iv) the aggregate Sterling Revolving Exposures shall not exceed
the aggregate Sterling Revolving Commitments, (v) the aggregate U.S. LC Exposure
shall not exceed the U.S. Letter of Credit Sublimit, (vi) the aggregate Sterling
LC Exposure shall not exceed the Sterling Letter of Credit Sublimit and
(vii) the conditions set forth in Section 4.02 have been satisfied. No Issuing
Bank shall be under any obligation to issue any Letter of Credit if (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
law applicable to such Issuing Bank any directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (ii) except
as otherwise agreed by the Administrative Agent and the such Issuing Bank, the
Letter of Credit is in an initial stated amount less than the Dollar Equivalent
of $500,000, in the case of a commercial Letter of Credit, or the Dollar
Equivalent $100,000, in the case of a standby Letter of Credit, (iii) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally or (iv) any Lender is at
that time a Defaulting Lender, if after giving effect to Section 2.22(a)(iv),
any Defaulting Lender Fronting Exposure remains outstanding, unless such Issuing
Bank has entered into arrangements, including the delivery of cash collateral,
reasonably satisfactory to such Issuing Bank with the Borrower or such Lender to
eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other LC Exposure as to which such Issuing Bank has Defaulting Lender
Fronting Exposure.

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment or extension of a Letter of Credit to occur unless it shall have given
to the Administrative Agent written notice thereof required under paragraph
(m) of this Section.

 

64



--------------------------------------------------------------------------------

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is twelve months after the date
of the issuance of such Letter of Credit (or, in the case of any extension
thereof, twelve months after such extension) and (ii) the date that is five
Business Days prior to the Revolving Maturity Date; provided that if such expiry
date is not a Business Day, such Letter of Credit shall expire at or prior to
the close of business on the next succeeding Business Day; provided, further,
that any Letter of Credit may, upon the request of the Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve months or less (but not beyond the date
that is five Business Days prior to the Revolving Maturity Date except to the
extent cash collateralized or backstopped pursuant to an arrangement reasonably
acceptable to the Issuing Bank) unless the applicable Issuing Bank notifies the
beneficiary thereof within the time period specified in such Letter of Credit
or, if no such time period is specified, at least 30 days prior to the
then-applicable expiration date, that such Letter of Credit will not be renewed.
If the Borrower decides not to automatically renew any Letter of Credit, it
shall notify the applicable Issuing Bank not less than fifteen days prior to the
time period specified in such Letter of Credit by which such Issuing Bank must
send a notice of non-extension.

(e) Participations. By the issuance of a U.S. Letter of Credit (or an amendment
to a U.S. Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that is the issuer thereof or the
Lenders, such Issuing Bank hereby grants to each U.S. Revolving Lender, and each
U.S. Revolving Lender hereby acquires from such Issuing Bank, a participation in
such U.S. Letter of Credit equal to such U.S. Revolving Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such U.S. Letter
of Credit. In consideration and in furtherance of the foregoing, each U.S.
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such U.S. Revolving
Lender’s Applicable Percentage of each U.S. LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each U.S. Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of U.S. Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment or extension of
any U.S. Letter of Credit or the occurrence and continuance of a Default or any
reduction or termination of the U.S. Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. By the issuance of a Sterling Letter of Credit (or an amendment to a
Sterling Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank that is the issuer thereof or the
Lenders, such Issuing Bank hereby grants to each Sterling Revolving Lender, and
each Sterling Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Sterling Letter of Credit equal to such Sterling Revolving
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Sterling Letter of Credit. In consideration and in furtherance of the
foregoing, each Sterling Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Sterling Revolving Lender’s Applicable Percentage of each Sterling LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Sterling
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Sterling Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Sterling
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Sterling Revolving Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., Local Time, on the Business Day immediately following the
day that the Borrower receives notice of such LC Disbursement, provided that, if
such LC Disbursement is not reimbursed within such timeframe, the

 

65



--------------------------------------------------------------------------------

Borrower, subject to the conditions to borrowing set forth herein, shall be
deemed to have requested in accordance with Section 2.03 that such payment be
financed with, in the case of LC Disbursements denominated in dollars, an ABR
Revolving Borrowing or a Swingline Loan, or, in the case of LC Disbursements
denominated in Sterling, a Eurodollar Sterling Revolving Borrowing with an
Interest Period of one month, in each case in an equivalent amount, and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan or Eurodollar Sterling Revolving Borrowing, as applicable. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
applicable Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each U.S.
Revolving Lender or Sterling Revolving Lender, as applicable, shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the applicable Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the applicable Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
U.S. Revolving Lenders or Sterling Revolving Lenders, as applicable, have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
U.S. Revolving Lenders or Sterling Revolving Lenders, as applicable, and such
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans, Swingline Loans or
Eurodollar Sterling Revolving Loans as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Banks; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s gross negligence
or willful misconduct in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (as determined
by a court of competent jurisdiction in a final, non-appealable judgment). In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in

 

66



--------------------------------------------------------------------------------

substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile or other electronic format) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the applicable
Revolving Lenders with respect to any such LC Disbursement in accordance with
paragraph (f) of this Section.

(i) Interim Interest. If (a) an Issuing Bank shall make any U.S. LC
Disbursement, then, unless the Borrower shall reimburse such U.S. LC
Disbursement in full on the date such U.S. LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such U.S. LC Disbursement is made to but excluding the date that the Borrower
reimburses such U.S. LC Disbursement, at the rate per annum then applicable to
ABR U.S. Revolving Loans, (b) an Issuing Bank shall make any Sterling LC
Disbursement denominated in Sterling, then, unless the Borrower shall reimburse
such Sterling LC Disbursement in full on the date such Sterling LC Disbursement
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such Sterling LC Disbursement is made to but excluding the
date that the Borrower reimburses such Sterling LC Disbursement, at the rate per
annum then applicable to Eurodollar Sterling Revolving Loans with an Interest
Period of one month and (c) an Issuing Bank shall make any Sterling LC
Disbursement denominated in dollars, then, unless the Borrower shall reimburse
such Sterling LC Disbursement in full on the date such Sterling LC Disbursement
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such Sterling LC Disbursement is made to but excluding the
date that the Borrower reimburses such Sterling LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, in each case, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any applicable Revolving Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable LC Disbursement in full.

(j) Cash Collateralization. If any Event of Default under paragraph (a), (b),
(h) or (i) of Section 7.01 shall occur and be continuing, on the Business Day on
which the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing more than 50% of the aggregate
LC Exposure of all Revolving Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in the applicable currency or
currencies in which such Letters of Credit are denominated equal to the portions
of the LC Exposure attributable to Letters of Credit as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in paragraph (h) or (i) of Section 7.01. The Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by

 

67



--------------------------------------------------------------------------------

Section 2.11(b). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. At any time that there shall exist a Defaulting Lender, if
any Defaulting Lender Fronting Exposure remains outstanding (after giving effect
to Section 2.22(a)(iv)), then promptly upon the request of the Administrative
Agent or the Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent cash collateral in an amount sufficient to cover such
Defaulting Lender Fronting Exposure (after giving effect to any cash collateral
provided by the Defaulting Lender). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent in Permitted Investments, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing more
than 50% of the aggregate LC Exposure of all the Revolving Lenders), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or after the termination of Defaulting Lender status, as
applicable. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

(k) Designation of Additional Issuing Banks. The Borrower and/or the
Administrative Agent may, at any time and from time to time, designate as
additional Issuing Banks one or more Revolving Lenders or other financial
institutions acceptable to the Administrative Agent that agree to serve in such
capacity as provided below. The acceptance by a Revolving Lender or other
financial institution of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender or other
financial institution and, from and after the effective date of such agreement,
(i) such Revolving Lender or other applicable financial institution shall have
all the rights and obligations of an Issuing Bank under this Agreement,
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender or other applicable financial institution in its capacity
as an issuer of Letters of Credit hereunder and (iii) the commitments to issue
Letters of Credit hereunder of the existing Issuing Banks shall be reduced in a
manner as determined by the Borrower and the Administrative Agent.

(l) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall continue to have all the rights of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such termination, but shall not issue any additional Letters of Credit or be
deemed an Issuing Bank for any other purpose.

 

68



--------------------------------------------------------------------------------

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments, all expirations and cancellations and all disbursements and
reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment or extension, and the face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment or extension (and whether the amounts thereof
shall have changed), (iii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date and amount of such LC Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars or
Sterling, as applicable, by 3:00 p.m., Local Time (or on the Effective Date,
such earlier time as notified to the Lenders prior to the Effective Date), to
the Applicable Account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or such other account designated by the
Borrower in the applicable Borrowing Request or otherwise designated in writing;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that the applicable Revolving Lenders
have made payments pursuant to Section 2.05(f) to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate

 

69



--------------------------------------------------------------------------------

and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing in accordance with Section 2.13.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

(c) The obligations of the Lenders hereunder to make Term Loans, Incremental
Term Loans and Revolving Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.03(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

SECTION 2.07 Interest Elections.

(a) Each Revolving Borrowing, Incremental Term Loan Borrowing and Term Loan
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar Borrowing
shall have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Revolving
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

70



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of three months’ duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Commitments shall terminate upon
the Borrowing of Term Loans on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class without premium or penalty, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans or Swingline Loans in
accordance with Section 2.11, the aggregate Revolving Exposures under either
Revolving Facility would exceed the aggregate Revolving Commitments under such
Revolving Facility.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked or postponed by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date of termination) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent. The
Borrower may not designate that any Commitments of any Class, other than the
Term Commitments and the Revolving Commitments, be terminated or reduced under
this Section 2.08 unless such offer is accompanied by at least a pro rata offer
to purchase, terminate or reduce Term Commitments or Revolving Commitments, as
the case may be.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid outstanding
principal amount of each Revolving Loan of such Lender in the currency in which
such Revolving Loan is denominated on the Revolving Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid outstanding
principal amount of each Term Loan of such Lender as provided in Section 2.10,
(iii) to the

 

71



--------------------------------------------------------------------------------

Administrative Agent for the account of each Lender the then unpaid outstanding
principal amount of each Incremental Term Loan of such Lender on the maturity
date applicable to such Incremental Term Loan and (iv) to the Swingline Lender
the then unpaid outstanding principal amount of each Swingline Loan made by the
Swingline Lender on the earlier to occur of (A) the date that is ten
(10) Business Days after such Loan is made and (B) the Revolving Maturity Date;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control. In
the event of any conflict between the accounts and records of any Lender or the
Administrative Agent under this Section 2.09, on the one hand, and the Register,
on the other hand, the Register shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form provided by the Administrative Agent and approved by the
Borrower.

SECTION 2.10 Maturity and Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay the Term Loan Borrowings on the days and in the amounts set
forth below:

 

Date

   Amount

December 31, 2016

   $1,500,000

March 31, 2017

   $1,500,000

June 30, 2017

   $1,500,000

September 30, 2017

   $1,500,000

December 31, 2017

   $1,500,000

March 31, 2018

   $1,500,000

June 30, 2018

   $1,500,000

September 30, 2018

   $1,500,000

December 31, 2018

   $1,500,000

March 31, 2019

   $1,500,000

 

72



--------------------------------------------------------------------------------

Date

   Amount

June 30, 2019

   $1,500,000

September 30, 2019

   $1,500,000

December 31, 2019

   $1,500,000

March 31, 2020

   $1,500,000

June 30, 2020

   $1,500,000

September 30, 2020

   $1,500,000

December 31, 2020

   $1,500,000

March 31, 2021

   $1,500,000

June 30, 2021

   $1,500,000

September 30, 2021

   $1,500,000

December 31, 2021

   $1,500,000

March 31, 2022

   $1,500,000

June 30, 2022

   $1,500,000

September 30, 2022

   $1,500,000

December 31, 2022

   $1,500,000

March 31, 2023

   $1,500,000

June 30, 2023

   $1,500,000

Term Maturity Date

   All unpaid principal
of the Term Loans

; provided that if with respect to the Term Maturity Date, such date is not a
Business Day, such payment shall be due on the next preceding Business Day.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

(c) Any prepayment of a Term Loan Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section as directed by the Borrower (and absent such direction
in direct order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(f)
shall be applied to reduce the subsequent scheduled and outstanding repayments
of the Term Loan Borrowings of such Class to be made pursuant to this Section
(except as otherwise provided in any Refinancing Amendment, pursuant to the
corresponding section of such Refinancing Amendment) as directed by the Borrower
(and absent such direction in direct order of maturity); provided that the
Borrower may not designate that any Loans of any Class, other than the Term
Loans, be offered for purchase under Section 2.11(a)(i) or Section 2.11(c) or
(f) (except in respect of prepayments resulting from Credit Agreement
Refinancing Indebtedness, which shall be applied to the applicable refinanced
Indebtedness as set forth herein) unless such offer is accompanied by at least a
pro rata offer to purchase of Term Loans.

(d) Each repayment of a Borrowing shall be applied ratably to the Loans included
in the repaid Borrowing. Subject to Section 2.13(d), repayments of Term Loan
Borrowings shall be accompanied by accrued interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a)

(i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part on a pro rata basis with respect to any
Class, without penalty or premium (subject to Section 2.24), subject to the
requirements of this Section 2.11.

 

73



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans to fund any Discounted Term Loan Prepayment and
(y) the Borrower shall not initiate any action under this Section 2.11(a)(ii) in
order to make a Discounted Term Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Borrower
on the applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with at least three (3) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, (x) at the sole discretion of the Borrower, on an individual
tranche basis, and (y) to each Lender with respect to any Class of Term Loans,
(II) any such offer shall specify the aggregate principal amount offered to be
prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Term Loans subject to such offer
and the specific percentage discount to par (the “Specified Discount”) of such
Term Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Term Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., Local
Time, on the third Business Day after the date of delivery of such notice to the
relevant Term Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be

 

74



--------------------------------------------------------------------------------

irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make a prepayment of outstanding Term Loans pursuant to this paragraph
(B) to each Discount Prepayment Accepting Lender in accordance with the
respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with at least three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, (x) at the sole discretion of the Borrower, on an individual tranche
basis, and (y) to each Lender with respect to any Class of Term Loans, (II) any
such notice shall specify the maximum aggregate principal amount of the relevant
Term Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of
Term Loans subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the principal amount of such Term
Loans with respect to each relevant tranche of Term Loans willing to be prepaid
by the Borrower (it being understood that different Discount Ranges and/or
Discount Range Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such an event, each such offer will be treated as
a separate offer pursuant to the terms of this Section), (III) the Discount
Range Prepayment Amount shall be in an aggregate amount not less than $1,000,000
and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer

 

75



--------------------------------------------------------------------------------

to be submitted by a responding relevant Term Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., Local Time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Discount Range Prepayment Response Date”). Each relevant Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Term Lender
is willing to allow prepayment of any or all of its then outstanding Term Loans
of the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discounted Range Prepayment Amount,
prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term

 

76



--------------------------------------------------------------------------------

Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount and tranches of Term Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the Borrower and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by such
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, (x) at the sole discretion of the Borrower, on an individual tranche
basis, and (y) to each Lender with respect to any Class of Term Loans, (II) any
such notice shall specify the maximum aggregate dollar amount of the Term Loans
(the “Solicited Discounted Prepayment Amount”) and the tranche or tranches of
Term Loans the Borrower is willing to prepay at a discount (it being understood
that different Solicited Discount Prepayment Amounts may be offered with respect
to different tranches of Term Loans and, in such an event, each such offer will
be treated as a separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each relevant Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., Local Time on the third Business Day after the date of delivery
of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the

 

77



--------------------------------------------------------------------------------

first sentence of this subsection (2) (the “Acceptance Date”), the Borrower
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.11(a)(ii)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the tranches to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Borrower
and Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to such Borrower shall be due
and payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses from the Borrower in connection therewith.

 

78



--------------------------------------------------------------------------------

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
12:00 noon (Local Time) on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term Loans on a pro rata basis across such installments. The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.11(a)(ii) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate principal amount of the tranches and installments of the relevant
Term Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. In
connection with each prepayment pursuant to this clause (ii), the Borrower shall
make a representation to the Lenders that it does not possess material
non-public information with respect to the Borrower and its Restricted
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information).

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment

 

79



--------------------------------------------------------------------------------

Response Date, Discount Range Prepayment Response Date or Solicited Discounted
Prepayment Response Date, as applicable (and if such offer is revoked pursuant
to the preceding clauses, any failure by such Borrower to make any prepayment to
a Term Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not
constitute a Default or Event of Default under Section 7.01 or otherwise).

(b) In the event and on each occasion that (i) the aggregate Revolving Exposures
under either Revolving Facility exceeds the aggregate Revolving Commitments
under such Revolving Facility (including, for the avoidance of doubt, as a
result of currency fluctuation in the case of the Sterling Revolving
Commitments), or (ii) the aggregate amount of the Swingline Loans exceeds the
Swingline Commitment, then the Borrower shall immediately prepay outstanding
Revolving Loans under the applicable Revolving Facility or Swingline Loans, as
applicable, and thereafter deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j), in an aggregate amount
necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Restricted Subsidiaries in respect of
any Term Loan Prepayment Event, the Borrower shall, within ten (10) Business
Days after such Net Proceeds are received (or, in the case of a Term Loan
Prepayment Event described in clause (b) of the definition of the term “Term
Loan Prepayment Event,” on the date of such Term Loan Prepayment Event), prepay
Term Borrowings and Incremental Term Borrowings in an aggregate amount equal to
100% of such Net Proceeds or provide written notice of its intent to reinvest
such Net Proceeds pursuant to the fourth proviso below; provided that, in the
case of any event described in clause (a) of the definition of the term “Term
Loan Prepayment Event”, if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase Permitted Pari Passu
Secured Refinancing Debt (or any Permitted Refinancing thereof that is secured
on a pari passu basis with the Secured Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Term
Loan Prepayment Event (such Permitted Pari Passu Secured Refinancing Debt (or
Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Borrowings, Incremental Term Borrowings and Other
Applicable Indebtedness at such time; provided that the portion of such net
proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Borrowings and Incremental Term
Borrowings in accordance with the terms hereof) to the prepayment of Term
Borrowings and the Incremental Term Borrowings and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of
Term Borrowings and Incremental Term Borrowings that would have otherwise been
required pursuant to this Section 2.11(c) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay Term Borrowings and
Incremental Term Borrowings in accordance with the terms hereof; and provided
further, that in the case of any event described in clause (a) of the definition
of the term “Term Loan Prepayment Event”, if the Borrower and its Restricted
Subsidiaries (A) invest the Net Proceeds from such event (or a portion thereof)
within 12 months after receipt of such Net Proceeds in assets useful in the
business of the Borrower and the Restricted Subsidiaries (including any
acquisitions permitted under Section 6.04) or (B) state in a notice delivered
within 12 months of the receipt of such Net Proceeds, that the Borrower and its
Restricted Subsidiaries has committed to reinvest such Net Proceeds in assets
useful in the business of the Borrower and its Restricted Subsidiaries, to the
extent such Net Proceeds are actually reinvested in such assets within 18 months
following the receipt thereof, then no prepayment shall be required pursuant to
this paragraph in respect of such Net Proceeds in respect of such event (or the
applicable portion of such Net Proceeds, if applicable) except to the extent of
any such Net Proceeds therefrom that have not been so invested by the end of
such 12-month or 18-month period, as applicable, or with respect to which the
Borrower and its Restricted Subsidiaries no longer intend to reinvest such Net
Proceeds, at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so invested.

 

80



--------------------------------------------------------------------------------

(d) [reserved].

(e) [reserved].

(f) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2017, the Borrower shall, within five
(5) Business Days of the date on which financial statements are required to be
delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated, prepay Term Loan Borrowings and
Incremental Term Loan Borrowings in an aggregate amount equal to the ECF
Percentage of Excess Cash Flow for such fiscal year; provided that, except to
the extent made from the proceeds of long-term Indebtedness, such amount in any
fiscal year shall be reduced by the aggregate amount of prepayments of Term
Loans and Incremental Term Loans (and, to the extent the Revolving Commitments
are reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a) and other Funded Debt voluntarily prepaid to
the extent permitted herein.

(g) Prior to any optional prepayment of Borrowings pursuant to Section 2.11(a),
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(h) of this Section. In the event of any mandatory prepayment of Term Loan
Borrowings or Incremental Term Loan Borrowings made at a time when Term Loan
Borrowings or Incremental Term Loan Borrowings of more than one Class remain
outstanding, the Borrower shall select Term Loan Borrowings or Incremental Term
Loan Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between Term Loan Borrowings and Incremental Term Loan Borrowings
(and, to the extent provided in the Refinancing Amendment for any Class of Other
Term Loans, the Borrowings of such Class) pro rata based on the aggregate
principal amount of outstanding Borrowings of each such Class (provided, that
any prepayment of Term Loan Borrowings and Incremental Term Loan Borrowings with
the Net Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
solely to each applicable Class of Refinanced Debt). Optional prepayments of
Term Loan Borrowings and Incremental Term Loan Borrowings shall be allocated
among the Classes of Term Loan Borrowings and Incremental Term Loan Borrowings
as directed by the Borrower; provided that the Borrower may not designate that
any Loans of any Class, other than the Term Loans, be so prepaid unless such
prepayment is accompanied by at least a pro rata offer to purchase of Term
Loans. In the absence of a designation by the Borrower as described in the
preceding provisions of this paragraph of the Type of Borrowing of any Class,
the Administrative Agent shall apply such amounts to any outstanding ABR
Borrowings prior to applying such amounts to any outstanding Eurodollar
Borrowing.

(h) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile or other electronic transmission) of any prepayment pursuant to
Section 2.11(a)(i) and 2.11(c) hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, Local Time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, Local Time, on the date of prepayment. Each such notice
shall be in the form attached hereto as Exhibit J, shall be irrevocable and
shall specify the prepayment date and principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
a notice of optional prepayment may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice of

 

81



--------------------------------------------------------------------------------

prepayment may be revoked by the Borrower (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest in the currency in which
such Loan is denominated to the extent required by Section 2.13 and amounts
required pursuant to Section 2.16.

(i) Notwithstanding the foregoing, mandatory prepayments arising pursuant to
clause (a) of the definition of Term Loan Prepayment Event or clause (f) of this
Section 2.11, (i) will not be required to the extent the making of any such
mandatory prepayment from the Net Proceeds received by or Excess Cash Flow of a
Foreign Subsidiary could give rise to a material adverse tax consequence (as
reasonably determined by the Borrower), (ii) will not be required to the extent
such Net Proceeds or any such Excess Cash Flow shall have been applied to prepay
any permitted Indebtedness of such Foreign Subsidiary or, in the case of the
receipt of Net Proceeds, to the extent such Foreign Subsidiary has reinvested
such Net Proceeds in its business or the business of the Borrower or its
Restricted Subsidiaries; provided that, if an Event of Default is then
continuing, no prepayment of any such Indebtedness (other than a prepayment
required by the terms of such Indebtedness) or reinvestment shall be permitted
and (iii) will only be required to the extent, and for so long as, otherwise
permissible under local law (as reasonably determined by the Borrower); provided
that in the case of each of clauses (i) and (iii) above, the Borrower shall have
used commercially reasonable efforts to cause such mandatory prepayment (x) not
to be subject to such material adverse tax consequences or (y) to be permissible
under local law, as applicable.

(j) So long as any Term Loans remain outstanding, any Term Lender may elect to
decline the entire portion of the prepayment of its Term Loans pursuant to
Sections 2.11(c) or (f) (other than mandatory prepayments pursuant to clause
(b) of the definition of Term Loan Prepayment Event) by delivering notice to the
Administrative Agent of such election within seven Business Days of receiving
notice of any such prepayment, in which case the aggregate amount of the
prepayment that would have been applied to prepay Term Loans but was so declined
shall be re-offered to those Term Lenders under this Agreement who have
initially accepted such prepayment (such re-offer to be made to each such Term
Lender based on the percentage which such Term Lender’s Term Loans represents of
the aggregate Term Loans of all such Term Lenders who have initially accepted
such prepayment). In the event of such a re-offer, the relevant Lenders may
elect to decline by notice to the Administrative Agent all of the amount of such
prepayment that is re-offered to them within three Business Days of receiving
notice of any such re-offered prepayment, in which case the aggregate amount of
the prepayment that would have been applied to prepay such Term Loans pursuant
to such re-offer but was so declined shall be returned to the Borrowers (such
retained proceeds, the “Retained Declined Proceeds”). The amount of any such
prepayment that is accepted by any Term Lender shall be applied to ratably to
the outstanding principal amount of the ABR Loans and Eurodollar Rate Loans that
make up such Term Lender’s Term Loan. In the absence of delivery of a notice
declining any prepayment by any Lender promptly upon receiving notice of such
prepayment, such Lender shall automatically be deemed to have accepted such
prepayment and any re-offer in respect thereof.

(k) Notwithstanding anything herein to the contrary, with respect to any
prepayment under Section 2.11(c) in respect of a Term Loan Prepayment Event
described in clause (a) of the definition of the term “Term Loan Prepayment
Event,” the Borrower may use a portion of the Net Proceeds to prepay or
repurchase Permitted Incremental Equivalent Debt, Permitted Pari Passu Secured
Refinancing Debt and any other senior Indebtedness in each case secured by the
Collateral on a pari passu basis with the Liens securing the Obligations (the
“Applicable Other Indebtedness”) to the extent

 

82



--------------------------------------------------------------------------------

required pursuant to the terms of the documentation governing such Applicable
Other Indebtedness (and otherwise permitted by the definitions thereof in this
Agreement), in which case, the amount of the prepayment required to be offered
with respect to such Net Proceeds pursuant to Section 2.10(c) in respect of such
Term Loan Prepayment Event described in clause (a) of the definition of the term
“Term Loan Prepayment Event” shall be deemed to be the amount equal to the
product of (x) the amount of such Net Proceeds multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of Term Loans required to
be prepaid pursuant to Section 2.10(c) in respect of such Term Loan Prepayment
Event described in clause (a) of the definition of the term “Term Loan
Prepayment Event” and the denominator of which is the sum of the outstanding
principal amount of such Applicable Other Indebtedness and the outstanding
principal amount of Term Loans required to be prepaid pursuant to
Section 2.10(c) in respect of such Term Loan Prepayment Event described in
clause (a) of the definition of the term “Term Loan Prepayment Event”.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in dollars (in the
case of U.S. Revolving Commitments) or in Sterling (in the case of Sterling
Revolving Commitments) for the account of each Revolving Lender a commitment fee
(the “Commitment Fee”), which shall accrue in at a rate per annum equal to
(x) if the First Lien Leverage Ratio as of the last day of the most recently
ended Test Period is greater than 3.25 to 1.00, 0.50% or (y) if the First Lien
Leverage Ratio as of the last day of the most recently ended Test Period is less
than or equal to 3.25 to 1.00, 0.375%, in each case on the average daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which the Revolving
Commitments terminate. Accrued Commitment Fees shall be payable in arrears on
the first Business Day following the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any such fees accrued from the Effective Date through the end of
the first full fiscal quarter following the Effective Date shall be payable on
the first Business Day following the last day of such full quarter. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing Commitment Fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose). The applicable
Commitment Fee payable hereunder shall be determined in accordance with the
definition of “Applicable Rate”.

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each U.S. Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in U.S. Letters of Credit,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s U.S. LC Exposure (excluding any portion thereof attributable to
unreimbursed U.S. LC Disbursements) during the period from and including the
Effective Date to and including the later of the date on which such Lender’s
U.S. Revolving Commitment terminates and the date on which such Lender ceases to
have any U.S. LC Exposure, (ii) to the Administrative Agent in dollars for the
account of each Sterling Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Sterling Letters of
Credit denominated in dollars, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s Sterling LC Exposure in respect of
Sterling Letters of Credit denominated in dollars (excluding any portion thereof
attributable to unreimbursed Sterling LC Disbursements in respect of Sterling
Letters of Credit denominated in dollars) during the period from and including
the Effective Date to and including the later of the date on which such Lender’s
Sterling Revolving Commitment terminates and the date on which such Lender
ceases to have any Sterling LC Exposure in respect of Sterling Letters of Credit
denominated in dollars, (iii) to the Administrative Agent in Sterling for the

 

83



--------------------------------------------------------------------------------

account of each Sterling Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Sterling Letters of
Credit denominated in Sterling, which shall accrue at the Applicable Rate used
to determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s Sterling LC Exposure in respect of
Sterling Letters of Credit denominated in Sterling (excluding any portion
thereof attributable to unreimbursed Sterling LC Disbursements in respect of
Sterling Letters of Credit denominated in Sterling) during the period from and
including the Effective Date to and including the later of the date on which
such Lender’s Sterling Revolving Commitment terminates and the date on which
such Lender ceases to have any Sterling LC Exposure in respect of Sterling
Letters of Credit denominated in Sterling and (iv) to each Issuing Bank in
dollars (in the case of U.S. Letters of Credit and Sterling Letters of Credit
denominated in dollars) or Sterling (in the case of Sterling Letters of Credit
denominated in Sterling) a fronting fee for each Letter of Credit equal to
0.125% per annum on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees for standby Letters of
Credit accrued through and including the last day of March, June, September and
December of each year shall be payable on the first Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the U.S.
Revolving Commitments terminate and any such fees accruing after the date on
which the U.S. Revolving Commitments terminate shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, commencing, upon the occurrence of and during
the continuation of an Event of Default under Section 7.01 (a), (b), (h), or
(i), all principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
overdue amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears in the currency in
which such Loan was made on each Interest Payment Date for such Loan and, in the
case of Revolving Loans, upon termination of the Revolving Commitments, provided
that (i) interest accrued pursuant to

 

84



--------------------------------------------------------------------------------

paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurodollar Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) except in the case of Borrowings of Sterling Revolving Loans, if any
Borrowing Request requests a Eurodollar Borrowing, then such Borrowing shall be
made as an ABR Borrowing and (iii) in the case of a Sterling Revolving Loan,
unless the Administrative Agent, the relevant Sterling Revolving Lenders and the
Borrower otherwise agree to a substitute rate that is selected to reflect such
Sterling Revolving Lenders’ cost of funding such Sterling Revolving Loan (in
which case, such substitute rate shall be deemed to be the “Eurodollar Rate” for
the applicable Borrowing), such Sterling Revolving Loan shall be made in dollars
in the Dollar Equivalent amount of the requested Borrowing (and all Sterling
Revolving Loan then outstanding shall be repaid at the end of the then current
Interest Period); provided, however, that, in each case, the Borrower may revoke
any Borrowing Request that is pending when such notice is received.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

 

85



--------------------------------------------------------------------------------

(ii) subject any Lender, the Administrative Agent or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (e) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts in the currency in which such Loan was made or such Letter of Credit
was issued as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or liquidity or on the capital or
liquidity of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital or liquidity adequacy), then, from time to time
upon request of such Lender or Issuing Bank, the Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts in
the currency in which such Loan was made or such Letter of Credit was issued as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph
(a) or (b) of this Section delivered to the Borrower shall be presumptively
correct absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving

 

86



--------------------------------------------------------------------------------

Loan, Term Loan or Incremental Term Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then, in
any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
loss, cost and expense attributable to such event in the currency in which the
applicable Loan was made. For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurodollar Loan made by it at the Adjusted Eurodollar Rate, as
applicable, for such Loan by a matching deposit or other borrowing in the
applicable interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrower shall
be presumptively correct absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt of such demand. Notwithstanding the foregoing, this Section 2.16 will
not apply to Taxes indemnifiable under Section 2.17, as to which Section 2.17
shall govern, or Excluded Taxes.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes, provided that if the Borrower or the
Administrative Agent (as the case may be) shall be required by applicable
Requirements of Law (as determined in the good faith discretion of the Borrower
or the Administrative Agent (as the case may be)) to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the amount payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional amounts
payable under this Section) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower or the Administrative Agent (as
the case may be) shall make such deductions and (iii) the Borrower or the
Administrative Agent (as the case may be) shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes (without duplication of Section 2.17(a)) to the
relevant Governmental Authority in accordance with Requirements of Law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

87



--------------------------------------------------------------------------------

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any properly completed and executed documentation prescribed by Law, or
reasonably requested by the Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents (including any documentation necessary to establish an exemption
from, or reduction of, any Taxes that may be imposed under FATCA). Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(i), (ii) and (iii) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two properly completed and duly signed
copies of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(A) two properly completed and duly signed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

(B) two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a properly completed and duly
signed certificate, in substantially the form of Exhibit H (any such certificate
a “United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent and the Borrower, establishing that such Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of a

 

88



--------------------------------------------------------------------------------

Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms), and/or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership), IRS Form W-8IMY (or any successor forms) of the
Lender, accompanied, to the extent required to obtain an exemption from or
reduction of Tax, by a Form W-8ECI, W-8BEN, W-8BEN-E United States Tax
Compliance Certificate, Form W-9, Form W-8IMY, (or other successor forms) or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership and one or more beneficial owners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate shall be provided by such Lender on behalf of such beneficial
owners).

(iii) The Administrative Agent shall deliver to Borrower, on or prior to the
Effective Date (or on or prior to the date of an assignment pursuant to which it
becomes the Administrative Agent), and at such other times as may be necessary
in the reasonable determination of Borrower, two duly executed copies of IRS
Form W-9 or the relevant IRS Form W-8, as applicable.

Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.

(f) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Issuing Bank or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees promptly to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Issuing Bank or such Lender in the event the Administrative Agent,
such Issuing Bank or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent, such Lender or such
Issuing Bank be required to pay any amount to the Borrower pursuant to this
paragraph (f) which would place the Administrative Agent, such Lender, or such
Issuing Bank in a less favorable net after-Tax position than such party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. The Administrative Agent, such Lender or such Issuing Bank, as
the case may be, shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that the
Administrative Agent, such Lender or such Issuing Bank may delete any
information therein that the Administrative Agent, such Lender or such Issuing
Bank deems confidential). If the Borrower pays any additional amounts under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes and the
Borrower reasonably believes that such additional amounts or portion thereof are
attributable to Taxes that were not correctly or legally asserted, the Lender
and Administrative Agent

 

89



--------------------------------------------------------------------------------

shall use reasonable efforts to cooperate with Borrower (at the Borrower’s
expense) to obtain a refund of such Taxes so long as such efforts would not, in
the reasonable determination of such Lender or the Administrative Agent result
in any non-reimbursable additional costs, expenses or risks or any other adverse
effects for such Lender or the Administrative Agent. Notwithstanding anything to
the contrary, this Section shall not be construed to require the Administrative
Agent, any Lender or any Issuing Bank to make available its Tax returns (or any
other information relating to Taxes which it deems confidential).

(g) For purposes of this Section 2.17, the term “Lender” shall include each
Issuing Bank and the Swingline Lender.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., Local Time), on the date when due, in immediately available funds,
without condition or deduction for any counterclaim, recoupment or setoff. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except payments to be made directly to any Issuing Bank or the Swingline Lender
shall be made as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment (other
than payments on the Eurodollar Loans) under any Loan Document shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day. If any payment on a Eurodollar Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments under each Loan Document of principal or interest in
respect of any Loan or Letter of Credit (or of any breakage indemnity in respect
of any Loan) shall be made in the currency of such Loan or Letter of Credit,
and, except as otherwise expressly set forth in any Loan Document, all other
payments under each Loan Document shall be made in dollars.

(b) Subject to Section 4.02 of the Collateral Agreement, if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Incremental Term Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Incremental
Term Loans, Term Loans and participations in LC Disbursements and

 

90



--------------------------------------------------------------------------------

Swingline Loans and accrued interest thereon than the proportion received by any
other applicable Lender as required under the Loan Documents (including, without
limitation, pursuant to Section 4.02 of the Collateral Agreement), then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Incremental Term Loans and Term Loans and
participations in LC Disbursements and Swingline Loans of other applicable
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans,
Incremental Term Loans, Term Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or participant. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance

 

91



--------------------------------------------------------------------------------

with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements and Swingline Loans, accrued but unpaid
interest thereon, accrued but unpaid fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
including amount payable pursuant to Section 2.24, (B) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (C) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply. Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

SECTION 2.20 Incremental Credit Extensions.

(a) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request to effect one or more increases in
the aggregate amount of the U.S. Revolving Commitments and/or Sterling Revolving
Commitments (each such increase, a “Revolving Commitment Increase”) from
Additional Revolving Lenders; provided that at the time of each such request and
upon the effectiveness of each Incremental Revolving Facility Amendment, (A) the
conditions set forth in Section 4.02 shall be satisfied and (B) such Revolving
Commitment Increase shall be on the same terms (other than any upfront fees)
governing the U.S. Revolving Commitments or the Sterling Revolving Commitments,
as applicable, pursuant to this Agreement. Notwithstanding anything to contrary
herein, the sum of (i) the aggregate principal amount of the Revolving
Commitment Increases and (ii) the aggregate principal amount of all Term
Commitment Increases incurred after the Effective Date shall not exceed the
Incremental Cap. Each Revolving Commitment Increase shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less than $5,000,000 if such amount
represents all the remaining availability under the Incremental Cap.

(b) At any time and from time to time after the Effective Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
additional tranches of term loans hereunder or increases in the aggregate amount
of the Term Commitments which shall take the form of an additional tranche of
term loans hereunder (each such increase, a “Term Commitment Increase”, and the
term loans made thereunder, “Incremental Term Loans”) from one or more
Additional Term Lenders; provided that at the time of each such request and upon
the effectiveness of each Incremental Term Facility Amendment, (A) the
conditions set forth in Section 4.02 shall be satisfied; provided, further, that
if the proceeds of such Incremental Term Loans are being used to finance a
Permitted Acquisition or similar Investment, (x) the reference in
Section 4.02(a) to the accuracy of the representations and warranties shall
refer to the accuracy of the representations and warranties that would
constitute Specified Representations and Specified Acquisition Agreement
Representations and (y) the reference in Section 4.02(b) to Default and Event of
Default shall mean the absence of a Default or Event of Default at the time that
the main transaction agreement governing such Permitted Acquisition or
Investment is executed and delivered and the absence of an Event of Default

 

92



--------------------------------------------------------------------------------

under Sections 7.01(a), (b), (h) or (i) immediately prior to and after giving
effect to the incurrence of such Incremental Term Loans, (B) the maturity date
of any term loans incurred pursuant to such Term Commitment Increase shall not
be earlier than the Latest Maturity Date then in effect and the Weighted Average
Life to Maturity of any term loans incurred pursuant to such Term Commitment
Increase shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans, (C) the interest rate margins and, subject to clause (B), the
amortization schedule for any term loans incurred pursuant to such Term
Commitment Increase shall be determined by the Borrower and the Additional Term
Lenders with the applicable Term Commitment Increases; provided that in the
event that the All-In Yield of any Term Commitment Increase exceeds the All-In
Yield of any then existing Term Loans by more than 50 basis points, then the
interest rate margins for such Term Loans shall be increased to the extent
necessary so that the All-In Yield of the Term Loans is equal to the All-In
Yield of such term loans incurred pursuant to such Term Commitment Increase
minus 50 basis points (“MFN Protection”) and (D) any Incremental Term Facility
Amendment shall otherwise be on the terms and pursuant to documentation to be
determined by the Borrower and the Additional Term Lenders with the applicable
Term Commitment Increases; provided, however, if the covenants and events of
default of such Incremental Term Loans are not consistent with the terms of
outstanding Term Loans, such covenants and events of default shall not be
materially more restrictive to the Borrower, when taken as a whole, than the
terms of the outstanding Term Loans unless (1) Lenders under the outstanding
Term Loans also receive the benefit of such more restrictive terms, (2) any such
provisions apply after the maturity date of the outstanding Term Loans or
(3) such provisions are reasonably satisfactory to the Administrative Agent.
Notwithstanding anything to contrary herein, the sum of (i) the aggregate
principal amount of the Term Commitment Increases and (ii) the aggregate
principal amount of all Revolving Commitment Increases after the Effective Date
shall not exceed the Incremental Cap. Each Term Commitment Increase shall be in
a minimum principal amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof; provided that such amount may be less than $5,000,000 if such
amount represents all the remaining availability under the Incremental Cap.

(c) (i) Each notice from the Borrower pursuant to this Section shall set forth
the requested amount of the relevant Revolving Commitment Increase in respect of
the U.S. Revolving Facility or Sterling Revolving Facility or Term Commitment
Increase.

(ii) Commitments in respect of any Revolving Commitment Increase shall become
Commitments (or in the case of any Revolving Commitment Increase to be provided
by an existing U.S. Revolving Lender, an increase in such U.S. Revolving
Lender’s U.S. Revolving Commitment, or in the case of any Revolving Commitment
Increase to be provided by an existing Sterling Revolving Lender, an increase in
such Sterling Revolving Lender’s Sterling Revolving Commitment) under this
Agreement pursuant to an amendment (an “Incremental Revolving Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, such Additional Revolving Lender and the
Administrative Agent. Revolving Commitment Increases may be provided, subject to
the prior written consent of the Borrower (not to be unreasonably withheld), by
any existing Lender (it being understood that no existing Lender shall have the
right to participate in any Incremental Revolving Facility or, unless it agrees,
be obligated to provide any Incremental Revolving Loan or Revolving Commitment
Increase) or by any Additional Revolving Lender. An Incremental Revolving
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section. The effectiveness of any Incremental Revolving Facility Amendment shall
be subject to the satisfaction on the date thereof (each, an “Incremental
Revolving Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” in Section 4.02 shall be deemed to refer to the Incremental Revolving
Facility Closing Date) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).

 

93



--------------------------------------------------------------------------------

(iii) Commitments in respect of any Term Commitment Increase (the “Incremental
Term Commitments”) shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Term Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents executed by the Borrower, each applicable
Additional Term Lender and the Administrative Agent. Term Commitment Increases
may be provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have any right to participate in any Term Commitment
Increase or, unless it agrees, be obligated to provide any Term Commitment
Increases) or by any Additional Term Lender. An Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section.
The effectiveness of any Incremental Term Facility Amendment shall be subject to
the satisfaction on the date thereof (each, an “Incremental Term Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” in Section 4.02
shall be deemed to refer to the Incremental Term Facility Closing Date) and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent); provided that if
the proceeds of such Incremental Term Commitments are being used to finance a
Permitted Acquisition or similar Investment, (x) the reference in
Section 4.02(a) to the accuracy of the representations and warranties shall
refer to the accuracy of the representations and warranties that would
constitute Specified Representations and Specified Acquisition Agreement
Representations and (y) the reference in Section 4.02(b) to Default and Event of
Default shall mean the absence of a Default or Event of Default at the time that
the main transaction agreement governing such Permitted Acquisition or
Investment is executed and delivered and the absence of an Event of Default
under Sections 7.01(a), (b), (h) or (i) immediately prior to and after giving
effect to the incurrence of such Incremental Term Commitments.

(d) Upon each Revolving Commitment Increase pursuant to this Section, each U.S.
Revolving Lender or Sterling Revolving Lender, as applicable, immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Additional Revolving Lender providing a portion of such
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”),
and each such Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed a portion of such Revolving
Lender’s participations hereunder in outstanding U.S. Letters of Credit or
Sterling Letters of Credit, as applicable, and Swingline Loans (in the case of
any Revolving Commitment Increase in respect of the U.S. Revolving Facility)
such that, after giving effect to such Revolving Commitment Increase and each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage. Any U.S. Revolving Loans and Sterling
Revolving Loans outstanding immediately prior to the date of such Revolving
Commitment Increase that are Eurodollar Loans will (except to the extent
otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the U.S. Revolving
Lenders or Sterling Revolving Lenders, as applicable, holding such Loans
immediately prior to the date of such Revolving Commitment Increase, in each
case

 

94



--------------------------------------------------------------------------------

until the last day of the then-current Interest Period applicable to any such
Loan, at which time it will be repaid or refinanced with new U.S. Revolving
Loans or new Sterling Revolving Loans, as applicable, made pursuant to
Section 2.01 in accordance with the Applicable Percentages of the U.S. Revolving
Lenders or the Sterling Revolving Lenders, as applicable, after giving effect to
the Revolving Commitment Increase; provided, however, that upon the occurrence
of any Event of Default, each Revolving Commitment Increase Lender will promptly
purchase (for cash at face value) assignments of portions of such outstanding
U.S. Revolving Loans or Sterling Revolving Loans, as applicable, of other U.S.
Revolving Lenders or Sterling Revolving Lenders, as applicable, so that, after
giving effect thereto, all U.S. Revolving Loans or Sterling Revolving Loans, as
applicable, that are Eurodollar Loans are held by the U.S. Revolving Lenders or
Sterling Revolving Lenders, as applicable, in accordance with their then-current
Applicable Percentages. Any such assignments shall be effected in accordance
with the provisions of Section 9.04; provided that the parties hereto hereby
consent to such assignments and the minimum assignment amounts and processing
and recordation fee set forth in Section 9.04(b) shall not apply thereto. If
there are any ABR U.S. Revolving Loans outstanding on the date of a Revolving
Commitment Increase in respect of the U.S. Revolving Commitment Facility, such
Loans shall either be prepaid by the Borrower on such date or refinanced on such
date (subject to satisfaction of applicable borrowing conditions) with U.S.
Revolving Loans made on such date by the U.S. Revolving Lenders (including the
Revolving Commitment Increase Lenders) in accordance with their Applicable
Percentages. In order to effect any such refinancing, (i) each Revolving
Commitment Increase Lender will make ABR U.S. Revolving Loans to the Borrower by
transferring funds to the Administrative Agent in an amount equal to the
aggregate outstanding amount of such Loans of such Type times a percentage
obtained by dividing the amount of such Revolving Commitment Increase Lender’s
Revolving Commitment Increase by the aggregate amount of the U.S. Revolving
Commitments (after giving effect to the Revolving Commitment Increase on such
date) and (ii) such funds will be applied to the prepayment of outstanding ABR
U.S. Revolving Loans held by the U.S. Revolving Lenders other than the Revolving
Commitment Increase Lenders, and transferred by the Administrative Agent to the
U.S. Revolving Lenders other than the Revolving Commitment Increase Lenders, in
such amounts so that, after giving effect thereto, all ABR U.S. Revolving Loans
will be held by the U.S. Revolving Lenders in accordance with their then-current
Applicable Percentages. On the date of such Revolving Commitment Increase, the
Borrower will pay to the Administrative Agent, for the accounts of the U.S.
Revolving Lenders receiving such prepayments, accrued and unpaid interest on the
principal amounts of their U.S. Revolving Loans being prepaid. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(e) Upon each Term Commitment Increase pursuant to this Section, each Additional
Term Lender shall make an additional term loan to the Borrower in a principal
amount equal to such Lender’s Term Commitment Increase. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Term
Commitment Increase and Revolving Commitment Increase and shall make available
to the Lenders a copy of any each Incremental Term Facility Amendment and
Incremental Revolving Facility Amendment.

(f) This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.21 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
the form (a) of Other Term Loans or Other Term Commitments in respect of all or
any portion of the Term Loans then outstanding under this Agreement (which for
purposes of this clause (a) will be deemed to include any then outstanding Other
Term Loans), or (b) Other Revolving Loans or Other Revolving Commitments in

 

95



--------------------------------------------------------------------------------

respect of all or any portion of the Revolving Loans (and unused Revolving
Commitments) under this Agreement, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu or junior in right of payment and/or of security with the other
Loans and Commitments hereunder, or shall be unsecured, in each case subject to
intercreditor arrangements (which may take the form of modifications to the
payment or collection “waterfall” provisions in the Loan Documents) reasonably
acceptable to the Administrative Agent, (ii) will have such pricing and optional
prepayment terms as may be agreed by the Borrower and the Lenders thereof,
(iii) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
the Revolving Loans (or unused Revolving Commitments) being refinanced, and
(y) with respect to any Other Term Loans or Other Term Commitments, will have a
maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced, (iv) will have terms and conditions that are substantially identical
to, or less favorable to the Lenders providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt and (vi) will be applied, on a pro rata
basis, to the Loans and Commitments subject to such proposed refinancing;
provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is incurred or obtained. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than the Dollar Equivalent of
$5,000,000 and (y) an integral multiple of the Dollar Equivalent of $1,000,000
in excess thereof. Any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrower or the provision to the
Borrower of Swingline Loans, pursuant to any Other Revolving Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Revolving
Commitments. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment and shall make available to the
Lenders a copy of any such Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. In addition, if so provided
in the relevant Refinancing Amendment and with the consent of each Issuing Bank,
participations in Letters of Credit expiring on or after the Revolving Maturity
Date shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding extended revolving commitments in accordance with the terms of such
Refinancing Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.

 

96



--------------------------------------------------------------------------------

(b) This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

SECTION 2.22 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to each Issuing Bank and the
Swingline Lender hereunder; third, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fourth, in the
case of a Revolving Lender, if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fifth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such Issuing Bank or such
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or LC Disbursements and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the relevant Loans of, and LC Disbursements owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied pursuant to
Section 2.05(j). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to Section 2.05(j) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any Commitment Fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.12(b).

 

97



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the Revolving Exposure of
that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted Eurodollar Rate, or to determine or charge interest
rates based upon the Adjusted Eurodollar Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted Eurodollar Rate component of
the Alternate Base Rate, the interest rate on such ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Each Lender agrees to notify the Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

98



--------------------------------------------------------------------------------

SECTION 2.24 Repricing Transactions. If, prior to the date that is twelve months
after the Effective Date, (a) there shall occur any amendment, amendment and
restatement or other modification of the Loan Documents that has the primary
purpose of reducing the All-In Yield then in effect for the Term Loans made
pursuant to Section 2.01(a), (b) all or any portion of the Term Facility is
voluntarily or mandatorily prepaid with the Net Proceeds of issuances, offerings
or placements of Indebtedness of the Borrower and its Restricted Subsidiaries,
or refinanced substantially concurrently with the incurrence of, or conversion
of the Term Loans made pursuant to Section 2.01(a) into, new Indebtedness that,
in each case, is incurred for the primary purpose of reducing the All-In Yield
lower than the All-In Yield in effect for such Term Loans so prepaid (in each
case, after giving effect to interest rate margins (including Adjusted
Eurodollar Rate and Alternate Base Rate floors), original issue discount and
upfront fees) or (c) a Lender must assign its Term Loans made pursuant to
Section 2.01(a) as a result of its failure to consent to an amendment, amendment
and restatement or other modification of this Agreement that would have the
primary purpose of reducing the All-In Yield then in effect for the Term Loans
made pursuant to Section 2.01(a) (any of clause (a), (b) or (c), a “Repricing
Transaction”), then in each case the aggregate principal amount of Term Loans
made pursuant to Section 2.01(a) so subject to such Repricing Transaction (other
than any Repricing Transaction made in connection with a Change in Control) will
be subject to a prepayment premium of 1.00% thereof, such premium due and
payable by the Borrower immediately upon the consummation of such Repricing
Transaction.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries are duly organized, validly existing and in good standing (to the
extent such concept exists in the relevant jurisdictions) under the laws of the
jurisdiction of its organization, has the corporate or other organizational
power and authority to execute, deliver and perform its obligations under each
Loan Document to which it is a party and to effect the Transactions and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and implied covenants of good
faith and fair dealing.

SECTION 3.03 Governmental and Third-Party Approvals; No Conflicts. The
Transactions (a) except as described on Schedule 3.03 and only with respect to
the Borrower and its Restricted Subsidiaries, do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to, the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under

 

99



--------------------------------------------------------------------------------

any indenture or other material agreement or instrument binding upon the
Borrower or any Restricted Subsidiary or their respective assets, or give rise
to a right thereunder to require any payment, repurchase or redemption to be
made by the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Restricted Subsidiary, except Liens created
under the Loan Documents, except (in the case of each of clauses (a), (b) and
(c)) to the extent that the failure to obtain or make such consent, approval,
registration, filing or action, or such violation, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) Each of the Unaudited Financial Statements fairly present in all material
respects the financial condition of the Borrower and its subsidiaries or the
Acquired Business and its subsidiaries, as applicable, as of the dates thereof
and its results of operations for the periods covered thereby.

(b) Each of the Audited Financial Statements fairly present in all material
respects the financial condition of the Borrower and its subsidiaries or the
Acquired Business and its subsidiaries, as applicable, as of the dates thereof
and its results of operations for the periods covered thereby.

(c) The Borrower has heretofore furnished to Administrative Agent (for
distribution to the Lenders) the Pro Forma Financial Statements, which have been
prepared giving effect to the Transactions (excluding the impact of purchase
accounting effects required by GAAP) as if such transactions had occurred on
such date or at the beginning of such twelve-month period, as the case may be,
it being agreed and understood that, as of the date hereof, such Pro Forma
Financial Statements have been delivered to the Administrative Agent and the
Lenders. The Pro Forma Financial Statements have been prepared in good faith,
based on assumptions believed by the Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower and its Restricted
Subsidiaries as at the last day of the most recently completed
four-fiscal-quarter period ended at least 45 days prior to the Effective Date,
and their estimated results of operations for the periods covered thereby,
assuming that the Transactions had actually occurred at such date or at the
beginning of such period (excluding the impact of purchase accounting effects
required by GAAP).

(d) Since December 31, 2015, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of the Borrower and the Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, if any (including the Mortgaged Properties), (i) free and clear of all
Liens except for Liens permitted by Section 6.02 and (ii) except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or as proposed to be conducted or to utilize such
properties for their intended purposes, except, in each case, where the failure
to do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) As of the Effective Date after giving effect to the Transactions, except as
set forth on Schedule 3.05, none of the Borrower or any Restricted Subsidiary
owns any real property.

 

100



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any Restricted
Subsidiary that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

(b) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of the Borrower or any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of the Borrower, become subject to
any Environmental Liability, (iii) has received notice of any claim, action or
order with respect to any Environmental Liability or (iv) has, to the knowledge
of the Borrower, any basis to reasonably expect that the Borrower or any
Subsidiary will become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Restricted Subsidiaries is in material compliance with (a) its Organizational
Documents, (b) all Requirements of Law applicable to it or its property and
(c) all indentures and other agreements and instruments binding upon it or its
property, except, in the case of clauses (a) (other than as it relates to the
Borrower), (b) and (c) of this Section, where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. None of the Borrower or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended from time to time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Borrower and each
Restricted Subsidiary (a) have timely filed or caused to be timely filed all
federal income Tax returns and all other material Tax returns and reports
required to have been filed and (b) have timely paid or caused to be timely paid
all federal income Taxes and all other material Taxes required to have been paid
(whether or not shown on a material Tax return) including in their capacity as
Tax withholding agents, except any Taxes that are being contested in good faith
by appropriate actions, provided that the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefore in
accordance with GAAP.

SECTION 3.10 ERISA; Labor Matters.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or, to the knowledge of the Borrower is reasonably expected to occur,
(ii) neither a Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA),
(iii) neither a Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan and
(iv) neither a Loan Party nor any ERISA Affiliate has engaged in a transaction
that could reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

(c) There are no collective bargaining agreements covering the employees of the
Borrower or any of the Restricted Subsidiaries and, except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, neither any Loan Party nor any Restricted Subsidiary
has suffered any strikes, walk-outs, work stoppages or other labor difficulty
within the last five years.

 

101



--------------------------------------------------------------------------------

SECTION 3.11 Disclosure; Undisclosed Liabilities.

(a) No reports, financial statements, certificates or other written information
(other than information of a general economic or industry nature or projected
financial information and other forward-looking statements) furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with any Loan Document or delivered thereunder (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time delivered and, if such projected financial information was delivered
prior to the Effective Date, as of the Effective Date, it being understood that
any such projected financial information may vary from actual results and such
variations could be material.

(b) To the knowledge of the Borrower, as of the Effective Date, the Loan Parties
have no material obligations or liabilities, matured or unmatured, fixed or
contingent, other than (i) those set forth or adequately provided for in the
financial statements delivered to the Administrative Agent pursuant to this
Agreement, (ii) those incurred in the ordinary course of business and not
required to be set forth in the financial statements under GAAP, (iii) those
incurred in the ordinary course of business since the date of the most recently
delivered balance sheet and consistent with past practice, and (iv) those
incurred in connection with the execution of this Agreement.

SECTION 3.12 Subsidiaries; Equity Interests. As of the Effective Date, Part
(a) of Schedule 3.12 sets forth the name of, and the ownership interest of the
Borrower and each Subsidiary in, each Subsidiary. As of the Effective Date, Part
(b) of Schedule 3.12 sets forth all equity investments in any other corporation
or entity other than those specifically disclosed in Part (a) of Schedule 3.12.
All of the outstanding Equity Interests in the Borrower and its Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned free
and clear of all Liens except those created under the Security Documents and the
Organizational Documents.

SECTION 3.13 Intellectual Property; Licenses, Etc. Except, in each case, as
could not reasonably be expected to have a Material Adverse Effect: the Borrower
and the Restricted Subsidiaries own, license or possess the right to use, all of
the trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other rights to Intellectual Property that are reasonably necessary
for the operation of their businesses as currently conducted, and, without
conflict with the rights of any Person. No Intellectual Property, advertising,
product, process, method, substance, part or other material used by the Borrower
or any Restricted Subsidiary in the operation of its business as currently
conducted infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the Intellectual Property is pending or, to the knowledge of the Borrower and
the Restricted Subsidiaries, threatened against the Borrower or any Restricted
Subsidiary, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. From and after the consummation of the Transactions to
occur on the Effective Date, after taking into account all applicable rights of
indemnity and contribution, (a) the fair value of the assets of the Borrower and
its Restricted Subsidiaries, on a consolidated basis, exceeds

 

102



--------------------------------------------------------------------------------

their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
Restricted Subsidiaries, on a consolidated basis, are able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such liabilities
become absolute and matured, and (d) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For purposes
of this Section 3.14, the amount of any contingent liability at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual or matured liability.

SECTION 3.15 Federal Reserve Regulations. None of the Borrower or any Restricted
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.

SECTION 3.16 PATRIOT ACT; FCPA; OFAC.

(a) To the extent applicable, the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (ii) the PATRIOT
Act, (iii) Anti-Corruption Laws and (iv) Sanctions. No part of the proceeds of
the Loans will be used, directly or, to the knowledge of Borrower, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of Anti-Corruption Laws or
Sanctions.

(b) The use of the proceeds of the Loans and the Letters of Credit by the
Borrower and its Subsidiaries will not violate the Trading with the Enemy Act,
as amended or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.

(c) None of the Borrower or any of its Subsidiaries is (i) a Person that is, or
is controlled by a Person that is, the subject of any sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. Department of State, the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) is located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions.

(d) The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions,
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor or otherwise) or (iii) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of Anti-Corruption Laws.

 

103



--------------------------------------------------------------------------------

SECTION 3.17 Use of Proceeds. The proceeds of the Loans have been used and shall
be used in accordance with Section 5.10.

SECTION 3.18 Security Interests. Each of the Security Documents creates, as
security for the Secured Obligations purported to be secured thereby, a valid
and enforceable (and, to the extent perfection thereof can be accomplished
pursuant to the filings or other actions required by the Security Documents and
such filings or other actions are required to have been made or taken,
perfected) security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to the rights of all third Persons and subject to
no other Liens (except that the Collateral may be subject to Liens permitted by
Section 6.02), in favor of the Administrative Agent for the benefit of the
Lenders. No filings or recordings are required in order to perfect the security
interests created under any Security Document that are required by the Security
Documents except for filings or recordings which shall have been made, or for
which satisfactory arrangements have been made or which are not yet required to
have been made, upon or prior to the execution and delivery thereof.

SECTION 3.19 Insurance. The properties of each Borrower and its Subsidiaries are
insured with reputable insurance companies that provide insurance for companies
engaged in similar businesses, not Affiliates of such Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Borrower or the applicable Subsidiary operates.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of (i) Goodwin Procter LLP and (ii) Jackson Walker L.L.P., in
each case in customary form and substance.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit E-1 or
such other form reasonably acceptable to the Administrative Agent with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

 

104



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Lead Arrangers and the Borrower to be due
and payable on or prior to the Effective Date (including, to the extent
estimated or invoiced at least two Business Days prior to the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party under any Loan Document), which amounts may be offset
against the proceeds of the initial Loans made on the Effective Date.

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by the Borrower of commercially reasonable
efforts to cause the Collateral and Guarantee Requirement to be satisfied on the
Effective Date, the requirements thereof (other than (i) the execution and
delivery of the Guarantee Agreement and the Collateral Agreement by the Loan
Parties, (ii) delivery to the Administrative Agent of certificates (if any)
representing the Equity Interests of the Restricted Subsidiaries of the Borrower
(other than the physical stock or equity certificates of the Acquired Business’
subsidiaries, to the extent not received by the Borrower on or prior to the
Effective Date after the Borrower’s use of commercially reasonable efforts to
obtain such certificates), (iii) delivery of Uniform Commercial Code financing
statements with respect to perfection of security interests in other assets of
the Loan Parties that may be perfected by the filing of a financing statement
under the Uniform Commercial Code or (iv) delivery of the Effective Date
Intercompany Note) are not satisfied as of the Effective Date, the satisfaction
of such requirements shall not be a condition to the availability of the initial
Loans on the Effective Date, but shall be required to be satisfied within the
period specified therefor in Schedule 5.15 or such later date as the
Administrative Agent may reasonably agree.

(g) Certificates of insurance shall be delivered to the Administrative Agent
evidencing the existence of insurance maintained by the Borrower and its
Restricted Subsidiaries pursuant to Section 5.07 and, if applicable, the
Administrative Agent shall be designated as an additional insured and loss payee
as its interest may appear thereunder, or solely as the additional insured, as
the case may be, thereunder (provided that if such certificates and/or
endorsement as additional insured cannot be delivered by the Effective Date,
such certificates or endorsement may be delivered at such later date as is set
forth on Schedule 5.15).

(h) [Reserved].

(i) The Lenders shall have received a certificate, substantially in the form of
Exhibit E-2, from the chief financial officer or chief accounting officer or
other officer with equivalent duties of the Borrower certifying as to the
solvency of the Borrower and its Restricted Subsidiaries on a consolidated basis
after giving effect to the Transactions.

(j) The Administrative Agent and the Lead Arrangers shall have received at least
3 Business Days prior to the Effective Date all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least 10 days prior to the Effective Date by the Administrative Agent
or the Lead Arrangers required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA Patriot Act.

(k) The Acquisition shall be consummated in all material respects in accordance
with the Acquisition Agreement substantially concurrently with or immediately
following the initial funding of the Facilities without any material amendment,
waiver, modification or consent not consented to by the Administrative Agent and
the Lead Arrangers (each such consent not to be unreasonably withheld, delayed
or conditioned) other than waivers, modifications, consents, or amendments,
which would not be materially adverse to the interests of the Lenders; provided
that (i) increases in purchase price if funded with common or other agreed
equity shall not be deemed to be materially adverse to the interests of the
Lenders and shall not require the consent of the Administrative Agent or the
Lead Arrangers and (ii) decreases in purchase price shall not be deemed to be
materially adverse to the interests of the Lenders and shall not require the
consent of the Administrative Agent or the Lead Arrangers if applied to reduce
the Term Facility.

 

105



--------------------------------------------------------------------------------

(l) The Lead Arrangers shall have received the Audited Financial Statements, the
Unaudited Financial Statements and the Pro Forma Financial Statements.

(m) The Specified Acquisition Agreement Representations and Specified
Representations shall be true and correct in all material respects.

(n) All existing third party debt for borrowed money of the Borrower and its
subsidiaries (including, for the avoidance of doubt, the Acquired Business and
its subsidiaries), if any, shall be refinanced, commitments related thereto
shall be terminated and security interests or guaranties provided in connection
therewith shall be terminated or released, other than Permitted Surviving Debt
(the “Refinancing”), and the Administrative Agent shall have received reasonably
satisfactory evidence that the Refinancing shall have occurred substantially
concurrently with the funding of the Facilities on the Effective Date.

(o) The Administrative Agent shall have received (x) the Intercompany Note
together with an undated instrument of transfer with respect thereto endorsed in
blank, in each case executed by the Borrower and each Subsidiary of the Borrower
and (y) the Effective Date Intercompany Note, executed by the Borrower or a
Guarantor, Tyrrells Potato Crisps Limited, Glennans Ltd., Yarra Valley Snack
Foods Pty Limited, Aroma Snacks GmbH & Co KG and Aroma Verwaltungs GmbH together
with an undated instrument of transfer with respect thereto endorsed in blank.

(p) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(q) The Administrative Agent shall have received a certificate of the Borrower,
executed by a Responsible Officer of the Borrower, certifying that the
conditions set forth in Sections 4.01(k) and 4.01(m) have been satisfied.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing after the Effective Date, and of each Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment or extension of such
Letter of Credit, as the case may be; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as the case may be,
no Default or Event of Default shall have occurred and be continuing.

(c) In the case of any Borrowing of Revolving Loans or the issuance, amendment
or extension of any Letter of Credit, after giving effect to the incurrence of
such Revolving Loans or issuance, amendment or extension of such Letter of
Credit, as applicable, the aggregate outstanding Revolving Exposures would not
exceed the aggregate Revolving Commitments.

 

106



--------------------------------------------------------------------------------

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
(x) contingent indemnification obligations as to which no claim has been made
and (y) Secured Cash Management Obligations and Secured Swap Obligations)
payable under any Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or been terminated (or cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank) and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent):

(a) on or before the date that is 90 days after the last day of each fiscal year
of the Borrower, an audited consolidated balance sheet and audited consolidated
statements of operations and cash flows of the Borrower and its Restricted
Subsidiaries as of the end of and for such fiscal year, in each case with
customary management’s discussion and analysis describing results of operations,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized standing (without a “going concern” or like
qualification or exception (other than a qualification related solely to the
maturity of Loans and Commitments at the Revolving Maturity Date, the Term
Maturity Date or the Latest Maturity Date, as applicable, or with respect to, or
resulting from, any potential inability to satisfy the Financial Performance
Covenant in a future date or period) and without any qualification or exception
as to the scope of such audit), such consolidated financial statements in each
case to present fairly in all material respects the financial condition as of
the end of and for such year and results of operations and cash flows of the
Borrower and its Restricted Subsidiaries (as applicable) on a consolidated basis
(as applicable) in accordance with GAAP consistently applied;

(b) with respect to each of the first three fiscal quarters of each fiscal year,
on or before the date that is 45 days after the last day of each fiscal quarter
of the Borrower, an unaudited consolidated balance sheet and unaudited
consolidated statements of operations and cash flows of the Borrower and its
Restricted Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year; all
certified by a Financial Officer as presenting fairly in all material respects,
as applicable, the financial condition as of the end of and for such fiscal
quarter and such portion of the fiscal year and results of operations and cash
flows of the Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, together with customary management’s
discussion and analysis describing results of operations;

 

107



--------------------------------------------------------------------------------

(c) [reserved];

(d) concurrently with the delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer (A) certifying as to
whether a Default has occurred and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (B) setting forth reasonably detailed calculations
(1) demonstrating compliance with the covenant contained in Section 6.10 in the
case of financial statements delivered under paragraph (a) or (b) above
(including, for the avoidance of doubt, a reasonably detailed calculation of the
First Lien Leverage Ratio whether or not compliance with the financial covenant
set forth in Section 6.10 is required), (2) in the case of financial statements
delivered under paragraph (a) above, beginning with the financial statements for
the fiscal year of the Borrower ending December 31, 2017, of Excess Cash Flow
for such fiscal year and (3) of the Available Amount;

(e) not later than 90 days after the commencement of each fiscal year of the
Borrower, a reasonably detailed consolidated annual budget for the Borrower and
its Restricted Subsidiaries (including a projected consolidated balance sheet
and consolidated statements of projected operations and cash flows as of the end
of and for such fiscal year and setting forth the material assumptions used for
purposes of preparing such budget) for the current fiscal year;

(f) [reserved]; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of the Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing.

In addition, quarterly, if requested by the Administrative Agent and at a time
to be mutually agreed with the Administrative Agent that is promptly after the
delivery of the information required pursuant to clause (a) above, participate
in a conference call for Lenders to discuss the financial condition and results
of the Borrower and its Subsidiaries for the most recently-ended period for
which financial statements have been delivered.

Documents required to be delivered pursuant to Section 5.01(a), (b), (d) or
(e) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the

 

108



--------------------------------------------------------------------------------

foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
any of its Affiliates or the Borrower’s or any such Affiliates’ securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof and, if applicable, after
notifying the appropriate Governmental Authority, the Borrower will furnish to
the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

(a) the occurrence of any Default;

(b) to the extent permissible by applicable law, the filing or commencement of
any action, suit or proceeding by or before any arbitrator or Governmental
Authority against the Borrower or any Restricted Subsidiary or the receipt of a
notice of an Environmental Liability, in each case that could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any event that is not a matter of general public knowledge
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

(a) The Borrower will furnish to the Administrative Agent with five days’ (or
such shorter period as reasonably agreed to by the Administrative Agent) prior
written notice of any change (i) in any Loan Party’s legal name (as set forth in
its certificate of organization or like document), (ii) in the jurisdiction of
incorporation or organization of any Loan Party or in the form of its
organization or (iii) in any Loan Party’s organizational identification number.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Borrower (i) setting forth
the information required pursuant to the Perfection Certificate or confirming
that there has been no change in such information since the date of the
Perfection Certificate delivered on the Effective Date or the date of the most
recent certificate delivered pursuant to this Section, (ii) identifying any
Restricted Subsidiary of the Borrower that has become, or ceased to be, a
Material Subsidiary during the most recently ended fiscal quarter and
(iii) certifying that all notices required to be given prior to the date of such
certificate by this Section 5.03 have been given.

 

109



--------------------------------------------------------------------------------

SECTION 5.04 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, amalgamation, liquidation or dissolution permitted under
Section 6.03 or any Disposition permitted by Section 6.05.

SECTION 5.05 Payment of Taxes, etc. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations in respect of all federal and
other material Taxes before the same shall become delinquent or in default,
provided that neither the Borrower nor any Restricted Subsidiary shall be
required to pay any such Tax which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP. The Borrower will, and will cause each Restricted Subsidiary to,
timely file all federal Tax returns and all other material Tax returns.

SECTION 5.06 Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, keep and maintain all material property necessary to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted and fire, casualty or condemnation excepted, except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment or the management of the Borrower)
are reasonable and prudent in light of the size and nature of its business, and
will furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Each such policy of insurance shall (i) name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, name the Administrative Agent, on behalf of the Lenders as the
loss payee thereunder.

SECTION 5.08 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Restricted Subsidiary to, maintain proper books of record
and account in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower or its Restricted Subsidiaries, as the case may be. The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Revolving Lender,
upon reasonable prior notice, to visit and inspect its properties (to the extent
it is within such Person’s control to permit such inspection), to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested (and subject, in the case of any such meetings or advice from such
independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Revolving Lenders may exercise visitation and inspection rights of the
Administrative Agent and the Revolving Lenders under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default and only one such
time shall be at

 

110



--------------------------------------------------------------------------------

the Borrower’s expense; provided further that when an Event of Default exists,
the Administrative Agent (together with any Revolving Lender) (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice; provided, further, that any Term
Lender (or representative designated by a Term Lender) may, at the sole cost and
expense of such Term Lender, accompany the Administrative Agent on any such
inspection. Notwithstanding anything to the contrary in this Section 5.08, none
of the Borrower or any Restricted Subsidiary shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information or (ii) in
respect of which disclosure to the Administrative Agent or any Revolving Lender
(or their respective representatives or contractors) is prohibited by applicable
law or any binding agreement.

SECTION 5.09 Compliance with Laws. (a) The Borrower will, and will cause each
Restricted Subsidiary to, comply with its Organizational Documents and all
Requirements of Law with respect to it, its property and operations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Without limitation of clause (a) above, the Borrower will, and will cause
each Restricted Subsidiary to: (i) comply with all applicable Environmental Laws
and with any permit, license or other approval required under any Environmental
Law (“Environmental Permits”) except, in each case, to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (ii) obtain and renew all Environmental Permits necessary for its
operations and properties; and (iii) to the extent required under Environmental
Laws, conduct any investigation, mitigation, monitoring, study, sampling and
testing, and undertake any clean-up, removal or remedial, corrective or other
action necessary to remove and clean up all Hazardous Materials, in accordance
with the requirements of all Environmental Laws, except, in the case of clauses
(ii) and (iii), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Without limitation of clause (a) above, the Borrower will, and will cause
each Restricted Subsidiary to comply with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (ii) the PATRIOT Act,
(iii) the United States Foreign Corrupt Practices Act of 1977, as amended and
(iv) all applicable Bank Secrecy Act and anti-money laundering laws and
regulations (including, for the avoidance of doubt, Sanctions and
Anti-Corruption Laws).

SECTION 5.10 Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of the Term Loans, together with cash on hand of the Loan Parties and
their Subsidiaries, to finance the Transactions on the Effective Date. No
Revolving Loans (excluding (i) for the avoidance of doubt, the face amount of
any Letters of Credit issued on the Effective Date and (ii) Revolving Loans in
an aggregate principal amount not to exceed $5,000,000 borrowed on the Effective
Date to fund working capital or to fund Transaction Costs) will be drawn on the
Effective Date. The proceeds of the Revolving Loans and Swingline Loans drawn
after the Effective Date will be used only for working capital and other general
corporate purposes (including Permitted Acquisitions and other Investments
permitted hereunder), Restricted Payments permitted hereunder, payments on
Junior Financing and earnouts permitted hereunder, Capital Expenditures and any
other transaction not prohibited hereunder. Letters of Credit will be used only
for general corporate purposes. The Borrower will not use the proceeds of any
Loans or Letters of Credit in violation of any of the representations and
warranties contained in Sections 3.15 or 3.16.

 

111



--------------------------------------------------------------------------------

SECTION 5.11 Additional Restricted Subsidiaries.

(a) If (i) any additional Subsidiary (other than an Excluded Subsidiary) is
formed or acquired after the Effective Date or (ii) if any Subsidiary ceases to
be an Excluded Subsidiary, the Borrower will, within 30 days (or such longer
period as the Administrative Agent shall reasonably agree) after such newly
formed or acquired Subsidiary is formed or acquired or such Subsidiary ceases to
be an Excluded Subsidiary, notify the Administrative Agent thereof (unless such
Subsidiary is an Excluded Subsidiary), and will cause such Subsidiary (unless
such Subsidiary is an Excluded Subsidiary) to satisfy the Collateral and
Guarantee Requirement with respect to such Subsidiary and with respect to any
Equity Interest in or Indebtedness of such Subsidiary owned by any Loan Party
within 45 days after such notice (or such longer period as the Administrative
Agent shall reasonably agree and the Administrative Agent shall have received a
completed Perfection Certificate with respect to such Subsidiary signed by a
Responsible Officer, together with all attachments contemplated thereby).
Notwithstanding anything contained in this Section 5.11 or any other Loan
Document to the contrary, (i) no more than 65% of the total combined voting
power of all classes of Equity Interests entitled to vote in or of any Foreign
Subsidiary shall be pledged or similarly hypothecated to guarantee or support
any Obligation herein, (ii) no Foreign Subsidiary shall guarantee or support any
Obligation herein and (iii) no security or similar interest shall be granted in
the assets of any Foreign Subsidiary, which security or similar guarantees or
supports any Obligation herein.

(b) Within 45 days (or such longer period as the Administrative Agent may
reasonably agree) after the Borrower identifies any new Material Subsidiary
pursuant to Section 5.03(b), all actions (if any) required to be taken with
respect to such Subsidiary in order to satisfy the Collateral and Guarantee
Requirement shall have been taken with respect to such Subsidiary.

SECTION 5.12 Further Assurances.

(a) Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, the Borrower will, and will
cause each Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law and that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties.

(b) Subject to the limitations set forth in the definition of Collateral and
Guarantee Requirement and in the Security Documents, if, after the Effective
Date, any owned (but not leased) real property with a fair market value in
excess of $7,500,000 (determined at the time of acquisition thereof, or, if
acquired prior to the date the applicable Person became a Loan Party, the date
such Person became a Loan Party, or, to the extent that any improvements are
constructed on any such real property after the date of acquisition, on the date
of “substantial completion” or similar timing, as determined by the Borrower in
consultation with the Administrative Agent, of such improvements) (“Material
Real Property”) is acquired by the Borrower or any other Loan Party or is owned
by any Restricted Subsidiary on or after the time it becomes a Loan Party
pursuant to Section 5.11 (other than assets constituting Collateral under a
Security Document that become subject to the Lien created by such Security
Document upon acquisition thereof or constituting Excluded Assets), the Borrower
will notify the Administrative Agent thereof, and, if requested by the
Administrative Agent, the Borrower will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take and cause the other Loan
Parties to take, such actions as shall be necessary and reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties and subject to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement.” In the event any real property is
mortgaged pursuant to this Section 5.12(b), the Borrower or such other Loan
Party, as applicable, shall not be required to comply with the “Collateral and
Guarantee Requirement” and paragraph (a) of this Section until a reasonable time
following the acquisition of such real property, and in no event shall
compliance be required until 90 days following such acquisition or such longer
time period as agreed to by the Administrative Agent in its reasonable
discretion.

 

112



--------------------------------------------------------------------------------

SECTION 5.13 Compliance with ERISA. The Borrower and each Loan Party shall and
shall cause its ERISA Affiliates to maintain each Plan which is subject to or
governed under ERISA, the Code or other federal or state law in compliance in
all material respects with the applicable provisions of ERISA, except where
noncompliance would not be reasonably likely to have a Material Adverse Effect
or cause a Lien on the assets of the Borrower or any Loan Party (other than
Permitted Liens).

SECTION 5.14 Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts (i) to maintain a public corporate credit rating from S&P and
a public corporate family rating from Moody’s, in each case in respect of the
Borrower and (ii) to maintain a credit facility rating from each of S&P and
Moody’s with respect to the Loans.

SECTION 5.15 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.15 or such later date as the Administrative Agent agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, the Borrower and each other Loan Party shall deliver the
documents or take the actions specified on Schedule 5.15, in each case except to
the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement”.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than (x) contingent indemnification obligations as to which no claim has been
made and (y) Secured Cash Management Obligations and Secured Swap Obligations)
under any Loan Document have been paid in full and all Letters of Credit have
expired or been terminated and all LC Disbursements shall have been reimbursed
(or cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Bank), the Borrower covenants and agrees with the
Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i) (A) Indebtedness of the Borrower and any of the Restricted Subsidiaries
under the Loan Documents (including any Indebtedness incurred pursuant to
Section 2.20 or 2.21) and (B) subject to the prepayment of the Secured
Obligations with the Net Proceeds thereof in accordance with Section 2.11(c),
Credit Agreement Refinancing Indebtedness in respect of Indebtedness under the
Loan Documents;

(ii) Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any Permitted Refinancing thereof;

(iii) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that such Guarantee is otherwise permitted by Section 6.04;
provided further that (A) no

 

113



--------------------------------------------------------------------------------

Guarantee by any Restricted Subsidiary (other than the Borrower) of any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement and (B) if the Indebtedness being Guaranteed is subordinated to the
Loan Document Obligations, such Guarantee shall be subordinated to the Guarantee
of the Loan Document Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness;

(iv) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
to the extent permitted by Section 6.04; provided that (A) other than with
respect to Investments pursuant to Section 6.04(q) all such Indebtedness of any
Loan Party owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Loan Document Obligations on terms (i) at least as favorable
to the Lenders as those set forth in the form of intercompany note attached as
Exhibit F or (ii) otherwise reasonably satisfactory to the Administrative Agent,
and (B) all such Indebtedness (1) pursuant to Section 6.04(q) shall be evidenced
by the Effective Date Intercompany Note and (2) otherwise, any such amounts in
excess of $5,000,000 owing by a Subsidiary that is not a Loan Party to any Loan
Party shall be evidenced by a note and pledged as Collateral for the Secured
Obligations;

(v) (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, other than software and
Indebtedness in respect of Sale Leaseback Transactions; provided that such
Indebtedness is incurred concurrently with or within 365 days after the
applicable acquisition, construction, repair, replacement or improvement, and
(B) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (A); provided further that the aggregate principal amount of
Indebtedness that is outstanding in reliance on this clause (v) shall not, at
any time outstanding, exceed the greater of (x) $15,000,000 and (y) 15% of
Consolidated EBITDA for the most recently ended Test Period;

(vi) Indebtedness in respect of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;

(vii) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged, amalgamated or
consolidated with or into the Borrower or a Restricted Subsidiary) after the
date hereof as a result of a Permitted Acquisition, or Indebtedness of any
Person that is assumed by the Borrower or any Restricted Subsidiary in
connection with an acquisition of assets by the Borrower or such Restricted
Subsidiary in a Permitted Acquisition, and Permitted Refinancings thereof;
provided that (A) such Indebtedness is not incurred in contemplation of such
Permitted Acquisition and (B) no Guarantee by any Restricted Subsidiary (other
than the Borrower) of any such Indebtedness shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Loan Document
Obligations pursuant to the Guarantee Agreement;

(viii) Indebtedness constituting Permitted Incremental Equivalent Debt incurred
in accordance with the terms of this Agreement and any Permitted Refinancing
incurred, issued or otherwise obtained to refinance (in whole or in part) such
Indebtedness;

(ix) (i) Indebtedness representing deferred compensation or stock-based
compensation to employees, consultants or independent contractors of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business, and (ii) Indebtedness consisting of obligations of the Borrower or the
Restricted Subsidiaries under deferred compensation to their employees,
consultants or independent contractors or other similar arrangements incurred by
such Persons in connection with Permitted Business Acquisitions or any other
Investment permitted under Section 6.04;

 

114



--------------------------------------------------------------------------------

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower or any direct or indirect parent thereof
permitted by Section 6.06(a) (it being understood that amounts outstanding under
this clause (x) shall reduce the applicable amounts available under
Section 6.06(a) by a corresponding amount);

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;

(xii) Indebtedness consisting of (x) the Existing Earnouts and (y) Deferred
Seller Obligations;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts in the ordinary course of business;

(xiv) Indebtedness of the Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness incurred pursuant to this clause (xiv) in
respect of which the primary obligor or a guarantor is a Subsidiary that is not
a Loan Party shall not exceed $10,000,000 at any time outstanding;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply or manufacturing arrangements,
in each case in the ordinary course of business;

(xvi) Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of bankers’ acceptances or similar instruments (other
than letters of credit) issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations (other than obligations in respect of
letters of credit) regarding workers compensation claims; provided that the
reimbursement obligations in respect thereof are reimbursed within 30 days
following the date thereof;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries, in each case in the ordinary
course of business or consistent with past practice;

(xviii) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(xix) other Indebtedness of the Borrower and its Restricted Subsidiaries not to
exceed the greater of $15,000,000 and 15% of Consolidated EBITDA for the most
recently ended Test Period at any time outstanding; provided that, to the extent
secured, any such Indebtedness shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent;

 

115



--------------------------------------------------------------------------------

(xx) Guarantees incurred in the ordinary course of business in respect of
obligations (not constituting Indebtedness) to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners;

(xxi) (i) unsecured Indebtedness in respect of obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (ii) unsecured
Indebtedness in respect of intercompany obligations of the Borrower or any
Restricted Subsidiary in respect of accounts payable incurred in connection with
goods sold or services rendered in the ordinary course of business and not in
connection with the borrowing of money;

(xxii) Indebtedness secured by a Lien that is pari passu with the Liens securing
the Loans (x) so long as, at the time of incurrence thereof, the Borrower would
be in compliance with a First Lien Leverage Ratio not to exceed 4.75 to 1.00 on
a Pro Forma Basis as of the end of the most recently ended Test Period and
(y) subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent; provided that (A) the Term Loans will have the benefit of
the MFN Protection in connection with any such incurrence of Indebtedness
pursuant to this clause (xxii), (B) Indebtedness incurred pursuant to this
clause (xxii) shall not be incurred by or subject to any Guarantee by any Person
other than a Loan Party and shall not be secured by any Lien on any asset of any
Person other than any asset constituting Collateral; provided that such
Indebtedness may be secured by assets other than the Collateral or guaranteed by
a Subsidiary other than the Guarantors, so long as such assets are
contemporaneously included as Collateral and such Subsidiary becomes a
Guarantor, (C) at the time of incurrence, such Indebtedness incurred pursuant to
this clause (xxii) has a final maturity date equal to or later than the Latest
Maturity Date then in effect with respect to, and has a Weighted Average Life to
Maturity equal to or longer than, the Weighted Average Life to Maturity of, the
Class of outstanding Term Loans with the then Latest Maturity Date or Weighted
Average Life to Maturity, as the case may be and (D) any such Indebtedness may
provide for the ability to participate on a pro rata basis or less than pro rata
basis in any voluntary and/or mandatory prepayments of the Term Loans, but shall
not be on a greater than pro rata basis;

(xxiii) unsecured Indebtedness and Indebtedness secured by a Lien that is
subordinated to the Liens securing the Loans (x) so long as, at the time of
incurrence thereof, the Borrower would be in compliance with a Total Leverage
Ratio not to exceed 5.75 to 1.00 on a Pro Forma Basis as of the end of the most
recently ended Test Period and (y) in the case of any such Indebtedness that is
secured by Lien, subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent; provided that (A) Indebtedness incurred pursuant to
this clause (xxiii) shall not be incurred by or subject to any Guarantee by any
Person other than a Loan Party and shall not be secured by any Lien on any asset
of any Person other than any asset constituting Collateral; provided that such
Indebtedness may be secured by assets other than the Collateral or guaranteed by
a Subsidiary other than the Guarantors, so long as such assets are
contemporaneously included as Collateral and such Subsidiary becomes a
Guarantor, (B) at the time of incurrence, such Indebtedness incurred pursuant to
this clause (xxiii) has a final maturity date equal to or later than 91 days
after the Latest Maturity Date then in effect with respect to, and has a
Weighted Average Life to Maturity equal to or longer than, the Weighted Average
Life to Maturity of, the Class of outstanding Term Loans with the then Latest
Maturity Date or Weighted Average Life to Maturity, as the case may be and
(C) such terms do not provide for any mandatory repayment, mandatory redemption,
mandatory offer to purchase or sinking fund obligation prior to 91 days after
the Latest Maturity Date at the time of incurrence, issuance or obtainment of
such Indebtedness, other than (x) customary prepayments, repurchases or
redemptions of or offers to prepay, redeem or repurchase upon a change of
control, unpermitted debt incurrence event, asset sale event or casualty or
condemnation event and (y) customary acceleration rights upon an event of
default;

 

116



--------------------------------------------------------------------------------

(xxiv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiii) above; and

(xxv) Indebtedness in an amount not to exceed 100% of the net cash proceeds from
the issuance or sale of Qualified Equity Interests (other than Cure Amounts, any
amounts that increase the Available Amount and any amounts that are utilized
pursuant to Section 6.04(dd), 6.06(a)(x), 6.06(a)(xvi) or 6.06(b)(ix)) of the
Borrower after the Effective Date; provided that such Indebtedness shall be
unsecured and subordinated to the Obligations pursuant to an agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(i) (A) Liens created under the Loan Documents and (B) Liens on the Collateral
securing Credit Agreement Refinancing Indebtedness, Permitted Incremental
Equivalent Debt or any Permitted Refinancing thereof; provided that (1) any such
Liens that are Junior Liens shall be subject to the Junior Lien Intercreditor
Agreement and (2) any such Liens that are pari passu with the Liens of the
Secured Parties shall be subject to the Pari Passu Intercreditor Agreement;

(ii) Permitted Encumbrances;

(iii) Liens existing on the date hereof and set forth on Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof (or to the extent
not listed on Schedule 6.02, where the fair market value of all properties to
which such Liens apply under this clause (iii) is less than $500,000 in the
aggregate); provided that (A) such modified, replacement, renewal or extension
Lien does not extend to any additional property other than (1) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (2) proceeds and products thereof, and (B) the obligations secured or
benefited by such modified, replacement, renewal or extension Lien are permitted
by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 365 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capital Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;

(v) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (A) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(B) secure any Indebtedness;

 

117



--------------------------------------------------------------------------------

(vi) Liens (A) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (B) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 6.01;

(x) Liens granted by a Subsidiary that is not a Loan Party in favor of any Loan
Party and Liens granted by a Loan Party in favor of any other Loan Party;

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(A) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (B) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subject to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(vii);

(xii) any interest, lien, or title of a lessor or sublessor under leases or
subleases (other than leases constituting Capital Lease Obligations) entered
into by any of the Borrower or any Restricted Subsidiaries in the ordinary
course of business and covering the assets so leased;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any Restricted
Subsidiaries in the ordinary course of business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

118



--------------------------------------------------------------------------------

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Restricted Subsidiary in the ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;

(xix) (A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries;

(xx) Liens on Equity Interests of a joint venture or an Unrestricted Subsidiary
securing obligations of such joint venture or Unrestricted Subsidiary;

(xxi) Liens on cash or Permitted Investments used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is permitted hereunder;

(xxii) other Liens; provided that the aggregate principal amount of obligations
secured by Liens existing in reliance on this clause (xxii) shall not exceed the
greater of $15,000,000 and 15% of Consolidated Total Assets for the most
recently ended Test Period at any time outstanding;

(xxiii) Liens on the property or assets of Foreign Subsidiaries securing
Indebtedness permitted to be incurred by them under Section 6.01;

(xxiv) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01 and covering the goods (or the documents of title
in respect of such goods) financed by such letters of credit and the proceeds
and products thereof;

(xxv) Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder with respect to any acquisition that
would constitute an Investment permitted by this Agreement; and

(xxvi) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business.

 

119



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, or Dispose of all
or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, except that:

(i) any Restricted Subsidiary may merge with (A) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (B) any one or more
other Restricted Subsidiaries; provided that when any Guarantor is merging with
another Subsidiary (1) the continuing or surviving Person shall be a Guarantor
or (2) if the continuing or surviving Person is not a Guarantor, the acquisition
of such Guarantor by such surviving Restricted Subsidiary is otherwise permitted
under Section 6.04;

(ii) (A) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into (x) any other Restricted Subsidiary that
is not a Loan Party or (y) any Restricted Subsidiary; provided that, in the case
of this clause (y), the continuing or surviving Person is a Restricted
Subsidiary, and (B) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and the Restricted Subsidiaries and is
not materially disadvantageous to the Lenders;

(iii) any Restricted Subsidiary may make a Disposition of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (A) the transferee must be a Loan Party, (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04
or (C) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair value and any promissory note
or other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04;

(iv) the Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or if
the Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Other Successor Borrower”), (1) the Other
Successor Borrower shall be an entity organized or existing under the laws of
the United States, any State thereof or the District of Columbia, (2) the Other
Successor Borrower shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form and substance
reasonably satisfactory to the Administrative Agent, (3) each Loan Party other
than the Borrower, unless it is the other party to such merger or consolidation,
shall have reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of, and grant of
any Liens as security for, the Secured Obligations shall apply to the Other
Successor Borrower’s obligations under this Agreement and (4) the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer and an opinion of counsel, each stating that such merger or
consolidation complies with this Agreement, (B) any Investment in connection
therewith is permitted under Section 6.04 and (C) no Default or Event of Default
shall have occurred and be continuing;

(v) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Sections 5.11 and

 

120



--------------------------------------------------------------------------------

5.12 (or arrangements for the compliance with such requirements within 30 days
(or by such later date reasonably satisfactory to the Administrative Agent)
shall have been made) and if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to such transaction; and

(vi) any Restricted Subsidiary may effect a merger, dissolution, liquidation,
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05; provided that if the other party to such transaction is not a Loan
Party, no Default exists after giving effect to the transaction.

(b) The Borrower will not, and the Borrower will not permit any Restricted
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Restricted Subsidiaries
on the Effective Date and businesses reasonably related, ancillary thereto,
complementary, synergistic or reasonable extensions thereof.

(c) [Reserved].

(d) [Reserved].

(e) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any arrangement with any Person providing for the leasing by any Loan
Party of real or personal property that has been or is to be sold or transferred
by such Loan Party to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of such Loan Party, other than any such arrangement entered into in
connection with the financing of the acquisition of such property with the
proceeds of purchase money Indebtedness incurred as permitted by
Section 6.01(a)(v), any such arrangement involving the sale of property within
90 days after the purchase thereof if sold for consideration not less than the
cost of the purchase thereof and the lease of which (if a Capitalized Lease) is
permitted by Section 6.01(a)(v).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

(a) Permitted Investments;

(b) loans or advances to current or former officers, directors and employees of
the Borrower and its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower (provided that the amount of such loans and advances
made in cash to such Person shall be contributed to the Borrower in cash as
common equity or Qualified Equity Interests) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding at any time not to exceed $7,500,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is also not a Loan Party, (iii) by the Borrower or
any Restricted Subsidiary (A) in any Restricted Subsidiary; provided that the
aggregate amount of such Investments made by Loan Parties after the Effective
Date in Restricted Subsidiaries that are not Loan Parties in reliance on this
clause (iii)(A) (together with the amount of Investments made in Restricted
Subsidiaries that are not Loan Parties pursuant to Sections 6.04(h) and 6.04(p))
shall not exceed the Non-Loan Party Investment Amount at the time of any such
Investment, (B) in any Restricted Subsidiary that is not a Loan Party,
constituting an exchange of Equity Interests of such Restricted Subsidiary for
Indebtedness of such Restricted Subsidiary or (C) constituting Guarantees of
Indebtedness or other monetary obligations of Restricted Subsidiaries that are
not Loan

 

121



--------------------------------------------------------------------------------

Parties owing to any Loan Party, (iv) by the Borrower or any Restricted
Subsidiary in Restricted Subsidiaries that are not Loan Parties so long as such
Investment is part of a series of simultaneous Investments that result in the
proceeds of the initial Investment being invested in one or more Loan Parties
and (v) by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary that is not a Loan Party, consisting of the contribution of Equity
Interests of any other Restricted Subsidiary that is not a Loan Party so long as
the Equity Interests of the transferee Restricted Subsidiary is pledged to
secure the Secured Obligations;

(d) Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business;

(e) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 6.04(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that, in
each case, the amount of the original Investment is not increased except by the
terms of such Investment to the extent as set forth on Schedule 6.04(e) or as
otherwise permitted by this Section 6.04;

(f) Investments in Swap Agreements permitted under Section 6.01(a)(vi);

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h) Permitted Acquisitions; provided that the aggregate amount of cash
consideration paid or provided by the Borrower or any other Loan Party or any
Restricted Subsidiary after the Effective Date in reliance on this
Section 6.04(h) (together with any Investments made in Restricted Subsidiaries
that are not Loan Parties pursuant to Sections 6.04(c)(iii)(A) and 6.04(p)) for
Permitted Acquisitions (including the aggregate principal amount of all
Indebtedness assumed in connection with Permitted Acquisitions) for any
Restricted Subsidiary that shall not be or, after giving effect to such
Permitted Acquisition, shall not become a Loan Party (or for assets that are not
purchased by, or promptly contributed to, a Loan Party), shall not exceed the
Non-Loan Party Investment Amount at such time, which amount shall be increased
by any proceeds from the Available Amount;

(i) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(j) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(k) loans and advances to the Borrower (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to the Borrower (or such parent) in
accordance with Section 6.06(a)(iv), (v), (vii), or (ix);

(l) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom, other Investments by the Borrower or any
Restricted Subsidiary; provided that at the time any such Investment is made,
the aggregate outstanding amount of all Investments made in reliance on this
clause (l) shall not exceed the Available Amount at such time;

 

122



--------------------------------------------------------------------------------

(m) advances of payroll payments to employees in the ordinary course of
business;

(n) [reserved];

(o) Investments of a Restricted Subsidiary acquired after the Effective Date or
of a Person merged, amalgamated or consolidated with any Restricted Subsidiary
in accordance with this Section and Section 6.03 after the Effective Date (other
than existing Investments in Restricted Subsidiaries of such Restricted
Subsidiary or Person, which must comply with the requirements of Section 6.04(h)
or 6.04(l)) to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(p) acquisitions of, investments in, and loans and advances to, joint ventures
and Unrestricted Subsidiaries by the Borrower and its Restricted Subsidiaries,
so long as the aggregate amount invested, loaned or advanced pursuant to this
Section 6.04(p) (determined without regard to any write-downs or write-offs of
such investments, loans or advances), together with any Investments made in
Restricted Subsidiaries that are not Loan Parties pursuant to Sections
6.04(c)(iii)(A) and 6.04(h), does not exceed the Non-Loan Party Investment
Amount at such time;

(q) Investments not to exceed $20,000,000 in the aggregate with the proceeds of
Sterling Revolving Loans in the form of intercompany loans to non-Loan Parties;
provided that all such Indebtedness of such non-Loan Parties shall be evidenced
by the Effective Date Intercompany Note and pledged as Collateral for the
Secured Obligations;

(r) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;

(s) the licensing, sublicensing or contribution of rights in any Intellectual
Property pursuant to joint marketing arrangements with Persons other than the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

(t) Investments to the extent that payment for such Investments is made solely
by the issuance of Equity Interests (other than Disqualified Equity Interests)
of the Borrower (or any direct or indirect parent of the Borrower) to the seller
of such Investments;

(u) any Investments in a Subsidiary that is not a Loan Party or in a joint
venture, in each case, to the extent such Investment is contemporaneously repaid
in full with a dividend or other distribution from such Subsidiary or joint
venture;

(v) the forgiveness or conversion to Equity Interests of any Indebtedness owed
by a Loan Party and permitted by Section 6.02;

(w) Restricted Subsidiaries of Borrower may be established or created if the
Borrower and such Restricted Subsidiary comply with the requirements of
Section 5.11, if applicable; provided that, in each case, to the extent such new
Restricted Subsidiary is created solely for the purpose of consummating an
acquisition permitted by this Section 6.04, and such new Restricted Subsidiary
at no time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such transactions, such
new Restricted Subsidiary shall not be required to take the actions set forth in
Section 5.11, as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective transaction shall be required
to so comply in accordance with the provisions thereof);

 

123



--------------------------------------------------------------------------------

(x) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of intellectual property, in each case in the ordinary
course of business;

(y) Investments received substantially contemporaneously in exchange for, or the
payment of which is made with, Equity Interests of the Borrower; provided that
(i) no Change in Control would result therefrom, and (ii) such Equity Interests
do not constitute Disqualified Equity Interests;

(z) Guarantees by (i) the Borrower or any Guarantor of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Borrower or any Guarantor in the
ordinary course of business and (ii) any Subsidiary that is not a Loan Party of
operating leases (other than Capital Lease Obligations) or of obligations that
do not constitute Indebtedness, in each case, entered into by any Subsidiary
that is not a Loan Party in the ordinary course of business;

(aa) to the extent constituting Investments, reorganizations and other
activities related to tax planning and reorganization, so long as, after giving
effect thereto, the Collateral granted to the Administrative Agent for the
benefit of the Lenders or Guarantees in favor of the Lenders, in each case, is
not materially impaired;

(bb) Investments by Loan Parties in any Restricted Subsidiary that is not a Loan
Party so long as such Investment is part of a series of simultaneous Investments
by the Borrower and the Restricted Subsidiaries in other Restricted Subsidiaries
that result in the proceeds of the intercompany Investment being invested in one
or more Loan Parties;

(cc) other Investments (including acquisitions) by the Borrower or any
Restricted Subsidiary not to exceed, in the aggregate, at any time outstanding,
the greater of (x) $35,000,000 and (y) 3.5% of Consolidated Total Assets for the
most recently ended Test Period (as determined at the time of such Investment);

(dd) Investments not to exceed 100% of the net cash proceeds from the issuance
or sale of Qualified Equity Interests (other than Cure Amounts) of the Borrower;
provided that such amounts used pursuant to this clause (dd) shall not increase
the Available Amount or the amounts available pursuant to Section 6.01(a)(xxv),
6.06(a)(x), 6.06(a)(xvi) or 6.06(b)(ix); and

(ee) minority Investments in Persons that do not become Restricted Subsidiaries
not to exceed, in the aggregate, the greater of (x) $10,000,000 and (y) 10.0% of
Consolidated EBITDA for the most recently ended Test Period (as determined at
the time of such Investment).

SECTION 6.05 Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than issuing directors’ qualifying shares, nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law and other than issuing Equity Interests to the Borrower or a
Restricted Subsidiary in compliance with Section 6.04(c)) (each, a
“Disposition”), except:

(a) (i) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired in the ordinary course of business and (ii) Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

 

124



--------------------------------------------------------------------------------

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that (i) if the transferor in such a transaction is a Loan Party, then
the transferee must be a Loan Party, (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 6.04 and (iii) to the extent constituting a Disposition to a Restricted
Subsidiary that is not a Loan Party, such Disposition is for fair value and any
promissory note or other non-cash consideration received in respect thereof is a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.06 and Liens permitted
by Section 6.02;

(f) Dispositions of Permitted Investments;

(g) [reserved];

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property to Persons other than Restricted Subsidiaries
(including the sale or issuance of Equity Interests of a Restricted Subsidiary)
not otherwise permitted under this Section 6.05; provided that (i) no Event of
Default shall exist at the time of, or would immediately result from, such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default existed or would have resulted
from such Disposition, and then no Event of Default under Sections 7.01(a), (b),
(h) or (i) shall exist at the time of, or would result from, such Disposition),
(ii) [reserved] and (iii) with respect to any Disposition pursuant to this
clause (j) having an aggregate fair market value in excess of $10,000,000, the
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided, however,
that for the purposes of this clause (iii), (A) any liabilities (as shown on the
most recent balance sheet of the Borrower provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated in right of payment to the Loan Document
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, shall
be deemed to be cash, (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by the Borrower or such Restricted
Subsidiary in such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at such time outstanding, not to exceed $10,000,000 at
the time of the receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and

 

125



--------------------------------------------------------------------------------

without giving effect to subsequent changes in value; and provided further that
Dispositions of the Equity Interests in any Restricted Subsidiary shall be
prohibited unless it is for all of the outstanding Equity Interests of such
Restricted Subsidiary owned (directly or indirectly) by the Borrower, except to
the extent constituting an Investment in a Restricted Subsidiary permitted under
Section 6.04;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions, discounts or forgiveness of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof, except in each case in connection with any financing transaction;

(m) the unwinding of Swap Agreements permitted hereunder pursuant to their
terms;

(n) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;

(o) any Disposition of any asset between or among the Borrower and its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to this Section 6.05;

(p) the transfer for fair value of property (including Equity Interests of
Restricted Subsidiaries) to another Person in connection with a joint venture
arrangement with respect to the transferred property, provided that such
transfer is permitted under Section 6.04(p);

(q) the Disposition of an Unrestricted Subsidiary;

(r) other Dispositions in an amount not to exceed $5,000,000 per transaction (or
series of related transactions);

(s) Sale Leaseback Transactions in an amount not to exceed $10,000,000 in the
aggregate;

(t) other Dispositions in an amount not to exceed the greater of $10,000,000 and
10.00% of Consolidated EBITDA in the aggregate; and

(u) Dispositions set forth on Schedule 6.05(u);

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e), (g), (i), (n) and (o) and except for
Dispositions by a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition.

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except:

 

126



--------------------------------------------------------------------------------

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any Restricted Subsidiary of the Borrower; provided that in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

(ii) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Qualified Equity Interests
of such Person;

(iii) earnouts (other than the Existing Earnouts) so long as no Event of Default
under Sections 7.01(a), (b), (h) or (i) has occurred and is continuing;

(iv) repurchases of Equity Interests in the Borrower (or Restricted Payments by
the Borrower to allow repurchases of Equity Interests in any direct or indirect
parent of the Borrower) or any Restricted Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price or withholding taxes payable in connection with
the exercise of such options or warrants;

(v) so long as no Event of Default under Sections 7.01(a), (b), (h), or
(i) shall have occurred and be continuing or would immediately result therefrom,
the Borrower may redeem, acquire, retire, repurchase or settle its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) or to service Indebtedness incurred by
the Borrower to finance the redemption, acquisition, retirement, repurchase or
settlement of such Equity Interests (or make Restricted Payments to allow any of
the Borrower’s direct or indirect parent companies to so redeem, retire, acquire
or repurchase their Equity Interests or to service Indebtedness incurred to
finance the redemption, retirement, acquisition or repurchase of such Equity
Interests) held by current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) of the Borrower (or
any direct or indirect parent thereof) and the Restricted Subsidiaries, upon the
death, disability, retirement or termination of employment of any such Person or
otherwise in accordance with any stock option or stock appreciation rights plan,
any management, director and/or employee stock ownership or incentive plan,
stock subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement in an aggregate amount after
the Effective Date together with the aggregate amount of loans and advances to
the Borrower (or any parent thereof) made pursuant to Section 6.04(k) in lieu of
Restricted Payments permitted by this clause (v) not to exceed $5,000,000 in any
fiscal year (increasing to $10,000,000 for any fiscal year if the Total Leverage
Ratio for the most recently completed fiscal year is less than or equal to 4.50
to 1.00) with unused amounts in any calendar year being carried over to the next
succeeding calendar year (without giving effect to the following proviso);
provided that such amount in any calendar year may be increased by (x) an amount
not to exceed the cash proceeds of key man life insurance policies or (y) the
proceeds of Qualified Equity Interests (other than such proceeds that have been
applied to increase the Available Amount Equity Component) received by the
Borrower or its Restricted Subsidiaries after the Effective Date and, with
respect to this clause (y), the Event of Default condition above shall not
apply;

(vi) the Existing Earnouts;

(vii) the Borrower and the Restricted Subsidiaries may make Restricted Payments
in cash to the Borrower or any Restricted Subsidiary:

 

127



--------------------------------------------------------------------------------

(A) the proceeds of which shall be used by the Borrower or any Restricted
Subsidiary to pay its Tax liability to the relevant jurisdiction in respect of
income of the Borrower and any of its Restricted Subsidiaries; provided that
Restricted Payments made pursuant to this clause (a)(vii)(A) shall not exceed
the Tax liability that the Borrower and/or the relevant Restricted Subsidiaries
(as applicable) would have incurred were such Taxes determined as if such
entity(ies) were a stand-alone taxpayer or a stand-alone group;

(B) the proceeds of which shall be used by the Borrower or any Restricted
Subsidiary to pay (1) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties
and Public Company Costs) that are reasonable and customary and incurred in the
ordinary course of business, and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof), in each case to
the extent attributable to the ownership or operations of the Borrower and the
Restricted Subsidiaries, (2) fees and expenses (x) due and payable by any of the
Restricted Subsidiaries and (y) otherwise permitted to be paid by such
Restricted Subsidiary under this Agreement and (3) amounts due and payable
pursuant to Section 6.07(iv);

(C) the proceeds of which shall be used by the Borrower to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its corporate existence;

(D) the proceeds of which shall be used by the Borrower to make Restricted
Payments permitted by Section 6.06(a)(iv) or Section 6.06(a)(v);

(E) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow any direct or indirect parent thereof to pay) fees and expenses related
to any unsuccessful equity or debt offering permitted by this Agreement;

(F) the proceeds of which shall be used to make payments permitted by clause
(b)(iv) of this Section 6.06; and

(G) the proceeds of which are applied to the purchase or other acquisition of
all or substantially all of the property and assets or business of any Person,
or of assets constituting a business unit, a line of business or division of
such Person, or of all the Equity Interests in a Person, provided that such
purchase or other acquisition would have constituted a “Permitted Acquisition”
permitted to be made pursuant to Section 6.04; provided, further, that (A) such
Restricted Payment shall be made concurrently with the closing of such purchase
or other acquisition, (B) the recipient of such Restricted Payment shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or one of
its Restricted Subsidiaries (other than an Excluded Subsidiary) or (2) the
merger (to the extent permitted in Section 6.03) of the Person formed or
acquired into the Borrower or one of its Restricted Subsidiaries (other than an
Excluded Subsidiary) in order to consummate such purchase or other acquisition,
(C) no direct or indirect parent company of the Borrower and no Affiliate (other
than the Borrower or a Restricted Subsidiary) receives any consideration or
other payment from the Borrower or any of its Restricted Subsidiaries in
connection with such transaction, except to the extent the Borrower or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with Section 6.07, (D) any property received by the Borrower shall
not increase the Available Amount and (E) such Investment shall be deemed to be
made by the Borrower or such Restricted Subsidiary pursuant to Section 6.04(h);

 

128



--------------------------------------------------------------------------------

(viii) in addition to the foregoing Restricted Payments and so long as no Event
of Default shall have occurred and be continuing or would immediately result
therefrom and the Borrower would be in compliance with a Total Leverage Ratio
not to exceed 4.75 to 1.00, on a Pro Forma Basis as of the end of the most
recently ended Test Period, Restricted Payments in an aggregate amount not to
exceed the Available Amount at such time;

(ix) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom, other Restricted Payments in an aggregate
amount, together with all other Restricted Payments made pursuant to this
Section 6.06(a)(ix), not to exceed the greater of (x) $15,000,000 and (y) 15% of
Consolidated EBITDA in the aggregate (together with the aggregate amount of
loans and advances to the Borrower made pursuant to Section 6.04(k) in lieu of
Restricted Payments permitted by this clause (a)(ix));

(x) the Borrower may make Restricted Payments not to exceed 100% of the net cash
proceeds from the issuance or sale of Qualified Equity Interests (other than
Cure Amounts) of the Borrower not otherwise included in the Available Amount or
the amounts available pursuant to Section 6.01(a)(xxv), 6.04(dd), 6.06(a)(xvi)
or 6.06(b)(ix), so long as such Restricted Payment is made within 90 days of the
receipt of such Net Proceeds and, with respect to any such Restricted Payments,
no Event of Default shall have occurred and be continuing or would immediately
result therefrom;

(xi) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into transactions expressly permitted by
Sections 6.03 and 6.04;

(xii) the Borrower or any of its Restricted Subsidiaries may (i) pay cash in
lieu of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) honor any non-cash conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion;

(xiii) Restricted Payments in order to effectuate payments that at such time are
permitted to be made pursuant to Section 6.07(iii), (iv), (vi), (viii) and, so
long as no Event of Default shall have occurred and be continuing or would
immediately result therefrom,

(xiv) the payment of dividends and distributions within sixty (60) days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have complied with the other provisions of this Section 6.06;

(xv) any Person may make Restricted Payments to minority shareholders of any
Restricted Subsidiary that is acquired pursuant to a Permitted Acquisition or
similar Investment permitted by Section 6.04 pursuant to appraisal or
dissenters’ rights with respect to shares of such Subsidiary held by such
shareholders;

(xvi) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that
(x) such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby and (y) the proceeds thereof
shall not increase the Available Amount or any amounts pursuant to
Section 6.01(a)(xxv), 6.04(dd), 6.06(a)(x) or 6.06(b)(ix);

 

129



--------------------------------------------------------------------------------

(xvii) [reserved];

(xviii) in addition to the foregoing, other Restricted Payments, so long as no
Event of Default shall have occurred and be continuing or would immediately
result therefrom and the Borrower would be in compliance with a Total Leverage
Ratio not to exceed 4.50 to 1.00, on a Pro Forma Basis as of the end of the most
recently ended Test Period;

(xix) [reserved];

(xx) Repurchases of Equity Interests deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Equity Interests
represents a portion of the exercise price thereof; and

(xxi) the Borrower may make Restricted Payments pursuant to the Tax Receivable
Agreement.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
make or pay, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Junior Financing, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Junior Financing, or any other payment that
has a substantially similar effect to any of the foregoing, except:

(i) payment of regularly scheduled or required interest and principal payments
as, in the form of payment and when due in respect of any Indebtedness to the
extent such payments in respect of any Junior Financing are permitted by the
subordination provisions thereof;

(ii) refinancings, refundings, renewals, modifications or exchanges of
Indebtedness to the extent permitted by Section 6.01;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower or any of its direct or indirect
parent companies;

(iv) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom and the Borrower would be in compliance with
a Total Leverage Ratio not to exceed 4.75 to 1.00, on a Pro Forma Basis as of
the end of the most recently ended Test Period, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed the Available
Amount at such time;

(v) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom, prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with all other such
prepayments, redemptions, purchases, defeasances and other payments made
pursuant to this Section 6.06(b)(v), not to exceed the greater of
(x) $15,000,000 and (y) 15% of Consolidated EBITDA in the aggregate;

(vi) AHYDO payments with respect thereto;

 

130



--------------------------------------------------------------------------------

(vii) earnouts (other than the Existing Earnouts) so long as (a) no Event of
Default under Sections 7.01(a), (b), (h) or (i) has occurred and is continuing
and (b) immediately after giving effect thereto, the Borrower shall have
Liquidity of at least $5,000,000;

(viii) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom and the Borrower would be in compliance with
a Total Leverage Ratio not to exceed 4.50 to 1.00, on a Pro Forma Basis as of
the end of the most recently ended Test Period, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity;

(ix) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity not to exceed
100% of the net cash proceeds from the issuance or sale of Qualified Equity
Interests (other than Cure Amounts) of the Borrower not otherwise included in
the Available Amount or the amounts available pursuant to Section 6.01(a)(xxv),
6.04(dd), 6.06(a)(x) or 6.06(a)(xvi), so long as such prepayment, redemption,
purchase, defeasance or other payment is made within 90 days of the receipt of
such Net Proceeds and no Event of Default shall have occurred and be continuing
or would immediately result therefrom; and

(x) the Existing Earnouts.

SECTION 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in each case with a fair market value in excess of $7,500,000,
except (i) transactions with the Borrower or any Restricted Subsidiary (or an
entity that becomes a Restricted Subsidiary as a result of the transaction),
(ii) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (iii) the
payment of fees and expenses related to the Transactions, (iv) the reimbursement
of the Sponsor’s expenses and indemnification payments in favor of the Sponsor,
(v) issuances of Equity Interests of the Borrower to the extent otherwise
permitted by this Agreement, (vi) employment agreements and severance
arrangements and health, disability and similar insurance or benefit plans
between the Borrower and the Restricted Subsidiaries and their respective
officers and employees (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with present or former employees, officers or directors and stock option or
incentive plans and other compensation arrangements) in the ordinary course of
business or otherwise in connection with the Transactions (including loans and
advances pursuant to Sections 6.04(b) and 6.04(m)), (vii) payments by the
Borrower and the Restricted Subsidiaries pursuant to tax sharing agreements
among the Borrower (and any such parent thereof) and the Restricted Subsidiaries
on customary terms to the extent attributable to the ownership or operation of
the Borrower and the Restricted Subsidiaries, to the extent payments are
permitted by Section 6.06, (viii) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of the Borrower and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, (ix) transactions
pursuant to permitted agreements in existence or contemplated on the Effective
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(x) Restricted Payments permitted under Section 6.06, (xi) [reserved],
(xii) Investments in the Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary is an Excluded Subsidiary or any such joint venture
is only an Affiliate as a result of Investments by the Borrower and its
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 6.04, (xiii) transactions between the Borrower
or any Restricted Subsidiary and any Person that is an Affiliate solely due to
the

 

131



--------------------------------------------------------------------------------

fact that a director of such Person is also a director of the Borrower,
provided, that such director abstains from voting as a director of the Borrower
on any matter involving such other Person; (xiv) any issuance of Equity
Interests, or other payments, awards or grants in cash, securities, Equity
Interests or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, deferred compensation agreements, stock options and
stock ownership plans or similar employee benefit plans approved by the Board of
Directors of the Borrower; (xv) loans or advances to officers, directors,
employees or consultants of the Borrower or any of the Restricted Subsidiaries
to the extent permitted by Section 6.04; (xvi) transactions to effect the
Transactions and the payment of all fees and expenses related to the
Transactions; (xvii) any transaction in respect of which the Borrower delivers
to the Administrative Agent (for delivery to the Lenders) a letter addressed to
the Board of Directors of the Borrower from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Borrower qualified to render such
letter and (B) reasonably satisfactory to the Administrative Agent, which letter
states that such transaction is on terms that are substantially as favorable to
the Borrower or such Restricted Subsidiary, as applicable, as would be
obtainable at such time in a comparable arm’s-length transaction with a Person
that is not an Affiliate; (xviii) transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Borrower or the Restricted Subsidiaries; and
(xix) transactions pursuant to the Tax Receivable Agreement.

SECTION 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Guarantor to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Secured Obligations or (b) the ability of any Restricted Subsidiary
that is not a Loan Party to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to any
Restricted Subsidiary or to Guarantee Indebtedness of any Restricted Subsidiary;
provided that the foregoing clauses (a) and (b) shall not apply to any such
restrictions that (i)(x) exist on the date hereof and (to the extent not
otherwise permitted by this Section 6.08) are listed on Schedule 6.08 and
(y) any renewal or extension of a restriction permitted by clause (i)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, taken as a whole, in any material
respect, (ii)(x) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
restrictions were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary and (y) any renewal or extension of a
restriction permitted by clause (ii)(x) or any agreement evidencing such
restriction so long as such renewal or extension does not expand the scope of
such restrictions, taken as a whole, in any material respect, (iii) represent
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted by Section 6.01; provided that such restrictions will not materially
affect the Borrower’s ability to pay the Loan Documentation Obligations as they
become due, (iv) are customary restrictions that arise in connection with any
Disposition permitted by Section 6.05 applicable pending such Disposition solely
to the assets subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are imposed by Requirements of Law,
(viii) are customary restrictions contained in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or any Restricted Subsidiary, (xi) are customary provisions
restricting assignment of any license, lease or other agreement entered into in
the ordinary course of business and otherwise permitted hereunder, (xii) are
restrictions on cash (or Permitted Investments) or deposits

 

132



--------------------------------------------------------------------------------

imposed by customers under contracts entered into in the ordinary course of
business (or otherwise constituting Permitted Encumbrances on such cash or
Permitted Investments or deposits) or (xiii) are customary net worth provisions
contained in real property leases or licenses of intellectual property entered
into by the Borrower or any Restricted Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Loan Parties and their subsidiaries to
meet their ongoing obligations.

SECTION 6.09 Amendment of Junior Financing, Organizational Documents and the Tax
Receivable Agreement. The Borrower will not, and will not permit any Restricted
Subsidiary to, (x) amend, modify, waive, terminate or release (a) the
documentation governing any Junior Financing in violation of any subordination
or intercreditor agreement applicable thereto or (b) any Organizational
Document, if the effect of such amendment, modification, waiver, termination or
release is materially adverse to the Lenders or (y) amend, modify or waive any
terms of the Tax Receivable Agreement if the effect of such amendment,
modification or waiver is materially adverse to the Lenders (it being agreed and
understood that any amendment or modification to the “Tax Benefit Payment” (as
defined in the Tax Receivable Agreement) that materially increases the Tax
Benefit Payment shall be deemed materially adverse to the Lenders).

SECTION 6.10 First Lien Leverage Ratio. Except with the written consent of the
Required Revolving Lenders, the Borrower will not permit the First Lien Leverage
Ratio as of the last day of any Test Period set forth below to be greater than
the ratio set forth opposite such Test Period:

 

Test Period

   Maximum First
Lien Leverage
Ratio

December 31, 2016

   8.50:1.00

March 31, 2017

   8.50:1.00

June 30, 2017

   8.50:1.00

September 30, 2017

   7.00:1.00

December 31, 2017

   7.00:1.00

March 31, 2018

   7.00:1.00

June 30, 2018

   7.00:1.00

September 30, 2018 and thereafter

   6.25:1.00

Notwithstanding the foregoing, this Section 6.10 shall be in effect (and shall
only be in effect) when the Outstanding Amount of Revolving Loans and undrawn
amounts of Letters of Credit are outstanding (but excluding (x) Letters of
Credit which have been cash collateralized or back-stopped in an amount equal to
103% of the maximum stated amount of such Letter of Credit and other Letters of
Credit in an amount not to exceed $2,500,000 and (y) for the first full fiscal
quarter following the Effective Date, Revolving Loans used to fund Transaction
Costs) in excess of 30% of the Revolving Commitments as of the last day of the
most recently ended Test Period (it being understood that calculation of
compliance with this Section 6.10 shall be determined as of the last day of each
Test Period).

SECTION 6.11 Changes in Fiscal Periods. The Borrower will not make any change in
fiscal year; provided, however, that the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement and the other Loan Documents that are
necessary to reflect such change in fiscal year.

 

133



--------------------------------------------------------------------------------

SECTION 6.12 Anti-Layering. Notwithstanding the foregoing, no Loan Party or any
of its Restricted Subsidiaries will create or incur any Indebtedness that is
contractually subordinated or junior in right of payment or lien priority to any
other Indebtedness of the Loan Parties, unless such Indebtedness is also
subordinated or junior in right of payment and lien priority in a manner no less
favorable (taken as a whole) to the Obligations.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Restricted Subsidiaries in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any certificate or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.02(a), 5.04
(with respect to the existence of the Borrower or any Material Subsidiary) or
5.10 or in Article VI or in the Fee Letter; provided, that (x) the failure of
the Borrower to observe or perform its obligations under Section 6.10 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
the Required Revolving Lenders have elected to exercise remedies as a result of
such Event of Default and (y) an Event of Default under Section 6.10 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
the Required Revolving Lenders have terminated the Commitments and declared the
Revolving Loans due and payable (which such Event of Default for purposes of any
Term Loans shall terminate automatically and immediately upon the Required
Revolving Lenders rescinding such acceleration and/or waiving such Event of
Default with respect to the Revolving Loans); provided, further, that an Event
of Default under Section 6.10 is subject to a cure pursuant to Section 7.02;

(e) the Borrower or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) of this Section), and
such failure shall continue unremedied for a period of 30 days after receipt of
written notice thereof from the Administrative Agent or the Required Lenders to
the Borrower;

(f) the Borrower or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace period);

 

134



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event) or (iii) any Indebtedness that becomes due as a results of a
Refinancing thereof permitted under Section 6.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or any Material Subsidiary or its debts,
or of a material part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) The Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, court protection,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section,
(iii) apply for or consent to the appointment of a receiver, trustee, examiner,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $15,000,000 (to the extent not covered by indemnity or insurance as
to which the insurer has been notified of such judgment or order and has not
denied coverage) shall be rendered against the Borrower or any of its Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
the Borrower and its Restricted Subsidiaries, taken as a whole, to enforce any
such judgment;

(k) an ERISA Event occurs that has resulted or could reasonably be expected to
result in liability of a Loan Party in an aggregate amount that could reasonably
be expected to result in a Material Adverse Effect, or (ii) a Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
that could reasonably be expected to result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under or

 

135



--------------------------------------------------------------------------------

consented to under the Loan Documents, (ii) solely as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements,
(iii) as to Collateral consisting of Material Real Property to the extent that
such losses are covered by a lender’s title insurance policy or (iv) solely as a
result of acts or omissions of the Administrative Agent or any Lender;

(m) any material provision of any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted in writing by any Loan
Party not to be a legal, valid and binding obligation of any Loan Party thereto
other than as expressly permitted hereunder or thereunder;

(n) any of the Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);

(o) any of the Loan Document Obligations for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) under, and as defined in, any
documentation relating to any subordinated Junior Financing, or the
subordination provisions set forth in any documentation relating to Junior
Financing shall cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, or in each case any
Loan Party shall assert any of the foregoing; or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
or a Material Subsidiary described in paragraph (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower or a Material Subsidiary described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise any and
all rights and remedies available to it under the Loan Documents and applicable
law. Notwithstanding anything herein to the contrary, the enforcement of any
remedies pursuant to this Section 7.01 shall be subject to Section 4.02 of the
Collateral Agreement.

SECTION 7.02 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower and the Restricted Subsidiaries fail to comply with the
requirements of Section 6.10 as of the last day of any fiscal quarter of the
Borrower, at any time after the beginning of such fiscal quarter until the
expiration of the 10th Business Day subsequent to the date on which a Compliance
Certificate with respect to such fiscal quarter (or the fiscal year ended on the
last day of such fiscal quarter) is required to be delivered in accordance with
Section 5.01(d), the Borrower shall have the right to issue Qualified Equity
Interests for cash or otherwise receive cash contributions to the capital of the
Borrower as cash common equity or other Qualified Equity Interests
(collectively, the “Cure Right”), and upon the receipt by the Borrower of the
Net Proceeds of such issuance (the “Cure Amount”) pursuant to the exercise by
the Borrower of such Cure Right the financial performance covenant set forth in
Section 6.10 shall be recalculated giving effect to the following pro forma
adjustment:

 

136



--------------------------------------------------------------------------------

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring the financial performance covenant
set forth in Section 6.10 and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of the Borrower
and its Restricted Subsidiaries, in each case, with respect to such fiscal
quarter and the fiscal quarter immediately following such fiscal quarter only),
the Borrower and its Restricted Subsidiaries shall then be in compliance with
the requirements of the financial performance covenant set forth in
Section 6.10, the Borrower and its Restricted Subsidiaries shall be deemed to
have satisfied the requirements of the financial performance covenant set forth
in Section 6.10 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of the financial performance covenant set forth in
Section 6.10 that had occurred shall be deemed cured for the purposes of this
Agreement;

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by the Borrower.

(b) Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the financial
performance covenant set forth in Section 6.10 and any amounts in excess thereof
shall not be deemed to be a Cure Amount. Notwithstanding any other provision in
this Agreement to the contrary, the Cure Amount received pursuant to any
exercise of the Cure Right shall be disregarded for purposes of determining the
Applicable Rate, any available basket under Article VI of this Agreement, any
cash netting from indebtedness for financial ratio-based calculations (with
respect to such fiscal quarter) or any other financial-ratio based conditions
other than compliance with the financial performance covenant set forth in
Section 6.10 and there shall be no pro forma reduction in indebtedness with the
proceeds of any Cure Amount for purposes of determining compliance with the
financial performance covenant set forth in Section 6.10; provided that any
prepayment of the Loans with the Cure Amount shall reduce indebtedness in future
fiscal quarters in which the Cure Amount is not included in the calculation of
Consolidated EBITDA. For the avoidance of doubt, no Lender shall be required to
make any extension of credit and no Issuing Bank shall be required to Issue any
Letters of Credit during the ten Business Day period referred to in clause
(a) above unless the Borrower has received the proceeds of such Cure Amount.

SECTION 7.03 Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth herein), any amounts received on account of the
Secured Obligations shall be applied by the Administrative Agent in accordance
with Section 4.02 of the Collateral Agreement.

 

137



--------------------------------------------------------------------------------

ARTICLE VIII

Administrative Agent

SECTION 8.01 Appointment.

(a) Each Lender and the Issuing Bank hereby designates and appoints the
Administrative Agent as an agent of such Lender under this Agreement and the
other Loan Documents. Each Lender and each Issuing Bank authorizes each Agent,
in such capacity, through its agents or employees, to take such actions on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are delegated to such Agent
by the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article VIII are solely for the benefit of the Agents, the Lenders and the
Issuing Bank, and no Loan Party shall have rights as a third party beneficiary
of any such provisions. Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and any rights of the
Secured Parties with respect thereto as contemplated by and in accordance with
the provisions of this Agreement and the other Loan Documents. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each Lender appoints each other Lender as its agent and bailee for the
purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of the UCC
or otherwise), for the benefit of the Secured Parties, in assets in which, in
accordance with the UCC or any other applicable Requirement of Law a security
interest can be perfected by possession or control. Should any Lender (other
than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly following the Administrative Agent’s request therefor, shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

SECTION 8.02 Agent in Its Individual Capacity. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the person serving as an Agent
hereunder in its individual capacity. Such person and its Affiliates may accept
deposits from, lend money to, act as financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower,
its Subsidiaries or any Affiliate thereof as if it were not an Agent hereunder
and without duty to account therefor to the Lenders or the Issuing Bank.

SECTION 8.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its

 

138



--------------------------------------------------------------------------------

counsel, may expose such Agent to liability, if the Agent is not indemnified to
its satisfactory, or that is contrary to any Loan Document or applicable
Requirements of Law including, for the avoidance of doubt any action that may be
in violation of the automatic stay under the Bankruptcy Code or that may effect
a foreclosure, modification or termination of property of a Defaulting Lender
under any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to the Borrower, its Subsidiaries
or any of its Affiliates that is communicated to or obtained by the person
serving as such Agent or any of its Affiliates in any capacity. No Agent shall
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as any Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Section 9.02) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and nonappealable judgment. No Agent
shall be deemed to have knowledge of any Default unless and until written notice
thereof describing such default is given to such Agent by Borrower, a Lender, or
the Issuing Bank, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document. Each party to this Agreement
acknowledges and agrees that the Administrative Agent may from time to time use
one or more outside service providers for the tracking of all UCC financing
statements (and/or other collateral related filings and registrations from time
to time) required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that each of such service providers will be
deemed to be acting at the request and on behalf of Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider. Neither any Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by any Agent under or in connection with any of the Loan
Documents. The Administrative Agent shall have no duty, responsibility or
liability to monitor or enforce assignments, participations or other actions in
respect of any person on the list of Disqualified Institutions, or otherwise
take (or omit to take) any action with respect thereto.

SECTION 8.04 Reliance by Administrative Agent. Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or advisors.

SECTION 8.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights

 

139



--------------------------------------------------------------------------------

and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

SECTION 8.06 Resignation of Administrative Agent. Each Agent may resign as such
at any time upon at least 10 days’ prior notice to the Lenders, the Issuing Bank
and Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor Agent from among
the Lenders. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 10 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent, which
successor shall be a commercial banking institution organized under the laws of
the United States (or any State thereof) or a United States branch or agency of
a commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided that if such retiring Agent is unable
to find a commercial banking institution that is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
retiring (or retired) Agent shall be discharged from its duties and obligations
under the Loan Documents, and the Lenders shall assume and perform all of the
duties of the Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent.

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents.
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article VIII, Section 9.03 and Sections 9.08 to 9.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it has deemed
appropriate, conducted its own independent investigation of the financial
condition and affairs of the Loan Parties and their Subsidiaries and made its
own credit analysis and decision to enter into this Agreement. Each Lender
further represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto). Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

SECTION 8.08 Name Agents. The parties hereto acknowledge that the Lead
Arrangers, the Documentation Agents and the Syndication Agents hold such titles
in name only, and that such titles confer no additional rights or obligations
relative to those conferred on any Lender or the Issuing Bank hereunder.

 

140



--------------------------------------------------------------------------------

SECTION 8.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Parties (to the extent not
reimbursed by Borrower or the Guarantors and without limiting the obligation of
Borrower or the Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section 8.09 (or, if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans and LC
Disbursements shall have been paid in full, ratably in accordance with such
outstanding Loans and Commitments as in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages, fines,
penalties, actions, claims, suits, judgments, litigations, investigations,
inquiries or proceedings, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans and LC Disbursements) be imposed on, incurred by or asserted against such
Agent or Related Party in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein, the Transactions or any of the
other transactions contemplated hereby or thereby or any action taken or omitted
by such Agent or Related Party under or in connection with any of the foregoing
(IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED PERSON);
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, claims, suits,
judgments, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements that are found by a final and nonappealable judgment
of a court of competent jurisdiction to have directly resulted solely and
directly from such Agent’s or Related Party’s, as the case may be, gross
negligence or willful misconduct. The agreements in this Section 8.09 shall
survive the payment of the Loans and all other amounts payable hereunder.

SECTION 8.10 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

SECTION 8.11 Lenders’ Representations, Warranties and Acknowledgements.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Borrowings hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender and Issuing Bank acknowledges
that no Agent or Related Party of any Agent has made any representation or
warranty to it. Except for documents expressly required by any Loan Document to
be transmitted by an Agent to the Lenders or Issuing Bank, no Agent shall have
any duty or responsibility (either express or implied) to provide any Lender or
Issuing Bank with any credit or other information concerning any Loan Party,
including the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of a Loan
Party, that may come in to the possession of an Agent or any of its Related
Parties.

 

141



--------------------------------------------------------------------------------

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Effective Date.

SECTION 8.12 Collateral Documents and Guarantee Agreement.

(a) Agents under Collateral Documents and Guarantee Agreement. Each Secured
Party hereby further authorizes the Administrative Agent, on behalf of and for
the benefit of the Secured Parties, to be the agent for and representative of
the Secured Parties with respect to the Guarantee Agreement, the Collateral and
the Loan Documents; provided that the Administrative Agent shall not owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Secured Obligations with respect to any
Secured Swap Obligations or Secured Cash Management Obligations. Subject to
Section 9.02, without further written consent or authorization from any Secured
Party, the Administrative Agent may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 9.02) have otherwise consented or (ii) release any Guarantor from the
Guarantee under the Guarantee Agreement pursuant to Section 9.15 or with respect
to which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 9.02) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee under the Guarantee Agreement, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Administrative Agent for the benefit of the Secured Parties in
accordance with the terms thereof, and (ii) in the event of a foreclosure or
similar enforcement action by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code), the Administrative Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code,) may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Required Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Secured Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent at such sale or other
disposition.

(c) Release of Collateral and Guarantees, Termination of Loan Documents.

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any affiliate of any Lender that is a party to any
Swap Agreement) take such actions as shall be required to release its security
interest in any Collateral subject to any disposition permitted by the Loan
Documents, and to release any guarantee obligations under any Loan Document of
any person subject to such disposition, to the extent necessary to permit
consummation of such disposition in accordance with the Loan Documents.

 

142



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Secured Obligations (other than obligations in respect of any
Swap Agreement) have been paid in full and all Commitments have terminated or
expired, upon request of the Borrower, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Swap Agreement) take such actions as shall be required to
release its security interest in all Collateral, and to release all guarantee
obligations provided for in any Loan Document, whether or not on the date of
such release there may be outstanding Secured Obligations in respect of Swap
Agreements. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Secured Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

(d) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

SECTION 8.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

In case of the pendency of any proceeding under any Debtor Relief Laws or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit outstanding and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and its respective agents and
counsel and all other amounts due the Administrative Agent under Sections 2.12
and 9.03) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

143



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03. To the extent that the payment of any such compensation, expenses,
disbursements and advances of the Administrative Agent, its agents and counsel,
and any other amounts due the Administrative Agent under this Agreement out of
the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Lenders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or Issuing Bank or
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or Issuing Bank in any such proceeding.

SECTION 8.14 Removal of Administrative Agent. With the prior written consent of
the Required Lenders and the Borrower, the Administrative Agent may be removed
(the “Replaced Agent”) and replaced with another administrative agent in
accordance with Section 8.06 hereunder (the “New Agent”); provided that (i) the
removal of the Replaced Agent shall become effective no earlier than the tenth
day following the date that the Replaced Agent receives written notice of the
election of the Required Lenders and the Borrower to replace it with the New
Agent, (ii) the Borrower and the Required Lenders shall have appointed a New
Agent and such New Agent shall become Administrative Agent hereunder no later
than the date of removal of the Replaced Agent, (iii) the Replaced Agent (in its
capacity as Administrative Agent, Swingline Lender, Issuing Bank and Lender)
(and any applicable affiliate of the Replaced Agent that is a Lender hereunder)
shall have received payment of an amount equal to the outstanding par principal
amount of its Loans and participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including pursuant to Sections 2.16 and 2.24) and (iv) the Replaced
Agent shall also be removed as Issuing Bank and Swingline Lender concurrently
with the Replaced Agent’s removal, and all Letters of Credit shall have been
cash collateralized or backstopped in the currency in which any such Letter of
Credit is denominated in an amount equal to 103% of the maximum stated amount of
such Letter of Credit. Notwithstanding any other provision herein to the
contrary, the Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence. The provisions of this Article
VIII, Section 9.03 and Sections 9.08 and 9.10 shall continue in effect for the
benefit of such Replaced Agent, its sub-agents and their respective Affiliates
in respect of any actions taken or omitted to be taken by an of them while it
was acting as Agent.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax or other
electronic transmission, as follows:

 

144



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, or Jefferies Finance LLC, in
its capacity as Issuing Bank or Swingline Lender, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 9.01;
and

(ii) if to any other Lender or Issuing Bank, to it at its address (or fax
number, telephone number or e-mail address) set forth in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that

 

145



--------------------------------------------------------------------------------

such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank may change its address, electronic mail
address, fax or telephone number for notices and other communications or website
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender, each Swingline Lender and each Issuing Bank agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Issuing Bank, the Swingline Lender, each Lender
and the Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Except as provided in Section 2.20 with respect to any Revolving Commitment
Increase or Incremental Term Facility Amendment or Section 2.21 with respect to
any Refinancing Amendment, neither this Agreement, any Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders (or the Administrative

 

146



--------------------------------------------------------------------------------

Agent with the consent of the Required Lenders) or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders or the relevant
Loan Parties and the Required Lenders, provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that (x) any change to the definition of First Lien Leverage Ratio or
in the component definitions thereof shall not constitute a reduction of
interest or fees, except to the extent such change affects the definition of
“Applicable Rate” and (y) any waiver of any condition precedent set forth in
Article IV or the waiver of any Default, or mandatory prepayment shall not
constitute a reduction in principal, LC Disbursement, interest, fees or
prepayment premiums)), provided that only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay default
interest pursuant to Section 2.13(c) or to waive or otherwise modify the MFN
Protection;

(iii) postpone the maturity of any Loan, or the date of any scheduled
amortization payment of the principal amount of any Term Loan under Section 2.10
or the applicable Refinancing Amendment, or the reimbursement date with respect
to any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (it being
understood the waiving of the applicability of post-default increases in
interest rates and any waiver of any Default, mandatory prepayment or condition
precedent set forth in Article IV shall not constitute a postponement of any
date for payment of any principal, LC Disbursement or interest, fees or
prepayment premiums payable hereunder);

(iv) (A) change Sections 2.10(c) or 2.18(b) or (c) hereof in a manner that would
alter the pro rata sharing of payments required thereby, (B) change
Section 2.11(g) or Section 7.03 hereof in a manner that would alter the manner
in which payments or prepayments of principal, interest or other amounts shall
be applied as among the Lenders or Classes or Types of Loans or (C) change
Section 4.02 of the Collateral Agreement without the written consent of each
Lender directly and adversely affected thereby;

(v) change any of the provisions of this Section or Section 9.04(f) without the
written consent of each Lender directly and adversely affected thereby;

(vi) change the percentage set forth in the definition of “Required Lenders”,
“Required Revolving Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

(vii) release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided for in the Guarantee
Agreement) without the written consent of each Lender (except as expressly
provided in the Security Documents); or

 

147



--------------------------------------------------------------------------------

(viii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as expressly provided for in the Security Documents)
or subordinate a substantial portion of such Liens to other Liens except as
expressly permitted under this Agreement, in each case, without the written
consent of each Lender.

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lender or
any Issuing Bank without the prior written consent of the Administrative Agent,
such Swingline Lender or such Issuing Bank, as the case may be, (B) the exercise
of rights and remedies in respect of the Collateral shall be subject to the
provisions of Section 4.02 of the Collateral Agreement and (C) no amendment or
waiver of any condition to Revolving Borrowings set forth in Section 4.02 shall
be permitted without the written consent of the Required U.S. Revolving Lenders
and the Required Sterling Revolving Lenders.

Notwithstanding anything to the contrary contained in this Section 9.02 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified as is
reasonably necessary to effect the provisions of Sections 2.20 and 2.21 with the
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any Lender or Issuing Bank, (ii) this Agreement and any other
Loan Document may be amended, supplemented or otherwise modified, or any
provision thereof waived as is reasonably necessary, with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender or Issuing Bank, if such amendment, supplement, modification or
waiver is delivered in order to (A) cure ambiguities, omissions, mistakes or
defects, (B) cause any Security Document to be consistent with this Agreement
and the other Loan Documents or (C) effect any change to the terms herein during
the primary syndication of the Facilities following the Effective Date that, in
the reasonable determination of the Administrative Agent, are not adverse to the
Lenders, (iii) without the consent of any Lender or Issuing Bank, the Borrower
and the Administrative Agent or any other collateral agent may enter into any
amendment, supplement, waiver or modification of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest of the Secured
Parties in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties or as required by local law to give effect to, or
protect any security interests for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law or
this Agreement or in each case to otherwise enhance the rights or benefits of
any Lender under any Loan Document and (iv) the Fee Letter may be amended or
modified, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. The Administrative Agent shall make available to the
Lenders copies of each amendment or other modification to the Loan Documents.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class, the consent of a Majority in Interest of the outstanding
Loans and unused Commitments of such Class) to such Proposed Change is obtained,
but the consent to such Proposed Change of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then the Borrower may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender (unless prohibited under applicable law) to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (or in respect of any applicable Class of Loans
or Commitments only, in the case of any proposed amendment, modification, waiver
or termination requiring the consent of all directly and adversely affected
Lenders) to an Eligible Assignee that consents to such Proposed Change and that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment),

 

148



--------------------------------------------------------------------------------

provided that (a) the Borrower shall have received the prior written consent of
the Issuing Bank and Swingline Lender to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding par principal amount
of its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including pursuant to Sections 2.16 and 2.24) (or all such amounts in respect
of any applicable Class of Loans or Commitments only, in the case of any
proposed amendment, modification, waiver or termination requiring the consent of
all directly and adversely affected Lenders) from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (c) unless waived, the Borrower
or such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders, Required U.S. Revolving Lenders or Required Sterling
Revolving Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out of pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication), the Lead
Arrangers, the Swingline Lender and each Issuing Bank including the reasonable
fees, charges and disbursements of one counsel to the Administrative Agent, the
Lead Arrangers, the Swingline Lender and each Issuing Bank and to the extent
reasonably deemed necessary by the Administrative Agent, one local counsel in
each relevant jurisdiction and, in the case of any conflict of interest (as
reasonably determined by the Administrative Agent, Issuing Bank, Swingline
Lender or Lead Arrangers subject to such conflict), one additional counsel in
each relevant jurisdiction to each group of affected persons similarly situated
taken as a whole), in connection with the syndication of the credit facilities
provided for herein, and the preparation, execution, delivery and administration
of the Loan Documents or any amendments, modifications or waivers of the
provisions thereof, (ii) all reasonable and documented or invoiced out of-pocket
costs and expenses incurred by each Issuing Bank in connection with the
issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers,
each Issuing Bank, the Swingline Lender and each Lender, including the fees,
charges and disbursements of counsel for the Administrative Agent, the Issuing
Banks, the Lenders, the Swingline Lender and the Lead Arrangers in connection
with the enforcement or protection of any rights or remedies (A) in connection
with the Loan Documents (including all such costs and expenses incurred during
any legal proceeding, including any proceeding under any Debtor Relief Laws),
including its rights under this Section or (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such out-of pocket costs
and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit; provided that such counsel shall be
limited to one lead counsel and such local counsel (exclusive of any reasonably
necessary special counsel) as may reasonably be deemed necessary by the
Administrative Agent in each relevant jurisdiction and, in the case of an actual
or reasonably perceived conflict of interest, one additional counsel per
affected party.

 

149



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
the Swingline Lender, each Lender, the Lead Arrangers, the Syndication Agents,
the Documentation Agents and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable and documented or invoiced out-of-pocket fees and expenses of any one
counsel for all Indemnitees, taken as a whole, selected by the Administrative
Agent (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict notifies the Borrower of any existence of
such conflict and in connection with the investigating or defending any of the
foregoing (including the reasonable fees) has retained its own counsel, of
another firm of counsel for such affected Indemnitee), and to the extent
required, one firm or local counsel in each relevant jurisdiction (which may
include a single special counsel acting in multiple jurisdictions), incurred by
or asserted against any Indemnitee by any third party or by the Borrower or any
Subsidiary arising out of any claims, actions, suits, inquiries, litigation,
investigation or proceeding in connection with, or as a result of (i) the
execution or delivery of this Agreement, any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) to the
extent in any way arising from or relating to any of the foregoing, any actual
or alleged presence or Release of Hazardous Materials on, at, to or from any
Mortgaged Property or any other property currently or formerly owned or operated
by the Borrower or any Subsidiary, or any other Environmental Liability related
in any way to the Borrower or any Subsidiary, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
Subsidiary and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, costs or related expenses
(x) resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by the Borrower or any Subsidiary
(provided that the Administrative Agent and the Lead Arrangers shall be
indemnified in their capacities as such notwithstanding this clause (z)). For
the avoidance of doubt, this paragraph (b) shall not apply with respect to Taxes
that are imposed with respect to any payments of any obligation of any Loan
Party under any Loan Document, which shall be governed solely by Section 2.17,
or with respect to Other Taxes, which are the subject of, and which shall be
governed by, Section 2.17.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank or Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank or Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and Incremental Term Loans and unused Commitments at such
time (or, in the case of a payment to an Issuing Bank or Swingline Lender, its
share of the aggregate Revolving Exposures only). The obligations of the Lenders
under this paragraph (c) are subject to the last sentence of Section 2.02(a)
(which shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph (c)).

 

150



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee (i) for any
direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such direct or actual damages are determined by a court of
competent jurisdiction by final, non-appealable judgment to have resulted from
the gross negligence or willful misconduct of, or a material breach of the Loan
Documents by, such Indemnitee or its Related Parties or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. In addition, no Loan Party shall be liable
to an Indemnitee for any indirect, special, consequential or punitive damages
except any such damages incurred or paid by an Indemnitee to a third party.

(e) All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. If any Lender (together with its
Affiliates) shall assign all of its Loan and Commitments hereunder, then such
Lender and its Affiliates shall be permitted to resign as an Issuing Bank
hereunder.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (f) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower;
provided that no consent of the Borrower shall be required for an assignment
(x) by a Term Lender (I) to any Lender or an Affiliate of any Lender or to an
Approved Fund or (II) if an Event of Default has occurred and is continuing,
(y) by a Revolving Lender (I) to any other Revolving Lender or an Affiliate of a
Revolving Lender or an Approved Fund of a Revolving Lender or (II) if an Event
of Default or a

 

151



--------------------------------------------------------------------------------

Default has occurred and is continuing, or (z) prior to the completion of the
general syndication of the Facilities, provided that during such period
assignments shall be made in consultation with the Borrower and (B) solely in
the case of Revolving Loans and Revolving Commitments, each Issuing Bank and
Swingline Lender; provided that, for the avoidance of doubt, no consent of any
Issuing Bank or Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan or Term Commitment. Notwithstanding anything in this
Section 9.04 to the contrary, if the Borrower has not given the Administrative
Agent written notice of its objection to such assignment within five
(5) Business Days after written notice to the Borrower requesting such consent,
the Borrower shall be deemed to have consented to such assignment (provided that
(i) no consent shall be deemed given with respect to any assignment to a
Disqualified Institution and (ii) the Borrower’s rejection of any assignment to
a Disqualified Institution shall be deemed to be reasonable and the Borrower’s
consent shall be required at all times for an assignment to a Disqualified
Institution).

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (x) $1,000,000 in the case of
assignments of Term Loans and (y) $1,000,000 in the case of assignments of
Revolving Loans or Revolving Commitments (and, in each case, integral multiples
in excess of such amount), unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing, (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not be construed to prohibit assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together (unless waived by
the Administrative Agent and other than in connection with an assignment by a
Lender to an Affiliate of such Lender) with a processing and recordation fee of
$3,500; provided that the Administrative Agent, in its sole discretion, may
elect to waive such processing and recordation fee; provided further that
assignments made pursuant to Section 2.19(b) or Section 9.02(c) shall not
require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
and the Borrower any Tax forms required by Section 2.17(e) and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the Loan Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) unless the
Borrower otherwise consents, no assignment of all or any portion of the
Revolving Commitment of a Lender that is also an Issuing Bank or Swingline
Lender may be made unless (1) the assignee shall be or become an Issuing Bank or
Swingline Lender, as applicable, and assume a ratable portion of the rights and
obligations of such assignor in its capacity as Issuing Bank or Swingline
Lender, or (2) the assignor agrees, in its discretion, to retain all of its
rights with respect to and obligations to make or issue Letters of Credit or
Swingline Loans, as applicable, hereunder in which case the U.S. Applicable
Fronting Exposure or Sterling Applicable Fronting Exposure, as applicable, of
such assignor may exceed such assignor’s U.S. Revolving Commitment or Sterling
Revolving Commitment, as applicable, for purposes of

 

152



--------------------------------------------------------------------------------

Sections 2.04(a) and 2.05(b) by an amount not to exceed the difference between
the assignor’s Revolving Commitment prior to such assignment and the assignor’s
Revolving Commitment following such assignment; provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section. Notwithstanding the foregoing, no assignee,
which as of the date of any assignment to it pursuant to this Section 9.04 would
be entitled to any payments under Sections 2.15 or 2.17 in an amount greater
than the assigning Lender would have been entitled to as of such date with
respect to the rights assigned, shall be entitled to such greater payments. The
benefit of each Security Document shall be maintained in favor of the assignee
(without prejudice to Section 8.07).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (v) and paragraph (iv) above.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or

 

153



--------------------------------------------------------------------------------

enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(c)    

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Banks, sell participations to one or
more banks or other Persons other than a natural person, a Disqualified
Institution, a Defaulting Lender, the Borrower or any of the Borrower’s
Subsidiaries (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and any other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and any other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant. Subject to paragraph (c)(iii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the obligations and
limitations of such Sections, including such Participant’s compliance with
Section 2.17(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.

 

154



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(f) No Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to any Affiliated Lender nor may any Affiliated
Lender constitute an Additional Term Lender hereunder, except subject to, and in
accordance with, the following limitations:

(i) Such Affiliated Lender may not be the Borrower or any of its Subsidiaries;

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings or conference calls attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices or Borrowings,
notices or prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II;

(iii) no Default or Event of Default has occurred and is continuing;

(iv) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), except for any
amendment, waiver or modification that (x) requires the consent of each affected
Lender or (y) requires the consent of each Lender and, in the case of this
clause (y), disproportionately adversely affects such Affiliated Lender in any
material respect as compared to other Lenders, Loans held by Affiliated Lenders
will be excluded from the determination of whether the requisite consent has
been obtained;

(v) for purposes of voting on any chapter 11 plan under the Bankruptcy Code (or
similar plans under other Debtor Relief Laws), Affiliated Lenders will be deemed
to have voted in the same proportion as Lenders that are not Affiliated Lenders
voting on such matter;

 

155



--------------------------------------------------------------------------------

(vi) Affiliated Lenders may not purchase Revolving Loans by assignment pursuant
to this Section 9.04;

(vii) each Affiliated Lender that purchases any Loans pursuant to this clause
(f) shall represent and warrant to the seller that it does not possess material
non-public information with respect to the Borrower and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information);

(viii) no Affiliated Lender shall have any right to make or bring any claim, in
its capacity as a Lender hereunder, against the Administrative Agent, the other
Agent Parties, any other agent, any Lead Arranger or any other Lender with
respect to the duties and obligations of such Persons under the Loan Documents;
and

(ix) the aggregate principal amount of any Class of Loans purchased by
assignment pursuant to this Section 9.04 and held at any one time by Affiliated
Lenders may not exceed 25% of the outstanding principal amount of all Loans of
such Class at such time outstanding.

The provisions of the foregoing Section 9.04(f) shall not apply to any
Affiliated Lender that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Sponsor does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such entity (each such entity, a “Debt Fund
Affiliate”); provided that the Loans and Commitments of Debt Fund Affiliates in
excess of 49.9% of the aggregate Loans and Commitments of any Class shall be
disregarded for the purposes of any amendment, modification or waiver of the
Loan Documents requiring the consent of the Required Lenders.

(g) notwithstanding anything to the contrary contained in this Section 9.04(g)
or any other provision of this Agreement, each Lender shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loans owing to
it to the Borrower or any of its Subsidiaries on a non-pro rata basis, subject
to the following limitations:

(i) no Default or Event of Default has occurred and is then continuing, or would
immediately result therefrom;

(ii) the Borrower or any of its Subsidiaries shall repurchase such Term Loans
through either (x) conducting one or more buy-back offer processes in accordance
with Section 2.11(a)(ii) or (y) open market purchases on a non-pro rata basis;
provided that the Borrower and any of its Subsidiaries shall not be permitted to
purchase more than 30% of the outstanding Term Loans in open market purchases;

(iii) with respect to all repurchases made by the Borrower or any of its
Subsidiaries pursuant to this Section 9.04(g), (v) none of the Borrower nor any
of its respective Subsidiaries shall be required to make any representations
that the Borrower or such Subsidiary is not in possession of any information
regarding the Borrower, its Subsidiaries or its Affiliates, or their assets,
Borrower’s ability to perform its Secured Obligations or any other matter that
may be material to a decision by any Lender to participate in any offer or enter
into any Assignment and Assumption or any of the transactions contemplated
thereby that has not previously been disclosed to the Administrative Agent,
(w) the repurchases are in compliance with Sections 6.04 and 6.06 hereof,
(x) the Borrower or such Subsidiary shall not use the proceeds of any Revolving

 

156



--------------------------------------------------------------------------------

Loans or Swingline Loans to acquire such Term Loans, (y) the assigning Lender
and the Borrower or such Subsidiary, as applicable, shall execute and deliver to
the Administrative Agent an Assignment and Assumption in form and substance
reasonably satisfactory to the Administrative Agent and (z) all parties to the
relevant repurchases shall render customary “big-boy” disclaimer letters or any
such disclaimers shall be incorporated into the terms of the Assignment and
Assumption; and

(iv) following repurchase by the Borrower or such Subsidiary pursuant to this
Section, the Term Loans so repurchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by the Borrower or such Subsidiary), for all purposes of this
Agreement and all other Loan Documents, including, but not limited to (1) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (2) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (3) the determination of Required Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document and
the Borrower shall neither obtain nor have any rights as a Lender hereunder or
under the other Loan Documents by virtue of such repurchase (without limiting
the foregoing, in all events, such Term Loans may not be resold or otherwise
assigned, or subject to any participation, or otherwise transferred by the
Borrower). In connection with any Term Loans repurchased and cancelled pursuant
to this Section 9.04(g) the Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancellation.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII and the provisions of the Fee Letter shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof. Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the U.S. Revolving Lenders or Sterling Revolving
Lenders, as applicable, from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the applicable Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(e) or (f).

 

157



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Swingline Lender or an Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Bank, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations in whatever currency at any time owing by the Administrative Agent,
such Lender, any such Issuing Bank, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or Issuing
Bank shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or obligations and (ii) such
obligations are owed to a branch or office of the Administrative Agent, such
Lender, the Swingline Lender or Issuing Bank different from the branch or office
holding such deposit or obligated on such Indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The Administrative Agent, the applicable Lender, the Swingline Lender
and applicable Issuing Bank shall notify the Borrower and the Administrative
Agent of such setoff and application; provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of the Administrative Agent, each
Lender, each Issuing Bank, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, such Issuing Bank,
the Swingline Lender and their respective Affiliates may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

158



--------------------------------------------------------------------------------

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (other than to any Disqualified
Institution) (i) to its Affiliates and its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons acting on behalf of the Administrative Agent, any Issuing Bank
or the relevant

 

159



--------------------------------------------------------------------------------

Lender to comply with this Section 9.12 shall constitute a breach of this
Section 9.12 by the Administrative Agent, such Issuing Bank or the relevant
Lender, as applicable), (ii) to the extent requested by any regulatory authority
or self-regulatory authority, required by applicable law or by any subpoena or
similar legal process; provided that solely to the extent permitted by law and
other than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, each Lender and the Administrative Agent shall
notify the Borrower as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding; provided
further that in no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished by the Borrower or any
Subsidiary of the Borrower, (iii) to any other party to this Agreement, (iv) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder, (v) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any Swap Agreement or
derivative transaction relating to any Loan Party or its Subsidiaries and its
obligations under the Loan Documents or (C) any pledgee referred to in
Section 9.04(d), (vi) if required by any rating agency; provided that prior to
any such disclosure, such rating agency shall have agreed in writing to maintain
the confidentiality of such Information or (vii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower. For the purposes hereof, “Information”
means all information received from the Borrower relating to the Borrower, any
Subsidiary or their business, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary; it
being understood that all information received from the Borrower or any
Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

160



--------------------------------------------------------------------------------

SECTION 9.13 USA Patriot Act. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA Patriot
Act.

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.15 Release of Liens and Guarantees.

(a) A Guarantor shall automatically be released from its obligations under the
Loan Documents, and all security interests created by the Security Documents in
Collateral owned by such Guarantor shall be automatically released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Guarantor ceases to be a Restricted Subsidiary (including pursuant to a
merger with a Subsidiary that is not a Loan Party); provided that no such
release shall occur if such Loan Party continues to be a guarantor in respect of
the any Credit Agreement Refinancing Indebtedness. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any Guarantor) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral or the release of any
Guarantor from its Guarantee under the Guarantee Agreement pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents or such Guarantee shall be automatically released. Upon termination of
the aggregate Commitments and payment in full of all Secured Obligations (other
than (x) contingent indemnification obligations as to which no claim has been
made and (y) Secured Cash Management Obligations and Secured Swap Obligations
(each as defined in the Collateral Agreement) as to which arrangements
reasonably satisfactory to the applicable Secured Party (as defined in the
Collateral Agreement) have been made) and the expiration or termination of all
Letters of Credit (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of this Agreement, or as a
result of such Letters of Credit being backstopped or cash collateralized), all
obligations under the Loan Documents and all security interests created by the
Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release so long as the Borrower or applicable Loan Party shall
have provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Agreement.

 

161



--------------------------------------------------------------------------------

(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iii), (iv), (vii), (xi),
(xii) or (xiii).

(c) Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.15. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.15.

SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledge and agree that (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders, the Lead Arrangers, the Syndication Agents and the Documentation
Agents are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the Lead
Arrangers, the Syndication Agents and the Documentation Agents, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders, the Lead
Arrangers, Syndication Agents and the Documentation Agents is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary for the Borrower, any of its Affiliates or any other Person
and (B) none of the Administrative Agent, the Lenders, the Lead Arrangers, the
Syndication Agents or the Documentation Agents has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders, the Lead Arrangers,
the Syndication Agents and the Documentation Agents and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, the Lenders, the Lead Arrangers, the Documentation
Agents and the Syndication Agents has any obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Lenders, the Lead Arrangers, the
Syndication Agents or the Documentation Agents with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent,
any Issuing Bank or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged or received by the
Administrative Agent, any Issuing Bank or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

162



--------------------------------------------------------------------------------

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Blank]

 

163



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMPLIFY SNACK BRANDS, INC., as Borrower By:  

/s/ Brian Goldberg

 

Name:  Brian Goldberg

 

Title:    Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative     Agent By:  

/s/ Brian Buoye

  Name: Brian Buoye   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as a Lender,     Swingline Lender and Issuing Bank By:  

/s/ Brian Buoye

  Name: Brian Buoye   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as a Lender By:  

/s/ Allen Germak

  Name: Allen Germak   Title:   Director CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as a Lender By:  

 

  Name:   Title: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title:   Authorized Signatory By:  

/s/ Joan Park

  Name: Joan Park   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Michael Chanin

  Name: Michael Chanin   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By:  

/s/ Lina A. Garcia

  Name: Lina A. Garcia   Title:   Executive Director By:  

/s/ Pamela Beal

  Name: Pamela Beal   Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments



--------------------------------------------------------------------------------

Schedule 3.03

Governmental Approvals



--------------------------------------------------------------------------------

Schedule 3.05

Owned Real Property



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries; Equity Interests



--------------------------------------------------------------------------------

Schedule 5.15

Certain Post-Closing Obligations



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens



--------------------------------------------------------------------------------

Schedule 6.04(e)

Existing Investment



--------------------------------------------------------------------------------

Schedule 6.05(u)

Asset Sales



--------------------------------------------------------------------------------

Schedule 6.07

Existing Affiliate Transactions



--------------------------------------------------------------------------------

Schedule 6.08

Restrictive Agreements



--------------------------------------------------------------------------------

Schedule 9.01

Notices



--------------------------------------------------------------------------------

Final Version

EXHIBIT A

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable Requirements of Law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.        Assignor:

   [Assignor Name]

2.        Assignee:

  

[Assignee Name]

[and is an Affiliate/Approved Fund of [Lender Name]]

 

Assignees are Affiliated Lenders:                      (Y/N)

3.        Borrower:

   AMPLIFY SNACK BRANDS, INC.

4.        Administrative Agent:

  

JEFFERIES FINANCE LLC,

as the Administrative Agent under the Credit Agreement



--------------------------------------------------------------------------------

5.        Credit Agreement:   The Credit Agreement dated as of September 2,
2016, as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, among Amplify Snack Brands, Inc., a Delaware corporation, the
Lenders party thereto, Jefferies Finance LLC, as an Issuing Bank and the
Swingline Lender, and Jefferies Finance LLC as Administrative Agent.  
6.        Assigned Interest:  

Facility Assigned

   Aggregate amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans Assigned                         1    $                    $             
                             $                    $                  
                        $                    $                
7.        Effective Date:2               , 20                  

 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,” etc.).

2  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the Register.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title: [Consented to and]3 Accepted: JEFFERIES FINANCE LLC, as

Administrative Agent

By:  

 

  Name:   Title: [Consented to:]4 By:  

 

  Name:   Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower or any Issuing Bank is
required by the terms of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Affiliates or any of the Subsidiaries or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Affiliates or any of the Subsidiaries or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is a Lender that is not a United States person,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (vii) if it is an Affiliated Lender, it has indicated its status as such in
the space provided on the first page of this Assignment and Assumption, and it
does not possess material non-public information with respect to the Borrower
and its Subsidiaries or the securities of any of them that have not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information); and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

A-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

Form of Guarantee Agreement

 

 

 

MASTER GUARANTEE AGREEMENT

dated as of

[●], 2016,

by and among

AMPLIFY SNACK BRANDS, INC.

THE GUARANTORS

FROM TIME TO TIME PARTY HERETO

and

JEFFERIES FINANCE LLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS  

SECTION 1.01.

 

Credit Agreement

     1  

SECTION 1.02.

 

Other Defined Terms

     1   ARTICLE II    THE GUARANTEES  

SECTION 2.01.

 

Guarantee

     3  

SECTION 2.02.

 

Guarantee of Payment; Continuing Guarantee

     4  

SECTION 2.03.

 

No Limitations

     4  

SECTION 2.04.

 

Reinstatement

     6  

SECTION 2.05.

 

Agreement to Pay; Subrogation

     6  

SECTION 2.06.

 

Information

     6  

SECTION 2.07.

 

Payments Free of Taxes

     6  

SECTION 2.08.

 

Keepwell

     7   ARTICLE III    INDEMNITY, SUBROGATION AND SUBORDINATION  

SECTION 3.01.

 

Indemnity and Subrogation

     7  

SECTION 3.02.

 

Contribution and Subrogation

     7  

SECTION 3.03.

 

Subordination

     8  

SECTION 3.04.

 

General Limitation on Guarantee Obligations

     8   ARTICLE IV    REPRESENTATIONS AND WARRANTIES; COVENANTS   ARTICLE V   
MISCELLANEOUS  

SECTION 5.01.

 

Notices

     9  

SECTION 5.02.

 

Waivers; Amendment

     9  

SECTION 5.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

     10  

SECTION 5.04.

 

Successors and Assigns

     11  

SECTION 5.05.

 

Survival of Agreement

     11  

SECTION 5.06.

 

Counterparts; Effectiveness; Several Agreement

     11  

SECTION 5.07.

 

Severability

     12  

 

-i-



--------------------------------------------------------------------------------

SECTION 5.08.

 

Right of Set-Off

     12  

SECTION 5.09.

 

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

     13  

SECTION 5.10.

 

WAIVER OF JURY TRIAL

     13  

SECTION 5.11.

 

Headings

     14  

SECTION 5.12.

 

Termination or Release

     14  

SECTION 5.13.

 

Additional Subsidiary Guarantors

     14  

 

-ii-



--------------------------------------------------------------------------------

MASTER GUARANTEE AGREEMENT dated as of [●], 2016 (this “Agreement”), by and
among AMPLIFY SNACK BRANDS, INC., a Delaware corporation (the “Borrower”), the
SUBSIDIARY GUARANTORS from time to time party hereto and JEFFERIES FINANCE LLC,
as Administrative Agent, on behalf of itself and the other Guaranteed Parties.

Reference is made to the Credit Agreement dated as of [●], 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders and
Issuing Banks party thereto, Jefferies Finance LLC, as an Issuing Bank, the
Swingline Lender and as Administrative Agent. The Lenders and the Issuing Banks
have agreed to extend credit to the Borrower subject to the terms and conditions
set forth in the Credit Agreement. The obligations of the Lenders and the
Issuing Banks to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including in the introductory paragraph hereto) and not otherwise defined
herein have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Sections 1.03 and 1.05 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Contributing Party” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 2.08) at the
time the Guarantee of such Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Guaranteed Cash Management Obligations” means the due and punctual payment and
performance of all obligations of the Borrower and any Restricted Subsidiary in
respect of any overdraft and related liabilities arising from treasury,
depository, credit card, purchasing card and cash management services or any
automated clearing house transfers of funds provided to the Borrower or any
Restricted Subsidiary (whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) that are
(a) owed to the Administrative Agent or any of its Affiliates, (b) owed on the
Effective Date to a Person that is a Lender or an Affiliate of a Lender as of
the Effective Date or (c) owed to a Person that is a Lender or an Affiliate of a
Lender as of the date such Guaranteed Cash Management Obligations were entered
into; provided, that such obligations are represented by an agreement that
designates such obligations as Secured Cash Management Obligations as defined in
and under the Credit Agreement.

“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Guaranteed Cash Management Obligations and (c) the Guaranteed Swap Obligations
(other than Excluded Swap Obligations).

“Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Lead Arranger and the Syndication Agent, (e) each
Lender or its Affiliates to whom any Guaranteed Cash Management Obligations are
owed, (f) each counterparty to any Swap Agreement (other than the Borrower or
any of its Affiliates) the obligations under which constitute Guaranteed Swap
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (h) the permitted successors and
assigns of each of the foregoing.

“Guaranteed Swap Obligations” means the due and punctual payment and performance
of all obligations of the Borrower and the Restricted Subsidiaries under each
Swap Agreement that (a) is with a counterparty that is the Administrative Agent
or any of its Affiliates, (b) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (c) is with a counterparty that was a Lender or an Affiliate of a Lender
as of the date such Guaranteed Swap Obligations were entered into; provided,
that such Swap Agreement designates the obligations owed thereunder as Secured
Swap Obligations as defined in and under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Guarantors” means the Subsidiary Guarantors and, with respect to Guaranteed
Cash Management Obligations and Guaranteed Swap Obligations, the Borrower.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“Payment in Full of the Guaranteed Obligations” shall have occurred when (i) all
Guaranteed Obligations (including all LC Disbursements, if any (other than in
respect of any Terminated Letter of Credit Obligation), but excluding
(x) contingent obligations for indemnification, expense reimbursement, Tax
gross-up or yield protection as to which no claim has been made and (y) Secured
Cash Management Obligations (as defined in the Credit Agreement) and Secured
Swap Obligations (as defined in the Credit Agreement) as to which arrangements
reasonably satisfactory to the applicable Secured Party (as defined in the
Credit Agreement) have been made), have been paid in full in cash, (ii) all
Commitments have terminated or expired and (iii) the LC Exposure has been
reduced to zero (including in connection with any Terminated Letter of Credit
Obligation) and the Issuing Banks have no further obligation to issue or amend
Letters of Credit under the Credit Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Subsidiary Guarantors” means each direct and indirect wholly-owned domestic
Subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Effective Date pursuant to Section 5.13; provided that if any such
Subsidiary is released from its obligations as a Subsidiary Guarantor hereunder
as provided in Section 5.12(b), such Subsidiary shall cease to be a Subsidiary
Guarantor hereunder effective upon such release.

“Supplement” means an instrument substantially in the form of Exhibit A hereto,
or any other form approved by the Administrative Agent.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Terminated Letter of Credit Obligation” has the meaning assigned to such term
in Section 5.03(d).

ARTICLE II

The Guarantees

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Guaranteed Parties, jointly with the other Guarantors
and severally, as a

 

3



--------------------------------------------------------------------------------

primary obligor and not merely as a surety, by way of an independent payment
obligation, the due and punctual payment and performance of the Guaranteed
Obligations. Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, or amended or modified, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal, or amendment
or modification, of any of the Guaranteed Obligations. To the maximum extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual of collection of any of the Guaranteed Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any other Guaranteed Party
to any security held for the payment of any of the Guaranteed Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Guaranteed Party in favor of the Borrower, any other Loan
Party or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all of its Guaranteed Obligations, whether
currently existing or hereafter incurred.

SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 5.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations or otherwise (other than
Payment in Full of the Guaranteed Obligations). Without limiting the generality
of the foregoing, except for the termination or release of its obligations
hereunder as expressly provided in Section 5.12, to the fullest extent permitted
by applicable law, the obligations of each Guarantor hereunder shall not be
discharged or impaired or otherwise affected by (and each Guarantor hereby
waives, to the fullest extent permitted by applicable law, any defense based on
or arising out of):

(i) the failure of any Guaranteed Party or any other Person to assert any claim
or demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise;

(ii) any rescission, waiver, amendment, restatement or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;

(iii) the release of, or any impairment of or failure to perfect any Lien on,
any security held by any Guaranteed Party for any of the Guaranteed Obligations;

 

4



--------------------------------------------------------------------------------

(iv) any default, failure or delay, willful or otherwise, in the performance of
any of the Guaranteed Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the Payment in Full of the
Guaranteed Obligations);

(vi) any illegality, lack of validity or lack of enforceability of any of the
Guaranteed Obligations;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any of the Guaranteed Obligations;

(viii) the existence of any claim, set-off or other rights that any Guarantor
may have at any time against the Borrower, the Administrative Agent, any other
Guaranteed Party or any other Person, whether in connection with the Credit
Agreement, the other Loan Documents or any unrelated transaction;

(ix) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Effective Date;

(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Guaranteed Parties;

(xi) any action permitted or authorized hereunder; or

(xii) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Guaranteed Party or any other Person, that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any Guarantor or any
other guarantor or surety (other than the Payment in Full of the Guaranteed
Obligations).

Each Guarantor expressly authorizes the Guaranteed Parties to take and hold
security in accordance with the terms of the Loan Documents for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the

 

5



--------------------------------------------------------------------------------

Payment in Full of the Guaranteed Obligations. The Administrative Agent and the
other Guaranteed Parties may, at their election and in accordance with the terms
of the Loan Documents, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Payment in Full of
the Guaranteed Obligations shall have occurred. To the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 5.12(b), its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the
Borrower, any other Loan Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing
provisions of this Article II and not in limitation of any other right that the
Administrative Agent or any other Guaranteed Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable
Guaranteed Parties in cash the amount of such due and unpaid Guaranteed
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Guaranteed Parties will have any duty to advise such Guarantor
of information known to it or any of them regarding such circumstances or risks.

SECTION 2.07. Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Guarantor hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes on the same terms and to the same extent that payments by the
Borrower are required to be so made pursuant to the terms of Section 2.17 of the
Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 2.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time to each other Loan
Party as may be needed by such other Loan Party to honor all of its obligations
under this Agreement in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Article II for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Article II, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until a
Payment in Full of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 2.08 constitute, and this Section 2.08 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that (a) in the event a payment in respect of any obligation of the
Borrower shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part any Guaranteed Obligations owed to any Guaranteed Party, the Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Sections 3.03 and 3.04) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Guaranteed
Obligations or assets of any other Guarantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Guaranteed Obligation owed
to any Guaranteed Party and such other Guarantor (the “Claiming Party”) shall
not have been fully indemnified as provided in Section 3.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 5.13, the date of the Supplement executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.13, such other date). Subject to the terms of
Section 3.03(b), each Guarantor hereby agrees that to the extent a Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder that has not paid its proportionate share
of such payment. Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 3.02 shall be subrogated to the rights of such Claiming
Party under Section 3.01 to the extent of such payment.

 

7



--------------------------------------------------------------------------------

SECTION 3.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and
all other rights of the Guarantors of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the Payment in
Full of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required by Sections 3.01 and 3.02 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to any
other Guarantor or any other Subsidiary shall be fully subordinated to the
Payment in Full of the Guaranteed Obligations.

SECTION 3.04. General Limitation on Guarantee Obligations. Each Guarantor, and
by its acceptance of this Agreement, the Administrative Agent and each other
Guaranteed Party, hereby confirms that it is the intention of all such Persons
that this Agreement and the Guaranteed Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement and the Guaranteed Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, on
behalf of itself and the other Guaranteed Parties, and the Guarantors hereby
irrevocably agree that the Guaranteed Obligations of each Guarantor under this
Agreement at any time shall be limited to the maximum amount as will result in
the Guaranteed Obligations of such Guarantor under this Agreement not
constituting a fraudulent transfer or conveyance. Each Guarantor further agrees
to contribute, to the maximum extent permitted by law, such amounts to each
other Guarantor and each other guarantor so as to maximize the aggregate amount
paid to the Guaranteed Parties under or in respect of the Loan Documents.

ARTICLE IV

Representations and Warranties; Covenants

Each Subsidiary Guarantor represents and warrants to the Administrative Agent
and the other Guaranteed Parties that (a) the execution, delivery and
performance by such Subsidiary Guarantor of this Agreement have been duly
authorized by all necessary corporate or other organizational action and, if
required, action by the holders of such Subsidiary Guarantor’s Equity Interests,
and that this Agreement has been duly executed and delivered by such Subsidiary
Guarantor and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization,

 

8



--------------------------------------------------------------------------------

moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and implied covenants of good faith and fair
dealing, and (b) all representations and warranties set forth in the Credit
Agreement as to such Subsidiary Guarantor are true and correct in all material
respects as of each date such representations and warranties are required to be
true and correct pursuant to the Credit Agreement; provided that, to the extent
such representations and warranties specifically refer to an earlier date, they
are true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects. Each Subsidiary Guarantor covenants and agrees that until the
Payment in Full of the Guaranteed Obligations shall have occurred, such
Subsidiary Guarantor will perform and observe, and will cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Subsidiary Guarantor or such
Subsidiaries to perform or observe.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 5.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guarantor or Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Guaranteed Party,
consent to a departure by any Guarantor from any covenant of such Guarantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement or in Section 9.02 of the Credit
Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification.
(a) Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent for its fees and expenses incurred hereunder
as provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “each
Guarantor.”

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor, jointly with the other Guarantors and severally,
agrees to indemnify the Administrative Agent and the other Indemnitees against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses of any one counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any of its Subsidiaries
arising out of any claims, actions, suits, inquiries, litigation, investigation
or proceeding in connection with, or as a result of, the execution, delivery or
performance of this Agreement, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses (x) resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee or its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) arise from disputes between or among Indemnitees
that do not involve an act or omission by the Borrower or any of its
Subsidiaries (provided that the Administrative Agent and the Lead Arranger shall
be indemnified in their capacities as such notwithstanding this clause (z)). For
the avoidance of doubt, this paragraph (b) shall not apply with respect to Taxes
that are imposed with respect to any payments of any obligation of any Loan
Party under any Loan Document, which shall be governed solely by Section 2.17 of
the Credit Agreement, or with respect to Other Taxes, which are the subject of,
and which shall be governed by, Section 2.17 of the Credit Agreement.

(c) To the fullest extent permitted by applicable law, no Guarantor shall
assert, and each Guarantor hereby waives, any claim against any Indemnitee (i)
for any direct or actual damages arising from the use by unintended recipients
of information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such actual or direct damages are determined by a court of
competent jurisdiction in a final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of, or a material
breach of the Loan Documents by such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
Loan Document or any agreement or instrument contemplated hereby

 

10



--------------------------------------------------------------------------------

or thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. In addition, no Guarantor shall be liable to an Indemnitee for
any indirect, special, consequential or punitive damages except any such damages
incurred or paid by an Indemnitee to a third party.

(d) The provisions of this Section 5.03 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any other Loan
Document or any provision hereof or thereof, the consummation of the
transactions contemplated hereby or thereby, the repayment of the Loans or the
expiration or termination of the Letters of Credit and the Commitments.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for under the Credit Agreement, an
Issuing Bank shall have provided to the Administrative Agent a written consent
to the release of the Revolving Lenders from their obligations under the Credit
Agreement with respect to any Letter of Credit issued by such Issuing Bank
(whether as a result of the obligations of the Borrower (and any other account
party) in respect of such Letter of Credit having been collateralized in full by
a deposit of cash with such Issuing Bank or being supported by a letter of
credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding under the Credit Agreement for all purposes,
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.05(e) or
(f) of the Credit Agreement and the obligations thereunder shall cease to be a
Guaranteed Obligation for all purposes of this Agreement and the other Loan
Documents (each a “Terminated Letter of Credit Obligation”). All amounts due
under this Section 5.03 shall be payable not later than ten (10) Business Days
after written demand therefor; provided, however, that any Indemnitee shall
promptly refund an indemnification payment received hereunder to the extent that
there is a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03. Any
such amounts payable as provided hereunder shall be additional Guaranteed
Obligations.

SECTION 5.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Loan Documents.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Guaranteed Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Guaranteed Party and notwithstanding that the Administrative
Agent, any Issuing Bank, any Lender or any other Guaranteed Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement or any other Loan
Document, and, subject to Section 5.12(b), shall continue in full force and
effect until the Payment in Full of the Guaranteed Obligations.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different

 

11



--------------------------------------------------------------------------------

counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the other Guaranteed Parties and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Agreement and the Credit Agreement. This Agreement shall be construed as
a separate agreement with respect to each Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, each Issuing Bank and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender, any such Issuing Bank or
any such Affiliate to or for the credit or the account of any Guarantor against
any of and all the obligations of such Guarantor then due and owing under this
Agreement held by the Administrative Agent, such Lender or such Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or such
Issuing Bank shall have made any demand under this Agreement and although
(i) such obligations may be contingent or unmatured and (ii) such obligations
are owed to a branch or office of the Administrative Agent, such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Guaranteed
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The Administrative Agent, the applicable Lender and the applicable
Issuing Bank shall notify the Borrower (on behalf of the applicable Guarantor)
and the Administrative Agent of such setoff and application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under

 

12



--------------------------------------------------------------------------------

this Section. The rights of the Administrative Agent, each Lender, each Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender, such Issuing Bank and their respective Affiliates may have.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against any Guarantor or its properties in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) Each Guarantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER

 

13



--------------------------------------------------------------------------------

PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall automatically terminate upon the
Payment in Full of the Guaranteed Obligations.

(b) The guarantees made herein shall also automatically terminate and be
released at the time or times and in the manner set forth in Section 9.15 of the
Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall promptly execute and deliver
to any Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence such termination or release so long
as the applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.12. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 5.12
shall be without recourse to or warranty by the Administrative Agent.

SECTION 5.13. Additional Subsidiary Guarantors. Pursuant to Section 5.11 of the
Credit Agreement, additional Subsidiaries may be required to become Subsidiary
Guarantors after the date hereof. Upon execution and delivery by the
Administrative Agent and a Subsidiary of a Supplement, such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as such herein. The execution and delivery of any such
Supplement shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any Subsidiary as a party to this
Agreement.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Master Guarantee
Agreement as of the day and year first above written.

 

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name:   Title:

 

[SkinnyPop – Guarantee Agreement Signature Page]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,

as Administrative Agent,

By:  

 

  Name:   Title:

 

[SkinnyPop – Guarantee Agreement Signature Page]



--------------------------------------------------------------------------------

Exhibit A to

the Master Guarantee Agreement

SUPPLEMENT NO.      dated as of [            ], 20[    ] to the Master Guarantee
Agreement dated as of [●], 2016, among AMPLIFY SNACK BRANDS, INC., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors from time to time party
thereto and JEFFERIES FINANCE LLC, as Administrative Agent, on behalf of itself
and the other Guaranteed Parties.

A. Reference is made to the Credit Agreement dated as of [●], 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuing Banks
party thereto, Jefferies Finance LLC, as an Issuing Bank, the Swingline Lender,
and as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein, as applicable.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders and the Issuing Banks to extend credit to the Borrower. Section 5.13
of the Guarantee Agreement provides that additional Subsidiaries may become
Subsidiary Guarantors under the Guarantee Agreement by execution and delivery of
an instrument substantially in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement to become a
Subsidiary Guarantor under the Guarantee Agreement in order to induce the
Lenders and the Issuing Banks to make additional extensions of credit under the
Credit Agreement and as consideration for such extensions of credit previously
issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.13 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor, and the New Subsidiary hereby agrees to all
the terms and provisions of the Guarantee Agreement applicable to it as a
Subsidiary Guarantor (and a Guarantor) thereunder. In furtherance of the
foregoing, and subject to Section 3.04 of the Guarantee Agreement, the New
Subsidiary irrevocably and unconditionally guarantees to each of the Guaranteed
Parties, jointly with the other Guarantors and severally, as a primary obligor
and not merely as a surety, by way of an independent payment obligation, the due
and punctual payment and performance of the Guaranteed Obligations. The New
Subsidiary further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, or amended or modified, without notice to or
further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal, or amendment or
modification, of any of the Guaranteed Obligations. To the maximum extent
permitted by applicable law, the New Subsidiary waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. Each reference to a “Subsidiary Guarantor”
or a “Guarantor” in the Guarantee Agreement shall be deemed to include the New
Subsidiary.

 

Exh. A-1



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that (a) the execution, delivery and
performance by the New Subsidiary of this Supplement have been duly authorized
by all necessary corporate or other action and, if required, action by the
holders of such New Subsidiary’s Equity Interests, and that this Supplement has
been duly executed and delivered by the New Subsidiary and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and implied covenants of good faith and fair
dealing and (b) all representations and warranties set forth in the Credit
Agreement as to the New Subsidiary are true and correct in all material respects
as of the date hereof; provided that, to the extent such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct in all respects.

The New Subsidiary covenants and agrees that until the Payment in Full of the
Guaranteed Obligations shall have occurred, the New Subsidiary will perform and
observe, and will cause each of its Subsidiaries to perform and observe, all of
the terms, covenants and agreements set forth in the Loan Documents on its or
their part to be performed or observed or that the Borrower has agreed to cause
the New Subsidiary or such Subsidiaries to perform or observe.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Supplement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Supplement. This Supplement
shall become effective as to the New Subsidiary when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of the New Subsidiary,
the Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that the New Subsidiary shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in this Supplement, the Guarantee Agreement and the Credit Agreement.

SECTION 4.

(a) This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District

 

Exh. A-2



--------------------------------------------------------------------------------

of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01 of the Guarantee Agreement.
Nothing in any Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

(e) The New Subsidiary hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

(f) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 5. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Exh. A-3



--------------------------------------------------------------------------------

SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.

SECTION 7. The New Subsidiary agrees to reimburse the Administrative Agent for
its fees and expenses incurred hereunder and under the Guarantee Agreement as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Subsidiary.”

 

Exh. A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Master Guarantee Agreement as of the day and
year first above written.

 

[NAME OF NEW SUBSIDIARY], By  

 

  Name:   Title: JEFFERIES FINANCE LLC, as Administrative Agent, on behalf of
itself and the other Guaranteed Parties, By  

 

  Name:   Title:

 

SIGNATURE PAGE TO SUPPLEMENT TO THE MASTER GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

Form of Perfection Certificate

[See Attached]

 

C-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

September 2, 2016

Reference is hereby made to: (i) that certain Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), by and among AMPLIFY SNACK BRANDS, INC., a
Delaware corporation (the “Borrower”), the Issuing Banks and the Lenders party
thereto and JEFFERIES FINANCE LLC, as administrative agent and collateral agent
(in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) and (ii) that certain Collateral Agreement, dated as of
the date hereof, by and among the Borrower and the other Grantors party thereto
(together with the Borrower, the “Grantors” and each, a “Grantor”) in favor of
the Administrative Agent for the benefit of the Lenders, the Issuing Banks and
each other Secured Party. Unless otherwise defined herein, capitalized terms
shall have the meanings given to them in the Collateral Agreement or the Credit
Agreement, as applicable.

The undersigned hereby certify to the Administrative Agent and each of the
Secured Parties as follows (after giving effect to the Acquisition):

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a) hereto. Each Grantor is (i) the type of entity
disclosed next to its name in Schedule 1(a) hereto and (ii) a registered
organization except to the extent disclosed in Schedule 1(a) hereto. Also set
forth in Schedule 1(a) hereto is the organizational identification number, if
any, of each Grantor that is a registered organization, the Federal Taxpayer
Identification Number of such Grantor and the jurisdiction of formation of such
Grantor.

(b) Schedule 1(b) hereto sets forth any other corporate or organizational names
each Grantor has had in the past five years, together with the date of any
relevant change.

(c) Schedule 1(c) hereto sets forth a list of all other names (including trade
names or similar appellations) used by each Grantor, or any other business or
organization to which any Grantor became the successor by merger, consolidation,
acquisition, change in form, nature or jurisdiction of organization or
otherwise, at any time during the past five years and the date hereof.
Schedule 1(c) hereto also sets forth the information required by Section 1
hereto for any other business or organization to which each Grantor became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time during the past five
years and the date hereof. Except as set forth in Schedule 1(c) hereto, no
Grantor has changed its jurisdiction of organization at any time during the past
four months.

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth in Schedule 2(a) hereto.

(b) Schedule 2(b) hereto sets forth all locations where each Grantor maintains
any books or records relating to any Collateral.

(c) Schedule 2(c) hereto sets forth all the other places of business of each
Grantor.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 3 hereto, all of the Collateral has
been originated by each Grantor in the ordinary course of business or consists
of goods which have been acquired by such Grantor in the ordinary course of
business from a person in the business of selling goods of that kind.

 

C-2



--------------------------------------------------------------------------------

4. File Search Reports. Schedule 4 hereto is a true and accurate summary of file
search reports from (i) the Uniform Commercial Code filing offices (x) in each
jurisdiction identified on Schedule 1(a) or Schedule 2 with respect to each
legal name set forth on Schedule 1(a) and Schedule 1(b) and (y) in each
jurisdiction described in Schedule 1(c) hereto or Schedule 3 hereto relating to
any of the transactions described in Schedule (1)(c) hereto or Schedule 3 hereto
with respect to each legal name of the person or entity from which each Grantor
purchased or otherwise acquired any of the Collateral and (ii) each filing
officer in each real estate recording office identified on Schedule 7 hereto
with respect to real estate on which Collateral consisting of fixtures is or is
to be located. A true copy of each financing statement, including judgment and
tax liens, bankruptcy and pending lawsuits or other filing identified in such
file search reports has been delivered to the Administrative Agent.

5. UCC Filings. The financing statements (duly authorized by each Grantor
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 hereto relating to the Collateral Agreement or the
applicable Mortgage, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6 hereto.

6. Schedule of Filings. Schedule 6 hereto sets forth (i) the appropriate filing
offices for the financing statements attached hereto as Schedule 5 and (ii) the
appropriate filing offices for the filings described in Schedule 13(c) hereto
and (iii) any other actions required to create, preserve, protect and perfect
the security interests in the Collateral granted to the Administrative Agent
pursuant to the Security Documents. No other filings or actions are required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Administrative Agent pursuant to the Security Documents.

7. Real Property. Schedule 7 hereto sets forth all real property owned or leased
by each Grantor.

8. Termination Statements. Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

9. No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 8 and Sections 10 through 17 of this Perfection Certificate except as
set forth on Schedule 9 hereto.

10. Stock Ownership and Other Equity Interests. Schedule 10 hereto sets forth
(i) all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests of each Grantor
and the record and beneficial owners of such stock, partnership interests,
membership interests or other Equity Interests, and (ii) each equity investment
of each Grantor that represents 50% or less of the equity of the entity in which
such investment was made except to the extent such equity investment is held in
a Securities Account set forth on Schedule 15 hereto.

11. Instruments and Tangible Chattel Paper. Schedule 11 hereto sets forth all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness held by each Grantor as of the date hereof, including
all intercompany notes between or among any two or more Companies, except to the
extent that the aggregate principal amount of any such item not identified on
Schedule 11 hereto does not exceed $2,000,000.

12. Advances. Schedule 12 hereto sets forth (i) all advances made by any Grantor
to any other Grantor as of the date hereof (other than those identified on
Schedule 11), which advances will be

 

C-3



--------------------------------------------------------------------------------

on and after the date hereof evidenced by the Intercompany Note pledged to the
Administrative Agent under the Collateral Agreement, and (ii) all unpaid
intercompany transfers of goods sold and delivered by or to any Grantor as of
the date hereof.

13. Intellectual Property. (a) Patents. Schedule 13(a) hereto sets forth all of
each Grantor’s Patents issued from, including patent applications pending in,
the United States Patent and Trademark Office (“USPTO”); Patent Licenses
recorded in the USPTO; all other Patents issued from, including patent
applications pending in, all patent-granting authorities; all other Patent
Licenses, recorded or unrecorded; and including, with respect to each of the
foregoing Patents and patent applications, the name of the owner and the number
of each such Patent or patent application. For purposes of this Section 13(a),
the terms “Patent” and “Patent License” shall have the meanings given to them in
the Collateral Agreement.

(b) Trademarks. Schedule 13(b) hereto sets forth all of each Grantor’s
Trademarks registered with, including trademark applications pending in, the
USPTO; Trademark Licenses recorded in the USPTO; all other Trademarks registered
with, including trademark applications pending in, an authority other than the
USPTO; all unregistered Trademarks; all other Trademark Licenses, recorded or
unrecorded; and including, with respect to each of the foregoing registered
Trademarks and trademark applications, the name of the owner and the number of
each such registered Trademark or trademark application. For purposes of this
Section 13(b), the terms “Trademark,” and “Trademark License” shall have the
meanings given to them in the Collateral Agreement.

(c) Copyrights. Schedule 13(c) hereto sets forth all of each Grantor’s
Copyrights registered with, and copyright applications pending in, the United
States Copyright Office (“USCO”); Copyright Licenses recorded in the USCO; and
all other registered or unregistered Copyrights, pending copyright applications,
and recorded or unrecorded Copyright Licenses, including, with respect to each
registered Copyright and copyright application, the name of the owner and the
number of each such registered Copyright or copyright application. For purposes
of this Section 13(c), the terms “Copyright” and “Copyright License” shall have
the meanings given to them in the Collateral Agreement.

(d) Attached hereto as Schedule 13(d) hereto in proper form for filing with the
United States Patent and Trademark Office and the United States Copyright Office
are (together with the financing statements attached as Schedule 5 hereto and
Schedule 5 thereto) the filings necessary to preserve, protect and perfect the
security interests in the Trademarks, Trademark Licenses, Patents, Patent
Licenses, Copyrights and Copyright Licenses set forth on Schedules 13(a),
(b) and (c) hereto, including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and Copyright Security Agreement, as
applicable. For purposes of this Section 13(d), the terms “Patent Security
Agreement,” “Trademark Security Agreement” and “Copyright Security Agreement”
shall have the meanings given to them in the Collateral Agreement.

14. Commercial Tort Claims. Schedule 14 hereto sets forth all Commercial Tort
Claims (as defined in the UCC) asserting damages in excess of $2,000,000 held by
each Grantor, including a brief description thereof.

15. Deposit Accounts, Securities Accounts and Commodity Accounts. Schedule 15(a)
hereto sets forth all Deposit Accounts (as defined in the UCC) maintained by
each Grantor, including the name of each institution where each such account is
held, the name of each such account and the name of each entity that holds each
account, except to the extent that the average daily balance of the funds held
in all such accounts not identified on Schedule 15(a) hereto does not exceed
$1,000,000 individually or $2,000,000 in the aggregate. Schedule 15(b) hereto
sets forth all Securities Accounts and Commodity Accounts (each as defined in
the UCC) maintained by each Grantor, including the

 

C-4



--------------------------------------------------------------------------------

name of each institution where each such account is held, the name of each such
account and the name of each entity that holds each account, except to the
extent that the fair market value and/or amount, as the case may be,
individually or in the aggregate, of the financial assets and/or commodity
contracts, as the case may be, held in all such accounts not identified on
Schedule 15(b) hereto does not exceed $1,000,000.

16. Letter-of-Credit Rights. Schedule 16 hereto sets forth all Letters of Credit
in excess of $2,000,000 issued in favor of each Grantor, as beneficiary
thereunder.

Each Grantor hereby authorizes the Administrative Agent to file financing or
continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Administrative Agent may determine, in its sole
discretion, are necessary or advisable to perfect the security interests granted
or to be granted to the Administrative Agent under the Collateral Agreement.
Such financing statements may describe the collateral in the same manner as
described in the Collateral Agreement or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Administrative Agent, including, without limitation,
describing such property as “all assets” or “all personal property.”

[The remainder of this page has been intentionally left blank]

 

C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned executes this Perfection Certificate
as of the date first set forth above.

 

AMPLIFY SNACK BRANDS, INC., as Borrower By:  

 

Name:   Brian Goldberg Title:   Chief Financial Officer SKINNYPOP POPCORN LLC,
as a Grantor By:  

 

Name:   Brian Goldberg Title:   Chief Financial Officer PAQUI LLC, as a Grantor
By:  

 

Name:   Brian Goldberg Title:   Chief Financial Officer BOUNDLESS NUTRITION,
LLC, as a Grantor By:  

 

Name:   Brian Goldberg Title:   Chief Financial Officer

 

C-6



--------------------------------------------------------------------------------

Schedule 1(a)

to

Perfection Certificate

Legal Names, Etc.

 

Legal

Name

 

Type of

Entity

 

Registered

Organization

(Yes/No)

 

Organizational

Number

 

Federal

Taxpayer

Identification

Number

 

State of

Formation

                                       

 

C-7



--------------------------------------------------------------------------------

Schedule 1(b)

to

Perfection Certificate

Prior Organizational Names

 

Grantor

 

Prior Name

 

Date of Change

           

 

C-8



--------------------------------------------------------------------------------

Schedule 1(c)

to

Perfection Certificate

Other Names; Changes in Corporate Identity

 

Grantor

 

Corporate

Name

of Entity

 

Action

 

Date of

Action

 

State of

Formation

 

List of All Other

Names Used During

Past Five Years

                             

 

C-9



--------------------------------------------------------------------------------

Schedule 2(a)

to

Perfection Certificate

Chief Executive Offices

 

Grantor

 

Address

 

County

 

State

                       

 

C-10



--------------------------------------------------------------------------------

Schedule 2(b)

to

Perfection Certificate

Location of Books and Records

 

Grantor

 

Address

 

County

 

State

                       

 

C-11



--------------------------------------------------------------------------------

Schedule 2(c)

to

Perfection Certificate

Other Places of Business

 

C-12



--------------------------------------------------------------------------------

Schedule 3

to

Perfection Certificate

Transactions Other Than in the Ordinary Course of Business

 

Grantor

 

Description of Transaction

Including Parties Thereto

 

Date of Transaction

           

 

C-13



--------------------------------------------------------------------------------

Schedule 4

to

Perfection Certificate

File Search Reports

 

C-14



--------------------------------------------------------------------------------

Schedule 5

to

Perfection Certificate

Copy of Financing Statements To Be Filed

 

C-15



--------------------------------------------------------------------------------

Schedule 6

to

Perfection Certificate

Filings/Filing Offices

 

Type of Filings

 

Entity

 

Applicable Security

Document

 

Jurisdictions

                       

 

C-16



--------------------------------------------------------------------------------

Schedule 7

to

Perfection Certificate

Real Property

 

Entity of Record

 

Location Address

 

Owned or

Leased

 

Landlord/Owner if

Leased

 

Description of

Lease Documents

                               

 

C-17



--------------------------------------------------------------------------------

Schedule 8(a)

to

Perfection Certificate

 

C-18



--------------------------------------------------------------------------------

Schedule 8(b)

to

Perfection Certificate

Termination Statement Filings

 

Type of Filings

 

Entity

 

Applicable Security

Document

 

Jurisdictions

                                         

 

C-19



--------------------------------------------------------------------------------

Schedule 9

to

Perfection Certificate

Changes from Circumstances Described in Perfection Certificate

 

C-20



--------------------------------------------------------------------------------

Schedule 10

to

Perfection Certificate

Stock Ownership and Other Equity Interests

 

C-21



--------------------------------------------------------------------------------

Schedule 11

to

Perfection Certificate

Instruments and Tangible Chattel Paper

1. Promissory Notes:

2. Chattel Paper:

 

C-22



--------------------------------------------------------------------------------

Schedule 12

to

Perfection Certificate

Advances

 

C-23



--------------------------------------------------------------------------------

Schedule 13(a)

to

Perfection Certificate

Patents and Patent Licenses

UNITED STATES PATENTS:

Issued Patents:

Applications:

Licenses:

 

C-24



--------------------------------------------------------------------------------

Schedule 13(a) (continued)

to

Perfection Certificate

OTHER PATENTS:

Issued Patents:

Applications:

Licenses:

 

C-25



--------------------------------------------------------------------------------

Schedule 13(b)

to

Perfection Certificate

Trademarks and Trademark Licenses

UNITED STATES TRADEMARKS:

Registrations:

Applications:

Licenses:

 

C-26



--------------------------------------------------------------------------------

Schedule 13(b) (continued)

to

Perfection Certificate

OTHER TRADEMARKS:

Registrations:

Applications:

Licenses:

 

C-27



--------------------------------------------------------------------------------

Schedule 13(c)

to

Perfection Certificate

Copyrights and Copyright Licenses

UNITED STATES COPYRIGHTS

Registrations:

Applications:

Licenses:

 

C-28



--------------------------------------------------------------------------------

Schedule 13(c) (continued)

to

Perfection Certificate

OTHER COPYRIGHTS

Registrations:

Applications:

Licenses:

 

C-29



--------------------------------------------------------------------------------

Schedule 13(d)

to

Perfection Certificate

Intellectual Property Filings

 

C-30



--------------------------------------------------------------------------------

Schedule 14

to

Perfection Certificate

Commercial Tort Claims

 

C-31



--------------------------------------------------------------------------------

Schedule 15(a)

to

Perfection Certificate

Deposit Accounts

 

OWNER

 

BANK

 

ACCOUNT NUMBERS

                   

 

C-32



--------------------------------------------------------------------------------

Schedule 15(b)

to

Perfection Certificate

Securities Accounts and Commodity Accounts

 

C-33



--------------------------------------------------------------------------------

Schedule 16

to

Perfection Certificate

Letter of Credit Rights

 

C-34



--------------------------------------------------------------------------------

EXHIBIT D

Form of Collateral Agreement

 

 

 

COLLATERAL AGREEMENT

dated as of

[●], 2016,

by and among

AMPLIFY SNACK BRANDS, INC.,

THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME

and

JEFFERIES FINANCE, LLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Other Defined Terms

     1    ARTICLE II    PLEDGE OF SECURITIES   

Section 2.01.

 

Pledge

     5   

Section 2.02.

 

Delivery of the Pledged Collateral

     6   

Section 2.03.

 

Representations, Warranties and Covenants

     7   

Section 2.04.

 

Registration in Nominee Name; Denominations

     9   

Section 2.05.

 

Voting Rights; Dividends and Interest

     9    ARTICLE III    SECURITY INTERESTS IN PERSONAL PROPERTY   

Section 3.01.

 

Security Interest

     11   

Section 3.02.

 

Representations and Warranties

     15   

Section 3.03.

 

Covenants

     16   

Section 3.04.

 

Other Actions

     18   

Section 3.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     19   

Section 3.06.

 

Article 8 of the UCC

     20    ARTICLE IV    REMEDIES   

Section 4.01.

 

Remedies Upon Default

     20   

Section 4.02.

 

Application of Proceeds

     22   

Section 4.03.

 

Grant of License to Use Intellectual Property

     23   

Section 4.04.

 

Securities Act

     24   

Section 4.05.

 

Reinstatement

     24    ARTICLE V    MISCELLANEOUS   

Section 5.01.

 

Notices

     25   

Section 5.02.

 

Waivers; Amendment

     25   

Section 5.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

     25   

Section 5.04.

 

Successors and Assigns

     26   

Section 5.05.

 

Survival of Agreement

     26   

Section 5.06.

 

Counterparts; Effectiveness; Several Agreement

     26   

Section 5.07.

 

Severability

     27   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.08.

 

Right of Set-Off

     27   

Section 5.09.

 

Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent

     27   

Section 5.10.

 

WAIVER OF JURY TRIAL

     28   

Section 5.11.

 

Headings

     28   

Section 5.12.

 

Security Interest Absolute

     28   

Section 5.13.

 

Termination or Release

     29   

Section 5.14.

 

Additional Subsidiaries

     29   

Section 5.15.

 

Administrative Agent Appointed Attorney-in-Fact

     30   

Section 5.16.

 

Administrative Agent’s Duties

     30   

Section 5.17.

 

Keepwell

     31   

 

Schedules

 

Schedule I

 

Pledged Equity Interests; Pledged Debt Securities

Schedule II

 

Copyrights

Schedule III

 

Patents

Schedule IV

 

Trademarks

 

Exhibits

 

Exhibit I

 

Form of Supplement

Exhibit II

 

Form of Copyright Security Agreement

Exhibit III

 

Form of Patent Security Agreement

Exhibit IV

 

Form of Trademark Security Agreement

 

ii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of [●], 2016 (this “Agreement”), by and among
AMPLIFY SNACK BRANDS, INC. (the “Borrower”) and each of the other GRANTORS from
time to time party hereto (together with the Borrower, the “Grantors” and each a
“Grantor”), in favor of JEFFERIES FINANCE LLC, as administrative agent and
collateral agent (in such capacity, together with its successors and permitted
assigns, the “Administrative Agent”) for the benefit of the Lenders, the Issuing
Banks and each other Secured Party (each as defined in the Credit Agreement
referred to below).

Reference is made to the Credit Agreement dated as of [            ], 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the Lenders
and Issuing Banks party thereto and the Administrative Agent. The Lenders and
the Issuing Banks have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Grantors (other
than the Borrower) are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the UCC (as defined herein) and not defined in this
Agreement (whether or not capitalized) shall have the meaning specified in the
UCC. The term “instrument” shall have the meaning specified in Article 9 of the
UCC.

(b) The rules of construction specified in Sections 1.03, 1.04 and 1.05 of the
Credit Agreement also apply to this Agreement, mutatis mutandis.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Collateral” has the meaning assigned to such term in
Section 3.01(a)(i).

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.05(d).

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.



--------------------------------------------------------------------------------

“Collateral” means Filing Collateral and Pledged Collateral (in each case, other
than the Excluded Assets).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Control Account” shall mean a Deposit Account that is subject to a Deposit
Account Control Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright (including software) now or
hereafter owned by any other Person or that such other Person otherwise has the
right to license, and all rights of any such Person under any such agreement.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.

“Copyrights” means (a) all copyright rights in any work (including software)
arising under the copyright laws of the United States, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including, without
limitations the copyrights described on Schedule II hereto.

“Credit Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Deposit Account Control Agreement” means a deposit account control agreement,
in form and substance reasonably acceptable to the Administrative Agent,
executed by the applicable Grantor, the Administrative Agent and the applicable
financial institution.

“Discharge of Secured Obligations” means (a) the payment in full in cash of all
the Secured Obligations (other than (x) contingent indemnification obligations
as to which no claim has been made and (y) Secured Cash Management Obligations
and Secured Swap Obligations as to which arrangements reasonably satisfactory to
the applicable Secured Party have been made), (b) the termination or expiration
of all Revolving Commitments, Swingline Commitments and Term Commitments and
(c) the termination or expiration of all Letters of Credit (including as a
result of obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement or as a result of such Letters of Credit
being backstopped or cash collateralized) and the Issuing Banks having no
further obligation to issue or amend Letters of Credit under the Credit
Agreement.

“Excluded Accounts” means (a) payroll, employee benefit obligations, withholding
tax, other fiduciary accounts and cash deposits or similar arrangements in
connection with Liens permitted by Section 6.02 of the Credit Agreement,
(b) “zero balance” accounts, (c) accounts situated outside of the United States
of America, any State thereof or the District of Columbia and (d) other accounts
so long as the aggregate average daily closing balance in any such other account
over any 30 day period does not at any time exceed $2,000,000; provided that the
aggregate average daily closing balance over any 30-day period for all bank
accounts excluded pursuant to this clause (d) shall not exceed $4,000,000.

 

2



--------------------------------------------------------------------------------

“Excluded Assets” means any and all Excluded Equity Interests and Excluded
Property.

“Excluded Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Excluded Property” has the meaning assigned to such term in Section 3.01(a).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 5.17) at the
time the Guarantee of such Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

“Filing Collateral” has the meaning assigned to such term in Section 3.01(a).

“Grantors” means (a) the Borrower and (b) each Restricted Subsidiary that
becomes a party to this Agreement as a Grantor on or after the Effective Date.

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Patent Licenses,
Copyrights, Copyright Licenses, Trademarks, Trademark Licenses, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof.

“IP Collateral” has the meaning assigned to such term in Section 3.01(a)(v).

“IP Security Agreement Supplement” has the meaning assigned to such term in
Section 3.05(e).

“[LuxCo Note]” means the intercompany note entered into in connection with the
Acquisition evidencing indebtedness of [                    ] owing to
[                    ].

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

3



--------------------------------------------------------------------------------

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III hereto.

“Patents” means (a) all patents, patent applications, utility models and
statutory invention registrations, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein, including, without limitations
the patents described on Schedule III hereto.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered to the Administrative Agent pursuant to Section 4.01(f) of the
Credit Agreement, as updated or otherwise supplemented from time to time.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (other than
Excluded Swap Obligations).

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

4



--------------------------------------------------------------------------------

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Trademark Security Agreement” means the trademark security agreement in the
form of Exhibit IV hereto.

“Trademarks” means (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, all registrations thereof, and all registration and
applications filed in connection therewith, and all extensions or renewals
thereof and (b) all goodwill associated therewith or symbolized thereby,
including, without limitations the trademarks described on Schedule IV hereto.

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

ARTICLE II

Pledge of Securities

Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its permitted successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its permitted successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under, in each case whether now owned or hereafter acquired by such
Grantor or in which such Grantor now has or in the future may acquire any right,
title or interest: (a)(i) the shares of capital stock and other Equity Interests
owned by such Grantor, including, in any event, those listed opposite the name
of such Grantor on Schedule I hereto, (ii) any other Equity Interests obtained
in the future by such Grantor and (iii) the certificates or other instruments
representing all such Equity Interests (if any) together with all stock powers
or other instruments of transfer with respect thereto; (clauses (i), (ii) and
(iii), collectively, the “Pledged Equity Interests”); provided that the Pledged
Equity Interests and the Pledged Collateral shall not include (A) Equity
Interests of any Person (other than a Wholly Owned Subsidiary), to the extent
not permitted or restricted by the terms of such Person’s organizational or
joint venture documents or other agreements with holders of such Equity
Interests; provided that such Equity Interest shall cease to be an Excluded
Equity Interest (as defined below) for so long as such prohibition ceases to be
in effect, (B) Equity Interests constituting an amount greater than 65% of the
voting Equity Interests of any Foreign Subsidiary, (C) Equity Interests of any
Unrestricted Subsidiary or any Subsidiary that are held directly by a Foreign
Subsidiary, (D) any Equity Interest with respect to which Borrower, with the
written consent of the Administrative Agent (not to be unreasonably

 

5



--------------------------------------------------------------------------------

withheld or delayed), shall have provided to the Administrative Agent a
certificate of a Financial Officer to the effect that the pledge of such Equity
Interest hereunder would result in material adverse tax consequences to the
Borrower and its Subsidiaries, including the imposition of withholding or other
material taxes, (E) any Equity Interest if, to the extent and for so long as the
pledge of such Equity Interest hereunder is prohibited by any applicable
Requirements of Law (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the UCC or any other applicable Requirements of
Law) or any Equity Interest in a Wholly Owned Subsidiary if, to the extent and
for so long as the pledge of such Equity Interest hereunder is prohibited by
such Subsidiary’s organizational documents; provided that such Equity Interest
shall cease to be an Excluded Equity Interest for so long as such prohibition
ceases to be in effect and (F) any Equity Interest that the Borrower and the
Administrative Agent shall have agreed in writing to treat as an Excluded Equity
Interest for purposes hereof on account of the cost of pledging such Equity
Interest hereunder (including any material adverse tax consequences to the
Borrower and its Subsidiaries resulting therefrom) being excessive in view of
the benefits to be obtained by the Secured Parties therefrom (the Equity
Interests excluded pursuant to clauses (A) through (F) above being referred to
as the “Excluded Equity Interests”); (b)(i) all Indebtedness from time to time
owned by such Grantor, including, in any event, Indebtedness listed opposite the
name of such Grantor on Schedule I hereto, (ii) all Indebtedness in the future
issued to or otherwise acquired by such Grantor and (iii) the promissory notes
and any other instruments evidencing all such Indebtedness, excluding, in each
case the [LuxCo Note] for the 90-day period following the Closing Date (or such
longer period acceptable to the Administrative Agent in its sole discretion)1
(collectively, the “Pledged Debt Securities”); (c) all other property that may
be delivered to and held by the Administrative Agent pursuant to the terms of
this Section 2.01 and Section 2.02; (d) subject to Section 2.05, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 2.05, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing to the extent such
Proceeds would constitute property referred to in clauses (a) through (e) above
(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”).

Section 2.02. Delivery of the Pledged Collateral. (a) Except as may otherwise be
agreed by the Administrative Agent with respect to Pledged Securities consisting
of Equity Interests in Persons other than Restricted Subsidiaries, and subject
to Section 2.02(b) with respect to Pledged Securities constituting Indebtedness,
each Grantor agrees to deliver or cause to be delivered to the Administrative
Agent any and all Pledged Securities, together with undated stock or note
powers, as applicable, duly executed in blank or other instruments of transfer
duly executed in blank and reasonably satisfactory to the Administrative Agent
(i) on the Effective Date, in the case of any such Pledged Securities owned by
such Grantor on the date hereof, and (ii) promptly

 

1 

Note to Goodwin: This language is meant to exclude the Luxco note from the
pledge requirement for 90 days to give the company time to consummate the
contemplated reorganization. Once the transfer of the Luxco Note to a non-Loan
Party occurs, it will no longer be within the scope of pledged debt and will
therefore be automatically excluded. If the reorg and transfer of the Luxco Note
to a non-Loan Party does not occur within 90 days, then it would need to be
pledged.

 

6



--------------------------------------------------------------------------------

(and in any event within 30 days after receipt by such Grantor or such longer
period agreed to by the Administrative Agent in its reasonable discretion) after
the acquisition thereof, in the case of any such Pledged Securities acquired by
such Grantor after the date hereof.

(b) As promptly as practicable (and in any event within 30 days after receipt by
such Grantor or such longer period agreed to by the Administrative Agent in its
reasonable discretion), each Grantor will cause any Indebtedness for borrowed
money owed to such Grantor by the Borrower or any Restricted Subsidiary,
excluding the [LuxCo Note], in a principal amount of $5,000,000 or more to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any certificate or promissory
note representing Pledged Collateral shall be accompanied by an undated stock or
note power, as applicable, duly executed in blank or other undated instruments
of transfer duly executed in blank and reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule I hereto and be made a part hereof; provided that
the failure to provide any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

Section 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) as of the Effective Date and each date Schedule I is supplemented pursuant
to Section 2.02(c), Schedule I hereto (or as supplemented, as the case may be)
sets forth a true and complete list, with respect to each Grantor, of (i) all
the issued and outstanding Pledged Equity Interests owned, beneficially or of
record, by such Grantor, specifying the issuer and certificate number (if any)
of, and the number and percentage of ownership represented by, such Pledged
Equity Interests and setting forth the percentage of such Pledged Equity
Interests pledged under this Agreement and (ii) all the Pledged Debt Securities
owned by such Grantor (other than checks to be deposited in the ordinary course
of business); provided that the requirement in clause (ii) shall not be required
to the extent that the principal amount of such Pledged Debt Securities not
listed on Schedule I does not exceed $4,000,000 in the aggregate;

(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and nonassessable (to the extent
applicable) and (ii) in the case of Pledged Debt Securities, are legal, valid
and binding obligations of the issuers thereof, except to the extent that
enforceability of such obligations may be limited by applicable bankruptcy,
insolvency, receivership, fraudulent conveyance, moratorium or other similar
laws affecting creditor’s rights generally and subject to general principles of
equity, regardless of whether

 

7



--------------------------------------------------------------------------------

considered in a proceeding in equity or at law, and implied covenants of good
faith and fair dealing; provided that the foregoing representations, insofar as
they relate to the Pledged Debt Securities issued by a Person other than any
Restricted Subsidiary, are made to the knowledge of the Grantors;

(c) except for the security interests granted hereunder and under any other Loan
Document, each of the Grantors (i) is and, subject to any Dispositions made in
compliance with the Credit Agreement or any repayment or other satisfaction of
indebtedness represented or evidenced by such Pledged Securities, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule I hereto (or as supplemented, as the case may be) as owned
by such Grantor, (ii) holds the same free and clear of all Liens, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement and transfers
made in compliance with the Credit Agreement, and (iii) will make no further
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
the Liens created by this Agreement and the other Loan Documents and Liens
permitted pursuant to Section 6.02 of the Credit Agreement and Dispositions made
in compliance with the Credit Agreement;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, to the extent issued by any Restricted Subsidiary,
the Pledged Equity Interests and the Pledged Debt Securities are and will
continue to be freely transferable and assignable, and, to the extent issued by
any Restricted Subsidiary, none of the Pledged Equity Interests and the Pledged
Debt Securities are or will be subject to any option, right of first refusal,
shareholders agreement, charter, by-law or other organizational document
provisions or contractual restriction of any nature that would prohibit, impair,
delay or otherwise affect in any manner adverse to the Secured Parties in any
material respect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder;

(e) to the extent any Grantor has not opted in to the provisions of Article 8 of
the UCC, such Grantor shall not permit any amendment of such Grantor’s
Organizational Documents or any other action that would result in such Grantor
becoming subject to the provisions of Article 8 of the UCC;

(f) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
free of any adverse claims, under the New York UCC to the extent such lien and
security interest may be created and perfected under the New York UCC, as
security for the payment and performance of the Secured Obligations;

(h) in connection with any exercise of remedies by the Administrative Agent
provided in the Loan Documents, each Grantor hereby consents to the transfer of
any Equity Interests in any Person in which such Grantor holds an interest,
including in its capacity as manager, member or general partner of such Person;
and

 

8



--------------------------------------------------------------------------------

(i) subject to the terms of this Agreement and to the extent permitted by
applicable Requirements of Law, each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity Interests hereunder
that are not certificated without further consent by the applicable owner or
holder of such Pledged Equity Interests.

Section 2.04. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Administrative Agent shall
have notified the Grantors of its intent to exercise such rights, the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Collateral in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Collateral registered in the name of such Grantor.
Upon the occurrence and during the continuance of an Event of Default, and
subject to the notice requirement in the immediately preceding sentence, the
Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.

Section 2.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Administrative
Agent shall have given to the Grantors at least two (2) Business Days’ prior
notice that their rights under this Section 2.05 are being suspended:2

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that would reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Collateral or the rights and remedies of any of the Administrative Agent or the
other Secured Parties under this Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same;

(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section; and

 

 

2  NTD: Changes in this section per term sheet.

 

9



--------------------------------------------------------------------------------

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Requirements of
Law; provided that any non-cash dividends, interest, principal or other
distributions that would constitute Pledged Equity Interests or Pledged Debt
Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests in the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral (except to the
extent such dividends, interest, principal or other distributions would
constitute Excluded Equity Interests) and, if received by any Grantor, shall not
be commingled by such Grantor with any of its other funds or property but shall
be held separate and apart therefrom, shall be held in trust for the benefit of
the Administrative Agent and the other Secured Parties and shall be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have given to the Grantors at least two
(2) Business Days’ prior notice of the suspension of their rights under
paragraph (a)(iii) of this Section 2.05, all rights of any Grantor to dividends,
interest, principal or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 2.05 shall cease (unless
such dividends, interest, principal or other distributions are expressly
permitted by the Credit Agreement or the other Loan Documents during an Event of
Default), and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the same
form as so received (with any necessary endorsements, stock or note powers and
other instruments of transfer reasonably requested by the Administrative Agent).
Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived, (i) the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.05 and that remain
in such account and (ii) all rights vested in the Administrative Agent pursuant
to this paragraph (b) shall cease and the Grantors shall have the exclusive
right to receive and retain any and all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Collateral they
would otherwise be entitled to pursuant to paragraph (a)(iii) of this
Section 2.05.

 

10



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have given to the Grantors at least two
(2) Business Days’ prior notice of the suspension of their rights under
paragraph (a)(i) of this Section 2.05, all rights of any Grantor to exercise the
voting and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.05, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.05, shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, all rights vested in the Administrative Agent pursuant to this paragraph
(c) shall cease, and the Grantors shall have the exclusive right to exercise the
voting and consensual rights and powers they would otherwise be entitled to
exercise pursuant to paragraph (a)(i) of this Section 2.05.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.05 (i) must be given in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Administrative Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Administrative
Agent’s rights to give additional notices from time to time suspending other
rights in accordance with paragraphs (b) and (c) of this Section.

ARTICLE III

Security Interests in Personal Property

Section 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
any and all of the following assets now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Filing
Collateral”):

(i) the following (collectively, the “Account Collateral”):

(1) all deposit accounts, securities accounts, proceeds accounts and all funds
and financial assets from time to time credited thereto (including, without
limitation, all cash equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing any such accounts;

(2) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Administrative
Agent for or on behalf of such Grantor in substitution for or in addition to any
or all of the then existing Account Collateral; and

 

11



--------------------------------------------------------------------------------

(3) all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Account Collateral;

(ii) all equipment in all of its forms, including, without limitation, all
machinery, tools, furniture and fixtures, and all parts thereof and all
accessions thereto, including, without limitation, computer programs and
supporting information that constitute equipment within the meaning of the UCC;

(iii) all inventory in all of its forms, including, without limitation, (1) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (2) goods in which
such Grantor has an interest in mass or a joint or other interest or right of
any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (3) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC;

(iv) all other goods;

(v) all Intellectual Property (the “IP Collateral”);

(vi) all investment property (including, without limitation, all (A) securities,
whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;

(vii) all letter-of-credit rights;

(viii) all commercial tort claims;

(ix) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property;

 

12



--------------------------------------------------------------------------------

(x) each of the agreements to which such Grantor is now or may hereafter become
a party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due thereunder or pursuant thereto, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) claims of such Grantor for damages arising out of or for breach of or
default thereunder and (iv) the right of such Grantor to terminate such
agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder;

(xi) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral;

(xii) all general intangibles; and

(xiii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and Supporting Obligations that constitute property of the
types described in clauses (i) through (xii) of this Section 3.01(a)) and, to
the extent not otherwise included, all (A) payments under insurance (whether or
not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral, and (B) cash;

provided that in no event shall the Security Interest attach to the following
assets or property, each being “Excluded Property”: (A) any lease, license,
contract, permit, franchise, charter, authorization or agreement to which a
Grantor is a party or any of its rights or interests thereunder if, to the
extent and for so long as the grant of such security interest shall (i) shall
constitute or result in a breach of or a default under, (ii) is prohibited or
restricted thereby (including any requirement to obtain the consent of any
governmental authority or third party), (iii) create an enforceable right of
termination in favor of any party (other than any Loan Party) to, such lease,
license, contract, permit, franchise, charter, authorization or agreement (other
than in the cases of the foregoing clauses (i), (ii) and (iii), to the extent
that any such term would be rendered ineffective, or is otherwise unenforceable,
pursuant to Sections 9-406, 9 407, 9-408 or 9-409 of the UCC) or (iv) result in
the abandonment, invalidation or unenforceability of any right, title or
interest of such Grantor in any such lease, license, contract, permit,
franchise, charter, authorization or agreement; provided that the Security
Interest shall attach immediately to any portion of such lease, license,
contract, permit, franchise, charter, authorization or agreement that does not
result in any such breach, prohibition, restriction, termination, invalidation
or default, including any Proceeds of such lease, license, contract or
agreement; (B) any governmental licenses or state or local franchises, charters
and authorizations, to the extent, and only so long as, security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby; (C) any motor vehicle or other asset covered

 

13



--------------------------------------------------------------------------------

by a certificate of title or ownership, in each case whether now owned or
hereafter acquired, the perfection of which is excluded from the UCC in the
relevant jurisdiction; (D) any asset owned by any Grantor that is subject to a
Lien of the type permitted by Section 6.02(iv) of the Credit Agreement or a Lien
permitted by Section 6.02(xi) of the Credit Agreement, in each case if, to the
extent and for so long as the grant of a Lien thereon hereunder to secure the
Secured Obligations constitutes a breach of or a default under, or to the extent
otherwise prohibited or restricted thereby (including any requirement to obtain
the consent of any governmental authority or third party), or creates a right of
termination in favor of any party (other than any Loan Party) to, any agreement
pursuant to which such Lien has been created; provided that the Security
Interest shall attach immediately to any such asset (x) at the time the
provision of such agreement containing such restriction ceases to be in effect
and (y) to the extent any such breach, restriction or default is not rendered
ineffective by, or is otherwise unenforceable pursuant to the UCC or any other
applicable Requirement of Law; (E) any asset owned by any Grantor with respect
to which the Borrower shall have provided to the Administrative Agent a
certificate of a Financial Officer to the effect that the creation of such
security interest in such asset hereunder would result in material adverse tax
consequences to the Borrower and its Subsidiaries; (F) any asset owned by any
Grantor if, to the extent and for so long as the grant of such security interest
in such asset shall be prohibited by any applicable Requirements of Law, any
agreement containing anti-assignment clauses not overridden by the UCC or other
Requirements of Law, or to the extent otherwise restricted thereby (including
any requirement to obtain the consent of any governmental authority other than
any filings, recordings or registrations in order to perfect such security
interest) (other than to the extent that any such prohibition or restriction
would be rendered ineffective pursuant to the UCC or any other applicable
Requirements of Law); provided that the Security Interest shall attach
immediately to such asset at such time as such prohibition or restriction ceases
to be in effect; (G) letter of credit rights with a value of less than
$5,000,000 to the extent that a security interest therein cannot be perfected as
supporting obligations on the primary collateral by filing a financing statement
pursuant to the UCC; (H) any asset owned by any Grantor that the Borrower and
the Administrative Agent shall have agreed in writing to exclude from being
Filing Collateral on account of the cost of creating a security interest in such
asset hereunder (including any material adverse tax consequences to the Borrower
and its Subsidiaries resulting therefrom) being excessive in view of the
benefits to be obtained by the Secured Parties therefrom; (I) any intent-to-use
trademark applications filed in the United States Patent and Trademark Office to
the extent that, and solely during the period in which the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable Requirements of Law;
(J) any fee owned real property with a fair market value of less than $5,000,000
and all leasehold interests in real property; (K) any fee owned real property
located outside the United States; (L) any commercial tort claim with a value of
less than $5,000,000, as reasonably determined by Borrower in good faith;
(M) the Excluded Equity Interests; provided, however, that “Filing Collateral”
shall include all Proceeds, substitutions or replacements of any and all of the
foregoing (unless such Proceeds, substitutions or replacements would constitute
property referred to in the foregoing clauses (A) through (M)) and shall include
all Pledged Equity Interests.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including UCC fixture filings)
with respect to the Collateral or any part thereof and amendments thereto that
(i) describe the collateral covered

 

14



--------------------------------------------------------------------------------

thereby in any manner that the Administrative Agent reasonably determines is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement, including indicating the Collateral as
“all assets of the debtor, whether now owned or existing or hereafter acquired
or arising”, “all personal property of the debtor, whether now owned or existing
or hereafter acquired or arising” or words of similar effect, and (ii) contain
the information required by Article 9 of the UCC or the analogous legislation of
each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Filing Collateral
relates. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents (substantially in the form of Exhibit II, III or IV, as
applicable) as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in Filing Collateral consisting of Patents, Trademarks or Copyrights
granted by each Grantor and naming any Grantor or the Grantors as debtors and
the Administrative Agent as secured party.

(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

Section 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Each Grantor has good and valid rights in and title to the Filing Collateral
with respect to which it has purported to grant a Security Interest hereunder,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case except where
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and has full power and authority to
grant to the Administrative Agent, for the benefit of the Secured Parties, the
Security Interest in such Filing Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained and except to the extent that failure
to obtain or make such consent or approval, as the case may be, individually or
in aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date and each date of delivery of a
Perfection Certificate supplement pursuant to Section 5.03(b) of the Credit
Agreement.

 

15



--------------------------------------------------------------------------------

(c) [Reserved].

(d) The Filing Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable Requirement of Law covering any Filing Collateral (that has
not been terminated or released or with respect to which arrangements for
termination or release thereof have been made) or (ii) any assignment in which
any Grantor assigns any Filing Collateral or any security agreement or similar
instrument covering any Filing Collateral with the United States Patent and
Trademark Office or the United States Copyright Office (that has not been
terminated or released or with respect to which arrangements for termination or
release thereof have been made), except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

(e) As of the Effective Date and each date Schedules II through IV are
supplemented pursuant to Section 3.05(e), such Grantor does not own any material
Copyrights, Trademarks and Patents except as set forth on Schedules II through
IV.

Section 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the Filing
Collateral against all Persons, except with respect to Filing Collateral that
such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of such Grantor’s business and except in
the case of any Lien permitted under Section 6.02 of the Credit Agreement, and
to defend the Security Interest of the Administrative Agent in the Filing
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 6.02 of the Credit Agreement, subject to the rights of such Grantor
under Section 9.15 of the Credit Agreement and corresponding provisions of the
Security Documents to obtain a release of the Liens created under the Security
Documents.

(b) Subject to the limitations and exceptions set forth herein and in the other
Loan Documents, each Grantor agrees to execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable Requirement of Law and that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Grantors. If
any amount payable under or in connection with any of the Filing Collateral
shall be or become evidenced by any promissory note (which may be a global note)
or other instrument (other than any promissory note or other instrument in an
aggregate principal amount of less than $4,000,000 owed to the applicable
Grantor by any Person), such note or instrument shall be promptly (and in any
event within 30 days after receipt by such Grantor or such longer period agreed
to by the Administrative Agent in its reasonable discretion) pledged and
delivered to the Administrative Agent, for the benefit of the Secured Parties,
together with an undated instrument of transfer duly executed in blank and in a
manner reasonably satisfactory to the Administrative Agent.

 

16



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, at
its option and after notice to the Borrower, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Filing Collateral and
not permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for
the maintenance and preservation of the Filing Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, this Agreement or
any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent, within 10 days after
written demand, for any reasonable payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization;
provided that nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(d) Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the Filing
Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it under such contract, agreement or instrument, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the other Secured Parties from and against any and all liability for such
performance subject to Section 9.03 of the Credit Agreement.

(e) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose, upon the occurrence and during the continuance of an Event of Default
and after notice to the Borrower of its intent to exercise such rights, of
making, settling and adjusting claims in respect of Filing Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required pursuant to the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Administrative Agent may, upon the occurrence and during the continuance of an
Event of Default and after notice to the Borrower, without waiving or releasing
any obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable and
documented out-of-pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable in accordance with Section 9.03(a) of
the Credit Agreement by the Grantors to the Administrative Agent and shall be
additional Secured Obligations secured hereby.

 

17



--------------------------------------------------------------------------------

Section 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Filing Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral (other than Instruments with a face amount
of less than $4,000,000 and other than checks to be deposited in the ordinary
course of business), such Grantor shall promptly endorse, assign and deliver the
same to the Administrative Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property.

(i) Except to the extent otherwise provided in Article II, if any Grantor shall
at any time hold or acquire any certificated securities included in the
definition of “Pledged Securities”, such Grantor shall forthwith endorse, assign
and deliver the same to the Administrative Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

(ii) No Grantor shall amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to
constitute a security under Section 8-103 of the UCC or the corresponding code
or statute of any other applicable jurisdiction unless such Grantor shall have
first delivered 10 days written notice to the Administrative Agent (or such
shorter time as may be agreed by the Administrative Agent) and shall have taken
all actions contemplated hereby and as otherwise reasonably required by the
Administrative Agent to maintain the security interest of the Administrative
Agent therein as a valid, perfected, first priority security interest.

(iii) Subject to Section 3.04(b)(ii), if any security of a domestic issuer now
or hereafter acquired by any Grantor is an uncertificated security and is issued
to such Grantor or its nominee directly by the issuer thereof, upon the
occurrence and during the continuance of an Event of Default, such Grantor shall
promptly notify the Administrative Agent of such uncertificated securities and
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (A) cause the issuer to agree to comply with
instructions from the Administrative Agent as to such security, without further
consent of any Grantor or such nominee, or (B) cause the issuer to register the
Administrative Agent as the registered owner of such security.

(c) Control Accounts. (i) Within 90 days of the Effective Date (or such longer
period agreed to by the Administrative Agent in its reasonable discretion), with
respect to Deposit Accounts in existence on the Effective Date, and (ii) within
45 days (or such longer period agreed to by the Administrative Agent in its
reasonable discretion) of delivery of a Perfection Certificate supplement
pursuant to Section 5.03 of the Credit Agreement or the formation, acquisition
or change of status of a Restricted Subsidiary in accordance with Section

 

18



--------------------------------------------------------------------------------

5.11 of the Credit Agreement, with respect to Deposit Accounts opened or
acquired after the Effective Date, each Grantor shall cause all Deposit Accounts
other than Excluded Accounts to be Control Accounts.

Section 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent failure so to act would not reasonably be expected to
have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees to maintain the validity and
enforceability of any registered Intellectual Property (or applications
therefor) and to maintain such registrations and applications of Intellectual
Property in full force and effect.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property may lapse, be terminated, or become
invalid or unenforceable or placed in the public domain (or in case of a trade
secret, lose its competitive value).

(c) Except where failure to do so would not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all steps to preserve and
protect each item of its Intellectual Property, including maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to the standards of quality.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Effective Date (“After-Acquired Intellectual
Property”), (i) the provisions of this Agreement shall automatically apply
thereto and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become
Intellectual Property subject to the terms and conditions of this Agreement.

(e) With respect to any such After-Acquired Intellectual Property, at the times
required by Section 5.03(b) of the Credit Agreement, each Grantor shall deliver
to the Administrative Agent, (i) a Perfection Certificate supplement pursuant to
Section 5.03(b) of the Credit Agreement setting forth the information required
by Section 13 of the Perfection Certificate with respect to such After-Acquired
Intellectual Property, which shall be deemed to supplement Schedules II through
IV hereto and (ii) to the extent applicable, a Copyright Security Agreement,
Patent Security Agreement and/or Trademark Security Agreement (or in each case a
supplement thereto in form and substance reasonably acceptable to the
Administrative Agent (an “IP Security Agreement Supplement”)), as applicable, to
be recorded with the U.S. Patent and Trademark Office and/or the U.S. Copyright
Office.

(f) Nothing in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue or otherwise allowing
to lapse, terminate or put into the public domain any of its Intellectual
Property to the extent permitted by the Credit Agreement if such Grantor
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.

 

19



--------------------------------------------------------------------------------

Section 3.06. Article 8 of the UCC. Each Grantor acknowledges and agrees that to
the extent that any pledged partnership interest or pledged limited liability
company interest now or in the future owned by such Grantor and pledged
hereunder is, pursuant to the applicable limited liability company agreement,
partnership agreement or other similar agreement, a “security” within the
meaning of Article 8 of the UCC and is governed by Article 8 of the UCC, such
interest shall be certificated and each such interest shall at all times
hereafter continue to be such a security and represented by such certificate and
promptly delivered to the Administrative Agent. Each Grantor further
acknowledges and agrees that with respect to any pledged partnership interest or
pledged limited liability company interest now or in the future owned by such
Grantor and pledged hereunder that is not, pursuant to the terms of the
applicable limited liability company agreement, partnership agreement or other
similar agreement, a “security” within the meaning of Article 8 of the UCC, such
Grantor shall at no time amend the applicable limited liability company
agreement, partnership agreement or other similar agreement to expressly provide
that such interest is a “security” within the meaning of Article 8 of the UCC or
elect to treat any such interest as a “security” within the meaning of Article 8
of the UCC, nor shall such interest be represented by a certificate, unless such
Grantor provides prior written notification to the Administrative Agent of such
election and such interest is thereafter represented by a certificate that is
promptly delivered to the Administrative Agent pursuant to the terms hereof.

ARTICLE IV

Remedies

Section 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent, and it is agreed that the Administrative Agent shall
have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Filing Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Filing Collateral by
the applicable Grantors to the Administrative Agent, for the benefit of the
Secured Parties, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Filing Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Filing Collateral and the Pledged Collateral and without
liability to the Grantors for trespass to enter any premises where the Filing
Collateral or the Pledged Collateral may be located for the purpose of taking
possession of or removing the Filing Collateral and the Pledged Collateral and
(c) generally, to exercise any and all rights afforded to a secured party under
the Uniform Commercial Code or other applicable Requirement of Law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, subject to the mandatory requirements of
applicable Requirement of Law and the notice requirements described below, to
sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The

 

20



--------------------------------------------------------------------------------

Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
of Collateral shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors no less than 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9 611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full,
unless prior to such written agreement being entered into all Events of Default
shall have been remedied or the Secured Obligations

 

21



--------------------------------------------------------------------------------

paid in full in cash. As an alternative to exercising the power of sale herein
conferred upon it, the Administrative Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

Section 4.02. Application of Proceeds.

(a) The Administrative Agent shall apply the proceeds of any collection or sale
of Collateral, including any Collateral consisting of cash, as follows

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Secured Obligations, including all documented out-of-pocket court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or
expenses, indemnities and other amounts incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

SECOND, to payment of that portion of the Secured Obligations constituting
indemnities and other amounts (other than principal, interest and fees) due and
payable to the Secured Parties (including fees, charges and disbursements of
counsel to the respective Secured Parties) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause SECOND payable to them;

THIRD, to payment of that portion of the Secured Obligations constituting
accrued and unpaid fees and interest on the Revolving Loans, Swingline Loans,
Term Loans, LC Disbursements and other Secured Obligations arising under the
Loan Documents, ratably among the Secured Parties in proportion to the
respective amounts described in this clause THIRD payable to them;

FOURTH, ratably to (i) payment of that portion of the Secured Obligations
constituting unpaid principal of the Revolving Loans, Swingline Loans, Term
Loans, LC Disbursements and other Secured Obligations and Secured Obligations
then owing under Secured Swap Obligations and Secured Cash Management
Obligations, ratably among the Secured Parties and (ii) to the Administrative
Agent for the account of the Issuing Banks, to cash collateralize that portion
of the aggregate LC Exposure comprised of the aggregate undrawn amount of
Letters of Credit, in each case in proportion to the respective amounts
described in this clause FOURTH held by them;

FIFTH, ratably to payment of all other Secured Obligations until the Discharge
of Secured Obligations has occurred; and

SIXTH, any surplus remaining after such application to the Grantors or to
whomever may be legally entitled thereto.

 

22



--------------------------------------------------------------------------------

(a) Upon any sale of Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Administrative Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.

(b) Notwithstanding anything herein or the Credit Agreement to the contrary,
(i) prior to the Discharge of Secured Obligations, any exercise by the
Administrative Agent of rights and remedies in respect of the Collateral shall
be made at the direction or request, or with the consent, of the Required
Lenders, and no other Lenders.

(c) So long as the Discharge of Secured Obligations has not occurred, any
Collateral or Proceeds thereof received by any Secured Party in connection with
the exercise of any right or remedy (including set off) relating to the
Collateral in contravention of this Agreement shall be segregated and held in
trust and forthwith paid over to the Administrative Agent for the benefit of the
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct.

(d) In the event that any of the Secured Obligations shall be paid in full and
such payment or any part thereof shall subsequently, for whatever reason
(including, but not limited to, an order or judgment for disgorgement of a
preference under any bankruptcy or insolvency laws, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Section 4.02 shall be fully applicable thereto until the
Secured Obligations shall again have been paid in full in cash.

(e) The relative rights hereunder of the Secured Parties in or to any
distributions from or in respect of any Collateral, shall continue after the
filing thereof on the same basis as prior to the date of the petition, subject
to any court order approving the financing of, or use of cash collateral by, any
Grantor as a debtor-in-possession. If, in any proceeding arising under
bankruptcy or insolvency laws, debt obligations of the reorganized debtor
secured by Liens upon any Collateral of the reorganized debtor are distributed
on account of the Secured Obligations, then the provisions of this Section 4.02
will survive the distribution of such debt obligations pursuant to any plan
effected pursuant to a proceeding under bankruptcy or insolvency laws and will
apply with like effect to the Liens securing such debt obligations.

Section 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement, each Grantor shall, upon request by the Administrative Agent solely
upon the occurrence and during the continuance of an Event of Default, grant to
the Administrative Agent an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to the Grantors) to use,
license or sublicense any of the IP Collateral now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and

 

23



--------------------------------------------------------------------------------

to all computer software and programs used for the compilation or printout
thereof to the extent that such non-exclusive license (a) does not violate the
express terms of any agreement between a Grantor and a third party governing the
applicable Grantor’s use of such Collateral consisting of Intellectual Property,
or gives such third party any right of acceleration, modification or
cancellation therein and (b) is not prohibited by any Requirements of Law;
provided that such licenses to be granted hereunder with respect to Trademarks
shall be subject to the maintenance of quality standards with respect to the
goods and services on which such Trademarks are used sufficient to preserve the
validity of such Trademarks.

Section 4.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable blue sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, and
subject to the terms of the Loan Documents, the Administrative Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws to the
extent the Administrative Agent has determined that such a registration is not
required by any Requirement of Law and (b) may approach and negotiate with a
limited number of potential purchasers (including a single potential purchaser)
to effect such sale. Each Grantor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, the Administrative Agent and the other Secured Parties shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 4.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

Section 4.05. Reinstatement. Each Grantor agrees that, unless released pursuant
to Section 5.13(b), its obligations and grant of security hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the

 

24



--------------------------------------------------------------------------------

Secured Obligations is rescinded or must otherwise be restored by any Secured
Party upon the bankruptcy or reorganization (or any analogous proceeding in any
jurisdiction) of the Borrower, any other Loan Party or otherwise.

ARTICLE V

Miscellaneous

Section 5.01. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.

Section 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 5.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified (other than supplements expressly contemplated hereby) except pursuant
to an agreement or agreements in writing entered into by the Administrative
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 9.02 of the Credit Agreement; provided that the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Grantor from any covenant of such Grantor set forth herein to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement” in the
Credit Agreement or Section 9.02 of the Credit Agreement.

Section 5.03. Administrative Agent’s Fees and Expenses; Indemnification.
(a) Each Grantor, jointly with the other Grantors and severally, agrees to
reimburse the Administrative Agent for its fees and expenses incurred hereunder
as provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “each
Grantor.”

(b) The provisions of this Section 5.03 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby or by the other Loan Documents, the repayment of any of the Secured
Obligations or the termination of

 

25



--------------------------------------------------------------------------------

this Agreement or any other Loan Document or any provision hereof or thereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, no Terminated Letter of Credit Obligation (as defined in the
Guarantee Agreement) shall be a Secured Obligation hereunder or under any other
Loan Document. All amounts due under this Section 5.03 shall be payable not
later than 10 days after written demand therefor; provided, however, any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 5.03. Any such amounts payable as provided hereunder shall be
additional Secured Obligations.

Section 5.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby or by the Credit Agreement.

Section 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other Loan Document and,
subject to Section 5.13(b), shall continue in full force and effect until such
time as (a) all the Secured Obligations (other than (x) contingent
indemnification obligations as to which no claim has been made and (y) Secured
Cash Management Obligations and Secured Swap Obligations as to which
arrangements reasonably satisfactory to the applicable Secured Party have been
made), have been paid in full in cash, (b) all Commitments have terminated or
expired and (c) all Letters of Credit have terminated or expired (including as a
result of obtaining the consent of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement or as a result of such Letters of Credit
being backstopped or cash collateralized) and the Issuing Banks shall have no
further obligation to issue or amend Letters of Credit under the Credit
Agreement.

Section 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective permitted successors
and assigns.. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

26



--------------------------------------------------------------------------------

Section 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 5.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, each Issuing Bank and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations in whatever currency at any
time owing by the Administrative Agent, such Lender, any such Issuing Bank or
any such Affiliate to or for the credit or the account of any Grantor against
any of and all the obligations of such Grantor then due and owing under this
Agreement held by the Administrative Agent, such Lender or such Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or such
Issuing Bank shall have made any demand under this Agreement and although
(i) such obligations may be contingent or unmatured and (ii) such obligations
are owed to a branch or office of the Administrative Agent, such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The Administrative Agent, the applicable Lender and the applicable
Issuing Bank shall notify the Borrower (on behalf of the applicable Grantor) and
the Administrative Agent of such setoff and application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section 5.08. The rights of the
Administrative Agent, each Lender, each Issuing Bank and their respective
Affiliates under this Section 5.08 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender,
such Issuing Bank and their respective Affiliates may have.

Section 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and

 

27



--------------------------------------------------------------------------------

each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Grantor or its properties
in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section 5.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01 of this Agreement. Nothing in
any Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

Section 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

Section 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.12. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any

 

28



--------------------------------------------------------------------------------

agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee securing or guaranteeing all or any of the
Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 9.15 of the Credit
Agreement and Section 5.13 hereof, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

Section 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall automatically terminate
when (i) all the Secured Obligations (other than (x) contingent indemnification
obligations as to which no claim has been made and (y) Secured Cash Management
Obligations and Secured Swap Obligations as to which arrangements reasonably
satisfactory to the applicable Secured Party have been made) have been paid in
full, (ii) all Commitments have terminated or expired and (iii) all Letters of
Credit have terminated or expired (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement or as a result of such Letters of Credit being backstopped or
cash collateralized) and the Issuing Banks shall have no further obligation to
issue or amend Letters of Credit under the Credit Agreement.

(b) The Security Interest and all other security interests granted hereby shall
also terminate and be released at the time or times and in the manner set forth
in Section 9.15 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.13. Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 5.13
shall be without recourse to or warranty by the Administrative Agent.

Section 5.14. Additional Subsidiaries. The Borrower shall cause each additional
Restricted Subsidiary which, from time to time, after the date hereof shall be
required to pledge any assets to the Administrative Agent for the benefit of the
Secured Parties pursuant to Section 5.11 of the Credit Agreement, to execute and
deliver to the Administrative Agent a Supplement and a Perfection Certificate,
in each case, within 30 days (or such longer period as may be agreed by the
Administrative Agent) of the date on which it was required to become a Grantor
hereunder pursuant to the Section 5.11 of the Credit Agreement. Upon execution
and delivery by the Administrative Agent and a Restricted Subsidiary of a
Supplement, any such Restricted Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as such herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any Restricted
Subsidiary as a party to this Agreement.

 

29



--------------------------------------------------------------------------------

Section 5.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement at any time
after the occurrence and during the continuance of an Event of Default, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, the Administrative Agent shall have the right, but
only upon the occurrence and during the continuance of an Event of Default and
notice by the Administrative Agent to the Borrower of its intent to exercise
such rights, with full power of substitution either in the Administrative
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of accounts receivable to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent; and (h) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct or that of any of their Related
Parties.

Section 5.16. Administrative Agent’s Duties. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not any Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property.

 

30



--------------------------------------------------------------------------------

Section 5.17. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time to each other Loan
Party as may be needed by such other Loan Party to honor all of its obligations
under this Agreement in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Agreement for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Agreement, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 5.17 shall remain in full force and effect until a
Payment in Full of the Secured Obligations. Each Qualified ECP Guarantor intends
that this Section 5.17 constitute, and this Section 5.17 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER:

AMPLIFY SNACK BRANDS, INC.,

as a Grantor

By:  

 

  Name:     Title:   [ADDITIONAL GRANTORS]: [                    
                    ], as a Grantor By:  

 

  Name:     Title:  

 

[Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative Agent, By:  

 

  Name:     Title:  

 

[Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

 

Holder

 

Class of

Equity

Interests

 

Cert No.

 

No. of

Shares or

Interests

 

Percent

Owned

 

Percent

Pledged

           

PLEDGED DEBT SECURITIES

 

Issuer

 

Holder

 

Class of

Equity

Interests

 

Cert No.

 

No. of

Shares or

Interests

 

Percent

Owned

 

Percent

Pledged

           

 

I-1



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

COPYRIGHT REGISTRATIONS AND APPLICATIONS

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

COPYRIGHT

   

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

COPYRIGHT

     

 

II-1



--------------------------------------------------------------------------------

Schedule III to

Collateral Agreement

PATENTS AND PATENT APPLICATIONS

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

PATENT

   

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

PATENT

     

 

III-1



--------------------------------------------------------------------------------

Schedule IV to

Collateral Agreement

TRADEMARK REGISTRATIONS AND APPLICATIONS

U.S. TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

TRADEMARK

   

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK

     

OTHER TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION NUMBER

 

TRADEMARK

   

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK

     

 

IV-1



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO.      dated as of             , 20     (this “Supplement”), to the
Collateral Agreement dated as of [●], 2016 (this “Agreement”), by and among
AMPLIFY SNACK BRANDS, INC. (the “Borrower”) and the other GRANTORS from time to
time party thereto (together with the Borrower, the “Grantors” and each a
“Grantor”), in favor of JEFFERIES FINANCE LLC, as administrative agent and
collateral agent (in such capacity, together with its successors and permitted
assigns, the “Administrative Agent”) for the benefit of the Lenders, the Issuing
Banks and each other Secured Party (each as defined in the Credit Agreement
referred to below).

A. Reference is made to (a) the Credit Agreement dated as of [            ],
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders and the Issuing Banks party thereto and Jefferies Finance LLC, as
Administrative Agent and (b) the Collateral Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 5.14 of the Collateral Agreement provides that additional Restricted
Subsidiaries may become Grantors under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Restricted Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Collateral Agreement in order to induce the Lenders to make additional
Loans and the Issuing Banks to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a Grantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor thereunder are true and correct in all material respects on and
as of the date hereof; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall have been true
and correct in all material respects as of such earlier date. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in, to and under the Collateral to secure
the payment and performance of the Secured Obligations. Each reference to a
“Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary.

 

Ex. I-1



--------------------------------------------------------------------------------

Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability of such obligations may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar laws affecting creditors’ rights generally and
subject to principles of equity, regardless of whether considered in a
proceeding in equity or at law, and implied covenants of good faith and fair
dealing.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Subsidiary when a counterpart hereof executed on behalf of the New
Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Subsidiary, the Administrative Agent and
the other Secured Parties and their respective successors and permitted assigns,
except that the New Subsidiary shall not have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly provided in this
Supplement, the Collateral Agreement and the Credit Agreement.

Section 4. The New Subsidiary hereby represents and warrants, in each case, as
of the date hereof, that (a) set forth on Schedule I attached hereto are
supplemental Schedules I through V of the Collateral Agreement, which
information is true and correct in all material respects and (b) attached hereto
as Schedule II is a supplement to the Perfection Certificate setting forth the
information required therein, which information is true and correct in all
material respects.

Section 5. Pursuant to any applicable law, the New Subsidiary authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Filing Collateral without
the signature of such New Subsidiary in such form and in such offices as the
Administrative Agent determines appropriate to perfect the security interests of
the Administrative Agent under the Collateral Agreement. Any such financing
statement may indicate the collateral as “all assets of the debtor, whether now
owned or existing or hereafter acquired or arising”, “all personal property of
the debtor, whether now owned or existing or hereafter acquired or arising” or
words of similar effect.

Section 6. (a) This Supplement shall be construed in accordance with and
governed by the laws of the State of New York.

 

Ex. I-2



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Supplement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Supplement
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Supplement against the New Subsidiary or its properties in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Supplement irrevocably consents to service of process in
the manner provided for notices in Section 5.01 of this Agreement. Nothing in
any Loan Document will affect the right of any party to this Supplement to serve
process in any other manner permitted by law.

(e) The New Subsidiary hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

(f) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Ex. I-3



--------------------------------------------------------------------------------

Section 7. [Reserved.]

Section 8. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of this Agreement.

Section 10. The New Subsidiary agrees to reimburse the Administrative Agent for
its fees and expenses incurred hereunder and under the Collateral Agreement as
provided in Section 9.03(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Subsidiary.”

 

Ex. I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[Name Of New Subsidiary], By:  

 

Name:   Title:  

JEFFERIES FINANCE LLC,

as Administrative Agent

By:  

 

Name:   Title:  

 

[Signature Page to Collateral Agreement Supplement]



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT dated as of [●], 20[●] (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among [●] (the “Grantor”) and Jefferies Finance
LLC, as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”).

Reference is made to (a) the Credit Agreement dated as of [            ], 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among AMPLIFY SNACK BRANDS,
INC., a Delaware corporation (the “Borrower”), the Lenders and the Issuing Banks
party thereto and JEFFERIES FINANCE LLC, as administrative agent and collateral
agent (in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), and (b) the Collateral Agreement, dated as of
[            ], 2016 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), by and
among the Borrower and the other Grantors from time to time party thereto and
the Administrative Agent. The Lenders and the Issuing Banks have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The Grantor is an Affiliate of the Borrower and is willing
to execute and deliver this Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued. Accordingly, the parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
Filing Collateral consisting of any Copyrights now owned or at any time
hereafter acquired by such Grantor, including those registered or applied for
Copyrights listed on Schedule I, and any exclusive Copyright Licenses under
which such Grantor is a licensee, including those exclusive Copyright Licenses
listed on Schedule II (collectively, the “Copyright Collateral”). The Grantor
authorizes and requests that the Register of Copyrights record this Agreement.

Section 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and

 

Ex. II-1



--------------------------------------------------------------------------------

provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of this page intentionally left blank]

 

Ex. II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[●], By  

 

Name:   Title:  

JEFFERIES FINANCE LLC,

as Administrative Agent,

By  

 

Name:   Title:  

 

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

Schedule I to Copyright Security Agreement

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

                                       

 

I-1



--------------------------------------------------------------------------------

Schedule II to Copyright Security Agreement

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright

License

 

Name of Licensor

 

Registration Number of

underlying Copyright

                   

 

II-1



--------------------------------------------------------------------------------

Exhibit III to the

Collateral Agreement

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT dated as of [●], 20[●] (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among [●] (the “Grantor”) and Jefferies Finance
LLC, as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”).

Reference is made to (a) the Credit Agreement dated as of [            ], 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among AMPLIFY SNACK BRANDS,
INC., a Delaware corporation (the “Borrower”), the Lenders and the Issuing Banks
party thereto and JEFFERIES FINANCE LLC, as administrative agent and collateral
agent (in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), and (b) the Collateral Agreement, dated as of
[            ], 2016 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), by and
among the Borrower and the other Grantors from time to time party thereto and
the Administrative Agent . The Lenders and the Issuing Banks have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The Grantor is an Affiliate of the Borrower and is willing
to execute and deliver this Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued. Accordingly, the parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
Filing Collateral consisting of any Patents now owned or at any time hereafter
acquired by such Grantor, including those registered or applied for Patents
listed on Schedule I (the “Patent Collateral”). The Grantor authorizes and
requests that the Commissioner for Patents record this Agreement.

Section 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and

 

Ex. III-1



--------------------------------------------------------------------------------

provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

Section 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of this page intentionally left blank]

 

Ex. III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[●], By  

 

Name:   Title:  

JEFFERIES FINANCE LLC,

as Administrative Agent,

By  

 

Name:   Title:  

 

[Signature Page To Patent Security Agreement]



--------------------------------------------------------------------------------

Schedule III to

Patent Security Agreement

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

                                       

 

III-1



--------------------------------------------------------------------------------

Exhibit IV to the

Collateral Agreement

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT dated as of [●], 20[●] (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among [●] (the “Grantor”) and Jefferies Finance
LLC, as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”).

Reference is made to (a) the Credit Agreement dated as of [            ], 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among AMPLIFY SNACK BRANDS,
INC., a Delaware corporation (the “Borrower”), the Lenders and the Issuing Banks
party thereto and JEFFERIES FINANCE LLC, as administrative agent and collateral
agent (in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), and (b) the Collateral Agreement, dated as of
[            ], 2016 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), by and
among the Borrower and the other Grantors from time to time party thereto and
the Administrative Agent . The Lenders and the Issuing Banks have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The Grantor is an Affiliate of the Borrower and is willing
to execute and deliver this Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued. Accordingly, the parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in
Section 1.01(b) of the Collateral Agreement also apply to this Agreement.

Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
Filing Collateral consisting of any Trademarks now owned or at any time
hereafter acquired by such Grantor, including those registered or applied for
Trademarks listed on Schedule I; provided that no security interest is granted
on any intent-to-use trademark applications filed in the United States Patent
and Trademark Office to the extent that, and solely during the period in which
the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
Requirements of Law (the “Trademark Collateral”). The Grantor authorizes and
requests that the Commissioner for Trademarks record this Agreement.

Section 3. Collateral Agreement. The Security Interest granted to the
Administrative Agent herein is granted in furtherance, and not in limitation, of
the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. The Grantor hereby

 

Ex. IV-1



--------------------------------------------------------------------------------

acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the Trademark Collateral are more fully set forth in the
Collateral Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

Section 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Remainder of this page intentionally left blank]

 

Ex. IV-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[●], By  

 

Name:   Title:  

JEFFERIES FINANCE LLC,

as Administrative Agent,

By  

 

Name:   Title:  

 

[Signature Page To Trademark Security Agreement]



--------------------------------------------------------------------------------

Schedule IV to

Trademark Security Agreement

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

                                       

 

IV-1



--------------------------------------------------------------------------------

EXHIBIT E-1

Form of Closing Certificate

[See Attached]



--------------------------------------------------------------------------------

[Form of]

Secretary’s Certificate

                 , 20    

I, the undersigned Secretary of [                    ], a [                    ]
corporation (the “Company”), DO HEREBY CERTIFY in such capacity that as of the
date hereof:

 

  1. This Certificate is furnished in connection with that certain Credit
Agreement, dated as of September 2, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Lenders party thereto, Jefferies Finance LLC, as an Issuing Bank
and Swingline Lender, and Jefferies Finance LLC, as administrative agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

 

  2. The persons listed on Exhibit A attached hereto have been duly appointed or
elected, are qualified and are now acting as incumbent officers of the Company,
in the capacity set forth opposite their respective names, and are authorized to
execute and deliver any of the Loan Documents. The signatures set forth opposite
their names are their true and genuine signatures.

 

  3. Attached hereto as Exhibit B is a copy of the [Certificate of
Incorporation][Certificate of Formation] of the Company, as filed with the
Secretary of State of the State of Delaware. The [Certificate of
Incorporation][Certificate of Formation] has not been amended, modified or
otherwise supplemented since the date of such Certificate.

 

  4. Attached hereto as Exhibit C is a true and correct copy of the
[By-Laws][Operating Agreement] of the Company, as in effect on the date hereof.

 

  5. Attached hereto as Exhibit D is a true and correct copy of the Certificate
of Good Standing with respect to the Company issued by the Secretary of State of
the State of [                    ]. The Company has remained in good standing
under the laws of such State since the date of such Certificate.

 

  6. Attached hereto as Exhibit E is a true and correct copy of resolutions duly
adopted by the board of directors of the Company by unanimous written consent on
the date hereof, which resolutions have not been revoked, modified, amended or
rescinded and are still in full force and effect. Except as attached hereto as
Exhibit E, no resolutions have been adopted by the board of directors of the
Company which deal with the execution, delivery or performance of the Credit
Agreement or the other Loan Documents.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the above set forth date.

 

By:  

 

Name:   Title:  

The undersigned,                     , does hereby certify that he is the
                     of the Company and that                      is the duly
elected and presently incumbent                      of the Company, and that
the statements and signatures in the foregoing Certificate are true and correct
on the date hereof.

 

By:  

 

Name:   Title:  

 

[Signature page to Secretary’s Certificate]



--------------------------------------------------------------------------------

Exhibit A

 

Name       Office       Signature        

 

   

 

   

 

       

 

   

 

   

 

       

 

   

 

   

 

 

E-1-1



--------------------------------------------------------------------------------

Exhibit B

[Certificate of Incorporation][Certificate of Formation]

 

E-1-2



--------------------------------------------------------------------------------

Exhibit C

[By-Laws][Operating Agreement]

 

E-1-3



--------------------------------------------------------------------------------

Exhibit D

Good Standing Certificate

 

E-1-4



--------------------------------------------------------------------------------

Exhibit E

Resolutions

 

E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF SOLVENCY CERTIFICATE

[●], 2016

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(i) of that certain Credit Agreement, dated as of September 2, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Amplify Snack Brands, Inc. (the “Borrower”), the
Lenders party thereto, Jefferies Finance LLC, as an Issuing Bank and Swingline
Lender, and Jefferies Finance LLC, as administrative agent; the terms defined
therein being used herein as therein defined.

I, [●], the [chief financial officer/equivalent officer] of the Borrower, solely
in such capacity and not in an individual capacity, hereby certify that I am the
[chief financial officer/equivalent officer] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
Subsidiaries (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

I further certify, solely in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof, after giving effect to the Transactions and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions on the date hereof, that, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the present fair saleable value (on a going concern
basis) of the assets of the Borrower and its Subsidiaries, taken as a whole;
(ii) the capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower or its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name: [●]     Title: [●]  

 

E-2-2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Intercompany Note

[See Attached]

 

F-1



--------------------------------------------------------------------------------

INTERCOMPANY SUBORDINATED PROMISSORY NOTE

Dated:                  , 20    

FOR VALUE RECEIVED, Amplify Snack Brands, Inc., a Delaware corporation (the
“Borrower”), SkinnyPop Popcorn LLC, a Delaware limited liability company, Paqui
LLC, a Texas limited liability company and Boundless Nutrition, LLC, a Texas
limited liability company (collectively, the “Note Parties” and each, a “Note
Party”) which is a party to this intercompany subordinated promissory note (this
“Promissory Note”) promises to pay to the order of such other Note Party that
makes loans to such Note Party (each Note Party which borrows money or other
assets from another Note Party, together with each Additional Payor (as defined
below), party hereto from time to time, is referred to herein as a “Payor” and
each Note Party which makes loans and advances to another Note Party, including
each Additional Payee (as defined below), that from time to time executes and
delivers an endorsement attached hereto, is referred to herein as a “Payee”), on
demand, in lawful money of the United States of America, in immediately
available funds and at the appropriate office of the Payee, the aggregate unpaid
principal amount of all loans and advances and any interest on the unpaid
principal amount heretofore and hereafter made by such Payee to such Payor and
any other indebtedness now or hereafter owing by such Payor to such Payee as
shown in the books and records of such Payee. The failure to show any such
Indebtedness or any error in showing such Indebtedness shall not affect the
obligations of any Payor hereunder. Capitalized terms used herein but not
otherwise defined herein shall have the meanings given such terms in that
certain Credit Agreement, dated as of September 2, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders party thereto (the “Lenders”) and Jefferies
Finance LLC, as administrative agent (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”).

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Promissory Note has been pledged by each Payee to the Administrative Agent
for the benefit of the Secured Parties, as security for such Payee’s
obligations, if any, under the Loan Documents to which such Payee is a party.
Each Payor acknowledges and agrees that the Administrative Agent and the other
Secured Parties may exercise all the rights of the Payees under this Promissory
Note and will not be subject to any abatement, reduction, recoupment, defense,
setoff or counterclaim available to such Payor.

Each Payee agrees that any and all claims of such Payee against any Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Loan Document
Obligations until all of the Loan Document Obligations have been performed and
indefeasibly paid in full in cash in immediately available funds and all loans
and advances made by a Payee pursuant to this Promissory Note and all payments
made by the applicable Payor shall be subject to the terms and provisions of the
Credit Agreement and the other Loan Documents. Notwithstanding any right of any
Payee to ask, demand, sue for, take or receive any payment from any Payor, all
rights, Liens and security interests of such Payee, whether now or hereafter
arising and howsoever

 

1



--------------------------------------------------------------------------------

existing, in any assets of any Payor (whether constituting part of the security
or collateral given to the Administrative Agent or any other Secured Parties to
secure payment of all or any part of the Loan Document Obligations or otherwise)
shall be and hereby are subordinated to the rights of the Administrative Agent
or any other Secured Parties in such assets. Except as expressly permitted by
the Credit Agreement, the Payees shall have no right to possession of any such
asset or to foreclose upon, or exercise any other remedy in respect of, any such
asset, whether by judicial action or otherwise, unless and until all of the Loan
Document Obligations shall have been performed and indefeasibly paid in full in
cash in immediately available funds.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Note Party to any other Note Party, and (ii) without the
prior written consent of the Administrative Agent, shall not be deemed replaced,
superseded or in any way modified by any promissory note or other instrument
entered into on or after the date hereof which purports to create or evidence
any loan or advance by any Note Party to any other Note Party.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

From time to time after the date hereof, additional Subsidiaries of the Loan
Parties may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. From time to time after the date hereof, additional
Subsidiaries of the Loan Parties may also become parties hereto by executing and
delivering a counterpart signature page to this Promissory Note and a
counterpart signature page to the endorsement attached hereto to the
Administrative Agent (each additional Subsidiary, an “Additional Payee”). This
Promissory Note shall be fully effective as to any Payor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Payor hereunder.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each undersigned Payor has caused this Intercompany
Subordinated Promissory Note to be executed and delivered by its proper and duly
authorized officer as of the date first set forth above.

 

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name:     Title:   SKINNYPOP POPCORN LLC By:  

 

  Name:     Title:   PAQUI LLC By:  

 

  Name:     Title:   BOUNDLESS NUTRITION, LLC By:  

 

  Name:     Title:  

 

[Signature Page to Intercompany Subordinated Promissory Note]



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                      all of its right, title and interest in and
under the Intercompany Subordinated Promissory Note, dated September 2, 2016 (as
amended, supplemented, replaced or otherwise modified from time to time, the
“Promissory Note”), made by Amplify Snack Brands, Inc., a Delaware corporation,
SkinnyPop Popcorn LLC, a Delaware limited liability company, Paqui LLC, a Texas
limited liability company and Boundless Nutrition, LLC, a Texas limited
liability company and each other person that is or becomes a party thereto, and
payable to the undersigned and hereby irrevocably constitutes and appoints to
transfer the Promissory Note on the books kept for registration thereof with
full power of substitution in the premises. This endorsement is intended to be
attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.

Dated:                     

[Signature page follows]



--------------------------------------------------------------------------------

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name:     Title:   SKINNYPOP POPCORN LLC By:  

 

  Name:     Title:   PAQUI LLC By:  

 

  Name:     Title:   BOUNDLESS NUTRITION, LLC By:  

 

  Name:     Title:  

 

[Signature Page to Endorsement to Intercompany Subordinated Demand Promissory
Note]



--------------------------------------------------------------------------------

EXHIBIT G-1

Form of Specified Discount Prepayment Notice

Date:            , 20    

To: [Jefferies Finance LLC], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(B) of that certain Credit Agreement, dated as of
September 2, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), by and among Amplify Snack Brands, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, Jefferies Finance LLC, as an
Issuing Bank and the Swingline Lender, and Jefferies Finance LLC, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(B) of the Agreement, the Borrower hereby offers
to make a Discounted Term Loan Prepayment to each Term Lender [and to each
Additional Term Lender of the [●, 20●]1 tranche[s] of Term Loans] on the
following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each Term Lender [and to each Additional Term Lender of the [●, 20.]2 tranche[s]
of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[●]
of Term Loans [and $[●] of the [●, 20●]3 tranche[(s)] of Term Loans] (the
“Specified Discount Prepayment Amount”)4

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [●]% in respect of the Term Loans [and [●]% in
respect of the [●, 20●]5 tranche[(s)] of Term Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.11(a)(ii)(B) of the Agreement.

 

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

3  List multiple tranches if applicable.

4  Minimum of $1.0 million and whole increments of $500,000.

5  List multiple tranches if applicable.

 

G-1-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent [and the
Term Lenders][, the Term Lenders and each Additional Term Lender of the [●,
20●]6 tranche[s] of Term Loans] as follows:

1. The Borrower will not make a Borrowing of Revolving Loans to fund this
Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Term Lender.]7

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Specified Discount
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

6  List multiple tranches if applicable.

7  Insert applicable representation.

 

G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

G-1-3



--------------------------------------------------------------------------------

EXHIBIT G-2

Form of Specified Discount Prepayment Response

Date:             , 20    

To: [Jefferies Finance LLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of September 2,
2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), by and among
Amplify Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline
Lender, and Jefferies Finance LLC, as Administrative Agent, and (b) that certain
Specified Discount Prepayment Notice, dated             , 20     , from the
Borrower (the “Specified Discount Prepayment Notice”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Specified Discount Prepayment Notice or, to the extent not defined
therein, in the Agreement.

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(B) of the Agreement, that it
is willing to accept a prepayment of the following [tranches of] Term Loans held
by such [Term Lender] [Additional Term Lender] at the Specified Discount in an
aggregate outstanding amount as follows:

[Term Loans - $[●]]

[[●, 20●]1 tranches] of Term Loans -$[●]]

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans][[●, 20●]2 tranche[s]] pursuant to
Section 2.11(a)(ii)(B) of the Agreement at a price equal to the [applicable]
Specified Discount in the aggregate outstanding amount not to exceed the amount
set forth above, as such amount may be reduced in accordance with the Specified
Discount Proration, and as otherwise determined in accordance with and subject
to the requirements of the Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

 

G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                                         ] By:  

 

 

Name:

 

Title:

 

G-2-2



--------------------------------------------------------------------------------

EXHIBIT G-3

Form of Discount Range Prepayment Notice

Date:             , 20    

To: [Jefferies Finance LLC], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(C) of that certain Credit Agreement, dated as of
September 2, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), by and among Amplify Snack Brands, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, Jefferies Finance LLC, as an
Issuing Bank and the Swingline Lender, and Jefferies Finance LLC, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(C) of the Agreement, the Borrower hereby
requests that each Term Lender [and each Additional Term Lender of the [●, 20●]1
tranche[s] of Term Loans] submit a Discount Range Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each Term Lender [and to each Additional
Term Lender of the [●, 20●]2 tranche[s] of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is $[●] of
Term Loans [and $[●] of the [●], 20●]3 tranche[(s)] of Term Loans] (the
“Discount Range Prepayment Amount”)4

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [●]% but less than or
equal to [●]% in respect of the Term Loans [and greater than or equal to [●]%
but less than or equal to [●]% in respect of the [●, 20●]5 tranche[(s)] of Term
Loans] (the “Discount Range”).

 

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

3  List multiple tranches if applicable.

4  Minimum of $1.0 million and whole increments of $500,000.

5  List multiple tranches if applicable.

 

G-3-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three (3) Business Days
following the date of delivery of this notice pursuant to Section 2.11(a)(ii)(C)
of the Agreement.

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][, the Term Lenders and each Additional Term Lender of the [●, 20●]6
tranche[s] of Term Loans] as follows:

1. The Borrower will not make a Borrowing of Revolving Loans to fund this
Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Term Lender.]7

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Discount Range Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

6  List multiple tranches if applicable.

7  Insert applicable representation.

 

G-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

G-3-3



--------------------------------------------------------------------------------

EXHIBIT G-4

Form of Discount Range Prepayment Offer

Date:             , 20    

To: [Jefferies Finance LLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of September 2,
2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), by and among
Amplify Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline
Lender, and Jefferies Finance LLC, as Administrative Agent, and (b) that certain
Discount Range Prepayment Notice, dated             , 20    , from the Borrower
(the “Discount Range Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Prepayment Notice or, to the extent not defined therein, in the
Agreement.

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(C) of the Agreement, that it
is hereby offering to accept a Discounted Term Loan Prepayment on the following
terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Term Loans][and the [●, 20●1 tranche[s] of Term Loans] held by the undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Term Loans - $[●]]

[[●, 20●]2 tranche[s] of Term Loans -$[●]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans [and [●]% in respect
of the [●, 20●]3 tranche[(s)] of Term Loans] (the “Submitted Discount”).

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans] [[●, 20●]4 tranche[s] of Term
Loans]

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

3  List multiple tranches if applicable.

4 

List multiple tranches if applicable.

 

G-4-1



--------------------------------------------------------------------------------

indicated above pursuant to Section 2.11(a)(ii)(C) of the Agreement at a price
equal to the Applicable Discount and in an aggregate outstanding amount not to
exceed the Submitted Amount, as such amount may be reduced in accordance with
the Discount Range Proration, if any, and as otherwise determined in accordance
with and subject to the requirements of the Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

G-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                                             ] By:  

 

  Name:   Title:

 

G-4-3



--------------------------------------------------------------------------------

EXHIBIT G-5

Form of Solicited Discounted Prepayment Notice

Date:             , 20    

To: [Jefferies Finance LLC], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(D) of that certain Credit Agreement, dated as of
September 2, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), by and among Amplify Snack Brands, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, Jefferies Finance LLC, as an
Issuing Bank and the Swingline Lender, and Jefferies Finance LLC, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Agreement, the Borrower hereby
requests that each Term Lender [and each Additional Term Lender of the [●, 20.]1
tranche[s] of Term Loans] submit a Solicited Discounted Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each Term Lender [and each Additional Term
Lender of the [●, 20●]2 tranche[s] of Term Loans].

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):3

[Term Loans - $[●]]

[[●, 20●]4 tranche[s] of Term Loans -$[●]]

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three (3) Business Days
following delivery of this notice pursuant to Section 2.11(a)(ii)(D) of the
Agreement.

 

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

3  Minimum of $1.0 million and whole increments of $500,000.

4  List multiple tranches if applicable.

 

G-5-1



--------------------------------------------------------------------------------

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Solicited Discounted
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

G-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

G-5-3



--------------------------------------------------------------------------------

EXHIBIT G-6

Form of Solicited Discounted Prepayment Offer

Date:            , 20    

To: [Jefferies Finance LLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of September 2,
2016 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”), by and among
Amplify Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline
Lender, and Jefferies Finance LLC, as Administrative Agent, and (b) that certain
Solicited Discounted Prepayment Notice, dated             , 20    , from the
Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(D) of the Agreement, that it
is hereby offering to accept a Discounted Term Loan Prepayment on the following
terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans][[●, 20●]1 tranche[s] of Term Loans] held by the undersigned.

2. The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Term Loans - $[●]]

[[●, 20●]2 tranche[s] of Term Loans -$[●]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans [and [●]% in respect
of the [●, 20●]3 tranche[(s)] of Term Loans] (the “Offered Discount”).

 

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

3  List multiple tranches if applicable.

 

G-6-1



--------------------------------------------------------------------------------

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans] [[●, 20●]4 tranche[s] of Term
Loans] pursuant to Section 2.11(a)(ii)(D) of the Agreement at a price equal to
the Acceptable Discount and in an aggregate outstanding amount not to exceed
such Lender’s Offered Amount as such amount may be reduced in accordance with
the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

4  List multiple tranches if applicable.

 

G-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                                         ] By:  

 

  Name:   Title:

 

G-6-3



--------------------------------------------------------------------------------

EXHIBIT G-7

Form of Acceptance and Prepayment Notice

Date:            , 20    

To: [Jefferies Finance LLC], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.11(a)(ii)(D) of that certain Credit Agreement, dated as of
September 2, 2016 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), by and among Amplify Snack Brands, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto, Jefferies Finance LLC, as an
Issuing Bank and the Swingline Lender, and Jefferies Finance LLC, as
Administrative Agent, and (b) that certain Solicited Discounted Prepayment
Notice, dated             , 20     , from the Borrower (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Agreement.

Pursuant to Section 2.11(a)(ii)(D) of the Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [●]% in respect of the Term Loans [and [●]% in respect of the [●,
20●]1 tranche[(s)] of Term Loans] (the “Acceptable Discount”) in an aggregate
amount not to exceed the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.11(a)(ii)(D) of the
Agreement.

The Borrower hereby represents and warrants to the Auction Agent [and the Term
Lenders][, the Term Lenders and each Additional Term Lender of the [●, 20●]2
tranche[s] of Term Loans] as follows:

1. The Borrower will not make a Borrowing of Revolving Loans to fund this
Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Term Lender.]3

 

 

1  List multiple tranches if applicable.

2  List multiple tranches if applicable.

3  Insert applicable representation.

 

G-7-1



--------------------------------------------------------------------------------

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that the Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Acceptance and Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

G-7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

AMPLIFY SNACK BRANDS, INC. By:  

 

  Name:   Title:

 

G-7-3



--------------------------------------------------------------------------------

EXHIBIT H

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), by and among Amplify
Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline Lender, and
Jefferies Finance LLC, as Administrative Agent.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

 

H-1



--------------------------------------------------------------------------------

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), by and among Amplify
Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline Lender, and
Jefferies Finance LLC, as Administrative Agent.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

H-2



--------------------------------------------------------------------------------

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), by and among Amplify
Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline Lender, and
Jefferies Finance LLC, as Administrative Agent.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

H-3



--------------------------------------------------------------------------------

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), by and among Amplify
Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline Lender, and
Jefferies Finance LLC, as Administrative Agent.

Pursuant to the provisions of Section 2.07(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

Form of Borrowing Request

Date: [    ], 20[    ]

 

To: Jefferies Finance LLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of September 2, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), by and among
Amplify Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline
Lender, and Jefferies Finance LLC, as Administrative Agent. Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Pursuant to Section [2.03] [2.07] of the Credit Agreement, the undersigned, a
Responsible Officer of the Borrower, hereby requests a:

 

¨   A Term Borrowing   ¨    A U.S. Revolving Borrowing    ¨    A Sterling
Revolving Borrowing    ¨    A conversion of a Borrowing from one Type to another
   ¨    A continuation of Eurodollar Borrowing

 

  1. On                      (a Business Day).

 

  2. In the aggregate principal amount of [$][£]         

 

  3. With a rate of interest determined by reference to the [ABR/Eurodollar
Rate].

 

  4. For Eurodollar Rate Borrowings: with an Interest Period of          months
(such Interest Period to comply with the provisions of the definition of
“Interest Period”).

Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby further certifies that as of the date of such Borrowing, the
conditions set forth in Sections 4.02(a) and 4.02(b) of the Credit Agreement are
satisfied.

If any Borrowing of Eurodollar Loans is not made as a result of a withdrawn
Borrowing Request, the Borrower shall, after receipt of a written request by any
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender within ten Business Days of such request any amounts required to
compensate such Lender for any additional losses, costs or expenses

 

I-1



--------------------------------------------------------------------------------

that such Lender may reasonably incur as a result of such payment, failure to
borrow, failure to convert, failure to continue, failure to prepay, reduction or
failure to reduce, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Eurodollar Loan.

[The location and number of the Borrower’s account or such other account or
accounts to which funds are to be disbursed is attached as Annex I hereto.]1
[The identity of the Issuing Bank which made the LC Disbursement which is to be
reimbursed by the Borrowing is attached as Annex I hereto.]2

[Signature Page Follows]

 

 

1  Insert as applicable.

2  Insert as applicable.

 

I-2



--------------------------------------------------------------------------------

AMPLIFY SNACK BRANDS, INC., as the Borrower

By:  

 

  Name:   Title:

 

I-3



--------------------------------------------------------------------------------

Annex I

[Location and Number of Account] [Identity of the Issuing Bank]

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J

Form of Prepayment Notice

Dated: [                    ]

 

To [Jefferies Finance LLC, as Administrative Agent

520 Madison Avenue

New York, NY 10022

Attention:

Facsimile: ]1

[[                    ], as Swingline Lender]2

Reference is made to the Credit Agreement dated as of September 2, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), by and among
Amplify Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline
Lender, and Jefferies Finance LLC, as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower Agent hereby delivers this
Prepayment Notice to you pursuant to Section 2.11(h) of the Credit Agreement:

 

  1. Revolving Loans:

 

  a. The Borrower will make a prepayment of the principal of the
[U.S.][Sterling] Revolving Loans in the amount of [$][£][        ] on
[mm/dd/yy].

 

  b. The Revolving Loans to be prepaid are of the following type: [ABR Loans]
[Eurodollar Loans].

 

  c. If the Revolving Loan to be prepaid is a Eurodollar Loan, it has an
Interest Period of [        ] month[s] that will end on [mm/dd/yy].

 

  2. Term Loans:

 

  a. The Borrower will make a prepayment of the principal of the Term Loans in
the amount of $[        ] on [mm/dd/yy].

 

  b. The Term Loans to be prepaid are of the following Type: [ABR Loans]
[Eurodollar Loans].

 

  c. If the Term Loan to be prepaid is a Eurodollar Loan, it has an Interest
Period of [        ] month[s] that will end on [mm/dd/yy].

 

 

1  Address to Administrative Agent for prepayments of Revolving Loans or Term
Loans.

2  Address to Swingline Lender for prepayments of Swingline Loans.

 

J-1



--------------------------------------------------------------------------------

  3. Swingline Loans: The Borrower will make a prepayment of the principal of
the Swingline Loans in the amount of $[        ] on [mm/dd/yy].

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

J-2



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Prepayment Notice by telecopier
shall be effective as delivery of an original executed counterpart of this
Prepayment Notice.

 

AMPLIFY SNACK BRANDS, INC., as the Borrower

By:  

 

  Name:   Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

Form of Compliance Certificate

Reference is made to the Credit Agreement, dated as of September 2, 2016 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), by and among Amplify
Snack Brands, Inc., a Delaware corporation (the “Borrower”), the Lenders party
thereto, Jefferies Finance LLC, as an Issuing Bank and the Swingline Lender, and
Jefferies Finance LLC, as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Agreement. Pursuant to Section 5.01(d) of the Agreement, the undersigned,
in his/her capacity as a Financial Officer of the Borrower, certifies as
follows:

 

  (a) [Attached hereto as Annex A is the audited consolidated balance sheet and
audited consolidated statements of operations and cash flows of the Borrower and
its Restricted Subsidiaries as of December 31, 20[    ], in each case with
customary management’s discussion and analysis describing results of operations,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte or other independent public accountants
of recognized standing (without a “going concern” or like qualification or
exception (other than a qualification related solely to the maturity of Loans
and Commitments at the Revolving Maturity Date, the Term Maturity Date or the
Latest Maturity Date, as applicable, or with respect to, or resulting from, any
potential inability to satisfy the Financial Performance Covenant in a future
date or period) and without any qualification or exception as to the scope of
such audit). These consolidated financial statements present fairly in all
material respects the financial condition as of the end of and for such year and
results of operations and cash flows of the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.]1

 

  (b) [Attached hereto as Annex A is the unaudited consolidated balance sheet
and unaudited consolidated statements of operations and cash flows of the
Borrower and its Restricted Subsidiaries as of [            ,     ], 20[    ]
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year. These
consolidated financial statements present fairly in all material respects, the
financial condition as of the end of and for such fiscal quarter and such
portion of the fiscal year and results of operations and cash flows of the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, together with customary management’s discussion and
analysis describing results of operations.]2

 

 

1  To be delivered on or before the date that is 90 days after the end of each
fiscal year of the Borrower.

2  To be delivered on or before the date that is 45 days after the end of each
fiscal quarter of the Borrower.

 

K-1



--------------------------------------------------------------------------------

  (c) [To my knowledge, no Default has occurred or is continuing.] [A Default
has occurred and is continuing. Specified below are details of the Default and
any action taken or proposed to be taken with respect thereto.]

 

  (d) The following represent true and accurate calculations, as of
[            , 20[    ]], to be used to determine the Applicable Rate and to
determine compliance with the covenant set forth in Section 6.10 of the
Agreement for the applicable Test Period:3

 

First Lien Leverage Ratio:

  

Consolidated Net Debt=

     [                    ]   

Consolidated EBITDA=

     [                    ]   

Actual Ratio=

     [                    ] to 1.00   

[Required Ratio=

     [                    ] to 1.00]   

Supporting detail showing the calculation of the First Lien Leverage Ratio is
attached hereto as Schedule 1.

 

  (e) Attached hereto as Schedule 2 are detailed calculations setting forth the
Available Amount.

 

  (f) [Attached hereto as Schedule 3 are detailed calculations setting forth the
Excess Cash Flow.]4

[Signature Page Follows]

 

 

3  Calculation to be included whether or not the financial covenant is required
to be tested.

4  To be included only in annual compliance certificates, beginning with the
financial statements for the fiscal year of the Borrower ending December 31,
2017.

 

K-2



--------------------------------------------------------------------------------

AMPLIFY SNACK BRANDS, INC., as the Borrower

By:  

 

  Name:   Title:

 

K-3



--------------------------------------------------------------------------------

ANNEX A

Financials

[See attached.]

 

K-4



--------------------------------------------------------------------------------

SCHEDULE 1

 

  First Lien Leverage Ratio: Consolidated Net Debt secured by a first-priority
Lien to Consolidated EBITDA (1)   Consolidated Net Debt secured by a
first-priority Lien: (a) minus (b)   

 

  (a)   Consolidated Total Debt, in each case, secured by a first-priority Lien:
the sum of (a)(i) through (a)(iv) below1   

 

    (i)   Indebtedness for borrowed money   

 

    (ii)   unreimbursed or non-cash collateralized obligations under drawn
letters of credit   

 

    (iii)   obligations in respect of Capitalized Leases   

 

    (iv)   debt obligations evidenced by bonds, debentures, notes or similar
instruments   

 

  (b)   (b)(i) plus (b)(ii) minus (b)(iii) below2   

 

    (i)   cash of the Borrower and its Restricted Subsidiaries (free and clear
of all liens, other than Liens permitted pursuant to Section 6.02)   

 

    (ii)   Permitted Investments of the Borrower and its Restricted Subsidiaries
(free and clear of all liens, other than Liens permitted pursuant to Section
6.02)   

 

    (iii)   cash and Permitted Investments which are listed as “restricted” on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries
  

 

(2)   Consolidated EBITDA: (x) plus (a) plus (b) minus (c)   

 

  (x)   Consolidated Net Income: (x)(i) minus (x)(ii) below   

 

    (i)   net income (loss) of the Borrower and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP   

 

 

1  Earnouts shall be included in the calculation of Consolidated Total Debt only
to the extent earned or otherwise due and payable unless subject to a contest
maintained in good faith by appropriate proceedings promptly instituted and
diligently conducted.

2  Not to exceed an aggregate amount of $35,000,000.

 

K-5



--------------------------------------------------------------------------------

    (ii)   without duplication, the sum of (x)(ii)(A) through (x)(ii)(J) below
  

 

      (A)    charges and expenses related to and reserves that are established
or adjusted as a result of any Permitted Acquisition or similar Investment in
accordance with GAAP (including any adjustment of estimated payouts on existing
earn-outs),   

 

      (B)    the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income   

 

      (C)    Transaction Costs   

 

      (D)    any fees, costs and expenses (including any transaction or
retention bonus) incurred during such period, or any amortization thereof for
such period, in connection with any Permitted Acquisition or similar Investment,
non-ordinary course asset disposition, issuance or repayment of debt, issuance
of equity securities, refinancing transaction or amendment or other modification
of any debt instrument (in each case, including any such transaction consummated
prior to the Effective Date and any such transaction undertaken but not
completed) and any non-recurring charges or merger costs incurred during such
period as a result of any such transaction   

 

      (E)    any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments   

 

      (F)    non-cash stock-based award compensation expenses   

 

      (G)    any income (loss) attributable to deferred compensation plans or
trusts   

 

 

K-6



--------------------------------------------------------------------------------

      (H)    any income (loss) for such period of any Person if such Person is
not a Restricted Subsidiary, except that Consolidated Net Income shall include
the aggregate amount of cash or cash equivalents actually distributed by such
Person during such period to the Borrower or any Restricted Subsidiary as a
dividend or other distribution   

 

      (I)    any income (loss) from Investments recorded using the equity
method, but including any cash distributions of earnings received by any
Restricted Subsidiary from Investments recorded using the equity method   

 

      (J)    solely for purposes of determining the Available Amount, any income
(loss) of any Restricted Subsidiary of the Borrower (other than a Loan Party) to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary   

 

  (a)   without duplication and to the extent not already included in arriving
at (x) above (other than with respect to clause (a)(vi), (a)(xv) and (b)), the
sum of (a)(i) through (a)(xx) below with respect to the Borrower and its
Restricted Subsidiaries   

 

    (i)   total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, unused line fees and letter of credit fees and facing fees and bank
and letter of credit fees and costs of surety bonds in connection with financing
activities   

 

    (ii)   provision for taxes based on income, profits or capital and sales
taxes, including federal, foreign, state, franchise, excise, value added and
similar taxes paid or accrued during such period (including in respect of
repatriated funds and any future taxes or other levies which replace or are
intended to be in lieu of such taxes and any penalties and interest related to
such taxes or arising from tax examinations)   

 

 

K-7



--------------------------------------------------------------------------------

    (iii)   depreciation and amortization (including amortization of deferred
financing fees or costs)   

 

    (iv)   Non-Cash Charges   

 

    (v)   extraordinary losses, expenses or charges and unusual or non-recurring
losses, expenses or charges   

 

    (vi)   cash restructuring charges, accruals or reserves (including
restructuring costs related to acquisitions after the Effective Date and
adjustments to existing reserves and including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives, severance, store opening expenses, relocation costs, office
upgrades, integration and facilities’ opening costs and other business
optimization expenses, signing costs, retention or completion bonuses,
transition costs, costs related to opening of facilities, costs related to
closure/consolidation of facilities and costs and expenses related to pension,
post-retirement employee benefit plans (including any settlement of pension
liabilities) and stock option and other equity-based compensation expenses);
provided that the aggregate amount added back to Consolidated Net Income
pursuant to this clause (vi), when taken together with the aggregate amount
included in Consolidated EBITDA pursuant to clause (b) below, for any Test
Period shall not exceed 25% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this clause
(a)(vi) or clause (b) of this definition); provided further that such 25%
limitation shall not apply with respect to any such amounts that are (i)
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Exchange Act or (ii) evidenced by or contained in a due diligence
quality of earnings report made available to the Administrative Agent prepared
by (x) a “big-four” nationally recognized accounting firm or (y) any other
accounting firm that shall be reasonably acceptable to the Administrative Agent
(“Transaction Synergies”) and the actual costs incurred to realize Transaction
Synergies;   

 

    (vii)   the amount of any non-controlling interest expense consisting of
subsidiary income attributable to non-controlling equity interests of third
parties in any Non-Wholly Owned Subsidiary   

 

 

K-8



--------------------------------------------------------------------------------

    (viii)   the amount of expenses relating to payments made to option holders
of the Borrower or any of its direct or indirect parent companies in connection
with, or as a result of, any distribution being made to shareholders of such
Person or its direct or indirect parent companies, which payments are being made
to compensate such option holders as though they were shareholders at the time
of, and entitled to share in, such distribution, in each case to the extent
permitted in the Loan Documents   

 

    (ix)   the amount of any expenses, charges or losses during such period that
are reimbursed in cash pursuant to indemnification, insurance, purchase price
adjustments or other reimbursement provisions, or are otherwise reimbursed in
cash by a third party (provided that (x) such amount of reimbursement, insurance
payment, purchase price adjustments or indemnification is not included in
Consolidated Net Income and (y) if such amount is (i) added back to Consolidated
EBITDA for the complete one hundred eighty (180) day period applicable thereto
and (ii) not so reimbursed or received by the Borrower or its Restricted
Subsidiaries within the one hundred eighty (180) day period applicable thereto,
then such amount shall be subtracted in the subsequent Test Period)   

 

    (x)   losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business)   

 

    (xi)   any non-cash expenses recognized at the time of the granting or
payment of earn-out obligations and contingent consideration and any non-cash
expense or loss from the valuation of earn-out obligations and contingent
consideration   

 

    (xii)   fees, costs and expenses incurred after the Effective Date in
connection with the administration of the Loans or any amendment to or other
modification of the Loan Documents   

 

 

K-9



--------------------------------------------------------------------------------

    (xiii)   fees, costs and expenses (including rationalization, legal, tax,
structuring and other costs and expenses) related to acquisitions, investments,
dividends, dispositions, consolidations, restructurings, recapitalizations, or
issuances or amendments of debt or equity, in each case permitted under the
Credit Agreement, whether or not consummated   

 

    (xiv)   Public Company Costs   

 

    (xv)   the amount of cash proceeds received from business interruption
insurance and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions (to the extent that the
proceeds of such insurance or such reimbursement or indemnification is not
included in Consolidated Net Income); provided that if such amount is (x) added
back to Consolidated EBITDA for the complete one hundred eighty (180) day period
applicable thereto and (y) not so reimbursed or received by the Borrower or its
Restricted Subsidiaries within the one hundred eighty (180) day period
applicable thereto, then such amount shall be subtracted in the subsequent Test
Period)   

 

    (xvi)   Transaction Costs   

 

    (xvii)   cash payments received that are related to prior accruals of
charges deducted in calculating Consolidated Net Income for such period and that
have not otherwise been added back to Consolidated EBITDA   

 

    (xviii)   any non-cash increase in expenses due to purchase accounting
associated with the Transactions   

 

    (xix)   unrealized, non-cash currency translation losses and foreign
exchange losses resulting from the impact of foreign currency changes on the
valuation of assets or liabilities on the balance sheet of Borrower and its
Restricted Subsidiaries (including, for the avoidance of doubt, any unrealized,
non-cash currency translation losses and foreign exchange losses resulting from
intercompany loans and other intercompany Investments permitted under the Credit
Agreement)   

 

    (xx)   without duplication, to the extent deducted in the determination of
Consolidated Net Income (and not otherwise added back), the Existing Earnouts   

 

 

K-10



--------------------------------------------------------------------------------

  (b)   without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies projected by the Borrower in good faith to be
realized in connection with (x) any restructuring of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business, (y) any
Permitted Acquisition or other similar Investment described in the definition of
“Specified Transaction” (including the commencement of activities constituting
such business) or material Disposition (including the termination of
discontinuance of activities constituting such business) and (z) the
Transactions, in each case that are projected by the Borrower in good faith to
be realized no later than 18 months after the consummation of such transaction
(which cost savings, operating expense reductions and synergies projected to
result from any such action shall be added to Consolidated EBITDA for any Test
Period ending not more than 18 months after such action is taken as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of the relevant Test Period), net of the amount of actual benefits
realized from such actions; provided that (A) such cost savings, operating
expenses or synergies are reasonably identifiable and factually supportable and
(B) no cost savings, operating expense reductions or synergies shall be added
pursuant to this clause (b) to the extent duplicative of any expenses or charges
or other amounts included in Consolidated EBITDA in clause (a) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken); provided that the aggregate amount added
back to Consolidated Net Income pursuant to this clause (b), when taken together
with the aggregate amount included in Consolidated EBITDA pursuant to clause
(a)(vi) above, for any Test Period shall not exceed 25% of Consolidated EBITDA
for such Test Period (calculated prior to giving effect to any adjustment
pursuant to clause (a)(vi) or this clause (b)); provided further that such 25%
limitation shall not apply with respect to any Transaction Synergies and the
actual costs incurred to realize Transaction Synergies;   

 

  (c)   without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of (c)(i) through (c)(v) below   

 

 

K-11



--------------------------------------------------------------------------------

    (i)   extraordinary gains and unusual or non-recurring gains   

 

    (ii)   non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period)   

 

    (iii)   gains on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business)   

 

    (iv)   amount of any non-controlling interest income consisting of
subsidiary loss attributable to non-controlling equity interests of third
parties in any Non-Wholly Owned Subsidiary added to (and not deducted in such
period from) Consolidated Net Income   

 

    (v)   any income from the valuation of earnout obligations and contingent
consideration   

 

    Consolidated Net Debt to Consolidated EBITDA    [            ]:1.00    
First Lien Leverage Ratio Requirement   

No more than

[            ]:1.00

  Notwithstanding the foregoing, Consolidated EBITDA for the fiscal periods
specified below shall be deemed to be as follows:

 

Fiscal quarter ended September 30, 2015

   $ 24,657,721   

Fiscal quarter ended December 31, 2015

   $ 25,691,760   

Fiscal quarter ended March 31, 2016

   $ 26,883,607   

Fiscal quarter ended June 30, 2016

   $ 27,184,922   

 

K-12



--------------------------------------------------------------------------------

SCHEDULE 2

 

  Available Amount: (a) minus (b)   

 

(a)   the sum of (a)(i) through (a)(v) below   

 

  (i)    $15,000,000      (ii)    an amount (if positive) equal to the
cumulative amount of Excess Cash Flow for each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2017) ending prior to the
Reference Time for which financial statements have been delivered pursuant to
Section 5.01(a) that has not been applied (and would not be required to be
applied) to prepay Loans pursuant to Section 2.11(f) (without giving effect to
the proviso thereto, and without giving effect to Sections 2.11(i) or (j)) that
has been retained by the Borrower   

 

  (ii)    following the first date on which the Total Leverage Ratio as of the
last day of the most recently ended Test Period would not exceed 4.50 to 1.00 on
a Pro Forma Basis, the amount of any cash or Permitted Investments received by
the Borrower (other than from a Restricted Subsidiary thereof) from and
including the Business Day immediately following the Effective Date through and
including the Reference Time from the issuance and sale of its Qualified Equity
Interests (including Disqualified Equity Interests which shall have subsequently
been exchanged for or converted into Qualified Equity Interests), except to the
extent (x) constituting a Cure Amount or (y) applied pursuant to Sections
6.04(b)(ii), 6.04(q) or 6.04(s), 6.06(a)(x) or 6.06(v) of the Credit Agreement
(the amounts described in this clause (a)(iii), the “Available Amount Equity
Component”)   

 

  (iii)    the amount (x) of any returns in cash or cash equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) or Permitted Investments received by the
Borrower or any Restricted Subsidiary or (y) to the extent not duplicative of
subclause (x) above, received by the Borrower or any Restricted Subsidiary upon
any Disposition, in each case, in respect of any Investment made by such Person
in reliance on Section 6.04(l) (not to exceed, with respect to subclause (y),
the original amount of such Investment)   

 

 

K-13



--------------------------------------------------------------------------------

  (iv)    the aggregate amount of Retained Declined Proceeds retained by the
Borrower during the period from and including the Effective Date through and
including the Reference Time   

 

(b)   the sum of (b)(i) through (b)(iii) below   

 

  (i)    the aggregate amount of Restricted Payments made pursuant to
Section 6.06(a)(viii) prior to the Reference Time   

 

  (ii)    the aggregate amount of Investments made in reliance on Section
6.04(h) and (l) prior to the Reference Time   

 

  (iii)    the aggregate amount of prepayments of Junior Financing made in
reliance on Section 6.06(b)(iv) prior to the Reference Time   

 

 

K-14



--------------------------------------------------------------------------------

SCHEDULE 3

 

  Excess Cash Flow: (a) minus (b)   

 

(a)   the sum of (a)(i) through (a)(viii) below   

 

  (i)    Consolidated Net Income   

 

  (ii)    an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization), in each case to the extent deducted in arriving
at such Consolidated Net Income   

 

  (iii)    decreases in Consolidated Working Capital   

 

  (iv)    amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income   

 

  (v)    amount deducted as tax expense in determining Consolidated Net Income
to the extent in excess of cash taxes paid in such period   

 

  (vi)    cash receipts in respect of Swap Agreements during such fiscal year to
the extent not otherwise included in Consolidated Net Income   

 

  (vii)    cash gains included in clauses (a) through (j) of the definition of
“Consolidated Net Income”   

 

  (viii)    the amount of cash proceeds received from business interruption
insurance (to the extent that the proceeds of such insurance is not included in
Consolidated Net Income)   

 

(b)   the sum of (b)(i) through (b)(xii) below   

 

  (i)    amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
  

 

  (ii)    without duplication of amounts deducted pursuant to clause (ix) below
in prior periods, the amount of Capital Expenditures made in cash by the
Borrower and its Restricted Subsidiaries during such period, except to the
extent that such Capital   

 

 

K-15



--------------------------------------------------------------------------------

     Expenditures were financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries or with the proceeds from the issuance
or sale of Qualified Equity Interests or a Disposition permitted under the
Credit Agreement or Casualty Event      (iii)    aggregate amount of all
principal payments, purchases or other retirements of Indebtedness of the
Borrower and its Restricted Subsidiaries permitted to be made under the Credit
Agreement (including (A) the principal component of Capital Lease Obligations
and (B) the amount of any mandatory prepayment of Term Loans and Incremental
Term Loans pursuant to Section 2.11(c) with the Net Proceeds from an event of
the type specified in clause (a) of the definition of “Term Loan Prepayment
Event” to the extent required due to a disposition that resulted in an increase
to Consolidated Net Income and not in excess of the amount of such increase, but
excluding (X) all other prepayments of Term Loans and Incremental Term Loans,
(Y) all prepayments of Revolving Loans and Swingline Loans made during such
period and (Z) all prepayments of revolving credit facilities (other than in
respect of any revolving credit facility to the extent there is an equivalent
permanent reduction in commitments thereunder), except to the extent financed
with the proceeds of other Indebtedness of the Borrower or the Restricted
Subsidiaries or with the proceeds from the issuance or sale of Equity Interests
or a Disposition or Casualty Event, in each case valued at the purchase price to
the extent less than the principal amount prepaid, purchased or retired and to
the extent actually made in cash   

 

  (iv)    an amount equal to the aggregate net non-cash gain on dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income   

 

  (v)    increases in Consolidated Working Capital for such period   

 

  (vi)    without duplication of amounts deducted pursuant to clause (ix) below
in prior periods, the amount of Investments and acquisitions made in cash during
such period pursuant to Section 6.04(h), (o) and (v) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries   

 

 

K-16



--------------------------------------------------------------------------------

  (vii)    the amount of dividends paid and other Restricted Payments made in
cash during such period (other than pursuant to Section 6.06(a)(i) or
6.06(a)(viii)) to the extent such dividends or other Restricted Payments were
permitted to be paid under the Credit Agreement and financed with internally
generated cash flow of the Borrower and its Restricted Subsidiaries   

 

  (viii)    aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness that results in a deduction pursuant to clause (b)(iii) above   

 

  (ix)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period, which
shall include the next succeeding three (3) months after such period, relating
to Permitted Acquisitions, other Investments or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions, Investments permitted under Section 6.04 (other than
Permitted Investments) or Capital Expenditures during such period of four
consecutive fiscal quarters plus the next succeeding three (3) months is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters   

 

  (x)    cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness   

 

  (xi)    cash expenditures in respect of Swap Agreements during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income   

 

  (xii)    amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income   

 

 

K-17



--------------------------------------------------------------------------------

  (x)    without duplication of any items noted in clause (ix) above, any fees,
costs and expenses (including any transaction or retention bonus) incurred
during such period, or any amortization thereof for such period, in connection
with any Permitted Acquisition or similar Investment, non-ordinary course asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Effective Date and any such transaction undertaken but not completed) and
any non-recurring charges or merger costs incurred during such period as a
result of any such transaction;   

 

  (xi)    cash charges and expenses related to and reserves that are established
or adjusted as a result of any Permitted Acquisition or similar Investment in
accordance with GAAP (including any adjustment of estimated payouts on existing
earn-outs)   

 

  (xii)    Transaction Costs   

 

  (x)    without duplication, the Existing Earnouts and other earnouts and
comparable deferred payment obligations (x) to the extent paid in cash during
such period, except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries (other than with the
proceeds of Revolving Loans) or (y) to the extent such obligations have become
payable in such period (but have not yet been paid in cash); provided that to
the extent the aggregate amount of internally generated cash actually utilized
to finance such obligations pursuant to this clause (y) is less than the amount
so deducted, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow for the immediately succeeding period for which an Excess Cash
Flow payment is required under Section 2.11(f) hereof; provided, further that,
for the avoidance of doubt, in the case of each of clause (x) and clause (y),
amounts deducted in any period shall not be deducted in any other period   

 

  (xvii)    the amount of Restricted Payments made in cash during such period
pursuant to Section 6.06(a)(xix).   

 

 

K-18